Exhibit 10.1
EXECUTION VERSION
REVOLVING CREDIT AGREEMENT
Dated as of October 13, 2010
among
CAREY INTERMEDIATE HOLDINGS CORP.,
as Holdings,
ASSOCIATED MATERIALS, LLC,
GENTEK HOLDINGS, LLC and
GENTEK BUILDING PRODUCTS, INC.,
as US Borrowers,
ASSOCIATED MATERIALS CANADA LIMITED,
GENTEK CANADA HOLDINGS LIMITED and
GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP,
as Canadian Borrowers,
The Several Lenders
from Time to Time Parties Hereto,
UBS AG, STAMFORD BRANCH,
as US Administrative Agent, US Collateral Agent, as a US Letter of Credit Issuer
and as a Canadian Letter of Credit Issuer,
UBS AG CANADA BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Collateral Agent,
UBS LOAN FINANCE LLC,
as Swingline Lender,
DEUTSCHE BANK AG NEW YORK BRANCH,
as a US Letter of Credit Issuer,
DEUTSCHE BANK AG CANADA BRANCH
as a Canadian Letter of Credit Issuer,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a US Letter of Credit Issuer and as a Canadian Letter of Credit Issuer,
UBS SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC. and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners
and
DEUTSCHE BANK SECURITIES INC. and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents
1104405

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Definitions
       
 
       
1.1 Defined Terms
    2  
1.2 Other Interpretive Provisions
    50  
1.3 Accounting Terms
    50  
1.4 Rounding
    51  
1.5 References to Agreements, Laws, etc.
    51  
1.6 Times of Day
    51  
1.7 Timing of Payment of Performance
    51  
1.8 Currency Equivalents Generally
    51  
1.9 UCC Terms
    51  
1.10 PPSA Terms
    51  
1.11 Classification of Loans and Borrowings
    51  
1.12 Interpretation in Québec
    52  
 
       
Section 2. Amount and Terms of Credit Facility
       
 
       
2.1 Loans
    52  
2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
    54  
2.3 Notice of Borrowing
    54  
2.4 Disbursement of Funds
    54  
2.5 Repayment of Loans; Evidence of Debt
    56  
2.6 Conversions and Continuations
    57  
2.7 Pro Rata Borrowings
    58  
2.8 Interest
    58  
2.9 Interest Periods
    59  
2.10 Increased Costs, Illegality, etc.
    59  
2.11 Compensation
    61  
2.12 Change of Lending Office
    61  
2.13 Notice of Certain Costs
    61  
2.14 Reserves, etc.
    61  
2.15 Incremental Facilities
    62  
2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest
    63  
2.17 The Company as Agent for Borrowers
    64  
2.18 Defaulting Lenders
    64  
2.19 Extensions of Revolving Credit Loans and Revolving Credit Commitments
    66  
2.20 Limitations on Additional Collateral
    68  
 
       
Section 3. Letters of Credit
       
 
       
3.1 Issuance of Letters of Credit
    68  
3.2 Letter of Credit Requests
    68  
3.3 Letter of Credit Participations
    69  
3.4 Agreement to Repay Letter of Credit Drawings
    70  
3.5 Increased Costs
    71  
3.6 New or Successor Letter of Credit Issuer
    72  
3.7 Cash Collateral
    72  
3.8 Existing Letters of Credit
    73  
3.9 Applicability of ISP and UCP
    73  
3.10 Conflict with Issuer Documents
    73  
3.11 Letters of Credit Issued for Restricted Subsidiaries
    73  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 4. Fees; Commitment Reductions and Terminations
       
 
       
4.1 Fees
    73  
4.2 Voluntary Reduction of Commitments
    74  
4.3 Mandatory Termination of Commitments
    75  
 
       
Section 5. Payments
       
 
       
5.1 Voluntary Prepayments
    75  
5.2 Mandatory Prepayments
    75  
5.3 Method and Place of Payment
    76  
5.4 Net Payments
    76  
5.5 Computations of Interest and Fees
    78  
5.6 Limit on Rate of Interest
    79  
 
       
Section 6. Conditions Precedent to Initial Credit Event
       
 
       
6.1 Credit Documents
    79  
6.2 Collateral
    80  
6.3 Legal Opinions
    81  
6.4 Structure and Terms of the Transactions
    81  
6.5 Closing Certificates
    82  
6.6 Corporate Proceedings
    82  
6.7 Corporate Documents
    82  
6.8 Fees and Expenses
    82  
6.9 Solvency Certificate
    82  
6.10 Financial Statements
    82  
6.11 Insurance Certificates
    82  
6.12 Company Material Adverse Effect
    82  
6.13 Representations and Warranties
    82  
6.14 Borrowing Base Certificate
    83  
6.15 PATRIOT ACT
    83  
 
     
Section 7. Conditions Precedent to All Credit Events
     
 
       
7.1 No Default; Representations and Warranties
    83  
7.2 Notice of Borrowing; Letter of Credit Request
    83  
7.3 Fixed Charge Coverage Ratio
    83  
 
       
Section 8. Representations, Warranties and Agreements
       
 
       
8.1 Corporate Status
    83  
8.2 Corporate Power and Authority; Enforceability
    84  
8.3 No Violation
    84  
8.4 Litigation
    84  
8.5 Margin Regulations
    84  
8.6 Governmental Approvals
    84  
8.7 Investment Company Act
    84  
8.8 True and Complete Disclosure
    84  
8.9 Financial Statements
    85  
8.10 Tax Returns and Payments, etc.
    85  
8.11 Compliance with ERISA and Canadian Pension Laws
    85  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
8.12 Subsidiaries
    86  
8.13 Intellectual Property
    86  
8.14 Environmental Laws
    86  
8.15 Properties, Assets and Rights
    86  
8.16 Solvency
    87  
8.17 Material Adverse Change
    87  
8.18 Anti-Terrorism Laws
    87  
8.19 Senior Debt
    87  
8.20 Use of Proceeds
    87  
 
       
Section 9. Affirmative Covenants
       
 
       
9.1 Information Covenants
    87  
9.2 Books, Records and Inspections
    91  
9.3 Maintenance of Insurance
    91  
9.4 Payment of Taxes
    92  
9.5 Consolidated Corporate Franchises
    92  
9.6 Compliance with Statutes
    92  
9.7 ERISA
    92  
9.8 Good Repair
    92  
9.9 End of Fiscal Years; Fiscal Quarters
    93  
9.10 Additional Borrowers, Guarantors and Grantors
    93  
9.11 Pledges of Additional Stock and Evidence of Indebtedness
    93  
9.12 Use of Proceeds
    94  
9.13 Changes in Business
    94  
9.14 Further Assurances
    94  
9.15 Designation of Subsidiaries
    95  
9.16 Cash Management
    95  
9.17 Post-Closing Covenants
    97  
 
       
Section 10. Negative Covenants
       
 
       
10.1 Limitation on Indebtedness
    97  
10.2 Limitation on Liens
    100  
10.3 Limitation on Fundamental Changes
    102  
10.4 Limitation on Sale of Assets
    104  
10.5 Limitation on Investments
    105  
10.6 Limitation on Dividends
    107  
10.7 Limitations on Debt Payments and Amendments
    109  
10.8 Limitations on Sale Leasebacks
    109  
10.9 Negative Pledge Clauses
    109  
10.10 Passive Holding Company
    110  
10.11 Financial Covenant
    110  
10.12 Transactions with Affiliates
    110  
 
       
Section 11. Events of Default
       
 
       
11.1 Payments
    111  
11.2 Representations, etc.
    111  
11.3 Covenants
    111  
11.4 Default Under Other Agreements
    111  
11.5 Bankruptcy, etc.
    112  
11.6 ERISA
    112  
11.7 Guarantee
    112  
11.8 Security Documents
    112  
11.9 Judgments
    112  
11.10 Change of Control
    112  
11.11 Borrower’s Right to Cure
    113  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
     
Section 12. The Administrative Agents and Collateral Agents
     
 
     
12.1 Appointment
    113  
12.2 Limited Duties
    114  
12.3 Binding Effect
    114  
12.4 Delegation of Duties
    115  
12.5 Exculpatory Provisions
    115  
12.6 Reliance by Administrative Agents
    115  
12.7 Notice of Default
    115  
12.8 Non-Reliance on the Administrative Agents and Other Lenders
    116  
12.9 Indemnification
    116  
12.10 UBS AG, STAMFORD BRANCH, UBS AG CANADA BRANCH and WELLS FARGO CAPITAL
FINANCE, LLC in Their Individual Capacity
    116  
12.11 Successor Agent
    116  
12.12 Withholding Tax
    117  
12.13 Duties as Collateral Agents and as Paying Agent
    117  
12.14 Authorization to Release Liens and Guarantees
    118  
12.15 Collateral Agent Duties
    118  
 
     
Section 13. Miscellaneous
     
 
     
13.1 Amendments and Waivers
    118  
13.2 Notices and Other Communications; Facsimile Copies
    119  
13.3 No Waiver; Cumulative Remedies
    119  
13.4 Survival of Representations and Warranties
    119  
13.5 Payment of Expenses; Indemnification
    120  
13.6 Successors and Assigns; Participations and Assignments
    121  
13.7 Replacements of Lenders under Certain Circumstances
    123  
13.8 Payments Generally; Adjustments; Set-off
    124  
13.9 Counterparts
    124  
13.10 Severability
    124  
13.11 Integration
    125  
13.12 GOVERNING LAW
    125  
13.13 Submission to Jurisdiction; Waivers
    125  
13.14 Acknowledgments
    125  
13.15 WAIVERS OF JURY TRIAL
    125  
13.16 Confidentiality
    126  
13.17 Release of Collateral and Guarantee Obligations; Subordination of Liens
    126  
13.18 USA PATRIOT ACT
    127  
13.19 CURRENCY INDEMNITY
    127  

 

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 1.1(a)
  Commitments and Addresses of Lenders
Schedule 1.1(b)
  Mortgaged Property
Schedule 1.1(c)
  Existing Letters of Credit
Schedule 6.4(d)   
  Indebtedness to Be Refinanced on the Closing Date
Schedule 8.12
  Subsidiaries
Schedule 8.15
  Owned Real Property
Schedule 9.17
  Post-Closing Covenants
Schedule 10.1
  Indebtedness
Schedule 10.2
  Liens
Schedule 10.4
  Dispositions
Schedule 10.5
  Investments
Schedule 10.9
  Negative Pledge Clauses
Schedule 10.12
  Transactions with Affiliates
Schedule 13.2
  Addresses for Notices
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Assignment and Acceptance
Exhibit B-1
  Form of US Guarantee
Exhibit B-2
  Form of Canadian Guarantee
Exhibit C-1
  Form of US Mortgage
Exhibit C-2
  Form of Canadian Mortgage
Exhibit D
  Form of Perfection Certificate
Exhibit E-1
  Form of US Security Agreement
Exhibit E-2
  Form of Canadian Security Agreement
Exhibit E-3
  Form of US Pledge Agreement
Exhibit E-4
  Form of Canadian Pledge Agreement - Canadian Credit Parties
Exhibit E-5
  Form of Canadian Pledge Agreement - US Credit Parties
Exhibit F-1
  Form of Notice of Borrowing
Exhibit F-2
  Form of Letter of Credit Request
Exhibit G-1
  Form of Legal Opinion of Simpson Thacher & Bartlett LLP
Exhibit G-2
  Form of Osler, Hoskin & Harcourt LLP
Exhibit H
  Form of Closing Certificate
Exhibit I
  Form of Promissory Note (Revolving Credit and Swingline Loans)
Exhibit J-1
  Form of US Intercompany Note
Exhibit J-2
  Form of Canadian Intercompany Note
Exhibit K
  Form of Borrowing Base Certificate
Exhibit L
  Form of Loss Sharing Agreement
Exhibit M
  Form of Joinder Agreement
Exhibit N
  Form of Solvency Certificate
Exhibit O
  Form of Intercreditor Agreement
Exhibit P
  Form of United States Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT, dated as of October 13, 2010, among CAREY
INTERMEDIATE HOLDINGS CORP., a Delaware corporation (“Holdings”, as hereinafter
further defined), ASSOCIATED MATERIALS, LLC, a Delaware limited liability
company (the “Company”), GENTEK HOLDINGS, LLC, a Delaware limited liability
company, and GENTEK BUILDING PRODUCTS, INC., a Delaware corporation (each
together with the Company, individually, a “US Borrower” and collectively, the
“US Borrowers”, as hereinafter further defined), ASSOCIATED MATERIALS CANADA
LIMITED, an Ontario corporation, GENTEK CANADA HOLDINGS LIMITED, an Ontario
corporation, and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, an Ontario
limited partnership (each individually, a “Canadian Borrower” and, collectively,
the “Canadian Borrowers”, as hereinafter further defined; the Canadian
Borrowers, together with the US Borrowers, each individually, a “Borrower” and,
collectively, the “Borrowers”), the banks, financial institutions and other
institutional lenders and investors from time to time parties hereto (each
individually, a “Lender” and collectively, the “Lenders”), UBS LOAN FINANCE LLC,
as Swingline Lender, UBS AG, STAMFORD BRANCH, as US Administrative Agent, US
Collateral Agent, as a US Letter of Credit Issuer and a Canadian Letter of
Credit Issuer, UBS AG CANADA BRANCH, as Canadian Administrative Agent and
Canadian Collateral Agent, WELLS FARGO CAPITAL FINANCE, LLC, as Co-Collateral
Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as a US Letter of Credit Issuer,
DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Letter of Credit Issuer, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as a US Letter of Credit Issuer and as a
Canadian Letter of Credit Issuer.
RECITALS:
WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.1 hereof;
WHEREAS, pursuant to the Purchase Agreement, Merger Sub will be merged with and
into AMH Holdings II, Inc., a Delaware corporation (the “Target”), in accordance
with the terms thereof, with the Target surviving such merger (the “First
Merger”);
WHEREAS, immediately after giving effect to the First Merger, the following
upstream and downstream mergers will occur: (i) Associated Materials Holdings,
LLC will merge with and into AMH Holdings, LLC, with AMH Holdings, LLC as the
surviving entity, (ii) AMH Holdings, LLC will merge with and into the Target,
with the Target as the surviving entity and (iii) the Target will merge with and
into the Company, with the Company as the surviving entity (collectively, the
“Secondary Mergers” and, together with the First Merger, the “Mergers”);
WHEREAS, in order to fund, in part, the Merger Funds, the Investors will
directly or indirectly make cash equity contributions (the “Equity
Contribution”) to Merger Sub (through Parent and Holdings) in an aggregate
amount equal to, when combined with the fair market value of the Capital Stock
(and any options or warrants or stock appreciation or similar rights issued with
respect to such Capital Stock) of the Target owned by management and existing
shareholders of the Target and its Subsidiaries rolled over or invested in
connection with the Transactions, at least 35% of the total pro forma debt and
equity capitalization of Target and its Subsidiaries on the Closing Date, after
giving pro forma effect to the Transactions;
WHEREAS, in order to fund, in part, the Merger Funds, the Company will issue,
together with Carey New Finance, Inc., $730,000,000 in aggregate principal
amount of the Senior Secured Notes pursuant to the Senior Secured Notes
Indenture; and
WHEREAS, in connection with the foregoing, the Borrowers and Holdings have
requested that the Lenders, Swingline Lender and Letter of Credit Issuers make
available Revolving Credit Loans, Letters of Credit and/or Swingline Loans for
the purposes specified in this Agreement in the maximum aggregate principal
amount of $225,000,000 (as such amount may be adjusted pursuant to the terms of
this Agreement).

 

 



--------------------------------------------------------------------------------



 



AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. Definitions
1.1 Defined Terms. As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires:
“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt,
for purposes of calculating the Eurodollar Rate pursuant to clause (c) above,
the Eurodollar Rate for any day shall be based on the rate per annum appearing
at approximately 11:00 a.m. (London time) on such day on the Reuters Screen
LIBOR01 page for a period equal to one-month. If the US Administrative Agent is
unable to ascertain the Federal Funds Effective Rate due to its inability to
obtain sufficient quotations in accordance with the definition thereof, after
notice is provided to the Company, the ABR shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate for an Interest
Period of one month shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in Section
2.8(a)(i) and, in any event, shall include all Swingline Loans denominated in US
Dollars.
“Additional Agreement” shall have the meaning provided in Section 2.19(c).
“Account Debtor” shall mean an “account debtor” as defined in Article 9 of the
UCC or any Person who may become obligated to any Borrower under, with respect
to, or on account of, an Account, chattel paper, intangibles or general
intangibles of such Borrower (including a payment intangible) or any guarantor
of performance of an Account.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC or
PPSA, as applicable, now owned or hereafter acquired by any Borrower, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by chattel paper or
instruments), (including any such obligations that may be characterized as an
account or contract right under the UCC or the PPSA, as applicable), (b) all of
each Borrower’s rights in, to and under all purchase orders or receipts for
merchandise, goods or services, (c) all of each Borrower’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to any
Borrower for property sold, leased, licensed, assigned or otherwise Disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Borrower or in connection with any other transaction (whether or not yet earned
by performance on the part of such Borrower), (e) all healthcare insurance
receivables, and (f) all collateral security of any kind, now or hereafter in
existence, given by any Account Debtor or other Person with respect to any of
the foregoing.
“Acquired EBITDA” shall mean, with respect to any Pro Forma Entity for any
period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to the Company and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Activation Notice” shall mean a US Activation Notice or a Canadian Activation
Notice, as the context may require.
“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjustment Date” shall mean with respect to the determinations of the
Applicable Margin, the Average Excess Availability and the Average Revolving
Credit Loan Utilization, the last Business Day of each March, June, September
and December.
“Administrative Agents” shall mean the US Administrative Agent and/or the
Canadian Administrative Agent, as context may require.
“Administrative Agents Fee Letter” shall mean the fee letter dated the Closing
Date addressed to the Company from the US Administrative Agent and the Canadian
Administrative Agent and accepted by the Company on October 13, 2010, with
respect to certain fees to be paid from time to time to the Administrative
Agents.
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------



 



“Agents” shall mean the US Administrative Agent, the US Collateral Agent, the
Canadian Administrative Agent, the Canadian Collateral Agent and the
Co-Collateral Agent.
“Agreement” shall mean this Revolving Credit Agreement.
“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” shall mean, for any day, with respect to any Eurodollar
Loan, ABR Loan, Canadian Base Rate Loan or CDOR Rate Loan, the applicable
percentage per annum set forth below under the caption “Applicable Eurodollar
Rate Margin”, “Applicable ABR Rate Margin” and “Applicable Canadian Base Rate
Margin” and “Applicable CDOR Rate Margin”, as the case may be, based upon the
Average Excess Availability as of the most recent Adjustment Date; provided that
until the first Adjustment Date occurring on or after the date that is three
(3) months after the Closing Date, the “Applicable Margin” shall be the
applicable percentage per annum set forth below under Tier 2:

                                              Applicable                        
ABR Rate Margin                         and Applicable                
Applicable     Canadian     Applicable       Average   Eurodollar     Base    
CDOR Rate   Tier   Excess Availability   Rate Margin     Rate Margin     Margin
 
1
  ≥ 66%     2.50 %     1.50 %     2.50 %
2
  < 66% but ≥ 33%     2.75 %     1.75 %     2.75 %
3
  < 33%     3.00 %     2.00 %     3.00 %

The Applicable Margin shall be adjusted every three months on each Adjustment
Date based upon the Average Excess Availability in accordance with the table
above.
“Approved Fund” shall have the meaning provided in Section 13.6(b).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee and approved by the parties that are
required to consent to such Assignment and Acceptance in accordance with
Section 13.6(b) and substantially in the form of Exhibit A.
“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, the Assistant Treasurer, with respect to certain limited
liability companies or partnerships that do not have officers, any manager,
managing member or general partner thereof, any other senior officer of
Holdings, the Borrowers or any other Credit Party designated as such in writing
to the US Administrative Agent and the Canadian Administrative Agent by
Holdings, the Borrowers or any other Credit Party, as applicable, and, with
respect to any document (other than the solvency certificate) delivered on the
Closing Date, the Secretary or the Assistant Secretary of any Credit Party. Any
document delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of
Holdings, the Borrowers or any other Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).
“Available Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment then in effect minus the aggregate Revolving Credit
Exposure at such time; provided that, in calculating the aggregate Revolving
Credit Exposure for purposes of determining the Available Revolving Credit
Commitment pursuant to Section 4.1(a), the aggregate principal amount of
Swingline Loans and Permitted Overadvances shall be deemed to be zero.

 

3



--------------------------------------------------------------------------------



 



“Average Excess Availability” shall mean, at any Adjustment Date, the sum of
(a) the daily average of the US Excess Availability and (b) the daily average of
the Canadian Excess Availability, expressed as a percentage of the sum of
(a) the US Maximum Amount and (b) the Canadian Maximum Amount for the
three-month period immediately preceding such Adjustment Date.
“Average Revolving Credit Loan Utilization” shall mean, at any Adjustment Date,
the average daily aggregate Revolving Credit Exposure of all Lenders (excluding
any Revolving Credit Exposure resulting from any outstanding Swingline Loans or
Permitted Overadvances) for the three-month period immediately preceding such
Adjustment Date (or, if less, the period from the Closing Date to such
Adjustment Date), divided by the Total Revolving Credit Commitment at such time.
“Bank Product Reserve” shall mean a Reserve in respect of the then-outstanding
Obligations of the types described in clauses (d) and (e) of the definition of
“US Obligations” or “Canadian Obligations,” as applicable, as established from
time to time by the US Administrative Agent or Canadian Administrative Agent, as
applicable, and the Co-Collateral Agent, in any case upon the request of the
Company.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state, foreign, provincial or territorial law for the
relief of debtors, including the BIA and the Companies Creditors Arrangement AC
(Canada) and the Winding Up and Restructuring Act (Canada).
“BIA” means Bankruptcy and Insolvency Act (Canada).
“Blocked Accounts” shall have the meaning provided in Section 9.16(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrowers” shall mean, collectively, the Canadian Borrowers and the US
Borrowers.
“Borrowing” shall mean and include (a) the incurrence of one Type of US
Revolving Credit Loan or Canadian Revolving Credit Loan on a given date (or
resulting from conversions of US Revolving Credit Loans or Canadian Revolving
Credit Loans on a given date) having, in the case of Eurodollar Loans or CDOR
Rate Loans, the same Interest Period (provided that ABR Loans and Canadian Base
Rate Loans incurred pursuant to Section 2.10 shall be considered part of any
related Borrowing of Eurodollar Loans or CDOR Rate Loans, as applicable),
(b) the incurrence of Swingline Loans from the Swingline Lender on a given date
and (c) any Permitted Overadvance.
“Borrowing Base” shall mean, as of any date, an amount equal to the sum at such
time of (without duplication) the US Borrowing Base and the Canadian Borrowing
Base.
“Borrowing Base Certificate” shall mean a certificate, executed by an Authorized
Officer of the Company, substantially in the form of (or in such other form as
may be mutually agreed upon by the Company, the US Administrative Agent, the
Canadian Administrative Agent and the Co-Collateral Agent), and containing the
information prescribed by, Exhibit K, delivered to the US Administrative Agent,
the Canadian Administrative Agent and the Co-Collateral Agent and setting forth
the Company’s calculation of the Borrowing Base in accordance with
Section 9.1(k).
“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close,
(b) if the applicable Business Day relates to any Eurodollar Loans, any day on
which dealings in deposits in US Dollars are carried on in the London interbank
eurodollar market and (c) if the applicable day relates to the Canadian Credit
Facility, the term “Business Day” shall also exclude any day that shall be in
Toronto, Canada a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close.
“Canadian Activation Notice” shall have the meaning provided in
Section 9.16(b)(i).
“Canadian Administrative Agent” shall mean UBS AG Canada Branch, or any
successor to UBS AG Canada Branch appointed in accordance with the provisions of
Section 12.11, together with its affiliates, as the Canadian Administrative
Agent for the Lenders under this Agreement and the other Credit Documents.

 

4



--------------------------------------------------------------------------------



 



“Canadian Administrative Agent’s Office” shall mean the office of the Canadian
Administrative Agent located at c/o UBS AG, Stamford Branch, 677 Washington
Boulevard, Stamford, Connecticut 06901, or such other office as the Canadian
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“Canadian Adjusted Total Revolving Credit Commitment” shall mean, at any time,
the Canadian Total Revolving Credit Commitment less the aggregate Canadian
Revolving Credit Commitments of all Defaulting Lenders.
“Canadian Base Rate” shall mean, at any time, the annual rate of interest equal
to the greater of (a) the annual rate from time to time publicly announced by
the Canadian Reference Bank as its prime rate in effect for determining interest
rates on Canadian Dollar denominated commercial loans in Canada or (b) the
annual rate of interest equal to the sum of the 30-day CDOR Rate at such time
plus 1% percent per annum.
“Canadian Base Rate Loans” shall mean each Loan bearing interest at the rate
provided in Section 2.8(a)(ii) and, in any event, shall include all Swingline
Loans denominated in Canadian Dollars.
“Canadian Borrowers” shall mean (a) Associated Materials Canada Limited,
(b) Gentek Canada Holdings Limited, (c) Gentek Building Products Limited
Partnership and (d) any other Person that at any time after the Closing Date
becomes a Canadian Borrower pursuant to the terms of Section 9.10.
“Canadian Borrowing Base” shall mean, as of any date, an amount equal to the sum
at such time of (without duplication):
(a) 85% multiplied by the book value of the Canadian Borrowers’ Eligible
Accounts at such time; plus
(b) 85% multiplied by the Net Orderly Liquidation Value Percentage of the
Canadian Borrowers’ Eligible Inventory; plus
(c) the Fixed Asset Loan Value of the Canadian Borrowers multiplied by the FALV
Amortization Factor; provided that in no event shall the amount calculated
pursuant to this clause (c) exceed $20.0 million, plus
(d) at the option of the Company, an amount not to exceed the amount, if any, by
which the US Borrowing Base at such time exceeds the US Total Revolving Credit
Outstandings; provided that, for purposes of determining Excess Availability and
making other determinations pursuant to this Agreement, amounts included
pursuant to this clause (d) may not be included in the US Borrowing Base,
in each case less (i) any Priority Payables and (ii) any Reserve established or
modified from time to time by the Canadian Administrative Agent and the
Co-Collateral Agent in the exercise of their Permitted Discretion in accordance
with the provisions of Section 2.14.
The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofor delivered to the Canadian
Administrative Agent and the Co-Collateral Agent with such adjustments as the
Canadian Administrative Agent and the Co-Collateral Agent deem appropriate in
their Permitted Discretion to assure that the Canadian Borrowing Base is
calculated in accordance with the terms of this Agreement.
“Canadian Collateral Agent” shall mean UBS AG Canada Branch, or any successor
thereto appointed in accordance with the provisions of Section 12.11, together
with its affiliates, as the Canadian Collateral Agent for the Secured Parties
under this Agreement and the other Credit Documents.
“Canadian Collection Account” shall have the meaning provided in
Section 9.16(b)(i).
“Canadian Concentration Account” shall have the meaning provided in Section
9.16(b)(i).
“Canadian Concentration Account Bank” shall have the meaning provided in Section
9.16(b)(i).
“Canadian Credit Facility” shall mean the Canadian Revolving Credit Loans and
Canadian Letters of Credit provided to or for the benefit of the Canadian
Borrowers pursuant to Sections 2 and 3 hereof.
“Canadian Credit Parties” shall mean the Canadian Borrowers and the Canadian
Guarantors; each sometimes being referred to individually as a “Canadian Credit
Party”.

 

5



--------------------------------------------------------------------------------



 



“Canadian Dollars” or “Cdn$” shall mean dollars in lawful currency of Canada.
“Canadian Excess Availability” shall mean an amount equal to the Canadian
Maximum Amount less the Canadian Total Revolving Credit Outstandings.
“Canadian Guarantee” shall mean the Guarantee, made by each Canadian Guarantor
in favor of the Canadian Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B-2.
“Canadian Guarantors” shall mean (a) each Canadian Subsidiary (other than an
Excluded Subsidiary) on the Closing Date, and (b) each Canadian Subsidiary
(other than an Excluded Subsidiary) that becomes a party to the Canadian
Guarantee after the Closing Date pursuant to Section 9.10.
“Canadian Intercompany Note” shall mean the Intercompany Subordinated Note,
dated as of the Closing Date, substantially in the form of Exhibit J-2 hereto
executed by Holdings, the Company and each other Restricted Subsidiary of the
Company.
“Canadian Lender” shall mean, at any time, each Lender having a Canadian
Revolving Credit Commitment or holding a Canadian Revolving Credit Loan (or
Canadian Letter of Credit Exposure) made to any Canadian Borrower owing to it at
such time; sometimes being referred to herein collectively as “Canadian
Lenders”.
“Canadian Letter of Credit” shall have the meaning provided in Section 3.1(a).
“Canadian Letter of Credit Exposure” shall mean, with respect to any Canadian
Lender, at any time, the sum of (a) the US Dollar Equivalent of the amount of
any Canadian Unpaid Drawings in respect of which such Canadian Lender has made
(or is required to have made) Canadian Revolving Credit Loans pursuant to
Section 3.4(b) at such time and (b) such Canadian Lender’s Revolving Credit
Commitment Percentage of the Canadian Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Canadian Unpaid Drawings in respect
of which the Canadian Lenders have made (or are required to have made) Canadian
Revolving Credit Loans pursuant to Section 3.4(b)).
“Canadian Letter of Credit Issuer” shall mean (a) UBS AG, Stamford Branch,
(b) Wells Fargo Bank, National Association for the Canadian Letters of Credit on
Schedule 1.1(c) only, (c) Deutsche Bank AG Canada Branch and (d) in each case,
any one or more Persons who shall become a Canadian Letter of Credit Issuer
pursuant to Section 3.6. Any Canadian Letter of Credit Issuer may, in its
discretion, arrange for one or more Canadian Letters of Credit to be issued by
Affiliates of the Letter of Credit Issuer, and in each such case the term
“Canadian Letter of Credit Issuer” shall include any such Affiliate with respect
to Canadian Letters of Credit issued by such Affiliate. In the event that there
is more than one Canadian Letter of Credit Issuer at any time, references herein
and in the other Credit Documents to the Canadian Letter of Credit Issuer shall
be deemed to refer to the Letter of Credit Issuer in respect of the applicable
Canadian Letter of Credit or to all Canadian Letter of Credit Issuers, as the
context requires. For the avoidance of doubt, Wells Fargo Bank, National
Association will be under no obligation to issue any Canadian Letters of Credit
other than the Canadian Letters of Credit listed on Schedule 1.1(c).
“Canadian Letter of Credit Participants” shall have the meaning provided in
Section 3.3(a).
“Canadian Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).
“Canadian Letter of Credit Sub-Limit” shall mean $3,000,000, as the same may be
reduced from time to time pursuant to Section 4.2.
“Canadian Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the US Dollar Equivalent of the aggregate Stated Amount
of all outstanding Canadian Letters of Credit and (b) the US Dollar Equivalent
of the aggregate amount of all Canadian Unpaid Drawings in respect of all
Canadian Letters of Credit.
“Canadian Maximum Amount” shall mean the lesser of (i) the US Dollar Equivalent
of the Canadian Borrowing Base in effect from time to time and (ii) the Canadian
Total Revolving Credit Commitment in effect from time to time.

 

6



--------------------------------------------------------------------------------



 



“Canadian Obligations” shall mean the collective reference to:
(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in this Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the Canadian Borrowers, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by a Canadian
Borrower under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide Cash Collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Canadian Borrowers or any other Canadian
Credit Party to any of the Secured Parties under this Agreement and the other
Credit Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Canadian Borrowers under or pursuant to this Agreement
and the other Credit Documents,
(c) the due and punctual payment and performance of all the covenants,
agreements, and liabilities of each Canadian Credit Party or any Restricted
Subsidiary thereof under or pursuant to this Agreement or the other Credit
Documents,
(d) the due and punctual payment and performance of all Cash Management
Obligations of a Canadian Credit Party or any Restricted Subsidiary thereof
under each Secured Cash Management Agreement and
(e) the due and punctual payment and performance of all Hedging Obligations of a
Canadian Credit Party or any Restricted Subsidiary thereof under each Secured
Hedging Agreement.
Notwithstanding the foregoing, (i) the obligations of a Canadian Credit Party or
any Restricted Subsidiary thereof under any Secured Cash Management Agreement
and Secured Hedging Agreement shall be secured and guaranteed pursuant to the
Security Documents and the Guarantees only to the extent that, and for so long
as, the other Canadian Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement and the other Credit Document shall not require the consent of the
holders of the Cash Management Obligations under Secured Cash Management
Agreements or the consent of the holders of the Hedging Obligations under
Secured Hedging Agreements.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law which is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, any Borrower
or Guarantor in respect of any Person’s employment in Canada with such Borrower
or Guarantor, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.
“Canadian Permitted Liens” shall mean:
(a) the reservations, limitations, provisos and conditions expressed in any
original grants from Her Majesty the Queen in Right of Canada, her agency or
authority, in respect of real or immoveable property;
(b) Purchase Money Security Interests (as defined in the PPSA);
(c) unregistered Liens, charges, claims, security interests or other
encumbrances of any nature claimed or held by Her Majesty the Queen in Right of
Canada, her agency or authority, any province, any municipality or any political
subdivision thereof, under or pursuant to any Applicable Law, other than
unregistered Liens for public utilities and realty taxes, workplace safety
payments, payroll, health care, income and other similar taxes which are due and
payable;
(d) the exceptions and qualifications contained in paragraphs 6 and 7 of
Section 44(1) of the Land Titles Act (Ontario), other than paragraphs 1, 2, 3, 4
and 11 thereof.
“Canadian Permitted Overadvance” shall have the meaning provided in Section
2.1(d).
“Canadian Pledge Agreement — Canadian Credit Parties” shall mean the Canadian
Pledge Agreement, entered into by the Canadian Borrowers, the other pledgors
party thereto and the Canadian Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit E-4.

 

7



--------------------------------------------------------------------------------



 



“Canadian Pledge Agreement - US Credit Parties” shall mean the Canadian Pledge
Agreement, entered into by Gentek Building Products, Inc. and the US Collateral
Agent for the benefit of the Secured Parties, subtantially in the form of
Exhibit E-5.
“Canadian Reference Bank” shall mean Toronto Dominion Bank (Toronto).
“Canadian Revolving Credit Commitment” shall mean (a) with respect to each
Lender that is a Lender on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Canadian Revolving Credit
Commitment”, (b) in the case of any Lender that becomes a Lender after the date
hereof, the amount specified as such Lender’s “Canadian Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Canadian Total Revolving Credit Commitment and (c) in
the case of any Lender that increases its Canadian Revolving Credit Commitment
or becomes a New Canadian Revolving Credit Lender, in each case pursuant to
Section 2.15 the amount specified in the applicable Joinder Agreement, in each
case as such Canadian Revolving Credit Commitment may be reduced or increased
from time to time as permitted hereunder. The aggregate amount of the Canadian
Revolving Credit Commitments as of the date hereof is $75,000,000.
“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Lender at any time, the sum of (a) the aggregate principal amount of the
Canadian Revolving Credit Loans of such Canadian Lender then outstanding and
(b) such Canadian Lender’s Canadian Letter of Credit Exposure at such time.
“Canadian Revolving Credit Loan” shall have the meaning provided in Section
2.1(a)(ii).
“Canadian Security Agreement” shall mean the collective reference to (a) the
Canadian Security Agreement, entered into by the Canadian Borrowers, the other
grantors party thereto and the Canadian Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit E-2, and (b) any Deed of
Hypothec, Bond and Pledge referred to in Section 12.1.
“Canadian Subsidiary” shall mean each Subsidiary of the Company that is
organized under the Applicable Laws of Canada or any province or territory
thereof.
“Canadian Swingline Commitment” shall mean $3,000,000.
“Canadian Swingline Exposure” shall mean, with respect to any Canadian Lender,
at any time, such Canadian Lender’s Canadian Revolving Credit Commitment
Percentage of the Canadian Swingline Loans outstanding at such time.
“Canadian Swingline Loan” shall have the meaning provided in Section 2.1(c).
“Canadian Total Revolving Credit Commitment” shall mean the sum of the Canadian
Revolving Credit Commitments of all the Canadian Lenders.
“Canadian Total Revolving Credit Outstandings” shall mean, at any date, the sum
of all Canadian Lenders’ Canadian Revolving Credit Exposure and Canadian
Swingline Exposure.
“Canadian Unpaid Drawings” shall have the meaning provided in Section 3.4(b).
“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures paid in cash by the Company and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Company and its
Restricted Subsidiaries and (b) all fixed asset additions financed through
Capitalized Lease Obligations incurred by the Company and its Restricted
Subsidiaries and recorded on the balance sheet in accordance with GAAP during
such period; provided that the term “Capital Expenditures” shall not include:
(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Recovery Event,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

 

8



--------------------------------------------------------------------------------



 



(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions,
(iv) expenditures that constitute any part of Consolidated Lease Expense,
(v) expenditures that are accounted for as capital expenditures by the Company
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Company or any Restricted Subsidiary and for which neither the Company
nor any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period, it being understood,
however, that only the amount of expenditures actually provided or incurred by
the Company or any Restricted Subsidiary in such period and not the amount
required to be provided or incurred in any future period shall constitute
“Capital Expenditures” in the applicable period),
(vi) the book value of any asset owned by the Company or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,
(vii) any expenditures that constitute Permitted Acquisitions (or transaction
similar to Permitted Acquisitions that are Investments permitted by the Credit
Documents) and expenditures made in connection with the Transactions or
(viii) any capitalized interest and internal costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Company
and its Restricted Subsidiaries for such period.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and including membership interests and partnership interests.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP; provided that obligations that are recharacterized as
Capitalized Lease Obligations due to a change in GAAP after the Closing Date
shall not be treated as Capitalized Lease Obligations for any purposes under
this Agreement.
“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases of such Person; provided that leases that are recharacterized
as Capitalized Leases due to a change in GAAP after the Closing Date shall not
be treated as Capitalized Leases for any purposes under this Agreement.
“Cash Collateral Account” shall mean a deposit account or securities account in
the name of any Borrower or any Guarantor and under the sole control (as defined
in the applicable UCC or PPSA) of the US Collateral Agent or Canadian Collateral
Agent, as applicable, for the benefit of the Secured Parties.
“Cash Collateralize” shall have the meaning provided in Section 3.7.
“Cash Dominion Event” shall mean the occurrence of either of the following
events: (a) the Excess Availability is (for a period of five consecutive
Business Days) less than the greater of (1) $20.0 million and (2) 12.5% of the
sum of (x) the lesser of (I) the US Total Revolving Credit Commitment at such
time and (II) the then-applicable US Borrowing Base and (y) the lesser of
(I) the Canadian Total Revolving Credit Commitment at such time and (II) the
then applicable Canadian Borrowing Base or (b) an Event of Default shall occur
and be continuing; provided that, to the extent that the Cash Dominion Event has
occurred due to clause (a) of this definition, the Cash Dominion Event shall be
deemed to be over if Excess Availability shall be equal to or greater than (1)
$20.0 million and (2) 12.5% of the sum of (x) the lesser of (I) the US Total
Revolving Credit Commitment at such time and (II) the then-applicable US
Borrowing Base and (y) the lesser of (I) the aggregate Canadian Total Revolving
Credit Commitment at such time and (II) the then applicable Canadian Borrowing
Base for at least 30 consecutive days and, to the extent that the Cash Dominion
Event has occurred due to clause (b) of this definition the Cash Dominion Event
shall be deemed to be over on the date on which such Event of Default is cured
or waived or otherwise ceases to exist. At any time that a Cash Dominion Event
shall be deemed to be over or otherwise cease to exist, the US Collateral Agent
and the Canadian Collateral Agent, as applicable, shall take such actions,
including delivering such notices and directions to depositary institutions at
which Blocked Accounts are established, to terminate the cash sweeps and other
transfers existing pursuant to Section 2.5(b) as a result of any Activation
Notice or other notices or directions given by US Collateral Agent or the
Canadian Collateral Agent, as applicable, during the continuance of such Cash
Dominion Event.

 

9



--------------------------------------------------------------------------------



 



“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Company or one of its Restricted Subsidiaries in connection with
cash management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
“Cash Management Bank” shall mean any Person that is a Lender, an Agent or an
Affiliate of a Lender or an Agent at the time it provides any Cash Management
Services or that is a Lender, an Agent or an Affiliate of a Lender or an Agent
at any time after it has provided any Cash Management Services.
“Cash Management Obligations” shall mean obligations owed by Holdings, the
Borrowers or any Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under Cash
Management Agreements.
“Cash Management Systems” shall have the meaning provided in Section 9.16(b).
“CDN Dollar Equivalent” shall mean, at any time, as to any amount denominated in
US Dollars, the equivalent amount in Canadian Dollars based on the Exchange Rate
in effect on the Business Day of determination.
“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
rate equal to the average rate for 30 day Canadian Dollar bankers’ acceptances
issued on such day for a term equal or comparable for the purpose of calculating
the interest rate applicable as such rate appears on the “Reuters Screen CDOR
Page” (as defined in the International Swaps and Derivatives Association, Inc.
2006 definitions, as modified and amended from time to time) rounded to the
nearest 1/100th of 1% (with 0.005% being rounded up), as of 10:00 a.m. on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day; provided that if such rate does not appear on the Reuters Screen
CDOR Page as contemplated, then the CDOR Rate on any day shall be the average of
the rates applicable to 30 day Canadian Dollar bankers’ acceptances quoted by
banks listed in Schedule I of the Bank Act (Canada) of 10:00 a.m. on such day,
or if such day is not a Business Day, then on the immediately preceding Business
Day.
“CDOR Rate Loan” shall mean each Loan bearing interest determined by reference
to the CDOR Rate.
“Change” shall have the meaning provided for in Section 2.14.
“Change of Control” shall mean and be deemed to have occurred if
(a) (i) at any time prior to a Qualifying IPO, the Permitted Holders shall at
any time cease to have the power to vote or direct the voting of Capital Stock
having at least 35% of the ordinary voting power for the election of directors
of Holdings and/or (ii) at any time on and after a Qualifying IPO, any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person, entity or “group”
and its Subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders (or any holding company parent of Holdings owned directly or
indirectly by the Permitted Holders), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of Capital Stock having the power to vote or direct the voting of
such Capital Stock having more than the greater of (A) 35% of the ordinary
voting power for the election of directors of Holdings and (B) the percentage of
the ordinary voting power for the election of directors of Holdings owned in the
aggregate, directly or indirectly, beneficially, by the Permitted Holders,
unless in the case of either clause (i) or (ii) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings; and/or
(b) at any time Continuing Directors shall not constitute at least a majority of
the Board of Directors of Holdings; and/or

 

10



--------------------------------------------------------------------------------



 



(c) any Person other than Holdings shall acquire direct ownership, beneficially
or of record, of any Capital Stock of the Borrower; and/or
(d) a “change of control” or any comparable term under, and as defined in, the
Senior Secured Notes Indenture (or in the documentation governing any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) shall have
occurred.
“Claim” shall have the meaning provided in the definition of the term
“Environmental Claims”.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are US Revolving Credit
Loans, Canadian Revolving Credit Loans, Extended US Revolving Credit Loans (of
the same Extension Series), Extended Canadian Revolving Credit Loans (of the
same Extension Series) or Swingline Loans or Permitted Overadvances and, when
used in reference to any Commitment, refers to whether such Commitment is a US
Revolving Credit Commitment, Canadian Revolving Credit Commitment, an Extended
US Revolving Credit Commitment (of the same Extension Series), an Extended
Canadian Revolving Credit Commitment (of the same Extension Series) or a
Swingline Commitment.
“Closing Date” shall mean the date of the initial Credit Event hereunder, which
date was October 13, 2010.
“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.
“Co-Collateral Agent” shall mean Wells Fargo Capital Finance, LLC, or any
successor thereto appointed in accordance with the provisions of Section 12.11,
together with its affiliates, as the co-collateral agent for the Secured Parties
under this Agreement and the other Credit Documents.
“Co-Collateral Agent Fee Letter ” shall mean the fee letter, dated the Closing
Date, addressed to the Company from the Co-Collateral Agent and accepted by the
Company on October 13, 2010, with respect to certain fees to be paid from time
to time to the Co-Collateral Agent.
“Co-Syndication Agents ” shall mean each of Deutsche Bank Securities Inc. and
Wells Fargo Capital Finance, LLC.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning provided to such term in each of the
Security Documents.
“Collateral Access Agreement” shall mean a landlord waiver, bailee letter or any
other agreement reasonably requested by and reasonably acceptable to the US
Administrative Agent or the Canadian Administrative Agent, as applicable, and
the Co-Collateral Agent, as the case may be.
“Collateral Agents” shall mean the US Collateral Agent and/or the Canadian
Collateral Agent, as context may require.
“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Credit Commitment or Swingline Commitment.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

11



--------------------------------------------------------------------------------



 



“Commitment Fee Rate” shall mean, the applicable rate per annum set forth below
based upon the Average Revolving Credit Loan Utilization as of the most recent
Adjustment Date:

          Average Revolving Credit Loan Utilization   Commitment Fee Rate  
Less than or equal to 50%
    0.50 %
 
       
Greater than 50%
    0.375 %

The Commitment Fee Rate shall be adjusted quarterly on each Adjustment Date
based upon the Average Revolving Credit Loan Utilization in accordance with the
table above; provided that, at the option of the Required Lenders, the highest
level of Commitment Fee Rate shall apply (a) as of the first Business Day after
the date on which Section 9.1 Financials were required to have been delivered
but have not been delivered pursuant to Section 9.1 and shall continue to so
apply to and including the date on which such Section 9.1 Financials are so
delivered (and thereafter the Commitment Fee Rate otherwise determined in
accordance with this definition shall apply), and (b) as of the first Business
Day after an Event of Default shall have occurred and be continuing and the US
Administrative Agent or Canadian Administrative Agent has notified that the
highest Commitment Fee Rate applies, and shall continue to so apply to but
excluding the date on which such Event of Default shall cease to be continuing
(and thereafter the Commitment Fee Rate otherwise determined in accordance with
this definition shall apply)).
“Company” shall have the meaning provided in the preamble to this Agreement.
“Company Material Adverse Effect” shall have the meaning given to such term in
the Purchase Agreement.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated September 2010 delivered to prospective
lenders in connection with this Agreement.
“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:
(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income (other than interest income on aged Accounts from customers that
is otherwise included in Consolidated Net Income) and gains on such Hedging
Obligations or such derivative instruments, and bank and letter of credit fees
and costs of surety bonds in connection with financing activities,
(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise, and similar taxes paid or accrued during such
period,
(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs),
(iv) Non-Cash Charges,
(v) extraordinary losses in accordance with GAAP,
(vi) unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance costs, relocation costs, integration and facilities’
opening costs, signing costs, retention or completion bonuses, transition costs
and costs related to closure/consolidation of facilities,
(vii) restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions before and after the Closing Date),
(viii) the amount of any minority interest expense (or income (loss) allocable
to non-controlling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
deducted (and not added back in such period to Consolidated Net Income),

 

12



--------------------------------------------------------------------------------



 



(ix) (A) the amount of management, monitoring, consulting and advisory fees
(including termination and transaction fees), indemnities and related expenses
paid or accrued in such period to (or on behalf of) the Sponsor and (B) the
amount of expenses relating to payments made to option holders of the Company or
any of its direct or indirect parent companies in connection with, or as a
result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, in the case of each of clause (A) and
(B) above to the extent permitted in this Agreement,
(x) any losses attributable to asset Dispositions or abandonments (including any
disposal of abandoned or discontinued operations) or the sale or other
Disposition of any equity interests of any Person, other than in the ordinary
course of business,
(xi) the amount of “run rate” cost savings projected by the Company in good
faith to be realized as a result of actions taken or to be taken, in either
case, within 12 months after the Closing Date or 12 months after the
consummation of any acquisition, amalgamation, merger or operational change and
prior to or during such period (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a Pro Forma Basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (A) such cost savings are reasonably identifiable and
quantifiable, (B) no cost savings shall be added pursuant to this clause (xi) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clauses (vi) and (vii) above or in the definition of the
term “Pro Forma Adjustment” (provided that the adjustments pursuant to this
clause (xi) may be incremental to the “Pro Forma Adjustment”) and (C) the
aggregate amount of cost savings added pursuant to this clause (xi), together
with any restructuring charges, accruals or reserves added back pursuant to
clause (vii) above, shall not exceed 10% of Consolidated EBITDA for any Test
Period (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken); provided that
adjustments pursuant to this clause (xi) shall be independent of any adjustments
or projected cost savings reflected in the Consolidated EBITDA amounts set forth
in the last paragraph of this definition of “Consolidated EBITDA”.
(xii) the amount of any net losses from discontinued operations in accordance
with GAAP,
(xiii) any non-cash loss attributable to the mark to market movement in the
valuation of Hedging Obligations (including Hedging Obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) (to the extent the cash impact resulting from such loss has not been
realized) or other derivative instruments pursuant to Accounting Standards
Codification 815,
(xiv) any loss relating to amounts paid in cash prior to the stated settlement
date of any Hedging Obligation (including Hedging Obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) that has been reflected in Consolidated Net Income for such period,
(xv) any gain relating to Hedging Obligations (including Hedging Obligations
entered into for the purpose of hedging against fluctuations in the price or
availability of any commodity) associated with transactions realized in the
current period that has been reflected in Consolidated Net Income in prior
periods and excluded from Consolidated EBITDA pursuant to clauses (b)(v) and
(b)(vi) below,
(xvi) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not representing Consolidated EBITDA or Consolidated Net Income in any
period to the extent non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xvii) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition or
any sale, conveyance, transfer or other Disposition of assets permitted under
this Agreement, to the extent actually reimbursed, or, so long as the Company
has received notification from the applicable carrier that it intends to
indemnify or reimburse such expenses, charges or losses and such amount is in
fact indemnified or reimbursed within 180 days of such notification, and

 

13



--------------------------------------------------------------------------------



 



(xviii) to the extent covered by insurance and actually reimbursed, or, so long
as the Company has received notification from the insurer such amount will be
reimbursed by the insurer and only to the extent that such amount is in fact
reimbursed within 180 days of the date of such notification, expenses, charges
or losses with respect to liability or casualty events or business interruption;
less
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i) extraordinary gains and unusual or non-recurring gains,
(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),
(iii) any gains attributable to asset Dispositions or abandonments (including
any disposal of abandoned or discontinued operations) or the sale or other
Disposition of any equity interests of any Person other than in the ordinary
course of business,
(iv) the amount of any net income from discontinued operations in accordance
with GAAP,
(v) any non-cash gain attributable to the mark to market movement in the
valuation of Hedging Obligations (including Hedging Obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) (to the extent the cash impact resulting from such gain has not been
realized) or other derivative instruments pursuant to Accounting Standards
Codification 815,
(vi) any gain relating to amounts received in cash prior to the stated
settlement date of any Hedging Obligation (including Hedging Obligations entered
into for the purpose of hedging against fluctuations in the price or
availability of any commodity) that has been reflected in Consolidated Net
Income in the such period,
(vii) any loss relating to Hedging Obligations (including Hedging Obligations
entered into for the purpose of hedging against fluctuations in the price or
availability of any commodity) associated with transactions realized in the
current period that has been reflected in Consolidated Net Income in prior
periods and excluded from Consolidated EBITDA pursuant to clauses (a)(xiii) and
(a)(xiv) above;
(viii) the amount of any minority interest income (or income (loss) allocable to
non-controlling interest) consisting of Subsidiary loss attributable to minority
equity interests of third parties in any non-wholly owned Subsidiary added (and
not deducted in such period to Consolidated Net Income), and
(ix) cash expenses (or any netting arrangements resulting in increased cash
receipts) not deducted in arriving at the calculation of Consolidated EBITDA or
Consolidated Net Income in any period to the extent the non-cash losses relating
to such expenses were deducted in the calculation of Consolidated EBITDA
pursuant to paragraph (a) above for any previous period and not added back,
in each case, as determined on a consolidated basis for the Company and its
Restricted Subsidiaries in accordance with GAAP; provided that,
(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency transaction gains and losses
(including the net loss or gain resulting from Hedging Agreements for currency
exchange risk),
(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(other than any Unrestricted Subsidiary) to the extent not subsequently sold,
transferred or otherwise Disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Closing
Date, and not subsequently so Disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the US Administrative Agent (for further delivery to the Lenders); and

 

14



--------------------------------------------------------------------------------



 



(iii) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than any
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Company or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold, transferred or otherwise disposed of, closed or classified, a “Sold Entity
or Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis.
Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (ii) and (iii) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date and adjustments as provided under clauses (a)(vii) and (a)(xi)
above, Consolidated EBITDA shall be deemed to be $33,492,000, $8,789,000 and
$46,655,000, respectively, for the fiscal quarters ended January 2, 2010,
April 3, 2010 and July 3, 2010.
“Consolidated Fixed Charges” shall mean for any period, the sum, determined on a
consolidated basis for the Company and its Restricted Subsidiaries and, without
duplication, of (i) Consolidated Interest Expense, (ii) the aggregate amount of
scheduled payments of principal of Consolidated Total Debt of the Company and
its Restricted Subsidiaries made during such period (other than payments made by
the Company or any Subsidiary to the Company or a Subsidiary) and (iii) any
payments on account of Disqualified Capital Stock or Preferred Capital Stock
(whether in the nature of dividends, redemption, repurchase or otherwise)
required to be made in such period.
“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense paid during such period (including the interest component attributable
to Capitalized Leases), net of cash interest income (other than interest income
on aged Accounts from customers that is otherwise included in Consolidated Net
Income), of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net payments, if any, made (less
net payments, if any, received) pursuant to obligations under Hedging Agreements
with respect to Indebtedness, but excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, pay-in-kind interest expense, the amortization of original
issue discount resulting from the issuance of Indebtedness below par and any
other amounts of non-cash interest (including as a result of the effects of
purchase accounting),
(ii) the accretion or accrual of discounted liabilities during such period,
(iii) any interest in respect of items excluded from Indebtedness in the proviso
to the definition thereof,
(iv) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedging Agreements or other
derivative instruments pursuant to Accounting Standards Codification 815,
(v) any one-time cash costs associated with breakage in respect of Hedging
Agreements for interest rates,
(vi) all additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities,
(vii) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting, and
(viii) any expensing of commitment and other financing fees.

 

15



--------------------------------------------------------------------------------



 



“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Company and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), but excluding real estate taxes, insurance costs and common
area maintenance charges and net of sublease income; provided that Consolidated
Lease Expense shall not include (a) obligations under vehicle leases entered
into in the ordinary course of business, (b) all such rental expenses associated
with assets acquired pursuant to the Transactions and pursuant to a Permitted
Acquisition or transaction similar to Permitted Acquisitions that are
Investments permitted by the Credit Documents to the extent that such rental
expenses relate to operating leases (i) in effect at the time of (and
immediately prior to) such acquisition and (ii) related to periods prior to such
acquisition, (c) Capitalized Lease Obligations and (d) the effects from applying
recapitalization accounting or, if applicable, purchase accounting, all as
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,
(a) extraordinary items for such period shall be excluded;
(b) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;
(c) in the case of any period that includes a period ending prior to or during
the fiscal quarter ending October 1, 2011, Transaction Expenses shall be
excluded;
(d) the Consolidated Net Income for such period of any Person that is not a
Subsidiary or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Company shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Permitted
Investments (or to the extent converted into cash or Permitted Investments) to
the Company or a Restricted Subsidiary thereof in respect of such period and the
net losses of any such Person shall only be included to the extent funded with
cash from the Company or any Restricted Subsidiary;
(e) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt line items and other non-cash charges in
the Company’s consolidated financial statements pursuant to GAAP resulting from
the application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof shall be excluded;
(f) any Non-Cash Compensation Expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs shall be excluded,
and any cash charges associated with the rollover, acceleration, or payout of
equity interests by management of the Company or any of its direct or indirect
parent companies in connection with the Transactions, shall be excluded;
(g) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition, sale
or Disposition, recapitalization, investment, issuance, incurrence or repayment
of Indebtedness, issuance of Capital Stock, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case,
whether or not successful, shall be excluded;
(h) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, Hedging Agreements or other derivative instruments shall be
excluded;
(i) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded;

 

16



--------------------------------------------------------------------------------



 



(j) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedge obligations for currency exchange risk) and any other
monetary assets and liabilities shall be excluded; and
(k) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.
There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. In addition, to the extent not already included in the
Consolidated Net Income of the Company and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include the amount of proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Investment or any sale, conveyance, transfer or other Disposition of assets
permitted under this Agreement.
“Consolidated Secured Indebtedness” shall mean, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on any assets of the Company
and its Restricted Subsidiaries.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Company and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any Permitted Acquisition or any similar Investments),
consisting of indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments, minus
(b) the aggregate amount of cash and Permitted Investments (in each case, free
and clear of all Liens, other than Permitted Liens and other non-consensual
Liens permitted by Section 10.2, Liens permitted under Sections 10.2(a),
10.2(g), 10.2(h), 10.2(j) and 10.2(m) and Liens permitted under clauses (i) and
(ii) of Section 10.2(n)), excluding cash and Permitted Investments which are
listed as “restricted” on the consolidated balance sheet of the Company and its
Restricted Subsidiaries as of such date.
“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated, elected or designated to be a member of such
Board of Directors, directly or indirectly, by the Permitted Holders or Persons
nominated, elected or designated by the Permitted Holders or (d) who has been
nominated to be a member of such Board of Directors by a majority of the other
Continuing Directors then in office.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” shall mean a Deposit Account Control Agreement or a
Securities Account Control Agreement.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Credit Documents” shall mean this Agreement, the Security Documents, the
Guarantees, the Intercreditor Agreement, the Fee Letter, the Administrative
Agent Fee Letter and the Co-Collateral Agent Fee Letter, each Letter of Credit
and any promissory notes issued by the Borrowers hereunder.

 

17



--------------------------------------------------------------------------------



 



“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan or the issuance, amendment or extension of a Letter of
Credit (including an Auto-Extension Letter of Credit).
“Credit Facilities” shall mean, collectively, the US Credit Facility and the
Canadian Credit Facility; each sometimes referred to as a “Credit Facility”.
“Credit Party” shall mean each of the Canadian Credit Parties and each of the US
Credit Parties.
“Cure Amount” shall have the meaning provided in Section 11.11(a).
“Cure Right” shall have the meaning provided in Section 11.11(a).
“Currency” shall mean US Dollars or Canadian Dollars.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Deposit Account Control Agreement” shall have the meaning provided in the
Security Agreement.
“Designated Disbursement Account” shall have the meaning provided in Section
9.16(b)(iv).
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.4(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an Authorized Officer of the
Company, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).
“Discharge of Notes Obligations” shall have the meaning provided in the
Intercreditor Agreement.
“Disclosed Documents” shall mean collectively the Confidential Information
Memorandum, the Inventory Appraisal, the field examinations and collateral
audits conducted prior to the Closing Date and the documents posted on
Intralinks regarding the Target and its Subsidiaries on or prior to September 8,
2010.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Company and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to Converted Unrestricted Subsidiary
and its Subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.
“Disposition” shall have the meaning provided in Section 10.4. The term
“Disposed” will have a correlative meaning.
“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is putable or exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock) pursuant to a sinking fund obligation or otherwise,
other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than Cash Management Obligations under Secured
Cash Management Agreements, Hedging Obligations under Secured Hedging Agreements
or contingent indemnification obligations) or (b) is redeemable or exchangeable
at the option of the holder thereof (other than solely for Qualified Capital
Stock), other than as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than Cash Management Obligations under Secured
Cash Management Agreements, Hedging Obligations under Secured Hedge Agreements
or contingent indemnification obligations), in whole or in part or (c) provides
for the scheduled payment of dividends in cash, in each case prior to the date
that is ninety-one (91) days after the Revolving Credit Maturity Date at the
time of the issuance of such Capital Stock; provided that if such Capital Stock
is issued pursuant to any plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Company or any of its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings (or any direct or indirect parent company thereof), the Company or
any of its respective Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

18



--------------------------------------------------------------------------------



 



“Distressed Person” shall have the meaning provided in the definition of the
term “Lender-Related Distressed Event.”
“Dividends” shall have the meaning provided in Section 10.6.
“Dollars”, “$” and “US Dollars” shall mean dollars in lawful currency of the
United States of America.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(c).
“E-Fax” shall mean any system used to receive or transmit faxes electronically.
“Eligible Accounts” shall mean at any date of determination, the aggregate
amount of all Accounts of the Borrowers that are not ineligible for inclusion in
the calculation of the US Borrowing Base or the Canadian Borrowing Base pursuant
to any of clauses (a) through (v) below. Eligible Accounts shall not include,
without duplication, any Account of any Borrower:
(a) that does not arise from the sale of goods or the performance of services by
such Borrower in the ordinary course of its business;
(b) (i) upon which such Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever, (ii) as to which
such Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
(c) with respect to which the Account Debtor is a creditor of any Borrower or
any Subsidiary of any Borrower, has or has asserted any defense, counterclaim,
right of setoff or has disputed its obligation to pay all or any portion of the
Account, but only to the extent of such defense, claim, counterclaim, right of
setoff or dispute, unless (i) the US Administrative Agent or Canadian
Administrative Agent, as applicable, and the Co-Collateral Agent, in their
Permitted Discretion, has established an appropriate Reserve and determines to
include such Account as Eligible Account or (ii) such Account Debtor has entered
into an agreement reasonably acceptable to the US Administrative Agent or
Canadian Administrative Agent, as applicable, and the Co-Collateral Agent to
waive such rights;
(d) that comprises finance charges;
(e) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor,
(f) with respect to which an invoice, reasonably acceptable to the US
Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent in form and substance (or otherwise in the form required by
any Account Party), has not been sent to the applicable Account Debtor;
(g) that (i) is not owned by a Borrower or (ii) as to which the US Collateral
Agent’s Lien or Canadian Collateral Agent’s Lien, as applicable, on behalf of
itself and the Secured Parties, is not a first priority perfected Lien or is
subject to any Lien of any other Person, other than (A) Liens in favor of the US
Collateral Agent or Canadian Collateral Agent, on behalf of itself and the
Secured Parties or Note Liens or (B) Liens permitted by Section 10.2 for so long
as such Liens do not have priority over the Lien of the Collateral Agents and,
in the case of Liens permitted pursuant to Section 10.2(g) or Section 10.2(w),
the holders of the obligations secured by such Liens (or a representative or
trustee on their behalf) shall have entered into the Intercreditor Agreement or
another intercreditor agreement reasonably satisfactory to the US Administrative
Agent and the Company providing that the Liens on such Accounts securing such
obligations shall rank junior to the Liens securing the Obligations;

 

19



--------------------------------------------------------------------------------



 



(h) that arises from a sale to any director, officer, other employee or
Affiliate of any Borrower;
(i) that is the obligation of an Account Debtor that is the United States or
Canadian government or a political subdivision thereof, or any state, province,
territory, county or municipality or department, agency or instrumentality
thereof unless such Borrower has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, the Financial Administration Act
(Canada) or any applicable state, county or municipal law restricting the
assignment thereof with respect to such obligation, in each case to the US
Administrative Agent’s or Canadian Administrative Agent’s, as applicable, and
the Co-Collateral Agent’s reasonable satisfaction;
(j) that is the obligation of an Account Debtor whose chief executive office is
not in the United States or Canada or who is not organized under the laws of the
United States, any state or territory thereof, Canada or any province or
territory thereof unless payment thereof is assured by a letter of credit or
other credit support, reasonably satisfactory to the US Administrative Agent or
Canadian Administrative Agent, as applicable, and the Co-Collateral Agent as to
form, amount and issuer and delivered to the US Administrative Agent or Canadian
Administrative Agent, as applicable; provided that up to $1,000,000 (or the CDN
Dollar Equivalent thereof) of such Accounts outstanding at any time that are
otherwise Eligible Accounts and that are identified by the Company to the US
Administrative Agent or Canadian Administrative Agent, as applicable, and the US
Collateral Agent or Canadian Administrative Agent, as applicable, in writing may
be included in Eligible Accounts without such letter of credit support and which
has been assigned;
(k) to the extent such Borrower is liable for goods sold or services rendered by
the applicable Account Debtor to such Borrower or any Subsidiary thereof but
only to the extent of the potential liability;
(l) that arises with respect to goods that are delivered on a bill and hold,
cash on delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;
(m) that is in default; provided that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:
(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
(n) that is the obligation of an Account Debtor if 50% or more of the US Dollar
Equivalent amount of all Accounts owing by that Account Debtor are, based on the
most recent Borrowing Base Certificate, ineligible under the other criteria set
forth in this definition;
(o) as to which any of the representations or warranties in the Credit Documents
with respect to such Account are not true in any material respect;
(p) to the extent such Account is evidenced by an instrument or chattel paper
(other than instruments or chattel paper that has been delivered to the US
Collateral Agent or Canadian Collateral Agent, as applicable, under the Security
Documents);
(q) which is not paid within the earlier of 60 days following its original due
date or 120 days following its original invoice date, or which has been written
off the books of the Borrowers or otherwise designated as uncollectible (in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder there shall be excluded the amount of any net credit balances relating
to Accounts due from an Account Debtor which is not paid within the earlier of
60 days following its original due date or 120 days following its original
invoice date);

 

20



--------------------------------------------------------------------------------



 



(r) with respect to which the Account Debtor is located in a state, province or
jurisdiction (e.g., New Jersey, Minnesota and West Virginia) that requires, as a
condition to access to the courts of such jurisdiction, that a creditor qualify
to transact business, file a business activities report or other similar report
or form, or take one or more other actions, unless the applicable Borrower has
so qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges). The foregoing shall not apply
(i) to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
US Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent to be material in amount, and such later qualification cures
any access to such courts to enforce payment of such Account or (ii) to the
requirement for a creditor to extra-provincially register in a province or
territory of Canada to the extent that the applicable Borrower may, in the
opinion of Canadian Administrative Agent and the Co-Collateral Agent,
subsequently become extra-provincially registered without incurring such cost or
penalty referred to above;
(s) to the extent such Account was created as a new receivable for the unpaid
portion of an outstanding Account (including chargebacks, debit memos or other
adjustments for unauthorized deductions);
(t) that does not comply in all material respects with the requirements of all
Applicable Laws and regulations, whether federal, state, provincial,
territorial, local or foreign, including the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;
(u) to the extent that such Account, together with all other Accounts owing to
such Account Debtor and its Affiliates as of any date of determination exceed
20% of all Eligible Accounts (but the portion of the Accounts not in excess of
such percentage that otherwise satisfy the criteria herein will be deemed
Eligible Accounts and it being understood that such 20% limitation shall apply
to the Eligible Accounts of the US Borrowers and the Canadian Borrowers
collectively); provided that, for the avoidance of any doubt, for purposes of
this clause (u), each individual “Dealer” shall be treated as a single Account
Debtor; or
(v) that is payable in any currency other than US Dollars or Canadian Dollars.
Subject to Sections 2.14 and 13.1(c) and the definition of US Borrowing Base and
Canadian Borrowing Base, the US Administrative Agent or Canadian Administrative
Agent, as applicable, and the Co-Collateral Agent may modify the foregoing in
their Permitted Discretion.
“Eligible Assignee” shall mean any Person to whom any Loans or Commitments may
be assigned pursuant to Section 13.6(b); provided that “Eligible Assignee” shall
not include the Company or any of its Affiliates or Subsidiaries or any natural
Person.
“Eligible Equipment” shall mean Equipment owned by any Canadian Borrower that is
located in Canada and that is in each case included in an appraisal of Equipment
received by the Canadian Administrative Agent and the Co-Collateral Agent in
accordance with the reasonable requirements of the Canadian Administrative Agent
and the Co-Collateral Agent, which Equipment is in good order, repair, running
and marketable condition (ordinary wear and tear excepted) which in each case
satisfy the criteria set forth below. Eligible Equipment shall not include:
(a) Equipment at premises other than those owned or leased and controlled by any
Canadian Borrower; provided that, as to locations that are leased by a Canadian
Borrower, if the Canadian Collateral Agent shall not have received a Collateral
Access Agreement from the owner and lessor of such location, duly authorized,
executed and delivered by such owner and lessor (or the Canadian Administrative
Agent and the Co-Collateral Agent shall have reasonably determined to accept a
Collateral Access Agreement that does not include all required provisions or
provisions in the form otherwise reasonably required by the Canadian
Administrative Agent and the Co-Collateral Agent), the Canadian Administrative
Agent and the Co-Collateral Agent may, at their option, establish such Reserves
(including Landlord Lien Reserves) in respect of amounts at any time due or to
become due to the owner and lessor thereof not to exceed the aggregate amount
payable for the next three (3) months to the owner or lessor of such locations;
(b) Equipment subject to a Lien in favor of any Person other than the Canadian
Collateral Agent except for Liens permitted by Section 10.2;
(c) Equipment that is not located in Canada;
(d) Equipment that is not subject to the first priority, valid and perfected
Lien in favor of the Canadian Collateral Agent;

 

21



--------------------------------------------------------------------------------



 



(e) worn-out, obsolete, damaged or defective Equipment or Equipment not in good
order and repair and used or usable in the ordinary course of such Borrower’s
business as presently conducted;
(f) computer hardware; or
(g) Equipment that is or becomes a fixture to any Real Property.
Subject to Sections 2.14 and 13.1(c) and the definition of Canadian Borrowing
Base, the Canadian Administrative Agent and the Co-Collateral Agent may modify
the foregoing in their Permitted Discretion.
“Eligible Inventory” shall mean Inventory of the Borrowers that is not
ineligible for inclusion in the calculation of the US Borrowing Base or the
Canadian Borrowing Base pursuant to any of clauses (a) through (n) below.
Eligible Inventory shall not include, without duplication, any Inventory of any
Borrower that:
(a) (i) is not owned by a Borrower or (ii) as to which the US Collateral Agent’s
or Canadian Collateral Agent’s, as applicable, Lien thereon on behalf of itself
and the Secured Parties is not a first priority Lien or is subject to any other
Lien of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory) other than (A) the
Liens in favor of the US Collateral Agent or Canadian Collateral Agent, as
applicable, on behalf of itself and the Secured Parties, and Note Liens and
(B) Liens permitted by Section 10.2 for so long as such Liens do not have
priority over the Lien of the US Collateral Agent or Canadian Collateral Agent
and, in the cases of Liens permitted pursuant to Section 10.2(g) or
Section 10.2(w), the holders of the obligations secured by such Liens (or a
representative or trustee on their behalf) shall have entered into the
Intercreditor Agreement or another intercreditor agreement reasonably
satisfactory to the US Administrative Agent and the Company providing that the
Liens on such Inventory securing such obligations shall rank junior to the Liens
securing the Obligations;
(b) (i) unless in transit, is not located on premises owned, leased or rented by
the Borrowers or (ii) is stored at a leased location, unless the US
Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent have given their prior consent thereto or unless (A) the
lessor has delivered to the US Collateral Agent or Canadian Collateral Agent, as
applicable, a Collateral Access Agreement or (B) a Reserve (and, without
duplication, Landlord Lien Reserve) for rent, charges and other amounts due or
to become due with respect to such locations has been established by the US
Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent in their Permitted Discretion not to exceed the aggregate
amount payable for the next three (3) months to the owner or lessor of such
locations, or (iii) other than in respect of Inventory with an aggregate value
of up to $1,000,000 or the CDN Dollar Equivalent at such time, so long as no
Default or Event of Default has occurred or is continuing, is stored with a
bailee or third party warehouseman unless (A) such warehouseman or bailee has
delivered to the US Collateral Agent or Canadian Collateral Agent, as
applicable, a Collateral Access Agreement and such other documentation as the US
Administrative Agent or the Canadian Administrative Agent, as applicable, and
the Co-Collateral Agent may reasonably require or is evidenced by a Document (as
defined in the UCC) that has been delivered to the US Collateral Agent or
Canadian Collateral Agent, as applicable, or (B) an appropriate Reserve has been
established by the US Administrative Agent or Canadian Administrative Agent, as
applicable, and the Co-Collateral Agent in their Permitted Discretion or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than the US Collateral Agent, the Canadian Collateral Agent and the Notes
Collateral Agent, unless a reasonably satisfactory mortgagee waiver has been
delivered to the US Collateral Agent or Canadian Collateral Agent, as
applicable, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000 or the CDN Dollar
Equivalent thereof;
(c) is placed on consignment or is in transit, except for Inventory in transit
between US or Canadian locations of the Borrowers as to which the US Collateral
Agent’s or the Canadian Collateral Agent’s, as applicable, Liens have been
perfected at origin and destination;
(d) is covered by a negotiable document of title, unless such document has been
delivered to the US Collateral Agent or Canadian Collateral Agent, as
applicable, with all necessary endorsements, free and clear of all Liens, except
those in favor of the US Collateral Agent, the Canadian Collateral Agent and the
Secured Parties and the Notes Collateral Agent;
(e) consists of display items or packing or shipping materials, manufacturing
supplies, work in process Inventory (other than Painted Coil and Window Plant
WIP) or replacement parts;

 

22



--------------------------------------------------------------------------------



 



(f) consists of goods which have been returned by the buyer other than goods
that are undamaged and are able to be resold in the ordinary course of business;
(g) is not of a type held for sale in the ordinary course of a Borrower’s
business;
(h) breaches any of the representations or warranties in any material respect
pertaining to Inventory set forth in the Credit Documents;
(i) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;
(j) is not located in the United States or Canada;
(k) is obsolete or unmarketable, defective or unfit for sale or which does not
conform in all material respects to all standards imposed by any Governmental
Authority having regulatory authority over such Borrower;
(l) is not covered by casualty insurance which complies with the requirements of
Section 9.3;
(m) which contains or bears any intellectual property rights licensed to a
Borrower unless the US Administrative Agent or Canadian Administrative Agent, as
applicable, and the Co-Collateral Agent are reasonably satisfied that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor in any material respect, (ii) violating any material contract with
such licensor or (iii) incurring any material liability with respect to payment
of royalties other than royalties incurred pursuant to sale of such Inventory
under the current licensing agreement; or
(n) such portion of Eligible Inventory that is applicable to intercompany
profits.
Subject to Sections 2.14 and 13.1(c) and the definition of US Borrowing Base and
Canadian Borrowing Base, the US Administrative Agent or Canadian Administrative
Agent, as applicable, and the Co-Collateral Agent may modify the foregoing in
their Permitted Discretion.
“Eligible Real Property” shall mean Real Property owned by a Canadian Borrower
included in an appraisal of Real Property received by the Canadian
Administrative Agent and the Co-Collateral Agent in accordance with the
requirements of the Canadian Administrative Agent and the Co-Collateral Agent
and in each case which satisfies the criteria set forth below. Eligible Real
Property shall not include:
(a) Real Property which is not owned and operated by a Canadian Borrower;
(b) Real Property subject to a Lien in favor of any Person, other than Canadian
Collateral Agent, except for Liens permitted by Section 10.2 (but not including
for the purpose of this exception (i) any purchase money security interests or
financial liens that may be permitted under this Agreement, or (ii) other
security interests or financial liens that would have priority over the security
interests of the Canadian Collateral Agent or are not subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Canadian Administrative Agent and the Company; provided that the Liens on such
Real Property securing such obligations shall rank junior to the Liens securing
the Obligations);
(c) Real Property that is not located in Canada;
(d) Real Property that is not subject to a valid, enforceable and registered,
first priority (subject to Liens permitted by Section 10.2 and as provided in
clause (b) above), perfected Lien in favor of the Canadian Collateral Agent, and
for which the Canadian Collateral Agent has not received a local opinion of
counsel with respect to the enforceability of the applicable mortgage or
hypothec creating the aforesaid perfected Lien;
(e) Real Property in respect of which the Canadian Administrative Agent and the
Co-Collateral Agent have not received (i) an appraisal by an appraiser
reasonably acceptable to the Canadian Administrative Agent and the Co-Collateral
Agent and (ii) a lender’s title insurance policy that complies with the
requirements of Section 9.14(c), each in form and substance reasonably
satisfactory to the Canadian Administrative Agent and the Co-Collateral Agent
and by an appraiser reasonably acceptable to the Canadian Administrative Agent
and the Co-Collateral Agent;

 

23



--------------------------------------------------------------------------------



 



(f) Real Property where the Canadian Administrative Agent and the Co-Collateral
Agent reasonably determine in their Permitted Discretion that issues relating to
compliance with Environmental Laws materially and adversely affect the value
thereof or the ability of Canadian Collateral Agent to sell or otherwise Dispose
thereof (but subject to the right of the Canadian Administrative Agent and the
Co-Collateral Agent to establish Reserves upon the inclusion of such Real
Property as Eligible Real Property in the calculation of the Fixed Asset Loan
Value to reflect such adverse affect); and
(g) Real Property improved with residential housing.
Any Real Property that is not Eligible Real Property shall nevertheless be part
of the Collateral to the extent required by the Credit Documents, except that
there shall be no obligation to register mortgages on title to Real Property
that is not Eligible Real Property.
The following are deemed to satisfy the requirements for an appraisal set out
above in respect of the applicable Real Properties: (A) Real estate appraisal
report of an industrial building located at 1001 Corporate Drive, Burlington,
Ontario with a valuation date of September 14, 2010 prepared by Great American
Group; (B) Real estate appraisal report of an industrial building located at
6320 Colonel Talbot Road, London, Ontario with a valuation date of September 14,
2010 prepared by Great American Group; and (C) Real estate appraisal report of
an industrial building located at 2501 Autoroute Transcanadienne, Pointe-Claire,
Quebec with a valuation date of September 14, 2010 prepared by Great American
Group.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Company or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the Release or threatened Release of Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.
“Environmental Law” shall mean any applicable federal, state, provincial,
territorial, foreign or local statute, law, rule, regulation, ordinance, code
and rule of common law now or hereafter in effect and in each case as amended,
and any binding judicial or administrative interpretation thereof, including any
binding judicial or administrative order, consent decree or judgment, in each
case relating to the protection of the environment (including ambient air,
indoor air, surface water, ground water, land and subsurface strata and natural
resources such as wetlands, flora and fauna) or of human health or safety (to
the extent relating to exposure to Hazardous Materials).
“Equipment” shall mean, as to each Canadian Borrower, all of such Borrower’s now
owned and hereafter acquired equipment, wherever located, including machinery,
data processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
“Equity Contribution” shall have the meaning provided in the recitals to this
Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings, the Company or a Subsidiary thereof would be deemed
to be a “single employer” within the meaning of Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“E-System” shall mean any electronic system, including SyndTrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the US Administrative Agent, any of its Related Parties,
or any of such Person’s respective officers, directors, employees, attorneys,
agents and representatives or any other Person, providing for access to data
protected by passcodes or other security system.
“Eurocurrency Liabilities” shall have the meaning provided in the definition of
the term “Statutory Reserve Rate.”

 

24



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” shall mean, with respect to any Interest Period for any
Eurodollar Loan the rate per annum for deposits in US Dollars for the applicable
Interest Period appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m.
(London time) two Business Days prior to the first day in such Interest Period.
In the event that the rate referred to above does not appear on the Reuters
Screen LIBOR01 page at such time, the “Eurodollar Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
the offered rate for deposit in US Dollars in the London interbank market as may
be agreed upon by the US Administrative Agent and the Company or, in the absence
of such agreement, the “Eurodollar Base Rate” for the purposes of this paragraph
shall instead be the rate per annum notified to the US Administrative Agent by
the Reference Lender as the rate at which the Reference Lender is offered US
Dollar deposits at or about 11:00 a.m. (London time) two Business Days prior to
the beginning of such Interest Period in the interbank Eurodollar market where
the Eurodollar and foreign currency and exchange operations in respect of its
Eurodollar Loans are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurodollar Loan to be outstanding during such
Interest Period availability, such other method to determine such offered rate
as may be selected by the US Administrative Agent in its sole discretion.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
“Eurodollar Rate” shall mean, with respect to any Interest Period and for any
Eurodollar Loan, an interest rate per annum determined as the ratio of (a) the
Eurodollar Base Rate with respect to such Interest Period for such Eurodollar
Loan to (b) the Statutory Reserve Rate with respect to such Interest Period and
for such Eurodollar Loan.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Availability” shall mean, as of any date of determination, an amount
equal to the sum of US Excess Availability and the Canadian Excess Availability.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Exchange Rate” shall mean, on any day with respect to any currency (other than
US Dollars), the rate at which such currency may be exchanged into any other
currency (including US Dollars), as set forth at approximately 11:00 a.m.
(London time) on such day on the Reuters World Currency Page for such currency.
In the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed by the US
Administrative Agent and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the US Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., local time, on such date for the purchase of the relevant
currency for delivery two Business Days later.
“Excluded Capital Stock” shall mean
(a) any Capital Stock with respect to which, in the reasonable judgment of the
US Administrative Agent or the Canadian Administrative Agent, as applicable,
(confirmed in writing by notice to the Company and the US Collateral Agent or
the Canadian Collateral Agent, as applicable), the cost or other consequences
(including any material adverse tax consequences) of pledging such Capital Stock
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom,
(b) solely in the case of any pledge of Capital Stock of any Foreign Subsidiary
or any Domestic Subsidiary treated as a disregarded entity for US federal income
tax purposes if substantially all of its assets consist of Capital Stock of one
or more Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957 of the Code to secure the US Obligations, any Capital
Stock that is Voting Stock of such Foreign Subsidiary in excess of 65% of the
outstanding Capital Stock of such class,
(c) any Capital Stock to the extent the pledge thereof would be prohibited by
any (i) Applicable Law or (ii) Contractual Obligations existing on the Closing
Date or (other than with respect to Capital Stock of a wholly owned Subsidiary)
on the date on which such Capital Stock is acquired or the date that the issuer
of such Capital Stock is created,
(d) the Capital Stock of any Subsidiary that is not wholly owned by the Company
and its Subsidiaries at the time such Subsidiary becomes a Subsidiary (for so
long as such Subsidiary remains a non-wholly owned Subsidiary) to the extent
that the pledge of such Capital Stock is prohibited by the terms of such
Subsidiary’s Organizational Documents or joint venture documents,

 

25



--------------------------------------------------------------------------------



 



(e) the Capital Stock of any Immaterial Subsidiary or any Unrestricted
Subsidiary,
(f) solely in the case of any pledge of Capital Stock of any Foreign Subsidiary
to secure the US Obligations, the Capital Stock of any Subsidiary of a Foreign
Subsidiary, and
(g) any Capital Stock of any Subsidiary to the extent that the pledge of such
Capital Stock would result in materially adverse tax consequences to Holdings,
the Borrowers or any Subsidiary as reasonably determined by the Company in
writing delivered to the applicable Collateral Agent.
“Excluded Subsidiary” shall mean
(a) any Subsidiary that is not a wholly owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.10 (for so long as such Subsidiary remains a
non-wholly owned Subsidiary) other than a Domestic Subsidiary or Canadian
Subsidiary that is a non-wholly owned Subsidiary if such non-wholly owned
Subsidiary guarantees or issues other capital markets debt securities of any
Borrower or any Guarantor,
(b) any Subsidiary that is prohibited by Applicable Law or Contractual
Obligation existing on the Closing Date or at the time such Subsidiary becomes a
Restricted Subsidiary from guaranteeing the Obligations (and for so long as such
restrictions or any replacement or renewal thereof is in effect) or which would
require consent, approval, license or authorization of a Governmental Authority
to provide a guarantee of the Obligations unless such consent, approval, license
or authorization has been received (or is received after commercially reasonable
efforts to obtain same, which efforts may be requested by the US Administrative
Agent or Canadian Administrative Agent, as applicable),
(c) any Domestic Subsidiary that is (i) treated as a disregarded entity for US
federal income tax purposes if substantially all of its assets consist of
Capital Stock of one or more Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957 of the Code or (ii) a direct or
indirect Subsidiary of a Foreign Subsidiary (other than a Canadian Subsidiary),
(d) any Immaterial Subsidiary, including Associated Materials Finance, Inc.,
(provided that the Company shall not be permitted to exclude Immaterial
Subsidiaries from guaranteeing the Obligations to the extent that (i) the
aggregate amount of gross revenue for all Immaterial Subsidiaries (other than
Unrestricted Subsidiaries) excluded by clause this clause (d) exceeds 5.0% of
the consolidated gross revenues of the Company and its Restricted Subsidiaries
for the most recent Test Period ended prior to the date of determination or
(ii) the aggregate amount of total assets for all Immaterial Subsidiaries (other
than Unrestricted Subsidiaries) excluded by this clause (d) exceeds 5.0% of the
Consolidated Total Assets of the Company and its Restricted Subsidiaries as at
the end of the most recent Test Period ended prior to the date of
determination),
(e) any other Subsidiary with respect to which, in the reasonable judgment of
the US Administrative Agent or the Canadian Administrative Agent, as applicable,
(confirmed in writing by notice to the Company and the US Collateral Agent or
the Canadian Collateral Agent, as applicable), the cost or other consequences
(including any material adverse tax consequences) of providing a guarantee shall
be excessive in view of the benefits to be obtained by the Secured Parties
therefrom,
(f) each Foreign Subsidiary (other than a Canadian Subsidiary) and each
Unrestricted Subsidiary, and
(g) any Subsidiary to the extent that the guarantee of the Obligations would
result in material adverse tax consequences to Holdings, the Borrowers or any
Subsidiary as reasonably determined by the Company.
“Existing Canadian Revolving Credit Commitments” shall have the meaning provided
in Section 2.19(a).
“Existing Canadian Revolving Credit Loans” shall have the meaning provided in
Section 2.19(a).

 

26



--------------------------------------------------------------------------------



 



“Existing Class” shall mean each Class of Existing US Revolving Credit
Commitments or Existing Canadian Revolving Credit Commitments.
“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(c).
“Existing Notes” shall mean collectively, (i) the Target’s 20% Senior Notes due
2014, (ii) AMH Holdings, LLC’s 11.25% Senior Discount Notes due 2014 and
(iii) the Company’s 9.875% Senior Secured Second Lien Notes due 2016.
“Existing US Revolving Credit Commitments” shall have the meaning provided in
Section 2.19(a).
“Existing US Revolving Credit Loans” shall have the meaning provided in Section
2.19(a).
“Extended Canadian Revolving Credit Commitments” shall have the meaning provided
in Section 2.19(a).
“Extended Canadian Revolving Credit Loans” shall have the meaning provided in
Section 2.19(a).
“Extended Loans/Commitments” shall mean Extended US Revolving Credit Loans
and/or Extended US Revolving Credit Commitments and Extended Canadian Revolving
Credit Loans and/or Extended Canadian Revolving Credit Commitments.
“Extended US Revolving Credit Commitments” shall have the meaning provided in
Section 2.19(a).
“Extended US Revolving Credit Loans” shall have the meaning provided in Section
2.19(a).
“Extending Lender” shall have the meaning provided in Section 2.19(b).
“Extension Agreement” shall have the meaning provided in Section 2.19(c).
“Extension Election” shall have the meaning provided in Section 2.19(b).
“Extension Request” shall have the meaning provided in Section 2.19(a).
“Extension Series” shall mean all Extended US Revolving Credit Commitments or
Extended Canadian Revolving Credit Commitments that are established pursuant to
the same Extension Agreement (or any subsequent Extension Agreement to the
extent such Extension Agreement expressly provides that the Extended US
Revolving Credit Commitments or Extended Canadian Revolving Credit Commitments,
as applicable, provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, if any, and amortization schedule.
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Company.
“FALV Amortization Factor” shall mean 1 minus a fraction, the numerator of which
is the number of calendar months elapsed as of any date of determination since
December 31, 2010 but in no event more than 60) and the denominator of which is
60.

 

27



--------------------------------------------------------------------------------



 



“FCCR Threshold” shall have the meaning provided in Section 10.11.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean the fee letter addressed to Holdings from the Joint
Bookrunners and accepted by Holdings on September 13, 2010, with respect to
certain fees to be paid.
“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
“Financial Covenant” shall mean the covenant of the Company set forth in Section
10.11.
“First Merger” shall have the meaning provided in the recitals to this
Agreement.
“Fixed Asset Loan Value” shall mean for each Canadian Borrower an amount equal
to the sum of (a) 85% multiplied by the Net Orderly Liquidation Value Percentage
multiplied by the Canadian Borrowers’ Eligible Equipment as of the Closing Date
plus (b) 70% multiplied by the appraised Fair Market Value of the Canadian
Borrowers’ Eligible Real Property as of the Closing Date; provided that
(A) after the Closing Date the Fixed Asset Loan Value may never increase and
(B) the Canadian Administrative Agent may reappraise Eligible Real Property not
more than once per year pursuant to Section 9.2(b) and the Fixed Asset Loan
Value with respect to such Real Property may be recalculated on such date to
reflect the difference, if negative of (a) the Fair Market Value shown by such
appraisal multipled by 70% less (b) the appraised Fair Market Value of such Real
Property per the immediately prior appraisal multiplied by 70% multiplied by the
FALV Amortization Factor on such date.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) (i) Consolidated EBITDA for the most recent Test Period ended on or
prior to such date of determination, minus, without duplication, (ii) Capital
Expenditures incurred during such Test Period (other than Capital Expenditures
financed with the proceeds of Indebtedness (other than proceeds of Loans),
issuances of Capital Stock or proceeds from Dispositions outside the ordinary
course of business), minus, (iii) taxes based on income, profits or capital,
including federal, foreign, state, franchise, excise and similar taxes, net of
cash refunds received, of the Company and its Restricted Subsidiaries paid in
cash during such Test Period to (b) Consolidated Fixed Charges payable by the
Company and its Restricted Subsidiaries in cash during such Test Period;
provided that, for purposes of calculating the Fixed Charge Coverage Ratio for
any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be with respect to all amounts of
Consolidated Interest Expense, an amount equal to actual Consolidated Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.
In calculating the Fixed Charge Coverage Ratio in connection with the making of
any Specified Payment (other than with regard to Investments) at any time when
Excess Availability on a Pro Forma Basis is less than 45% of the sum of (x) the
lesser of (i) the Total US Revolving Credit Commitment at such time and (ii) the
then-applicable US Borrowing Base and (y) the lesser of (i) the Total Canadian
Revolving Credit Commitment at such time and (ii) the then-applicable Canadian
Borrowing Base, the amount of Consolidated Fixed Charges included in clause
(b) above shall include, without duplication of any payments already
constituting Consolidated Fixed Charges, the amount of such Specified Payment
actually made on such date of determination.
In the event that the Company or any Restricted Subsidiary incurs, assumes,
guarantees, repays, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness incurred under any revolving credit facility that has not been
permanently repaid) subsequent to the commencement of the period for which the
Fixed Charge Coverage Ratio is being calculated, but prior to or simultaneously
with the event for which the calculation of the Fixed Charge Coverage Ratio is
made, then the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma
Effect to such incurrence, assumption, guarantee, repayment, redemption,
retirement or extinguishing of Indebtedness as if the same had occurred at the
beginning of the applicable Test Period.
“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.
“Fronting Fee” shall have the meaning provided in Section 4.1(b).

 

28



--------------------------------------------------------------------------------



 



“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Company notifies the US Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the US Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” shall mean the government of the United States, Canada
or any foreign country or any multinational authority, or any state, provincial,
territorial or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.
“Guarantees” shall mean, collectively, the Canadian Guarantee and the US
Guarantee.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean, collectively, the US Guarantors and the Canadian
Guarantors.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos or asbestos containing material, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials, wastes or substances defined as or
included in the definition of “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material, waste, pollutant, contaminant or substance, which is
prohibited, limited or regulated by any Environmental Law.
“Hedge Bank” shall mean any Person that is a Lender, an Agent or an Affiliate of
a Lender or an Agent and that is a counterparty to a Hedging Agreement with a
Credit Party or one of its Restricted Subsidiaries, in its capacity as such;
provided that such Person shall have delivered (except in the case of an Agent)
written notice to the US Collateral Agent or the Canadian Collateral Agent, as
applicable, at or prior to the time that such Hedging Agreement is entered into
or, if later, at the time such Lender becomes a party to this Agreement, that
such a transaction has been entered into and that such Person constitutes a
Hedge Bank entitled to the benefits of the Security Documents and the
Intercreditor Agreement. For the avoidance of doubt, each Agent shall constitute
a Hedge Bank to the extent it has entered into a Hedging Agreement.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

29



--------------------------------------------------------------------------------



 



“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Company as at January 2, 2010, January 3, 2009 and
December 29, 2007 and related statements of income and cash flows of the Company
for the fiscal years ended at January 2, 2010, January 3, 2009 and December 29,
2007 and (b) the unaudited consolidated balance sheet of the Company as at the
end of, and related statements of income and cash flows of the Company for each
subsequent fiscal quarter of the Company after January 2, 2010 ended at least
45 days before the Closing Date (in the case of this clause (b), without
footnotes).
“Holdings” shall mean CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation,
or, after the Closing Date, any other Person (the “New Holdings”) that is a
Subsidiary of CAREY INTERMEDIATE HOLDINGS, CORP. (or the previous New Holdings
as the case may be) (the “Previous Holdings”); provided that (a) such New
Holdings owns 100% of Voting Stock of the Borrower, (b) the New Holdings shall
expressly assume all the obligations of the Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the US Administrative Agent, (c) the
New Holdings shall have delivered to the US Administrative Agent an officer’s
certificate stating that such substitution and any supplements to the Credit
Documents preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Security Documents, (d) if reasonably requested
by the US Administrative Agent, an opinion of counsel to the effect that such
substitution does not violate this Agreement or any other Credit Document,
(e) all assets of the Previous Holdings are contributed or otherwise transferred
to such New Holdings and (f) no Default or Event of Default has occurred and is
continuing at the time of such substitution and such substitution does not
result in any Default or Event of Default or material tax liability; provided,
further, that if the foregoing are satisfied, the Previous Holdings shall be
automatically released of all its obligations under the Credit Documents and any
reference to “Holdings” in the Credit Documents shall be meant to refer to the
“New Holdings”.
“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Company (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such determination date were less than 2% of the Consolidated Total Assets of
the Company and its Restricted Subsidiaries, taken as a whole, at such date and
(b) whose gross revenues (when combined with the revenues of such Restricted
Subsidiary’s Subsidiaries after eliminating intercompany obligations) for such
Test Period were less than 2% of the consolidated gross revenues of the Company
and its Restricted Subsidiaries, taken as a whole, for such period, in each case
determined in accordance with GAAP.
“Increased Amount Date” shall have the meaning provided in Section 2.15.
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
(c) net Hedging Obligations of such Person;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) accrued expenses and current trade
liabilities (but not any refinancings, extensions, renewals, or replacements
thereof) incurred in the ordinary course of business and maturing within
365 days after the incurrence thereof except if such trade liabilities bear
interest and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f) all Capitalized Lease Obligations; and
(g) all Guarantee Obligations of such Person in respect of any of the foregoing;

 

30



--------------------------------------------------------------------------------



 



provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset.
For all purposes hereof, the Indebtedness of any Person shall in the case of
Holdings, the Company and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice. The amount of any net Hedging Obligations on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the Fair Market Value of the property encumbered thereby as determined
by such Person in good faith.
“Indemnified Parties” shall have the meaning provided in Section 13.5(a).
“Information” shall have the meaning provided in Section 13.16.
“Intercompany Notes” shall mean, collectively, the Canadian Intercompany Note
and the US Intercompany Note.
“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, in substantially the form of Exhibit O hereto, among the US
Collateral Agent and the Notes Collateral Agent, and acknowledged and agreed by
Holdings, the Company and the other US Guarantors.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Inventory” shall mean any “inventory,” as such term is defined in the UCC or
PPSA, as applicable, now owned or hereafter acquired by any Borrower, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Borrower for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Borrower’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.
“Inventory Appraisal” shall mean (a) on the Closing Date, the appraisal prepared
by Great American Group dated September 2010 and (b) thereafter, the most recent
inventory appraisal conducted by an independent appraiser firm pursuant to
Section 9.2(b).
“Investment” shall have the meaning provided in Section 10.5.
“Investors” shall mean the Sponsor, certain other investors arranged by and/or
designated by the Sponsor and the Management Investors.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and applicable Borrower (or any Restricted
Subsidiary) or in favor of a Letter of Credit Issuer and relating to such Letter
of Credit.
“Joinder Agreement” means an agreement substantially in the form of Exhibit M.
“Joint Bookrunners” shall mean UBS Securities LLC, Deutsche Bank Securities Inc.
and Wells Fargo Capital Finance, LLC.
“Joint Lead Arrangers” shall mean UBS Securities LLC, Deutsche Bank Securities
Inc. and Wells Fargo Capital Finance, LLC.

 

31



--------------------------------------------------------------------------------



 



“Landlord Lien Reserve” shall mean an amount equal to up to 3 months’ rent for
all of the Borrowers’ leased locations where Eligible Inventory or Eligible
Equipment is located in each Landlord Lien State, other than (a) leased
locations with respect to which the US Collateral Agent or Canadian Collateral
Agent, as applicable, shall have received a landlord’s waiver of subordination
of lien in form reasonably satisfactory to the US Administrative Agent or
Canadian Administrative Agent, as applicable, and the Co-Collateral Agent and
(b) any leased location in respect of which such Inventory or Equipment at all
such locations in the aggregate has a value of $7,000,000 or the CDN Dollar
Equivalent thereof or less.
“Landlord Lien State” shall mean (i) each of Washington, Virginia and
Pennsylvania and (ii) such other state(s) or Province(s) of Canada in which a
landlord’s claim for rent has priority by operation of law over the Lien of the
US Collateral Agent or Canadian Collateral Agent, as applicable, on any of the
Collateral consisting of Eligible Inventory.
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” means (a) the refusal (which may be given verbally or in
writing and that has not been retracted) or failure of any Lender to make
available its portion of any incurrence of Loans or participations, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure, (b) the failure of any Lender to pay over to the US
Administrative Agent or Canadian Administrative Agent, any Letter of Credit
Issuer, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due or (c) any
Lender has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event.
“Lender-Related Distress Event” mean, with respect to any Lender, that such
Lender or any Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), as the case may be, is or becomes subject to, a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any Person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt; provided that a Lender-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Capital
Stock in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.
“Letter of Credit” shall have the meaning provided in Section 3.1(a).
“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
Drawing under any Letter of Credit that has not been reimbursed on the date when
made or refinanced as a Borrowing.
“Letter of Credit Exposure” shall mean the sum of the US Letter of Credit
Exposure and the Canadian Letter of Credit Exposure.
“Letter of Credit Issuers” shall mean, collectively, the US Letter of Credit
Issuers and the Canadian Letter of Credit Issuers.
“Letter of Credit Maturity Date” shall mean the date that is 5 Business Days
prior to the Revolving Credit Maturity Date.
“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
“Letter of Credit Sub-Limit” shall mean the sum of the US Letter of Credit
Sub-Limit and the Canadian Letter of Credit Sub-Limit.
“Letters of Credit Outstanding” shall mean the sum of the US Letters of Credit
Outstanding and the Canadian Letters of Credit Outstanding.

 

32



--------------------------------------------------------------------------------



 



“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.
“Loan” shall mean any Revolving Credit Loan, Swingline Loan, New Revolving
Credit Loan or Extended Revolving Credit Loan made by any Lender hereunder.
“Loss Sharing Agreement” means the Loss Sharing Agreement to be executed by the
Lenders substantially in the form of Exhibit L, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Management Investors” shall mean the officers, directors and employees of
Holdings, the Company and the Restricted Subsidiaries who become investors in
Holdings, any of its direct or indirect parent entities or in the Company.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c)(ii).
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”
“Material Adverse Effect” shall mean an effect that results in or causes, or
could reasonably be expected to result in or cause, a material adverse effect on
(a) the business, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Company and the Restricted
Subsidiaries, taken as a whole, (b) the legality, validity or enforceability of
any Credit Document, (c) the ability of the Credit Parties (taken as a whole) to
perform their respective obligations under the Credit Documents or (d) the
rights and remedies of the US Administrative Agent, the Canadian Administrative
Agent, the US Collateral Agent, the Canadian Collateral Agent or the Lenders
under the Credit Documents.
“Maturity Date” shall mean the Revolving Credit Maturity Date, the Letter of
Credit Maturity Date, the Swingline Maturity Date or maturity date related to
any Extension Series of Extended US Revolving Credit Commitments or Extended
Canadian Revolving Credit Commitments, as applicable.
“Merger Consideration” shall mean the cash received (or entitled to be received)
under the Purchase Agreement in connection with the First Merger by the equity
holders of the Target in exchange for their Capital Stock (and any options or
warrants or stock appreciation or similar rights issued with respect to such
Capital Stock) in the Target.
“Merger Funds” shall mean the total sources required to pay the Merger
Consideration, the Refinancing and the Transaction Expenses.
“Merger Sub” shall mean Carey Acquisition Corp., a Delaware corporation.
“Mergers” shall have the meaning provided in the recitals to this Agreement.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of
Revolving Credit Loans, $1,000,000 or CDN $1,000,000, and (b) with respect to a
Borrowing of Swingline Loans, $100,000 or CDN $100,000.
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Company or any Restricted Subsidiary owns Capital Stock.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property with, or in favor of, the US Collateral Agent or Canadian Collateral
Agent, as applicable, for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit C-1 for Mortgaged
Property located in the United States and in the form of Exhibit C-2 for
Mortgaged Property located in Canada (in each case, with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Company, the US Collateral Agent or the Canadian Collateral
Agent.
“Mortgage Supporting Documents” shall mean the documents that are to be
delivered under Section 9.14(c) with respect to any Mortgage for any Mortgaged
Property.

 

33



--------------------------------------------------------------------------------



 



“Mortgaged Property” shall mean, initially, each parcel of Real Property owned
by a Credit Party and identified on Schedule 1.1(b), and each other parcel of
Real Property with respect to which a Mortgage is required to be granted
pursuant to Section 9.14(b).
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, a Subsidiary or an ERISA
Affiliate had an obligation to contribute over the five preceding calendar
years.
“Net Orderly Liquidation Value Percentage” shall mean, (a) with respect to
Eligible Inventory, the value of Eligible Inventory that is estimated to be
recoverable in an orderly liquidation thereof, net of all costs of liquidation
thereof, based upon the most recent Inventory Appraisal conducted in accordance
with this Agreement and expressed as a percentage of cost of such Eligible
Inventory and (b) with respect to Eligible Equipment, the value of Eligible
Equipment that is estimated to be recoverable in an orderly liquidation thereof,
net of all costs of liquidation thereof, based upon the most recent appraisal
conducted in accordance with this Agreement and expressed as a percentage of
cost of such Eligible Equipment.
“New Canadian Revolving Credit Commitments” shall have the meaning provided in
Section 2.15.
“New Canadian Revolving Credit Lender” shall have the meaning provided in
Section 2.15.
“New Holdings” shall have the meaning provided in the definition of the term
“Holdings.”
“New Revolving Credit Loans” shall have the meaning provided in Section 2.15.
“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.15.
“New Revolving Credit Lender” shall have the meaning provided in Section 2.15.
“New US Revolving Credit Commitments” shall have the meaning provided in
Section 2.15.
“New US Revolving Credit Lender” shall have the meaning provided in
Section 2.15.
“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all losses
from investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period).
“Non-Cash Compensation Expense” shall mean any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Non-US Lender” shall have the meaning provided in Section 5.4(e).
“Notes Collateral Agent” shall have the meaning provided in the Intercreditor
Agreement.
“Note Liens” shall mean Liens securing the Notes Obligations.
“Notes Obligations” shall have the meaning provided in the Intercreditor
Agreement.

 

34



--------------------------------------------------------------------------------



 



“Notes Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.
“Notice Event” shall mean the occurrence of any one of the following events:
(a) the Excess Availability is (for a period of five consecutive Business Days)
less than the greater of (1) $20.0 million and (2) 15.0% of the sum of (x) the
lesser of (I) the US Total Revolving Credit Commitment at such time and (II) the
then-applicable US Borrowing Base and (y) the lesser of (I) the Canadian Total
Revolving Credit Commitment at such time and (II) the then applicable Canadian
Borrowing Base or (b) an Event of Default shall occur and be continuing;
provided that, to the extent that a Notice Event has occurred due to clause
(a) of this definition the Notice Event shall be deemed to be over if Excess
Availability shall be equal to or greater than (1) $20.0 million and (2) 15.0%
of the sum of (x) the lesser of (I) the US Total Revolving Credit Commitment at
such time and (II) the then-applicable US Borrowing Base and (y) the lesser of
(I) the Canadian Total Revolving Credit Commitment at such time and (II) the
then applicable Canadian Borrowing Base for at least 30 consecutive days and to
the extent that the Notice Event has occurred due to clause (b) of this
definition, the Notice Event shall be deemed to be over on the date such Event
of Default is cured or waived or otherwise ceases to exist.
“Notice of Borrowing” shall mean a request of a Borrower in accordance with the
terms of Section 2.3 and substantially in the form of Exhibit F-1 or such other
form as shall be approved by the US Administrative Agent or Canadian
Administrative Agent, as applicable (in each case, acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.
“Obligations” shall mean, collectively, the US Obligations and the Canadian
Obligations.
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and (d) with respect to an unlimited liability company, the
memorandum of association and articles of association, and, if applicable, any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” shall have the meaning provided in Section 5.4(b).
“Painted Coil” shall mean raw material Inventory consisting of uncut aluminum
and steel coil that has been painted.
“Parent” shall mean Carey Investment Holdings Corp., a Delaware corporation.
“Parent Loan” shall mean the $5,000,000 in initial aggregate principal amount of
subordinated convertible promissory notes of the Parent issued to the Sponsor on
the Closing Date.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“PATRIOT ACT” shall have the meaning provided in Section 13.18.
“Payment Conditions” shall mean, at any time of determination with respect to
any Specified Payment, as of the date of such Specified Payment and after giving
Pro Forma Effect thereto, that:
(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom,
(b) Excess Availability after giving Pro Forma Effect to such Specified Payment
shall not be and, for the 30 consecutive day period immediately prior to the
making of such Specified Payment, shall not have been, less than (i) in the case
of Section 10.5(w), 12.5%, (ii) in the case of Section 10.6(f), 17.5% and
(iii) in the case of Section 10.7(a)(iii), 15%, in each case of the sum of
(A) the lesser of (x) the US Total Revolving Credit Commitments at such time and
(y) the then-applicable US Borrowing Base (as calculated on a Pro Forma Basis
after giving effect to such Specified Payment) and (B) the lesser of (x) the
Canadian Total Revolving Credit Commitments at such time and (y) the
then-applicable Canadian Borrowing Base (as calculated on a Pro Forma Basis
after giving effect to such Specified Payment) and

 

35



--------------------------------------------------------------------------------



 



(c) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the making of such Specified Payment, calculated on a Pro
Forma Basis to give effect to such Specified Payment as if such Specified
Payment had been made as of the first day of such period, shall be equal to or
greater than 1.00 to 1.00.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, other than a multiemployer plan as defined in
Section 4001 of ERISA) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Company, a Subsidiary or an ERISA Affiliate is (or, if such Pension Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Perfection Certificate” shall mean a certificate of the Borrowers and
Guarantors in the form of Exhibit D or any other form approved by the US
Administrative Agent.
“Permitted Acquisition” shall mean any acquisition, by merger or otherwise, by
the Company or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Capital
Stock, so long as
(a) such acquisition and all transactions related thereto shall be consummated
in accordance with all Applicable Laws;
(b) if such acquisition involves the acquisition of Capital Stock of a Person
that upon such acquisition would become a Restricted Subsidiary, such
acquisition shall result in the issuer of such Capital Stock becoming a
Restricted Subsidiary and a Guarantor to the extent required by Section 9.10;
(c) such acquisition shall result in the US Collateral Agent or the Canadian
Collateral Agent, as applicable, for the benefit of the Secured Parties, being
granted a security interest in any Capital Stock or any assets so acquired to
the extent required by Sections 9.10, 9.11 and/or 9.14(b);
(d) after giving effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing;
(e) after giving effect to such acquisition, the Company and its Restricted
Subsidiaries shall be in compliance with Section 9.13;
(f) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to such Permitted Acquisition, calculated on a Pro Forma Basis
to give effect to such Permitted Acquisition as if such Permitted Acquisition
had been consummated as of the first day of such period, shall be equal to or
greater than 1.00 to 1.00;
(g) in the event that the Permitted Acquisition Consideration for all
acquisitions in any fiscal year exceeds $10,000,000, Excess Availability after
giving Pro Forma Effect to such acquisition shall be not less than 12.5% of the
sum of (i) the lesser of (x) the aggregate US Total Revolving Credit Commitments
at such time and (y) the then-applicable US Borrowing Base (as calculated on a
Pro Forma Basis after giving effect to such acquisition) and (ii) the lesser of
(x) the Canadian Total Revolving Credit Commitments at such time and (y) the
then-applicable Canadian Borrowing Base (as calculated on a pro forma basis
after giving effect to such acquisition); and
(h) the Board of Directors of the Person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (unless such
opposition has been publicly withdrawn).
“Permitted Acquisition Consideration” shall mean, in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof by Holdings, the Borrower or its Restricted
Subsidiaries.

 

36



--------------------------------------------------------------------------------



 



“Permitted Cure Securities” shall mean equity securities of Holdings or the
Company (or any direct or indirect parent thereof) having no mandatory
redemption, repurchase or similar requirements prior to 91 days after the latest
Revolving Credit Maturity Date hereunder (determined at the time of issuance),
and upon which all dividends or distributions (if any) shall be, prior to
91 days after such latest Revolving Credit Maturity Date hereunder, payable
solely in additional shares of such equity security.
“Permitted Discretion” shall mean the US Administrative Agent’s or Canadian
Administrative Agent’s, as applicable, and the Co-Collateral Agent’s
commercially reasonable judgment in establishing eligibility criteria and
Reserves, exercised in good faith in accordance with customary business
practices for similar asset-based lending transactions, based upon their
consideration as to any factor, event, condition or other circumstance which the
US Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent reasonably determine: (a) will or could reasonably be
expected to adversely affect the quantity, quality, mix or value of the Eligible
Accounts, Eligible Inventory, Eligible Equipment and Eligible Real Property
(including any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of the applicable Collateral Agent’s Liens thereon or
the amount which the Administrative Agents, the Lenders or the Letter of Credit
Issuers would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Eligible Accounts,
Eligible Inventory, Eligible Equipment and Eligible Real Property or (b) that
any collateral report or financial information delivered to the US
Administrative Agent, the Canadian Administrative Agent or the Co-Collateral
Agent by the Borrowers or any Person on behalf of thereof is incomplete,
inaccurate or misleading in any material respect or (c) creates a Default or an
Event of Default. In exercising such judgment, the US Administrative Agent, the
Canadian Administrative Agent and the Co-Collateral Agent may consider, without
duplication, factors already included in or tested by the definition of Eligible
Accounts, Eligible Inventory, Eligible Equipment and Eligible Real Property, and
any other criteria including: (i) changes after the Closing Date in any
concentration of risk with respect to Eligible Accounts from the concentration
of risk set forth in the Disclosed Documents and (ii) any other factors arising
after the Closing Date that affect or that could reasonably be expected to
affect the credit risk of lending to the Borrowers on the security of the
Collateral. For the avoidance of doubt, the Permitted Discretion as it relates
to the US Borrowing Base will be exercised by the US Administrative Agent and
the Co-Collateral Agent and as it relates to the Canadian Borrowing Base will be
exercised by the Canadian Administrative Agent and the Co-Collateral Agent.
“Permitted Holders” shall mean, collectively, the Sponsor and the Management
Investors.
“Permitted Investments” shall mean
(a) US Dollars, Canadian Dollars and, with respect to any Foreign Subsidiaries,
other local currencies held by such Foreign Subsidiary, in each case in the
ordinary course of business;
(b) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, or the Canadian
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;
(c) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state, commonwealth or
territory or any public instrumentality thereof or Canadian province or
territory or any public instrumentality thereof, in each case, having maturities
of not more than 24 months from the date of acquisition thereof and, at the time
of acquisition, having an investment grade rating generally obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from another nationally recognized rating
service);
(d) commercial paper or variable or fixed rate notes issued by or guaranteed by
any Lender or any bank holding company owning any Lender;
(e) commercial paper or variable or fixed rate notes maturing no more than
12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

37



--------------------------------------------------------------------------------



 



(f) time deposits with, or domestic and Eurodollar certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the US Dollar Equivalent thereof) in the case of foreign
banks;
(g) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;
(h) marketable short-term money market and similar securities having a rating of
at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(i) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types of securities
described in clauses (a) through (h) above; and
(j) in the case of investments by any Restricted Foreign Subsidiary or
investments made in a country outside the United States of America, other
customarily utilized high-quality investments in the country where such
Restricted Foreign Subsidiary is located or in which such investment is made.
“Permitted Liens” shall mean:
(a) Liens for taxes, assessments or other governmental charges or claims that
are either (i) not yet due and payable or delinquent and not subject to
penalties for nonpayment or (ii) being diligently contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP,
(b) Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, such as landlord’s, carriers’, warehousemen’s,
repairmen’s, construction contractors’, materialmen’s, workmen’s suppliers’ and
mechanics’ Liens and other similar Liens, in each case so long as such Liens
arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect,
(c) Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 11.9,
(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security or
similar legislation and pledges or deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations, or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeal bonds, bids, leases (other than Capitalized
Leases), government contracts, trade contracts (other than for Indebtedness),
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of any such bonds or to support the issuance
thereof and including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business,
(e) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Company or where any of its
Subsidiaries are located,
(f) site plan agreements, subdivision agreements, servicing agreements,
development agreements, reciprocal agreements, easements, rights-of-way,
licenses, restrictions (including zoning restrictions), minor defects,
exceptions or irregularities in title, encroachments, protrusions, permits,
covenants, servitudes, rights of expropriation, watercourse and rights of water
and other similar charges or encumbrances, in each case as do not, in the
aggregate, materially detract from the value of the Real Property of the Company
and its Subsidiaries, taken as a whole, or interfere in any material respect
with the business of the Company and its Subsidiaries, taken as a whole, and
that were not incurred in connection with and do not secure any Indebtedness,
and to the extent reasonably agreed by the US Administrative Agent or Canadian
Administrative Agent, as applicable, any exception on the title policies issued
in connection with any Mortgaged Property,
(g) any agreements with any Governmental Authority or utility that do not, in
the aggregate, have a material adverse effect on the use or value of Real
Property;

 

38



--------------------------------------------------------------------------------



 



(h) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
relating to any lease, sublease, license or sublicense permitted by this
Agreement (including any subordination of the interest of the lessee, sublessee
or licensee under such lease, sublease, license or sublicense to any Liens in
respect of the interest of the lessor, sublessor, licensor or sublicensor),
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Subsidiaries; provided that
such Lien secures only the obligations of the Company or such Subsidiaries in
respect of such letter of credit to the extent permitted under Section 10.1,
(k) customary licenses of intellectual property granted in the ordinary course
of business,
(l) Liens arising from precautionary UCC or PPSA financing statement or similar
filings made in respect of operating leases entered into by the Company or any
of its Subsidiaries,
(m) any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Company and its Restricted Subsidiaries as currently conducted,
taken as a whole,
(n) all rights reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit held by the applicable Credit
Party or a Subsidiary of a Credit Party or affecting the relevant Real Property
and that does not materially interfere with the ordinary course of conduct of
the Credit Parties and their Subsidiaries (taken as a whole) or by any statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require annual or periodic payments as a condition of the continuance thereof or
to distrain against or to obtain a Lien on any property or assets of the
applicable Credit Party or Subsidiary of a Credit Party in the event of failure
to make such annual or other periodic payments, so long as in each event such
annual or other periodic payments are being made,
(o) the Canadian Permitted Liens,
(q) Liens arising out of any license, sublicense or cross-license or
intellectual property permitted by Section 10.4,
(r) Liens on vehicles and equipment of the Company or any Subsidiary granted in
the ordinary course of business, and
(s) Deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers.
“Permitted Overadvance” shall have the meaning provided in Section 2.1(d).
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness issued in exchange
for, or the net proceeds of which are used to modify, extend, refinance, renew,
replace or refund (collectively to “Refinance” or a “Refinancing” or
“Refinanced”) such Refinanced Indebtedness (or previous refinancing thereof
constituting Permitted Refinancing Indebtedness); provided that (A) the
principal amount (or accreted value, if applicable) of any such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness outstanding immediately
prior to such Refinancing except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder and
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(a), 10.1(g), 10.1(i) or 10.1(k), the direct and contingent obligors
with respect to such Permitted Refinancing Indebtedness are not changed,
(C) other than with respect to a Refinancing in respect of Indebtedness
permitted pursuant to Section 10.1(c), such Permitted Refinancing Indebtedness
shall have a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Refinanced Indebtedness and (D) if the
Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(a),
10.1(g), 10.1(i) or 10.1(k), the terms and conditions of any such Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Refinanced Indebtedness being
Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates, fees, funding discounts and
redemption or prepayment premiums); provided that a certificate of an Authorized
Officer of the Company delivered to the US Administrative Agent at least 10
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the US Administrative Agent
notifies Holdings and the Company within such 10 Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).

 

39



--------------------------------------------------------------------------------



 



“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Company or any of the Restricted Subsidiaries pursuant to Section 10.4(g).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, unlimited liability
corporation or company, limited partnership, trust or other enterprise or any
Governmental Authority.
“Pledge Agreements” shall mean, collectively, the US Pledge Agreement, the
Canadian Pledge Agreement — Canadian Credit Parties and the Canadian Pledge
Agreement — US Credit Parties.
“Post-Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“PPSA” shall mean the Personal Property Security Act (Ontario), the Civil Code
of Québec or any other applicable Canadian federal, provincial or territorial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the PPSA shall be construed to also refer to any
successor sections.
“Preferred Capital Stock” shall mean any Capital Stock with preferential rights
of payments on dividends or upon liquidation, dissolution or winding up.
“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”
“Prime Rate” shall mean the rate of interest per annum published by the Wall
Street Journal from time to time, as the prime lending rate.
“Priority Payables” shall mean, as to any Canadian Borrower at any time, (a) the
full amount of the liabilities of such Canadian Borrower at such time which
(i) have a trust imposed to provide for payment or a Lien ranking or capable of
ranking senior to or pari passu with Liens securing the Obligations under
Applicable Laws of Canada or (ii) have a right imposed to provide for payment
ranking or capable of ranking senior to or pari passu with the Obligations under
Applicable Laws of Canada; including claims for unremitted and/or accelerated
rents, taxes, wages, withholding taxes, harmonized sales tax, goods and services
tax, provincial and territorial sales taxes, and other amounts payable to an
insolvency administrator, employee withholdings or deductions and vacation pay,
workers’ compensation obligations, government royalties or pension fund
obligations, in the case of each of clauses (i) and (ii), only to the extent
such trust or Lien has been or may be imposed and (b) at any time after an Event
of Default which is continuing, the amount equal to the percentage applicable to
Inventory included in the calculation of the Canadian Borrowing Base (other than
amounts included by virtue of clause (d) thereof) multiplied by the aggregate
Fair Market Value of the Eligible Inventory included in the calculation of the
Canadian Borrowing Base (other than amounts included by virtue of clause
(d) thereof) which is subject to a right of a supplier to repossess goods
pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any
similar Applicable Laws of Canada granting revendication or similar rights to
unpaid suppliers (provided that, to the extent such Inventory has been
identified and has been excluded from Eligible Inventory, the amount owing to
the supplier shall not be considered a Priority Payable).
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Company, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the Company
in good faith as a result of (a) actions taken, prior to or during such
Post-Acquisition Period, for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
prior to or during such Post-Acquisition Period in connection with the
combination of the operations of such Pro Forma Entity with the operations of
the Company and its Restricted Subsidiaries; provided that so long as such
actions are taken prior to or during such Post-Acquisition Period or such costs
are incurred prior to or during such Post-Acquisition Period it may be assumed,
for purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that such cost savings
will be realizable during the entirety of such Test Period, or such additional
costs will be incurred during the entirety of such Test Period; and provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

 

40



--------------------------------------------------------------------------------



 



“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(j) or setting forth
the information described in clause (iv) to Section 9.1(e).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Capital Stock in any Subsidiary of the Company or
any division, product line, or facility used for operations of the Company or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of the term “Specified
Transaction”, shall be included, (b) any retirement or repayment of Indebtedness
and (c) any Indebtedness incurred or assumed by the Company or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above (but without duplication
thereof), the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment”.
“Pro Forma Entity” shall mean any Acquired Entity or Business or any Converted
Restricted Subsidiary.
“Pro Rata Share” shall mean, with respect to any Lender at any time, the
percentage obtained by dividing (a) the sum of the US Revolving Credit
Commitments or Canadian Revolving Commitments, as applicable (or, if such US
Revolving Credit Commitments or Canadian Revolving Commitments, as applicable,
are terminated, the US Revolving Credit Exposure or Canadian Revolving Credit
Exposure, as applicable, therein), of such Lender then in effect by (b) the sum
of the US Revolving Credit Commitments or Canadian Revolving Credit Commitments,
as applicable (or, if such US Revolving Credit Commitment or Canadian Revolving
Credit Commitments, as applicable, are terminated, the US Revolving Credit
Exposure or Canadian Revolving Credit Exposure, as applicable, therein) of all
US Lenders or Canadian Lenders, as applicable, then in effect; provided,
however, that, if there are no US Revolving Credit Commitments or Canadian
Revolving Credit Commitments, as applicable, and no US Revolving Credit Exposure
or Canadian Revolving Credit Exposure, as applicable, such Lender’s Pro Rata
Share shall be determined based on the Pro Rata Share most recently in effect,
after giving effect to any subsequent assignment and any subsequent non-pro rata
payments of any Lender pursuant to Section 13.6.
“Purchase Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 8, 2010, among Parent, Target and Merger Sub, together with all
exhibits and schedules thereto.
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
“Qualifying IPO” shall mean the issuance by Holdings (or any direct or indirect
parent of Holdings) or the Company of its common Capital Stock generating
(individually or in the aggregate together with any prior initial public
offering) gross proceeds exceeding $100,000,000, in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
“Real Property” shall mean all now owned and hereafter acquired real property of
the Company and its Restricted Subsidiaries, including leasehold interests,
together with all right, title and interest of the Company and its Restricted
Subsidiaries in (a) the buildings, structures, and other improvements located
thereon and (b) all licenses, easements and appurtenances relating thereto,
wherever located, including the real property and related assets of each
Borrower and Guarantor more particularly described in the Mortgages, but
excluding all operating fixtures and Equipment, whether or not incorporated in
the buildings, structures and improvements.
“Recipient” shall have the meaning provided in Section 13.16.

 

41



--------------------------------------------------------------------------------



 



“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset.
“Reference Lender” shall mean UBS AG, Stamford Branch.
“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.
“Refinancing” shall have the meaning provided in Section 6.4(d).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors and
other representatives of such Person or such Person’s Affiliates and any Person
that possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.
“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into any structure.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than those events as to which the 30-day
notice period referred to in Section 4043(c) of ERISA has been waived, with
respect to a Pension Plan (other than a Pension Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) and (o) of Section 414 of the Code).
“Required Canadian Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the Canadian Adjusted Total Revolving Credit
Commitment at such time or, if the Canadian Total Revolving Credit Commitment
has been terminated at such time, a majority of the outstanding principal amount
of the Canadian Revolving Credit Loans and Canadian Letter of Credit Exposure
(excluding the Canadian Letter of Credit Exposure of Defaulting Lenders) at such
date.
“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Revolving Credit Commitment at such
time or, if the Total Revolving Credit Commitment has been terminated at such
time, a majority of the outstanding principal amount of the Revolving Credit
Loans and Letter of Credit Exposure (excluding the Letter of Credit Exposure of
Defaulting Lenders) at such date.
“Required US Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the US Adjusted Total Revolving Credit Commitment at such
time or, if the US Total Revolving Credit Commitment has been terminated at such
time, a majority of the outstanding principal amount of the US Revolving Credit
Loans and US Letter of Credit Exposure (excluding the US Letter of Credit
Exposure of Defaulting Lenders) at such date.
“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

42



--------------------------------------------------------------------------------



 



“Reserves” shall mean reserves deemed necessary by the US Administrative Agent
or Canadian Administrative Agent, as applicable, and the Co-Collateral Agent in
their Permitted Discretion (a) on the Closing Date as set forth in the Borrowing
Base Certificate delivered to the Administrative Agents and the Co-Collateral
Agent on or prior to the Closing Date and (b) thereafter, from time to time,
established against the gross amount of Eligible Accounts, Eligible Inventory,
Eligible Real Property and Eligible Equipment in accordance with Section 2.14,
including, without limitation, the aggregate amount of Bank Product Reserves and
which have been consented to by the Company. Without limiting the generality of
the foregoing, Reserves established to ensure the payment of accrued and unpaid
interest pursuant to this Agreement shall be deemed to be a reasonable exercise
of the applicable Administrative Agent’s and the Co-Collateral Agent’s Permitted
Discretion. For the avoidance of doubt, the Reserves established on the US
Borrowing Base will be set by the US Administrative Agent and the Co-Collateral
Agent and the Reserves established on the Canadian Borrowing Base will be
established by the Canadian Administrative Agent and the Co-Collateral Agent.
“Restricted Debt Payment” shall have the meaning provided in Section 10.7(a).
“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“Revolving Credit Commitment” shall mean, at any time, as to any Lender, the
aggregate of such Lender’s US Revolving Credit Commitment and such Lender’s
Canadian Revolving Credit Commitments. The aggregate amount of the Revolving
Credit Commitments as of the date hereof is $225,000,000.
“Revolving Credit Commitment Percentage” shall mean at any time, (i) when used
in respect to the US Credit Facility, for each US Lender, the percentage
obtained by dividing (a) such US Lender’s US Revolving Credit Commitment by
(b) the aggregate amount of US Revolving Credit Commitments of all US Lenders;
provided that at any time when the US Total Revolving Credit Commitment shall
have been terminated, each US Lender’s US Revolving Credit Commitment Percentage
shall be its Revolving Credit Commitment Percentage as in effect immediately
prior to such termination and (ii) when used in respect to the Canadian Credit
Facility, for each Canadian Lender, the percentage obtained by dividing (a) such
Canadian Lender’s Canadian Revolving Credit Commitment by (b) the aggregate
amount of Canadian Revolving Credit Commitments of all Canadian Lenders;
provided that at any time when the Canadian Total Revolving Credit Commitment
shall have been terminated, each Lender’s Canadian Revolving Credit Commitment
Percentage shall be its Canadian Revolving Credit Commitment Percentage as in
effect immediately prior to such termination and (iii) when used in respect to
both Credit Facilities, for each Lender, the percentage obtained by dividing
(a) such Lender’s Revolving Credit Commitment by (b) the aggregate amount of
Revolving Credit Commitments of all Lenders; provided that at any time when the
Total Revolving Credit Commitment shall have been terminated, each Lender’s
Revolving Credit Commitment Percentage shall be its Revolving Credit Commitment
Percentage as in effect immediately prior to such termination.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Letter of Credit Exposure at
such time.
“Revolving Credit Loans” shall mean, collectively, US Revolving Credit Loans and
Canadian Revolving Credit Loans.
“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.
“Revolving Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Company or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secondary Mergers” shall have the meaning provided in the recitals to this
Agreement.

 

43



--------------------------------------------------------------------------------



 



“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b), together with
the accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).
“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between Holdings, any Borrower
or any Restricted Subsidiary and a Cash Management Bank.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between Holdings, any Borrower or any Restricted Subsidiary and a
Hedge Bank.
“Secured Leverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated Secured Indebtedness as of the last day of the relevant Test
Period to (b) Consolidated EBITDA for such Test Period.
“Secured Parties” shall mean (a) the Lenders, (b) the Letter of Credit Issuers,
(c) the Swingline Lender, (d) the US Administrative Agent, (e) the Canadian
Administrative Agent, (f) the US Collateral Agent, (g) the Canadian Collateral
Agent, (h) the Co-Collateral Agent, (i) each Cash Management Bank, (j) each
Hedge Bank, (k) the beneficiaries of each indemnification obligation undertaken
by any US Credit Party or Canadian Credit Party under the Credit Documents and
(l) any successors, endorsees, transferees and assigns of each of the foregoing.
“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreements” shall mean, collectively, the US Security Agreement and
the Canadian Security Agreement.
“Security Documents” shall mean, collectively, the Security Agreements, the
Pledge Agreements, the Mortgages, the Loss Sharing Agreement, the Intercreditor
Agreement and each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.10, Section 9.11 or Section 9.14 or
pursuant to any of the Security Documents to secure or perfect the security
interest securing any or all of the Obligations.
“Senior Secured Notes” shall mean those 9⅛% senior secured notes due 2017 issued
by the Company and co-issued by Carey New Finance, Inc. under the Senior Secured
Notes Indenture in an initial aggregate principal amount of $730,000,000,
including any “Exchange Note” issued in an “Exchange Offer” therefor (as such
term is defined in the Senior Secured Notes Indenture).
“Senior Secured Notes Documents” shall mean the Senior Secured Notes Indenture
and the other credit documents referred to therein (including the related
guarantee, security, pledge, mortgage and other collateral documents, the notes,
the notes purchase agreement and the registration rights agreements).
“Senior Secured Notes Indenture” shall mean the indenture for the Senior Secured
Notes, dated as of October 13, 2010 among the Company, Carey New Finance, Inc.
and Wells Fargo Bank, National Association, as trustee.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).
“Specified Existing Revolving Credit Commitment Classes” shall have the meaning
provided in Section 2.19(a).

 

44



--------------------------------------------------------------------------------



 



“Specified Obligations” shall mean Obligations consisting of (a) the principal
of and interest on Loans and (b) Unpaid Drawings in respect of Letters of
Credit.
“Specified Payment” shall mean any Investment pursuant to Section 10.5(w), any
Dividend pursuant to Section 10.6(f) and any Restricted Debt Payment pursuant to
Section 10.7(a)(iii).
“Specified Subsidiary” shall mean, (a) any Restricted Subsidiary whose total
assets (when combined with the assets of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) at the last day of the
most recent Test Period ended on or prior to such date of determination were
equal to or greater than 5% of the Consolidated Total Assets of the Company and
the Restricted Subsidiaries at such date, (b) any Restricted Subsidiary whose
gross revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) for such Test Period
were equal to or greater than 5% of the consolidated gross revenues of the
Company and the Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP or (c) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total assets or gross revenues (when combined with the
total assets or revenues of such Restricted Subsidiary’s Subsidiaries after
eliminating intercompany obligations) are aggregated with each other Restricted
Subsidiary (when combined with the total assets or revenues of such Restricted
Subsidiary’s Subsidiaries after eliminating intercompany obligations) that is
the subject of an Event of Default described in Section 11.5 would constitute a
“Specified Subsidiary” under clause (a) or (b) above.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition or Investment (including acquisitions), sale, transfer or other
Disposition of assets or property, incurrence or repayment of Indebtedness,
provision of New Revolving Credit Commitments, Dividend, Subsidiary designation
or other event that by the terms of the Credit Documents requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.
“Sponsor” shall mean Hellman & Friedman LLC and/or its Affiliates.
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the US Administrative Agent is subject,
for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Indebtedness” shall mean any Indebtedness for borrowed money of
any Credit Party or any Restricted Subsidiary of any Credit Party that is
subordinated to the Obligations as to right and time of payment and as to other
rights and remedies thereunder.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Company.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Supermajority Lenders” shall mean, at any date, Non-Defaulting Lenders having
in excess of 66 2/3% of the Adjusted Total Revolving Credit Commitment at such
time or, if the Total Revolving Credit Commitment has been terminated at such
time, a majority of the outstanding principal amount of the Revolving Credit
Loans and Letter of Credit Exposure (excluding the Letter of Credit Exposure of
Defaulting Lenders) at such date.

 

45



--------------------------------------------------------------------------------



 



“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swingline Commitment” shall mean the sum of the US Swingline Commitment and the
Canadian Swingline Commitment.
“Swingline Exposure” shall mean, collectively, the US Swingline Exposure and the
Canadian Swingline Exposure.
“Swingline Lender” shall mean UBS Loan Finance LLC in its capacity as lender of
Swingline Loans hereunder, or such other financial institution who, after the
date hereof, shall agree to act in the capacity of lender of Swingline Loans
hereunder.
“Swingline Loans” shall mean, collectively, US Swingline Loans and Canadian
Swingline Loans.
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
“Target” shall have the meaning provided in the recitals to this Agreement.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.
“Total Revolving Credit Commitment” shall mean the sum of the US Total Revolving
Credit Commitment and the Canadian Total Revolving Credit Commitment.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Sponsor, Parent, Holdings, the Borrowers, any of their Subsidiaries (including
the Target and its Subsidiaries) or any of their respective Affiliates in
connection with the Transactions and the transactions contemplated hereby and
thereby.
“Transactions” shall mean, collectively, (a) the Mergers, (b) the Equity
Contribution, (c) the Refinancing, (d) the entering into the Credit Documents
and the funding of the Revolving Credit Loans on the Closing Date, (e) the
entering into the Senior Secured Notes Documents and the issuance of the Senior
Secured Notes pursuant to the Senior Secured Notes Indenture on the Closing Date
and, as applicable, the exchange offer required to be consummated by the Senior
Secured Notes Documents, (f) the consummation of any other transactions
connected with the foregoing and (g) the payment of Transaction Expenses.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean (i) as to any US Revolving Credit Loan, its nature as an ABR
Loan or a Eurodollar Loan or (ii) as to any Canadian Revolving Credit Loan, its
nature as a Canadian Base Rate Loan, ABR Loan, Eurodollar Loan or CDOR Rate
Loan.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided that to the extent
that the UCC is used to define any term herein or in any Credit Document and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the US Collateral Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
“Uncontrolled Cash” shall mean all amounts from time to time on deposit in the
Designated Disbursement Accounts.

 

46



--------------------------------------------------------------------------------



 



“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Pension Plan as of
the close of its most recent plan year, determined in accordance with Statement
of Financial Accounting Standards No. 87 as in effect on the Closing Date, based
upon the actuarial assumptions that would be used by the Pension Plan’s actuary
in a termination of the Pension Plan, exceeds the Fair Market Value of the
assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(b).
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Company that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Company pursuant to Section 9.15 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Company that is designated
as an Unrestricted Subsidiary by the Company pursuant to Section 9.15 subsequent
to the Closing Date and (c) any Subsidiary of an Unrestricted Subsidiary.
“US Activation Notice” shall have the meaning provided in Section 9.16(b)(i).
“US Adjusted Total Revolving Credit Commitment” shall mean, at any time, the US
Total Revolving Credit Commitment less the aggregate US Revolving Credit
Commitments of all Defaulting Lenders.
“US Administrative Agent” shall mean UBS AG, Stamford Branch, or any successor
to UBS AG, Stamford Branch appointed in accordance with the provisions of
Section 12.11, together with its affiliates, as the US administrative agent for
the Lenders under this Agreement and the other Credit Documents.
“US Administrative Agent’s Office” shall mean the office of the US
Administrative Agent located at 677 Washington Boulevard, Stamford, Connecticut
06901, or such other office as the US Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“US Borrowers” shall mean (a) the Company, (b) Gentek Holdings, LLC, (c) Gentek
Building Products, Inc. and (c) any other Person that at any time after the
Closing Date becomes a US Borrower pursuant to the terms of Section 9.10.
“US Borrowing Base” shall mean, as of any date, an amount equal to the sum at
such time of (without duplication):
(a) 85% multiplied by the book value of the US Borrowers’ Eligible Accounts at
such time; plus
(b) 85% multiplied by the Net Orderly Liquidation Value Percentage multiplied by
the US Borrowers’ Eligible Inventory,
in each case, less any Reserve established or modified from time to time by the
US Administrative Agent or the Co-Collateral Agent in the exercise of their
Permitted Discretion in accordance with the provisions of Section 2.14.
The US Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Co-Collateral
Agent and the US Administrative Agent with such adjustments as the US
Administrative Agent and the Co-Collateral Agent deem reasonably appropriate in
their Permitted Discretion to assure that the US Borrowing Base is calculated in
accordance with the terms of this Agreement.
“US Collateral Agent” shall mean UBS AG, Stamford Branch, or any successor
thereto appointed in accordance with the provisions of Section 12.11, together
with its affiliates, as the US collateral agent for the Secured Parties under
this Agreement and the other Credit Documents.
“US Collection Account” shall have the meaning provided in Section 9.16(b)(i).
“US Concentration Account” shall have the meaning provided in
Section 9.16(b)(i).
“US Concentration Account Bank” shall have the meaning provided in
Section 9.16(b)(i).
“US Credit Facility” shall mean the US Revolving Credit Loans and US Letters of
Credit provided to or for the benefit of any US Borrower pursuant to Sections 2
and 3 hereof.

 

47



--------------------------------------------------------------------------------



 



“US Credit Parties” shall mean US Guarantors and US Borrowers; each sometimes
being referred to individually as a “US Credit Party.”
“US Dollar Equivalent” shall mean, at any time, (a) as to any amount denominated
in US Dollars, the amount thereof at such time, and (b) as to any amount
denominated in any other currency, the equivalent amount in US Dollars based on
the Exchange Rate in effect on the Business Day of determination.
“US Excess Availability” shall mean an amount equal to the US Maximum Amount
less the US Total Revolving Credit Outstandings.
“US Guarantee” shall mean the Guarantee, made by each US Guarantor in favor of
the US Collateral Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit B-1.
“US Guarantors” shall mean (a) Holdings, (b) the Company, (c) each Domestic
Subsidiary (other than an Excluded Subsidiary) on the Closing Date and (d) each
Domestic Subsidiary (other than an Excluded Subsidiary) that becomes a party to
the US Guarantee after the Closing Date pursuant to Section 9.10.
“US Intercompany Note” shall mean the Intercompany Subordinated Note, dated as
of the Closing Date, substantially in the form of Exhibit J-1 hereto executed by
Holdings, the Company and each other Restricted Subsidiary of the Company.
“US Lender” shall mean, at any time, each Lender having a US Revolving Credit
Commitment or a US Revolving Credit Loan (or US Letter of Credit Exposure) made
to any US Borrower owing to it at such time; sometimes being referred to herein
collectively as “US Lenders”.
“US Letter of Credit” shall have the meaning provided in Section 3.1(a).
“US Letter of Credit Exposure” shall mean, with respect to any US Lender, at any
time, the sum of (a) the amount of any US Unpaid Drawings in respect of which
such US Lender has made (or is required to have made) US Revolving Credit Loans
pursuant to Section 3.4(a) at such time and (b) such US Lender’s Revolving
Credit Commitment Percentage of the US Letters of Credit Outstanding at such
time (excluding the portion thereof consisting of US Unpaid Drawings in respect
of which the US Lenders have made (or are required to have made) US Revolving
Credit Loans pursuant to Section 3.4(a).
“US Letter of Credit Issuer” shall mean (a) UBS AG, Stamford Branch, (b) Wells
Fargo Bank, National Association, (c) Deutsche Bank AG New York and (d) in each
case, any one or more Persons who shall become a US Letter of Credit Issuer
pursuant to Section 3.6. Any US Letter of Credit Issuer may, in its discretion,
arrange for one or more US Letters of Credit to be issued by Affiliates of the
US Letter of Credit Issuer, and in each such case the term “US Letter of Credit
Issuer” shall include any such Affiliate with respect to US Letters of Credit
issued by such Affiliate. In the event that there is more than one US Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the US Letter of Credit Issuer shall be deemed to refer to the US Letter of
Credit Issuer in respect of the applicable US Letter of Credit or to all US
Letter of Credit Issuers, as the context requires.
“US Letter of Credit Participants” shall have the meaning provided in
Section 3.3(a).
“US Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).
“US Letter of Credit Sub-Limit” shall mean $22,000,000, as the same may be
reduced from time to time pursuant to Section 4.2.
“US Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding US Letters of
Credit and (b) the aggregate amount of all US Unpaid Drawings in respect of all
US Letters of Credit.
“US Maximum Amount” shall mean the lesser of (i) the US Borrowing Base in effect
from time to time and (ii) the US Total Revolving Credit Commitment in effect
from time to time.

 

48



--------------------------------------------------------------------------------



 



“US Obligations” shall mean the collective reference to:
(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in this Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the US Borrowers, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by a US Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide Cash Collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the US Borrowers or any other US Credit Party
to any of the Secured Parties under this Agreement and the other Credit
Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the US Borrowers under or pursuant to this Agreement and the
other Credit Documents,
(c) the due and punctual payment and performance of all the covenants,
agreements, and liabilities of each US Credit Party under or pursuant to this
Agreement or the other Credit Documents,
(d) the due and punctual payment and performance of all Cash Management
Obligations of a US Credit Party under each Secured Cash Management Agreement
and
(e) the due and punctual payment and performance of all Hedging Obligations of a
US Credit Party under each Secured Hedging Agreement.
Notwithstanding the foregoing, (i) the obligations of a US Credit Party under
any Secured Cash Management Agreement or Secured Hedge Agreement shall be
secured and guaranteed pursuant to the Security Documents and the Guarantees
only to the extent that, and for so long as, the other US Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement and the other Credit Document shall
not require the consent of the holders of the Cash Management Obligations under
Secured Cash Management Agreements or the holders of the Hedging Obligations
under Secured Hedging Agreements.
“US Permitted Overadvance” shall have the meaning provided in Section 2.1(d).
“US Pledge Agreement” shall mean the US Pledge Agreement, entered into by
Holdings, the US Borrowers, the other pledgors party thereto and the US
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit E-3.
“US Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “US Revolving Credit
Commitment”, (b) in the case of any Lender that becomes a Lender after the date
hereof, the amount specified as such Lender’s “US Revolving Credit Commitment”
in the Assignment and Acceptance pursuant to which such Lender assumed a portion
of the US Total Revolving Credit Commitment and (c) in the case of any Lender
that increases its US Revolving Credit Commitments or becomes a New US Revolving
Credit Lender, in each case pursuant to Section 2.15, the amount specified in
the applicable Joinder Agreement, in each case as such US Revolving Credit
Commitment may be reduced or increased from time to time as permitted hereunder.
The aggregate amount of the US Revolving Credit Commitments as of the date
hereof is $150,000,000.
“US Revolving Credit Exposure” shall mean, with respect to any US Lender at any
time, the sum of (a) the aggregate principal amount of the US Revolving Credit
Loans of such US Lender then outstanding and (b) such US Lender’s US Letter of
Credit Exposure at such time.
“US Revolving Credit Loan” shall have the meaning provided in Section 2.1(a)(i).
“US Security Agreement” shall mean the US Security Agreement, entered into by
Holdings, the US Borrowers, the other grantors party thereto and the US
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit E-1.
“US Subsidiary Guarantor” shall mean each US Guarantor other than Holdings and
the Company.
“US Swingline Commitment” shall mean $22,000,000.

 

49



--------------------------------------------------------------------------------



 



“US Swingline Exposure” shall mean, with respect to any US Lender, at any time,
such US Lender’s US Revolving Credit Commitment Percentage of the US Swingline
Loans outstanding at such time.
“US Swingline Loans” shall have the meaning provided in Section 2.1(c).
“US Total Revolving Credit Commitment” shall mean the sum of the US Revolving
Credit Commitments of all the US Lenders.
“US Total Revolving Credit Outstanding” shall mean, at any date, the sum of all
US Lenders’ US Revolving Credit Exposure and US Swingline Exposure.
“US Unpaid Drawings” shall have the meaning provided in Section 3.4(a).
“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Window Plant WIP” shall mean “work in progress” Inventory staged at the front
of window lines before assembly.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.
(c) Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.
(d) The term “including” is by way of example and not limitation.
(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.
1.3 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein.

 

50



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Fixed Charge
Coverage Ratio and the Secured Leverage Ratio (to the extent necessary) shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.
1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Company pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
1.5 References to Agreements, Laws, etc. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Credit Documents and the Senior Secured Notes Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Credit Document; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.7 Timing of Payment of Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8 Currency Equivalents Generally.
(a) For purposes of determining compliance under Sections 10.4, 10.5, 10.6 and
10.11 with respect to any amount denominated in any currency other than US
Dollars (other than with respect to (a) any amount derived from the financial
statements of the Company and the Subsidiaries of the Company and (b) any
Indebtedness), such amount shall be deemed to equal the US Dollar Equivalent
thereof based on the average Exchange Rate for such other currency for the most
recent twelve-month period immediately prior to the date of determination
determined in a manner consistent with that used in calculating Consolidated
EBITDA for the related period. For purposes of determining compliance with
Sections 10.1, 10.2 and 10.5, with respect to any amount of Indebtedness in a
currency other than US Dollars, compliance will be determined at the date of
incurrence thereof using the US Dollar Equivalent thereof at the Exchange Rate
in effect at the date of such incurrence.
(b) The US Administrative Agent shall determine the US Dollar Equivalent of
(x) the Canadian Revolving Credit Exposure (i) as of the end of each fiscal
quarter of the Company, (ii) on or about the date of the related notice
requesting any extension of credit under the Canadian Credit Facility and
(iii) on any other date, in its reasonable discretion and (y) any other amount
to be converted into US Dollars in accordance with the provisions of this
Agreement.
1.9 UCC Terms. The following terms have the meanings given to them in the
applicable UCC: “chattel paper”, “commodity account”, “commodity contract”,
“commodity intermediary”, “deposit account”, “entitlement holder”, “entitlement
order”, “equipment”, “financial asset”, “general intangible”, “goods”,
“instruments”, “inventory”, “securities account”, “securities intermediary” and
“security entitlement”.
1.10 PPSA Terms. The following terms have the meanings given to them in the
applicable PPSA “chattel paper”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “futures account”, “futures contract”, “goods”,
“intangible”, “instrument”, “inventory”, “investment property”, “money”,
“securities account”, “securities intermediary” and “security entitlement”.
1.11 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”).

 

51



--------------------------------------------------------------------------------



 



1.12 Interpretation in Québec. For all purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (i) “personal property” shall include “movable property”,
(ii) “real property” shall include “immovable property”, (iii) “tangible
property” shall include “corporeal property”, (iv) “intangible property” shall
include “incorporeal property”, (v) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (vi) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under Register of Personal and Movable Real Rights of
Québec, (vii) all references to “perfection” of or “perfected” liens or security
interest shall include a reference to an “opposable” or “set up” lien or
security interest as against third parties, (viii) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”, (ix)
“goods” shall include corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (x) an “agent” shall
include a “mandatary”, (xi) “construction liens” shall include “legal
hypothecs”, (xii) “joint and several” shall include solitary, (xiii) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”, (xiv) “beneficial ownership” shall include “ownership on behalf of
another as mandatory”, (xv) “easement” shall include “servitude”, (xvi)
“priority” shall include “prior claim”, (xvii) “survey” shall include
“certificate of location and plan”, (xviii) “fee simple title” shall include
“absolute ownership” and (xix) “leasehold interest” shall include “valid lease”.
SECTION 2. Amount and Terms of Credit Facility
2.1 Loans.
(a) Subject to and upon the terms and conditions herein set forth, (i) each US
Lender severally agrees to make a loan or loans in US Dollars (each, a “US
Revolving Credit Loan”) to the US Borrowers, which US Revolving Credit Loans
(A) shall not exceed the US Revolving Credit Commitment of such US Lender (after
giving effect thereto and to the application of the proceeds thereof), (B) shall
not, after giving effect thereto and to the application of the proceeds thereof,
at any time result in the US Total Revolving Credit Outstandings at such time
exceeding the US Maximum Amount then in effect, (C) shall be made at any time
and from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date, (D) may, at the option of the US Borrowers, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans;
provided that all US Revolving Credit Loans made by each of the US Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of US Revolving Credit Loans of the same Type and
(E) may be repaid and reborrowed in accordance with the provisions hereof and
(ii) each Canadian Lender severally agrees to make a loan or loans in either US
Dollars or Canadian Dollars (each, a “Canadian Revolving Credit Loan” and,
together with US Revolving Credit Loans, the “Revolving Credit Loans” or the
“Loans”) to the Canadian Borrowers, which Canadian Revolving Credit Loans
(A) the US Dollar Equivalent of such Canadian Revolving Credit Loans shall not
exceed the Canadian Revolving Credit Commitment of such Canadian Lender (after
giving effect thereto and to the application of the proceeds thereof), (B) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the US Dollar Equivalent of the Canadian Total Revolving Credit
Outstandings at such time exceeding the Canadian Maximum Amount then in effect,
(C) shall be made at any time and from time to time on and after the Closing
Date and prior to the Revolving Credit Maturity Date, (D) may, at the option of
the applicable Canadian Borrower, in the case of Canadian Revolving Credit Loans
made in Canadian Dollars be incurred and maintained as, and/or converted into,
Canadian Base Rate Loans or CDOR Rate Loans, and, in the case of Canadian
Revolving Credit Loans made in US Dollars, be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all Canadian
Revolving Credit Loans made by each of the Canadian Lenders in the same Currency
and pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Canadian Revolving Credit Loans of the same Type and
(E) may be repaid and reborrowed in accordance with the provisions hereof. On
the Revolving Credit Maturity Date, all outstanding Revolving Credit Loans shall
be repaid in full. The obligations of each Lender hereunder shall be several and
not joint.
(b) Each US Lender or Canadian Lender, as applicable, may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that (i) any exercise of such option shall
not affect the obligation of the Borrowers to repay such Loan and (ii) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrowers resulting therefrom (which obligation of
the Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).
(c) (i) Subject to and upon the terms and conditions herein set forth, (x) the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans to the US Borrowers in Dollars (each, a “US Swingline
Loan”) which such US Swingline Loans (A) shall be ABR Loans, (B) shall have the
benefit of the provisions of Section 2.1(c)(ii), (C) shall not exceed at any
time outstanding the US Swingline Commitment, (D) shall not exceed, for any such
US Lender, the US Revolving Credit Commitment of such US Lender, (E) shall not,
after giving effect thereto and to the application of the proceeds thereof,
(i) result in the US Total Revolving Credit Outstandings at such time exceeding
the US Maximum Amount then in effect, and (F) may be repaid and reborrowed in
accordance with the provisions hereof and (y) the Swingline Lender in its
individual capacity agrees, at any time and from time to time on and after the
Closing Date and prior to the Swingline Maturity Date, to make a loan or loans
to the Canadian Borrowers in Dollars or Canadian Dollars (each, a “Canadian
Swingline Loan” and, together with the US Swingline Loans, the “Swingline
Loans”) which such

 

52



--------------------------------------------------------------------------------



 



Canadian Swingline Loans (A) shall be ABR Loans in the case of Canadian
Swingline Loans denominated in Dollars and Canadian Base Rate Loans in the case
of Canadian Swingline Loans denominated in Canadian Dollars, (B) shall have the
benefit of the provisions of Section 2.1(c)(ii), (C) shall not exceed at any
time outstanding the Canadian Swingline Commitment, (D) shall not exceed for any
such Canadian Lender, the Canadian Revolving Credit Commitment of such Canadian
Lender, (E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the US Dollar Equivalent of the Canadian
Total Revolving Credit Outstandings at such time exceeding the Canadian Maximum
Amount then in effect, and (F) may be repaid and reborrowed in accordance with
the provisions hereof. On the Swingline Maturity Date, all outstanding Swingline
Loans shall be repaid in full. The Swingline Lender shall not make any Swingline
Loan after receiving a written notice from the Company, the US Administrative
Agent or Canadian Administrative Agent stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice of (x) rescission of all such notices from the
party or parties originally delivering such notice or (y) the waiver of such
Default or Event of Default in accordance with the provisions of Section 13.1 or
that such Default or Event of Default is no longer continuing.
(ii) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders, with a copy to the Company, that all then-outstanding
Swingline Loans shall be funded with a Borrowing of Revolving Credit Loans, in
which case, to the extent any US Swingline Loans are outstanding, US Revolving
Credit Loans constituting ABR Loans shall be funded and, to the extent any
Canadian Swingline Loans are outstanding, Canadian Revolving Credit Loans
constituting Canadian Base Rate Loans, in the case of Canadian Swingline Loans
made in Canadian Dollars, or constituting ABR Loans, in the case of Canadian
Swingline Loans made in US Dollars, shall be funded, in each case, as determined
by the Swingline Lender (each such Borrowing, a “Mandatory Borrowing”) and shall
be made on the same Business Day (provided that such notice is given to the
Lenders by the Swingline Lender before 1:00 p.m. (New York Time), or otherwise,
on the next Business Day) by all Lenders of the applicable Credit Facility pro
rata based on each such Lender’s Revolving Credit Commitment Percentage of the
applicable Credit Facility, and the proceeds thereof shall be applied directly
to the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each repayment of Swingline Loans shall be made in the same
Currency as advanced by the Swingline Lender. Each Lender hereby irrevocably
agrees to make such Revolving Credit Loans upon one Business Days’ notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified to it in writing by the
Swingline Lender notwithstanding (i) that the amount of the Mandatory Borrowing
may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrowers), each Lender hereby agrees that it shall
forthwith purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon their
respective Revolving Credit Commitment Percentages of the applicable Credit
Facility; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing the same from
and after such date of purchase.
(d) Permitted Overadvances. Any provision of this Agreement to the contrary
notwithstanding, (i) at the request of the Company, in its discretion the US
Administrative Agent or the Canadian Administrative Agent, as applicable, may
(but shall have absolutely no obligation to), make (i) US Revolving Credit Loans
to the US Borrowers on behalf of US Lenders in amounts that cause the US Total
Revolving Credit Outstandings to exceed the US Borrowing Base (any such excess
US Revolving Credit Loans are herein referred to collectively as “US Permitted
Overadvances”) and (ii) Canadian Revolving Credit Loans in either US Dollars or
Canadian Dollars to the Canadian Borrowers on behalf of Canadian Lenders in
amounts that cause the Canadian Total Revolving Credit Outstandings to exceed
the US Dollar Equivalent of the Canadian Borrowing Base (any such excess
Revolving Credit Loans are herein referred to collectively as “Canadian
Permitted Overadvances” and, together with any US Permitted Overadvances,
“Permitted Overadvances”); provided that (A) no such event or occurrence shall
cause or constitute a waiver of the US Administrative Agent’s, the Canadian
Administrative Agent’s, the Swingline Lender’s or the Lenders’ right to refuse
to make any further Permitted Overadvances, Swingline Loans or Revolving Credit
Loans, issue any Letter of Credit or incur any Letter of Credit Exposure, as the
case may be, at any time that an Permitted Overadvance exists, and (B) no
Permitted Overadvance shall result in a Default or Event of Default due to a
Borrower’s failure to comply with Section 5.2(b) for so long as the US
Administrative Agent or the Canadian Administrative Agent, as applicable,
permits such Permitted Overadvance to remain outstanding and such Permitted
Overadvance has not been refinanced pursuant to Section 2.1(e), but solely with
respect to the amount of such Permitted Overadvance. In addition, Permitted
Overadvances may be made even if the conditions to lending set forth in
Section 7 have not been met. All Permitted Overadvances shall constitute ABR
Loans, in the case of Permitted Overadvances made to the US Borrowers, Canadian
Base Rate Loans, in the case of Permitted Overadvances made to Canadian
Borrowers made in Canadian Dollars, or ABR Loans, in the case of Permitted
Overadvances made to Canadian Borrowers in US Dollars, shall bear interest at a
rate equal to 2% per annum in excess of the sum of the ABR or Canadian Base
Rate, as applicable, plus the Applicable Margin for ABR Loans or Canadian Base
Rate Loans, as applicable, and shall be payable on the earlier of demand or the
Revolving Credit Maturity Date. No Permitted Overadvance may remain outstanding
for more than 45 days without the consent of the Required Lenders. The authority
of the US Administrative Agent or the Canadian Administrative Agent, as
applicable, to make Permitted Overadvances is limited to 10% of the US Borrowing
Base and 10% of the Canadian Borrowing Base, as determined on the date of such
proposed Permitted Overadvance at any time, shall not cause the US Total
Revolving Credit Outstandings to exceed the Total US Revolving Credit
Commitments or the US Dollar Equivalent of the Canadian Total Revolving Credit
Outstandings to exceed the Canadian Total Revolving Credit Commitments, and may
be revoked prospectively by a written notice to the US Administrative Agent or
the Canadian Administrative Agent, as applicable, signed by the Required
Lenders.

 

53



--------------------------------------------------------------------------------



 



(e) Refinancing Permitted Overadvances. The US Administrative Agent or Canadian
Administrative Agent, as applicable, may at any time forward a demand to
(i) each US Lender that each US Lender pay to the US Administrative Agent for
its account, such Lender’s Pro Rata Share of all or a portion of the outstanding
US Permitted Overadvances that are US Revolving Credit Loans and (ii) each
Canadian Lender that each Canadian Lender pay to the Canadian Administrative
Agent, for its account, such Lender’s Pro Rata Share of all or a portion of the
outstanding Canadian Permitted Overadvances that are Canadian Revolving Credit
Loans. Each Lender under the applicable Credit Facility shall pay such Pro Rata
Share to the applicable Administrative Agent. Upon receipt by the applicable
Administrative Agent of such payment (other than during the continuation of any
Event of Default under Section 11.5), such Lender shall be deemed to have made a
Revolving Credit Loan to the applicable Borrowers, which, upon receipt of such
payment by the applicable Administrative Agent, the applicable Borrowers shall
be deemed to have used in whole to refinance such Permitted Overadvance. In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under Section 11.5, each applicable Lender shall be deemed
to have acquired, without recourse or warranty, an undivided interest and
participation in each Permitted Overadvance with respect to the applicable
Credit Facility in an amount equal to such Lender’s Pro Rata Share of such
Permitted Overadvance. If any payment made by any Lender as a result of any such
demand is not deemed a Revolving Credit Loan, such payment shall be deemed a
funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by an Administrative Agent of any
payment from any Lender pursuant to this Section 2.1(e) with respect to any
portion of any Permitted Overadvance, the applicable Administrative Agent shall
promptly pay over to such Lender all payments of principal (to the extent
received after such payment by such Lender) and interest (to the extent accrued
with respect to periods after such payment) received by such Administrative
Agent with respect to such portion.
2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Revolving Credit Loans shall be
in a multiple of $1,000,000 or Cdn$1,000,000 and Swingline Loans shall be in a
multiple of $100,000 or Cdn$100,000 and in each case shall not be less than the
Minimum Borrowing Amount with respect thereto (except that (i) Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and
(ii) Minimum Borrowing Amount shall not apply while a Cash Dominion Event is
continuing). More than one Borrowing may be incurred on any date; provided that
at no time shall there be outstanding more than 10 Borrowings of Eurodollar
Loans or 10 Borrowings of CDOR Rate Loans in either case under this Agreement.
2.3 Notice of Borrowing
(a) Whenever a Borrower desires to incur Revolving Credit Loans hereunder (other
than Mandatory Borrowings or borrowings to repay Unpaid Drawings under Letters
of Credit), the Company shall give the US Administrative Agent at the
Administrative Agent’s Office, in the case of any Borrowings of US Revolving
Credit Loans or the Canadian Administrative Agent at the Canadian Administrative
Agent’s Office, in the case of any Borrowings of Canadian Revolving Credit
Loans, (i) prior to 1:00 p.m. (New York City time) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Eurodollar Loans or CDOR Rate Loans, and (ii) prior to 1:00
p.m. (New York City time) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Revolving
Credit Loans that are to be ABR Loans or Canadian Base Rate Loans. Such notice
(together with each notice of a Borrowing of Swingline Loans pursuant to
Section 2.3(b), a “Notice of Borrowing”), except as otherwise expressly provided
in Section 2.10, shall specify (i) whether such Revolving Credit Loans are to be
US Revolving Credit Loans or Canadian Revolving Credit Loans and if such
Revolving Credit Loans are to be Canadian Revolving Credit Loans, whether such
Revolving Credit Loans are to be made in US Dollars or Canadian Dollars,
(ii) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing, (iii) the date of Borrowing (which shall be a
Business Day) and (iv) whether the respective Borrowing shall consist of ABR
Loans, Eurodollar Loans, Canadian Base Rate Loans or CDOR Rate Loans and, if
Eurodollar Loans or CDOR Rate Loans, the Interest Period to be initially
applicable thereto. The US Administrative Agent or Canadian Administrative
Agent, as applicable, shall promptly give each Lender under the applicable
Credit Facility written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Pro Rata Share thereof and of the other matters covered by the related Notice of
Borrowing.
(b) Whenever a Borrower desires to incur Swingline Loans hereunder, the Company
shall give the Swingline Lender, with a copy to the US Administrative Agent, in
the case of a any Borrowings of US Swingline Loans, or the Canadian
Administrative Agent, in the case of any Borrowings of Canadian Swingline Loans,
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Swingline Loans prior to 1:00 p.m. (New York City time) or such
later time as may be agreed by the Swingline Lender on the date of such
Borrowing. Each such notice shall specify (i) the aggregate principal amount of
the Swingline Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the Borrowing is US
Swingline Loans or Canadian Swingline Loans and if such Borrowing is of Canadian
Swingline Loans, whether such Revolving Credit Loans are to be made in US
Dollars or Canadian Dollars.

 

54



--------------------------------------------------------------------------------



 



(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c)(ii), with the Borrowers under the applicable Credit Facility
irrevocably agreeing, by their incurrence of any Swingline Loan, to the making
of Mandatory Borrowings as set forth in such Section.
(d) Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Letters of Credit shall be made upon the notice specified in Section 3.4(a) or
Section 3.4(b), as applicable.
(e) Without in any way limiting the obligation of the Company to confirm in
writing any notice it may give hereunder by telephone, the US Administrative
Agent or the Canadian Administrative Agent, as applicable, may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the US Administrative Agent or the Canadian
Administrative Agent, as applicable, in good faith to be from an Authorized
Officer of the Company. In each such case, the Company hereby waives the right
to dispute the US Administrative Agent’s or Canadian Administrative Agent’s, as
applicable, record of the terms of any such telephonic notice.
2.4 Disbursement of Funds.
(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender under the
applicable Credit Facility will make available its Pro Rata Share, if any, of
each Borrowing requested to be made on such date in the manner provided below;
provided that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 4:00 p.m. (New York time) on the
date requested.
(b) (i) Each US Lender or Canadian Lender, as applicable, shall make available
all amounts in US Dollars (in the case of a US Revolving Credit Loan) or US
Dollars or Canadian Dollars (in the case of a Canadian Revolving Credit Loan) it
is to fund to the Borrowers under the applicable Credit Facility under any
Borrowing in immediately available funds and in US Dollars to the US
Administrative Agent at the US Administrative Agent’s Office in the case of US
Revolving Credit Loans and in the requested Currency to the Canadian
Administrative Agent at the Canadian Administrative Agent’s Office in the case
of Canadian Revolving Credit Loans and the applicable Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings under Letters of Credit) make available to the relevant Borrower or
Borrowers, by depositing to an account designated by the Company to the
applicable Administrative Agent in writing, the aggregate of the amounts so made
available in US Dollars or Canadian Dollars, as requested. Unless the applicable
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to such
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, such Administrative Agent may assume that such Lender has made such
amount available to such Administrative Agent on such date of Borrowing, and
such Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrowers
under the applicable Credit Facility a corresponding amount. If such
corresponding amount is not in fact made available to the applicable
Administrative Agent by such Lender and such Administrative Agent has made
available same to the relevant Borrower or Borrowers, such Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the applicable
Administrative Agent’s demand therefor, such Administrative Agent shall promptly
notify the relevant Borrower or Borrowers and such Borrowers shall immediately
pay such corresponding amount to such Administrative Agent. The applicable
Administrative Agent shall also be entitled to recover from such Lender or the
relevant Borrower or Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by such Administrative Agent to the relevant Borrower
or Borrowers, to the date such corresponding amount is recovered by such
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate (or, in the case of Borrowings in Canadian
Dollars, the cost to the Canadian Administrative Agent of acquiring overnight
funds in Canadian Dollars) or (ii) if paid by the relevant Borrower or
Borrowers, the then-applicable rate of interest, calculated in accordance with
Section 2.8, for the respective Loans.
(ii) The Swingline Lender shall make available all amounts it is to fund to the
US Borrowers or the Canadian Borrowers, as applicable, under any Borrowing of
Swingline Loans in immediately available funds and in the requested Currency to
the relevant Borrower or Borrowers, by depositing to an account designated by
the Company to the Swingline Lender in writing, the aggregate of such amounts so
made available in US Dollars or Canadian Dollars, as requested.

 

55



--------------------------------------------------------------------------------



 



(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5 Repayment of Loans; Evidence of Debt.
(a) The US Borrowers shall repay to the US Administrative Agent, for the benefit
of the applicable US Lenders, (i) on the Revolving Credit Maturity Date, all
then outstanding US Revolving Credit Loans, (ii) on the Swingline Maturity Date,
all then outstanding US Swingline Loans and (iii) on the relevant maturity date
for any Extension Series of Extended US Revolving Credit Commitments, all then
outstanding Extended US Revolving Credit Loans of such Extension Series. The
Canadian Borrowers shall repay to the Canadian Administrative Agent, for the
benefit of the applicable Canadian Lenders (i) on the Revolving Credit Maturity
Date, all then outstanding Canadian Revolving Credit Loans, (ii) on the
Swingline Maturity Date, all their outstanding Canadian Swingline Loans and
(iii) on the relevant maturity date for any Extension Series of Extended
Canadian Revolving Credit Commitments, all then outstanding Extended Canadian
Revolving Credit Loans of such Extension Series. Repayments shall be made in the
same Currency as advanced to the Borrowers.
(b) At all times following the establishment of the Cash Management Systems
pursuant to Section 9.16 and during any Cash Dominion Period, subject to
Section 2.18, on each Business Day, (i) the US Administrative Agent shall apply
all funds credited to the US Collection Account as of 1:00 p.m., New York City
time, on such Business Day (whether or not immediately available) first, to
prepay any US Permitted Overadvances that may be outstanding, second, to prepay
US Swingline Loans, third, to prepay the US Revolving Credit Loans and fourth,
to Cash Collateralize outstanding US Letter of Credit Exposure and (ii) the
Canadian Administrative Agent shall apply all funds credited to the Canadian
Collection Account as of 1:00 p.m., Toronto time, on such Business Day (whether
or not immediately available) first, to prepay any Canadian Permitted
Overadvances that may be outstanding, second, to prepay Canadian Swingline
Loans, third, to prepay the Canadian Revolving Credit Loans and fourth, to Cash
Collateralize outstanding Canadian Letter of Credit Exposure; provided that if
the proceeds from the Canadian Collection Account are inadequate to repay the
Loans under the Canadian Credit Facility, the US Administrative Agent shall
apply any excess balance in the US Collection Account, after the application of
proceeds in accordance with clause (i) above, to the repayment of Permitted
Overadvances, Swingline Loans and Revolving Credit Loans and to the Cash
Collateralization of Letters of Credit, in each case under the Canadian Credit
Facility in accordance with this clause (ii). Amounts paid pursuant to this
Section 2.5(b) may be reborrowed subject to the terms and conditions of this
Agreement.
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the applicable Borrowers to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(d) The US Administrative Agent, on behalf of the applicable Borrowers, shall
maintain the Register pursuant to Section 13.6(b)(v), and a subaccount for each
Lender, in which the Register and the subaccounts (taken together) shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a US
Revolving Credit Loan or a Canadian Revolving Credit Loan or a US Swingline
Loan, a Canadian Swingline Loan, the Type of each Loan made, the Currency of
each Loan made, the Class of Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrowers to each applicable Lender
or the Swingline Lender hereunder and (iii) the amount of any sum received by
the US Administrative Agent and the Canadian Administrative Agent from the
applicable Borrowers and each applicable Lender’s share thereof.
(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to Sections 2.5(c) and 2.5(d) shall, to the extent permitted by
Applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the applicable Borrowers therein recorded; provided, however,
that the failure of any Lender or the US Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the applicable Borrowers to
repay (with applicable interest) the Loans made to the applicable Borrowers in
accordance with the terms of this Agreement.

 

56



--------------------------------------------------------------------------------



 



2.6 Conversions and Continuations.
(a) Each US Borrower shall have the option on any Business Day to convert all or
a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of US Revolving Credit Loans (other than US Swingline Loans) of
one Type into a Borrowing or Borrowings of another Type of US Revolving Credit
Loans and each US Borrower shall have the option on any Business Day to continue
the outstanding principal amount of any Eurodollar Loans as Eurodollar Loans for
an additional Interest Period; provided that (i) no partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the US Administrative
Agent has, or the Required US Lenders have, determined in its or their sole
discretion not to permit such conversion, (iii) Eurodollar Loans may not be
continued as Eurodollar Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the US
Administrative Agent has, or the Required US Lenders have, determined in its or
their sole discretion not to permit such continuation and (iv) Borrowings
resulting from conversions pursuant to this Section 2.6 shall be limited in
number as provided in Section 2.2. Each such conversion or continuation shall be
effected by the Company giving the US Administrative Agent at the US
Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at least
three Business Days’ (or one Business Day’s notice in the case of a conversion
into ABR Loans) prior written notice (or telephonic notice promptly confirmed in
writing) (each, a “Notice of Conversion or Continuation”) specifying the Loans
to be so converted or continued, the Type of US Revolving Credit Loans to be
converted or continued into and, if such US Revolving Credit Loans are to be
converted into or continued as Eurodollar Loans, the Interest Period to be
initially applicable thereto; provided that if no Interest Period is specified,
the Company shall be deemed to have elected an Interest Period of one month. The
US Administrative Agent shall give each US Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
US Revolving Credit Loans.
(b) Each Canadian Borrower shall have the option on any Business Day to convert
all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Canadian Revolving Credit Loans (other than
Canadian Swingline Loans) made in Canadian Dollars of one Type into a Borrowing
or Borrowings of another Type of Canadian Revolving Credit Loans made in
Canadian Dollars and each Canadian Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any CDOR Rate Loans
as CDOR Rate Loans for an additional Interest Period; provided that (i) no
partial conversion of CDOR Rate Loans shall reduce the outstanding principal
amount of CDOR Rate Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) Canadian Base Rate Loans may not be converted
into CDOR Rate Loans if an Event of Default is in existence on the date of the
conversion and the Canadian Administrative Agent has, or the Required Canadian
Lenders have, determined in its or their sole discretion not to permit such
conversion, (iii) CDOR Rate Loans may not be continued as CDOR Rate Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Canadian Administrative Agent has, or the
Required Canadian Lenders have, determined in its or their sole discretion not
to permit such continuation and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2. Each such conversion or continuation shall be effected by the
Company by giving the Canadian Administrative Agent at the Canadian
Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at least
three Business Days’ (or one Business Day’s notice in the case of a conversion
into Canadian Base Rate Loans) prior written notice (or telephonic notice
promptly confirmed in writing) Notice of Conversion or Continuation specifying
the Loans to be so converted or continued, the Type of Canadian Revolving Credit
Loans to be converted or continued into and, if such Canadian Revolving Credit
Loans are to be converted into or continued as CDOR Rate Loans, the Interest
Period to be initially applicable thereto; provided that if no Interest Period
is specified, the Company shall be deemed to have elected an Interest Period of
one-month. The Canadian Administrative Agent shall give each Canadian Lender
notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Canadian Revolving Credit Loans.
(c) Each Canadian Borrower shall have the option on any Business Day to convert
all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Canadian Revolving Credit Loans (other than
Canadian Swingline Loans) made in US Dollars of one Type into a Borrowing or
Borrowings of another Type of Canadian Revolving Credit Loans made in US Dollars
and each Canadian Borrower shall have the option on any Business Day to continue
the outstanding principal amount of any Eurodollar Loans as Eurodollar Loans for
an additional Interest Period; provided that (i) no partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the Canadian
Administrative Agent has, or the Required Canadian Lenders have, determined in
its or their sole discretion not to permit such conversion, (iii) Eurodollar
Loans may not be continued as Eurodollar Loans for an additional Interest Period
if an Event of Default is in existence on the date of the proposed continuation
and the Canadian Administrative Agent has, or the Required Canadian Lenders
have, determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Company by giving the Canadian
Administrative Agent at the applicable Canadian Administrative Agent’s Office
prior to 1:00 p.m. (New York City time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (or telephonic notice promptly confirmed in writing) Notice of Conversion
or Continuation specifying the Loans to be so converted or continued, the Type
of Canadian Revolving Credit Loans to be converted or continued into and, if
such Canadian Revolving Credit Loans are to be converted into or continued as
Eurodollar Loans, the Interest Period to be initially applicable thereto;
provided that if no Interest Period is specified, the Company shall be deemed to
have elected an Interest Period of one-month. The Canadian Administrative Agent
shall give each Canadian Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Canadian Revolving
Credit Loans.

 

57



--------------------------------------------------------------------------------



 



(d) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the US Administrative Agent has, or the
Required US Lenders have, determined in its or their sole discretion not to
permit such continuation, Eurodollar Loans shall be automatically converted on
the last day of the current Interest Period into ABR Loans. If, upon the
expiration of any Interest Period in respect of Eurodollar Loans, the Company
has failed to elect a new Interest Period to be applicable thereto as provided
in Section 2.6(a), the Company shall be deemed to have elected to convert such
Borrowing of Eurodollar Loans into a Borrowing of ABR Loans, effective as of the
expiration date of such current Interest Period.
(e) If any Event of Default is in existence at the time of any proposed
continuation of any CDOR Rate Loans and the Canadian Administrative Agent has,
or the Required Canadian Lenders have, determined in its or their sole
discretion not to permit such continuation, CDOR Rate Loans shall be
automatically converted on the last day of the current Interest Period into
Canadian Base Rate Loans. If, upon the expiration of any Interest Period in
respect of CDOR Rate Loans, the Company has failed to elect a new Interest
Period to be applicable thereto as provided in Section 2.6(a), the Company shall
be deemed to have elected to convert such Borrowing of CDOR Rate Loans into a
Borrowing of Canadian Base Rate Loans, effective as of the expiration date of
such current Interest Period.
(f) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Canadian Administrative Agent has,
or the Required Canadian Lenders have, determined in its or their sole
discretion not to permit such continuation, Eurodollar Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If, upon the expiration of any Interest Period in respect of Eurodollar
Loans, the Company has failed to elect a new Interest Period to be applicable
thereto as provided in Section 2.6(a), the Company shall be deemed to have
elected to convert such Borrowing of Eurodollar Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.
2.7 Pro Rata Borrowings. Each Borrowing of Revolving Credit Loans (including US
Revolving Credit Loans and Canadian Revolving Credit Loans) under this Agreement
shall be granted by the US Lenders or Canadian Lenders, respectively, pro rata
on the basis of their then-applicable US Revolving Credit Commitment or Canadian
Revolving Credit Commitment. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.
2.8 Interest.
(a) (i) The unpaid principal amount of each ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
in effect from time to time plus the ABR in effect from time to time and
(ii) the unpaid principal amount of each Canadian Base Rate Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the Canadian Base Rate in
effect from time to time.
(b) (i) The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the Eurodollar Rate in effect
from time to time and (ii) the unpaid principal amount of each CDOR Rate Loan
shall bear interest from the date of the Borrowing thereof until maturity
thereof (whether by acceleration or otherwise) at a rate per annum that shall at
all times be the Applicable Margin in effect from time to time plus the CDOR
Rate in effect from time to time.
(c) If all or a portion of the principal amount of any Loan or any interest
payable thereon or any fees or other amounts due hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws) at a
rate per annum that is (i) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (ii) in the case of overdue interest,
fees or other amounts due hereunder, to the extent permitted by Applicable Law,
the rate described in Section 2.8(a)(i) plus 2% from and including the date of
such non-payment to but excluding the date on which such amount is paid in full.
All such interest shall be payable on demand.
(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan and Canadian Base Rate Loan, quarterly
in arrears on the last Business Day of each March, June, September and December,
(ii) in respect of each Eurodollar Loan and CDOR Rate Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, and (iii) in respect of each Loan
(except, other than in the case of prepayments, any ABR Loan or Canadian Base
Rate Loan), on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

58



--------------------------------------------------------------------------------



 



(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f) The US Administrative Agent or Canadian Administrative Agent, as applicable,
upon determining the interest rate for any Borrowing of Eurodollar Loans or CDOR
Rate Loans, shall promptly notify the Company and the relevant Lenders thereof.
Each such determination shall, absent clearly demonstrable error, be final and
conclusive and binding on all parties hereto.
(g) Subject to the provisions of Section 2.9(iii), whenever any payment
hereunder or under the other Credit Documents shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment or letter of credit fee or
commission, as the case may be.
2.9 Interest Periods. At the time a Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of Eurodollar Loans or CDOR Rate Loans (in
the case of the initial Interest Period applicable thereto) or prior to 1:00
p.m. (New York City time) on the third Business Day prior to the expiration of
an Interest Period applicable to a Borrowing of Eurodollar Loans or CDOR Rate
Loans, as the case may be, the applicable Borrower shall have the right to
elect, by giving the applicable Administrative Agent written notice (or
telephonic notice promptly confirmed in writing), the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of a Borrower, be
a one, two, three or six month period (or if agreed to by all Lenders
participating in the applicable Credit Facility, a nine or twelve month period
or a period shorter than one month); provided that, notwithstanding the
foregoing parenthetical, the initial Interest Period beginning on the Closing
Date may be for a period less than one month if agreed upon by the Company and
the applicable Administrative Agent.
Notwithstanding anything to the contrary contained above:
(i) the initial Interest Period for any Borrowing of Eurodollar Loans or CDOR
Rate Loans shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of ABR Loans or Canadian Base Rate Loans, as
applicable) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii) if any Interest Period relating to a Borrowing of Eurodollar Loans or CDOR
Rate Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a Eurodollar Loan or
CDOR Rate Loans would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; and
(iv) a Borrower shall not be entitled to elect any Interest Period in respect of
any Eurodollar Loan or CDOR Rate Loans if such Interest Period would extend
beyond the applicable Maturity Date of such Loan.
2.10 Increased Costs, Illegality, etc.
(a) In the event that (x) in the case of clause (i) below, the US Administrative
Agent or the Canadian Administrative Agent, as applicable, or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
(i) (A) on any date for determining the Eurodollar Rate for any Interest Period
that (x) deposits in the principal amounts of the Loans comprising any
Eurodollar Loan are not generally available in the relevant market or (y) by
reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate or (B) on any date for determining the CDOR Rate
for any Interest Period that (x) deposits in the principal amounts of the Loans
comprising any CDOR Rate Loan are not generally available in the relevant market
or (y) by reason of any changes arising on or after the Closing Date affecting
the CDOR market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of CDOR
Rate; or

 

59



--------------------------------------------------------------------------------



 



(ii) that, due to the adoption of any Applicable Law, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, in each case, subsequent to the Closing Date, which
shall (A) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any reserve requirement taken into account in determining the Statutory Reserve
Rate); (B) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan or CDOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (other than
(1) taxes indemnified under Section 5.4, (2) net income taxes and franchise
taxes (imposed in lieu of net income taxes) or, solely in the case of Loans made
to a Canadian Borrower, any Canadian federal or provincial capital taxes,
imposed (in each case) on any Agent or Lender as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax (other than any such connection arising
from execution or delivery of, receipt of any payments under, performance under
or enforcement of, or any other transactions occurring pursuant to, this
Agreement or any other Credit Document) or (3) taxes included under clause
(e) of Section 5.4); or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans or CDOR Rate Loans made by such Lender, the cost to such Lender of making,
converting into, continuing or maintaining Eurodollar Loans, CDOR Rate Loans or
participating in Letters of Credit (in each case hereunder) shall increase by an
amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or
(iii) at any time, that the making or continuance of any Eurodollar Loan or CDOR
Rate Loan has become unlawful by compliance by such Lender in good faith with
any Applicable Law (or would conflict with any such Applicable Law not having
the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank
Eurodollar market or CDOR market;
then, and in any such event, such Lender (or the applicable Administrative
Agent, in the case of clause (i) above) shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Company
and the applicable Administrative Agent of such determination (which notice the
applicable Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, Eurodollar Loans or
CDOR Rate Loans shall no longer be available until such time as the applicable
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice by the applicable Administrative Agent no longer
exist (which notice the applicable Administrative Agent agrees to give at such
time when such circumstances no longer exist), and any Notice of Borrowing or
Notice of Conversion or Continuation given by a Borrower with respect to
Eurodollar Loans or CDOR Rate Loans that have not yet been incurred shall be
deemed rescinded by such Borrower, (y) in the case of clause (ii) above, the
relevant Borrower shall pay to such Lender, promptly (but in any event no later
than five Business Days) after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Company by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrowers shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.
(b) At any time that any Eurodollar Loan or CDOR Rate Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrowers may (and
in the case of a Eurodollar Loan or CDOR Rate Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan or CDOR
Rate Loan is then being made pursuant to a Borrowing, cancel said Borrowing by
giving the applicable Administrative Agent telephonic notice (confirmed promptly
in writing) thereof on the same date that the Company was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii)or (y) if the affected Eurodollar Loan
or CDOR Rate Loan, as applicable, is then outstanding, upon at least three
Business Days’ notice to the applicable Administrative Agent, require the
affected Lender to convert each such Eurodollar Loan into an ABR Loan or each
such CDOR Rate Loan into a Canadian Base Rate Loan, if applicable; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).

 

60



--------------------------------------------------------------------------------



 



(c) If, after the date hereof, the adoption of any Applicable Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, the National Association
of Insurance Commissioners, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by a Lender or its
parent with any request or directive made or adopted after the date hereof
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly (but no later than five Business
Days) after written demand by such Lender (with a copy to the US Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
date hereof. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Company (on its own behalf) which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
(d) This Section 2.10 shall not apply to taxes to the extent duplicative of
Section 5.4.
(e) The agreements in this Section 2.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.11 Compensation. If (a) any payment of principal of a Eurodollar Loan or CDOR
Rate Loan is made by a Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Eurodollar Loan or CDOR Rate Loan
as a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1,
5.2 or 13.7, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of Eurodollar Loans or
CDOR Rate Loans is not made as a result of a withdrawn Notice of Borrowing,
(c) any ABR Loan or Canadian Base Rate Loan is not converted into a Eurodollar
Loan or CDOR Rate Loan, as applicable, as a result of a withdrawn Notice of
Conversion or Continuation, (d) any Eurodollar Loan or CDOR Rate Loan is not
continued as a Eurodollar Loan or CDOR Rate Loan, as applicable, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a Eurodollar Loan or CDOR Rate Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, such Borrower
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount and, absent
clearly demonstrable error, the amount requested shall be final and conclusive
and binding upon all parties hereto), pay to the applicable Administrative Agent
for the account of such Lender within 10 Business Days of such request any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue, failure to prepay, reduction or failure
to reduce, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Eurodollar Loan or CDOR Rate Loan.
2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrowers or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.
2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the giving of such notice to the Company.
2.14 Reserves, etc.
(a) Notwithstanding anything in this Agreement to the contrary, the US
Administrative Agent or Canadian Administrative Agent, as applicable, and the
Co-Collateral Agent may at any time and from time to time in the exercise of
their Permitted Discretion (a) establish and increase or decrease Reserves and
(b) adjust or modify any of the applicable eligibility criteria, establish new
eligibility or ineligibility criteria and reduce advance rates (or, increase
advance rates up to (i) the levels in effect on the Closing Date or (ii) if
following the Closing Date, the levels in effect on the Closing Date have been
amended in accordance with Section 13.1(c), the levels after giving effect to
such amendments) with respect to Eligible Accounts, Eligible Inventory, Eligible
Equipment and Eligible Real Property (such change in Reserves, eligibility
criteria and/or advance rates a “Change”); provided that (i) the Administrative
Agents or the Co-Collateral Agent shall have provided the Company at least five
Business Days’ prior written notice

 

61



--------------------------------------------------------------------------------



 



of any such establishment, increase, decrease or adjustment and (ii) the
circumstances, conditions, events or contingencies arising prior to the Closing
Date and disclosed to the Joint Lead Arrangers, the US Administrative Agent or
the Canadian Administrative Agent, as applicable, and the Co-Collateral Agent in
the Disclosed Documents shall not be the basis for any establishment or
modification of Reserves, eligibility criteria or advance rates unless (A) in
the case of Reserves and eligibility criteria, such Reserves or eligibility
criteria relate to taxes or (B) such circumstances, conditions, events or
contingencies shall have changed since the Closing Date (including, but not
limited to, with respect to magnitude, intensity, weight and scope). The amount
of any Reserve established by the US Administrative Agent or Canadian
Administrative Agent, as applicable, and the Co-Collateral Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Reserve.
(b) Upon the notification of any Change, the US Administrative Agent or Canadian
Administrative Agent, as applicable, and the Co-Collateral Agent shall be
available to discuss such Change, and the Borrowers may take such action as may
be required so that the event, condition, circumstance or new fact that is the
basis for such Change no longer exists. In no event shall such notice and
opportunity limit the right of the US Administrative Agent or Canadian
Administrative Agent, as applicable, and the Co-Collateral Agent to make a
Change, unless the US Administrative Agent or the Canadian Administrative Agent,
as applicable, and the Co-Collateral Agent shall have determined in their
Permitted Discretion that the event, condition, other circumstance or new fact
that is the basis for such Change no longer exists or has otherwise been
adequately addressed by the Borrowers.
(c) Notwithstanding anything herein to the contrary, Reserves shall not
duplicate eligibility criteria contained in the definition of “Eligible
Account”, “Eligible Inventory”, “Eligible Equipment” or “Eligible Real Property”
and vice versa, or reserves or criteria deducted in computing the cost or Fair
Market Value or book value of any Eligible Account, any Eligible Inventory, any
Eligible Equipment or any Eligible Real Property or the Net Orderly Liquidation
Value of any Eligible Inventory or Eligible Equipment and vice versa.
(d) Anything contained herein to the contrary notwithstanding, (i) any Reserve
may be established or increased by the US Administrative Agent or the Canadian
Administrative Agent, as applicable, or the Co-Collateral Agent without the
consent of the other, and (ii) no Reserve may be decreased or eliminated without
the consent of both the applicable Administrative Agent and the Co-Collateral
Agent.
2.15 Incremental Facilities.
(a) At any time and from time to time after the Closing Date, the Company may by
written notice to the US Administrative Agent elect to request prior to the
Revolving Credit Maturity Date, one or more increases to the existing Revolving
Credit Commitments of either US Revolving Credit Commitments (any such increase,
the “New US Revolving Credit Commitments”) or Canadian Revolving Credit
Commitments (any such increase, the “New Canadian Revolving Credit Commitments”
and together with the New US Revolving Credit Commitments, the “New Revolving
Credit Commitments”), by an amount not in excess of $150,000,000 in the
aggregate (which such New US Revolving Credit Commitments may increase the US
Revolving Credit Commitments or the New Canadian Revolving Credit Commitment may
increase the Canadian Revolving Credit Commitments or may, at the direction of
the Company, be allocated in amounts specified (to equal the respective New US
Revolving Credit Commitments or New Canadian Revolving Credit Commitments, as
applicable) to the US Revolving Credit Commitments or the Canadian Revolving
Credit Commitments, as applicable, subject to the $150,000,000 aggregate
limitation above), and not less than $5,000,000 individually, and integral
multiples of $1,000,000 in excess of that amount. Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which the Company proposes
that such New Revolving Credit Commitments shall be effective, (B) the identity
of each US Lender or other Person that is a Person that is an Eligible Assignee
(each, a “New US Revolving Credit Lender”) to whom the Company proposes any
portion of such New US Revolving Credit Commitments be allocated and the amounts
of such allocations; provided that any US Lender approached to provide all or a
portion of the New US Revolving Credit Commitments may elect or decline, in its
sole discretion, to provide a New US Revolving Credit Commitment and (C) the
identity of each Canadian Lender or other Person that is a Person that is an
Eligible Assignee (each, a “New Canadian Revolving Credit Lender” and, together
with the New US Revolving Credit Lenders, the “New Revolving Credit Lenders”) to
whom the Company proposes any portion of such New Canadian Revolving Credit
Commitments be allocated and the amounts of such allocations; provided that any
Canadian Lender approached to provide all or a portion of the New Canadian
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a New Canadian Revolving Credit Commitment. Such New Revolving Credit
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date after giving effect to such New Revolving Credit Commitments; (2) after
giving effect to the effectiveness of New Revolving Credit Commitments, each of
the conditions set forth in Section 7 shall be satisfied; (3) the New Revolving
Credit Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the applicable Borrowers, each New Revolving Credit
Lender and the US Administrative Agent, and each of which shall be recorded in
the Register; (4) the Company shall make any payments required pursuant to
Section 2.11 in connection with the New Revolving Credit Commitments and (5) the
Company shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the US Administrative Agent in connection with
any such transaction.

 

62



--------------------------------------------------------------------------------



 



(b) On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders of the applicable Credit Facility shall
assign to each of the New Revolving Credit Lenders, and each of the New
Revolving Credit Lenders shall purchase from each of the Lenders of the
applicable Credit Facility, at the principal amount thereof, such interests in
the Revolving Credit Loans of the applicable Credit Facility outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by existing Lenders of the applicable Credit Facility and New Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments of the
applicable Credit Facility after giving effect to the addition of such New
Revolving Credit Commitments to the Revolving Credit Commitments of the
applicable Credit Facility, (b) each New Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment of the applicable Credit
Facility and each Loan made thereunder (a “New Revolving Credit Loan”) shall be
deemed, for all purposes, a Revolving Credit Loan of the applicable Credit
Facility and (c) each New Revolving Credit Lender shall become a Lender with
respect to the New Revolving Credit Commitment and all matters relating thereto.
The Administrative Agents and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.2 and 5.1 of this Agreement
shall not apply to the transactions effected pursuant to the immediately
preceding sentence.
(c) The US Administrative Agent shall notify Lenders promptly upon receipt of
the Company’s notice of each Increased Amount Date and in respect thereof the
New Revolving Loan Commitments and the New Revolving Loan Lenders, and (z) in
the case of each notice to any Lender, the respective interests in such Lender’s
Revolving Credit Loans, in each case subject to the assignments contemplated by
this Section 2.15.
(d) The terms and provisions of the New Revolving Credit Loans shall be
identical to the Revolving Credit Loans of the applicable Credit Facility.
2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.
(a) If any provision of this Agreement or any of the other Credit Documents
would obligate the Canadian Borrower or any other Person to make any payment of
interest or other amount payable to the Canadian Administrative Agent, the
Canadian Collateral Agent or any Lender in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by the Canadian
Administrative Agent, the Canadian Collateral Agent or such Lender of interest
at a criminal rate (as construed under the Criminal Code (Canada)), if
applicable thereto, then notwithstanding that provision, that amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or result in a receipt by the Canadian Administrative Agent, the Canadian
Collateral Agent or such Lender of interest at a criminal rate, the adjustment
to be effected, to the extent necessary, as follows:
(i) first, by reducing the amount or rate of interest required to be paid to the
Canadian Administrative Agent, the Canadian Collateral Agent or the applicable
Lender under this Section 2.16(a); and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Canadian Administrative Agent, the Canadian
Collateral Agent or the applicable Lender which would constitute interest for
purposes of the Criminal Code (Canada).
Notwithstanding the provisions of this Section 2.16(a), and after giving effect
to all adjustments contemplated hereby, if the Canadian Administrative Agent,
the Canadian Collateral Agent or the Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada) or other legal
prohibition, then the Canadian Borrower or such other Person shall be entitled,
by notice in writing to the Canadian Administrative Agent, the Canadian
Collateral Agent or applicable Lender, as the case may be, to obtain
reimbursement from the Canadian Administrative Agent, the Canadian Collateral
Agent or applicable Lender, as the case may be, in an amount equal to the
excess, and pending reimbursement, the amount of the excess shall be deemed to
be an amount payable by the Canadian Administrative Agent, the Canadian
Collateral Agent or applicable Lender, as the case may be, to the Borrower. Any
amount or rate of interest referred to in this Section 2.16(a) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Obligation remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
date of the incurrence of the Obligation to its relevant maturity date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Canadian Administrative Agent shall be conclusive for
the purposes of that determination.
(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Borrowers only:
(i) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or
365 days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be; and

 

63



--------------------------------------------------------------------------------



 



(ii) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Credit Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest. The parties hereto acknowledge that there is
a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.
2.17 The Company as Agent for Borrowers. Each Borrower hereby irrevocably
appoints the Company as its representative, agent and attorney-in-fact for all
purposes under this Agreement and each other Credit Document, and the Company
hereby accepts such appointment. Each Borrower hereby irrevocably appoints and
authorizes the Company (i) to provide the applicable Administrative Agent with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement or
any other Credit Document and (ii) to take such action as the Company deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Credit Documents, including, in the case of each
of clauses (i) and (ii) the designation of interest rates, the delivery or
receipt of communications, the preparation and delivery of Borrowing Base
Certificates and financial reports, the receipt and payment of Obligations,
requesting waivers, amendments or other accommodations, taking actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the US Administrative Agent, the Canadian Administrative
Agent, the US Collateral Agent, the Canadian Collateral Agent, the Co-Collateral
Agent, the Letter of Credit Issuers or any Lender. The US Administrative Agent,
the Canadian Administrative Agent, the US Collateral Agent, the Canadian
Collateral Agent, the Letter of Credit Issuers, the Co-Collateral Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Notice of Borrowing) delivered
by the Company on behalf of any Borrower. The US Administrative Agent, the
Canadian Administrative Agent, the US Collateral Agent, the Canadian Collateral
Agent, the Letter of Credit Issuers, the Co-Collateral Agent and the Lenders may
give any notice or communication with a Borrower hereunder to the Company on
behalf of such Borrower. Each of the US Administrative Agent, the Canadian
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent,
the Letter of Credit Issuers, the Co-Collateral Agent and the Lenders shall have
the right, in its discretion, to deal exclusively with the Company for any or
all purposes under the Credit Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Company shall be binding upon and enforceable against it. Anything
contained herein to the contrary notwithstanding, no Borrower (other than the
Company) shall be authorized to request any Borrowing or Letter of Credit
hereunder without the prior written consent of the Company.
2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) the Commitment Fee shall cease to accrue on the unfunded portion of the
Commitment of such Lender so long as it is a Defaulting Lender;
(b) if any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender then:
(i) all or any part of such Swingline Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders of the applicable Credit
Facility in accordance with their respective Pro Rata Share thereof but only to
the extent the sum of all such Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and Letter of Credit
Exposure does not exceed the total of all such Non-Defaulting Lenders’ Revolving
Credit Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the applicable Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Letter of Credit
Exposure is outstanding;
(iii) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees pursuant to Section 4.1(c) or with respect to such
portion of such Defaulting Lender’s Letter of Credit Exposure so long as it is
Cash Collateralized;

 

64



--------------------------------------------------------------------------------



 



(iv) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then any
fees provided for in Section 4.1(c) with respect to such portion shall be
allocated among the Non-Defaulting Lenders in accordance with their Pro Rata
Share and the Company shall not be required to pay any such fees to the
Defaulting Lender with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Letter of Credit Exposure is reallocated;
or
(v) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
neither Cash Collateralized nor reallocated pursuant to this Section 2.18(b),
then, without prejudice to any rights or remedies of the Letter of Credit Issuer
or any Lender hereunder, the any fees provide for in Section 4.1(c) payable with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to the Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;
(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Letter of Credit Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders of the applicable
Credit Facility and/or Cash Collateralized in accordance with Section 2.18(b),
and participations in any such newly issued or increased Letter of Credit or
newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (and Defaulting Lenders of the
applicable Credit Facility shall not participate therein);
(d) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Supermajority Lender,
the Required US Lender, the Required Canadian Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 13.1); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
(e) to the extent permitted by Applicable Law, (i) any voluntary prepayment of
Revolving Credit Loans shall, if the Company so directs at the time of making
such voluntary prepayment, be applied to the Revolving Credit Loans of other
Lenders as if such Defaulting Lender had no Revolving Credit Loans outstanding
and the Revolving Credit Exposure of such Defaulting Lender were zero, and
(ii) any mandatory prepayment of the Revolving Credit Loans shall, if the
Company so directs at the time of making such mandatory prepayment, be applied
to the Revolving Credit Loans of other Lenders, but not to the Revolving Credit
Loans of such Defaulting Lender, it being understood and agreed that the Company
shall be entitled to retain any portion of any mandatory prepayment of the
Revolving Credit Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (e).
(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the applicable Administrative Agent in a
segregated non-interest bearing account and, subject to any Applicable Law, be
applied at such time or times as may be determined by the applicable
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the applicable Administrative Agent hereunder, (ii) second,
pro rata, to the payment of any amounts owing by such Defaulting Lender to the
Letter of Credit Issuers or Swingline Lender hereunder, (iii) third, to the
funding of any Loan or the funding or Cash Collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the applicable Administrative Agent, (iv) fourth, if
so determined by the applicable Administrative Agent and the Company, held in
such interest bearing account as Cash Collateral and released in order to
satisfy any future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
a payment of the principal amount of any Loans or Unpaid Drawings which a
Defaulting Lender has funded its participation obligations, such payment shall
be applied to pay the Loans of, and Unpaid Drawing owed to, all Non-Defaulting
Lenders pro rata prior to being applied in the manner set forth in this
Section 2.18(f).

 

65



--------------------------------------------------------------------------------



 



In the event that the US Administrative Agent, the Canadian Administrative
Agent, the Company, the Letter of Credit Issuers or the Swingline Lender, as the
case may be, each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and Letter of Credit Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the applicable Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Share. The
rights and remedies against a Defaulting Lender under this Section 2.18 are in
addition to other rights and remedies that the Company, the US Administrative
Agent, the Canadian Administrative Agent, the Letter of Credit Issuers, the
Swingline Lender and the Non-Defaulting Lenders may have against such Defaulting
Lender. The arrangements permitted or required by Section 13.17 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.
2.19 Extensions of Revolving Credit Loans and Revolving Credit Commitments.
(a) The Company may at any time and from time to time request that all or a
portion of the US Revolving Credit Commitments (including any previously
extended US Revolving Credit Commitments) existing at the time of such request
(each, an “Existing US Revolving Credit Commitment” and any related revolving
credit loans under any such facility, “Existing US Revolving Credit Loans”) be
exchanged to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing US Revolving Credit Loans related to such Existing
US Revolving Credit Commitments (any such Existing US Revolving Credit
Commitments which have been so extended, “Extended US Revolving Credit
Commitments” and any related revolving credit loans, “Extended US Revolving
Credit Loans”) and to provide for other terms consistent with this Section 2.19.
The Company may at any time and from time to time request that all or a portion
of the Canadian Revolving Credit Commitments (including any previously extended
Canadian Revolving Credit Commitments) existing at the time of such request
(each, an “Existing Canadian Revolving Credit Commitment” and any related
revolving credit loans under any such facility, “Existing Canadian Revolving
Credit Loans”) be exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Canadian Revolving Credit Loans
related to such Existing Canadian Revolving Credit Commitments (any such
Existing Canadian Revolving Credit Commitments which have been so extended,
“Extended Canadian Revolving Credit Commitments” and any related revolving
credit loans, “Extended Canadian Revolving Credit Loans”) and to provide for
other terms consistent with this Section 2.19. Prior to entering into any
Extension Agreement with respect to any Extended US Revolving Credit Commitments
or Extended Canadian Revolving Credit Commitments, the Company shall provide a
notice to the US Administrative Agent (who shall provide a copy of such notice
to each of the Lenders of the applicable Credit Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended US Revolving Credit
Commitments or Extended Canadian Revolving Credit Commitments to be established
thereunder, which terms shall be identical to those applicable to the Existing
US Revolving Credit Commitments or Existing Canadian Revolving Credit
Commitments from which they are to be extended (the “Specified Existing
Revolving Credit Commitment Classes”) except (x) all or any of the final
maturity dates of such Extended US Revolving Credit Commitments or Extended
Canadian Revolving Credit Commitments may be delayed to later dates than the
final maturity dates of the Existing US Revolving Credit Commitments or Existing
Canadian Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Classes, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended US Revolving Credit
Commitments or Extended Canadian Revolving Credit Commitments may be higher or
lower than the all-in pricing (including, without limitation, margins, fees and
premiums) for the Existing US Revolving Credit Commitments or Existing Canadian
Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Classes and (z) the Commitment Fee with respect to the Extended US
Revolving Credit Commitments or Extended Canadian Revolving Credit Commitments
may be higher or lower than the Commitment Fee for Existing US Revolving Credit
Commitments or Existing Canadian Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Classes, in each case, to the extent
provided in the applicable Extension Agreement; provided that, notwithstanding
anything to the contrary in this Section 2.19 or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Extended US Revolving Credit Loans under any
Extended US Revolving Credit Commitments or of the Extended Canadian Revolving
Credit Loans under any Extended Canadian Revolving Credit Commitments shall be
made on a pro rata basis with any borrowings and repayments of the Existing US
Revolving Credit Loans or Existing Canadian Revolving Credit Loans (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of the Credit Facility), (2) assignments and participations
of Extended US Revolving Credit Commitments and Extended US Revolving Credit
Loans or of Extended Canadian Revolving Credit Commitments and Extended Canadian
Revolving Credit Loans shall be governed by the assignment and participation
provisions set forth in Section 13.6 and (3)(I) in the case of Section 4.2, no
permanent repayment of Extended US Revolving Credit Loans (and corresponding
permanent reduction in the related Extended US Revolving Credit Commitments) or
permanent repayment of Extended Canadian Revolving Credit Loans (and
corresponding permanent reduction in related Extended Canadian Revolving Credit
Commitments) shall be permitted unless all Existing US Revolving Credit Loans
and all Existing US Revolving Credit Commitments or the Existing Canadian
Revolving Credit Loans and the Existing Canadian Revolving Credit Commitments,
in either case of the Specified Existing Revolving Credit Commitment Class,
shall have been repaid in full and terminated, respectively and (II) in all
other cases, no termination of Extended US Revolving Credit Commitments, no
termination of

 

66



--------------------------------------------------------------------------------



 



Extended Canadian Revolving Credit Commitments and no repayment of Extended US
Revolving Credit Loans accompanied by a corresponding permanent reduction in
Extended US Revolving Credit Commitments or no repayment of Extended Canadian
Revolving Credit Loans accompanied by a corresponding permanent reduction in
Extended Canadian Revolving Credit Commitments shall be permitted unless such
termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of the Existing US Revolving Credit Loans
and Existing US Revolving Credit Commitments or the Existing Canadian Revolving
Credit Loans and the Existing Canadian Revolving Credit Commitments, in either
case of the Specified Existing Revolving Credit Commitment Class (or all
Existing US Revolving Credit Commitments of such Class and related Existing US
Revolving Credit Loans shall have otherwise been terminated and repaid in full
or all Existing Canadian Revolving Credit Commitments of such Class and related
Existing Canadian Revolving Credit Loans shall have otherwise been terminated
and repaid in full). Any Extended US Revolving Credit Commitments of any
Extension Series or Extended Canadian Revolving Credit Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from Existing US Revolving Credit Commitments or Existing Canadian
Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Classes and from any other Existing US Revolving Credit Commitments
or Existing Canadian Revolving Credit Commitments (together with any other
Extended US Revolving Credit Commitments or Extended Canadian Revolving Credit
Commitments so established on such date); provided that in no event shall there
be more than three Classes of Revolving Credit Commitments outstanding at any
one time.
(b) The Company shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Class
are requested to respond. Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Revolving Credit Commitments (or any earlier extended
Revolving Credit Commitments) of an Existing Class subject to such Extension
Request exchanged into Extended Loans/Commitments shall notify the US
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Revolving Credit Commitments
(and/or any earlier extended Revolving Credit Commitments) which it has elected
to convert into Extended Loans/Commitments. In the event that the aggregate
amount of Revolving Credit Commitments (and any earlier extended Revolving
Credit Commitments) subject to Extension Elections exceeds the amount of
Extended Loans/Commitments requested pursuant to the Extension Request,
Revolving Credit Commitments (and any earlier extended Revolving Credit
Commitments) subject to Extension Elections shall be exchanged to Extended
Loans/Commitments on a pro rata basis based on the amount of Revolving Credit
Commitments (and any earlier extended Revolving Credit Commitments) included in
each such Extension Election. Notwithstanding the conversion of any Existing US
Revolving Credit Commitment into an Extended US Revolving Credit Commitment,
such Extended US Revolving Credit Commitment shall be treated identically to all
Existing US Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class for purposes of the obligations of a Lender in respect
of Swingline Loans under Section 2.1(c) and Letters of Credit under Section 3,
except that the applicable Extension Agreement may provide that the Swingline
Maturity Date and/or the last day for issuing Letters of Credit may be extended
and the related obligations to make Swingline Loans and issue Letters of Credit
may be continued (pursuant to mechanics set forth in the applicable Extension
Agreement) so long as the Swingline Lender and/or the applicable Letter of
Credit Issuer, as applicable, have consented to such extensions (it being
understood that no consent of any other Lender shall be required in connection
with any such extension). Notwithstanding the conversion of any Existing
Canadian Revolving Credit Commitment into an Extended Canadian Revolving Credit
Commitment, such Extended Canadian Revolving Credit Commitment shall be treated
identically to all Existing Canadian Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class for purposes of the
obligations of the lenders thereof in respect of swingline loans and letters of
credit, except that the applicable Extension Agreement may provide that the
applicable swingline maturity date and/or the last day for issuing letters of
credit may be extended and the related obligations to make swingline loans and
issue letters of credit may be continued so long as the applicable swingline
lender and/or the applicable letter of credit issuer, as applicable, have
consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension).
(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Credit Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.19(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Credit
Parties, the applicable Administrative Agent and the Extending Lenders.
Notwithstanding anything to the contrary in this Section 2.19 and without
limiting the generality or applicability of Section 13.1 to any Additional
Agreements, any Extension Agreement may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Additional Agreement”) to this Agreement and the
other Credit Documents; provided that such Additional Agreements do not become
effective prior to the time that such Additional Agreements have been consented
to (including, without limitation, pursuant to consents applicable to holders of
any Extended Loans/Commitments provided for in any Extension Agreement) by such
of the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Additional Agreements to become effective in accordance with
Section 13.1. In connection with any Extension Agreement, the Company shall
deliver an opinion of counsel reasonably acceptable to the US Administrative
Agent (i) as to the enforceability of such Extension Agreement, the Credit
Agreement as amended thereby, and such of the other Credit Documents (if any) as
may be amended thereby (in the case of such other Credit Documents as
contemplated by the immediately preceding sentence), (ii) to the effect that
such Extension Agreement, including without limitation, the Extended
Loans/Commitments provided for therein, does not conflict with or violate the
terms and provisions of Section 13.1 of this Agreement and (iii) as to any other
matter reasonably requested by the US Administrative Agent.

 

67



--------------------------------------------------------------------------------



 



2.20 Limitations on Additional Collateral. Notwithstanding anything in this
Agreement or any other Credit Document to the contrary, in no event shall
(i) any Canadian Credit Party be liable for or have any obligation for Loans or
other US Obligations of the US Credit Facility, the Company or the US Credit
Parties or (ii) the proceeds of any Collateral pledged by any Canadian Credit
Party be used to satisfy any US Obligations.
SECTION 3. Letters of Credit
3.1 Issuance of Letters of Credit.
(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date, (i) the US Letter of Credit Issuers agree to issue (or
cause its Affiliates or other financial institution with which the applicable
Letter of Credit Issuer shall have entered into an agreement regarding the
issuance of letters of credit hereunder, to issue on its behalf), upon the
request of and for the account of the US Borrowers or for the account of any
Restricted Subsidiary (provided, that a US Borrower shall be a co-applicant, and
be jointly and severally liable, with respect to each such Letter of Credit
issued for the account of such Restricted Subsidiary) in US Dollars under the US
Credit Facility (each a “US Letter of Credit”) and (ii) the Canadian Letter of
Credit Issuers agree to issue (or cause its Affiliates or other financial
institution with which the applicable Letter of Credit Issuer shall have entered
into an agreement regarding the issuance of letters of credit hereunder, to
issue on its behalf), upon the request of and for the account of the Canadian
Borrowers or for the account of any Restricted Subsidiary (provided, that a
Canadian Borrower shall be a co-applicant, and be jointly and severally liable,
with respect to each such Letter of Credit issued for the account of such
Restricted Subsidiary) in US Dollars or Canadian Dollars under the Canadian
Credit Facility (each a “Canadian Letter of Credit” and, together with the US
Letters of Credit, the “Letters of Credit”) and in, each case, in such form as
may be approved by the applicable Letter of Credit Issuer in its reasonable
discretion.
(b) Notwithstanding the foregoing, (i) (x) no US Letter of Credit shall be
issued the Stated Amount of which, when added to the US Letters of Credit
Outstanding at such time, would exceed the US Letter of Credit Sub-Limit then in
effect and (y) no Canadian Letter of Credit shall be issued the US Dollar
Equivalent of the Stated Amount of which, when added to the Canadian Letters of
Credit Outstanding at such time, would exceed the Canadian Letter of Credit
Sub-Limit then in effect, (ii) (x) no US Letter of Credit shall be issued the
Stated Amount of which, when added to the US Letters of Credit Obligations and
the US Revolving Credit Loans and US Swingline Loans outstanding at such time,
would exceed the US Maximum Amount then in effect or (y) no Canadian Letter of
Credit shall be issued the US Dollar Equivalent of the Stated Amount of which,
when added to the US Dollar Equivalent of the Canadian Letters of Credit
Outstanding and the US Dollar Equivalent of the Canadian Revolving Credit Loans
and the US Dollar Equivalent of the Canadian Swingline Loans outstanding at such
time, would exceed the Canadian Maximum Amount then in effect, (iii) each Letter
of Credit shall have an expiration date occurring no later than the earlier of
(x) one year after the date of issuance thereof, unless otherwise agreed upon by
the US Administrative Agent in the case of a US Letter of Credit, the Canadian
Administrative Agent in the case of Canadian Letter of Credit, and the Letter of
Credit Issuer or as provided under Section 3.2(b), and (y) the Letter of Credit
Maturity Date, (iv) (x) each US Letter of Credit shall be denominated in US
Dollars and (y) each Canadian Letter of Credit shall be denominated in Canadian
Dollars or US Dollars, (v) no Letter of Credit shall be issued if it would be
illegal under any Applicable Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor, (vi) the issuance of such Letter of
Credit would violate one or more policies of the Letter of Credit Issuer and
(vii) no Letter of Credit shall be issued after the Letter of Credit Issuer has
received a written notice from any Borrower, the US Administrative Agent or the
Canadian Administrative Agent stating that a Default or an Event of Default has
occurred and is continuing until such time as the Letter of Credit Issuer shall
have received a written notice of (x) rescission of such notice from the party
or parties originally delivering such notice or (y) the waiver of such Default
or Event of Default in accordance with the provisions of Section 13.1 or that
such Default or Event of Default is no longer continuing.
3.2 Letter of Credit Requests.
(a) Whenever a Borrower desires that a Letter of Credit be issued, it shall
give, with respect to any US Letter of Credit, the US Administrative Agent, and
with respect to any Canadian Letter of Credit, the Canadian Administrative
Agent, and the applicable Letter of Credit Issuer at least two (or such lesser
number as may be agreed upon by the applicable Administrative Agent and the
Letter of Credit Issuer) Business Days’ written notice thereof. Each notice
shall be executed by the applicable Borrower and shall be in the form of
Exhibit F-2 (each, a “Letter of Credit Request”). The applicable Administrative
Agent shall promptly transmit copies of each Letter of Credit Request to each
Lender.

 

68



--------------------------------------------------------------------------------



 



(b) The making of each Letter of Credit Request or the extension or amendment of
any Letter of Credit, shall be deemed to be a representation and warranty by the
applicable Borrower that the Letter of Credit may be issued in accordance with,
and will not violate the requirements of, Section 3.1.
(c) If a Borrower so requests in any applicable Letter of Credit Request, the
applicable Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable Letter of Credit Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Letter of Credit
Issuer, the applicable Borrower shall not be required to make a specific request
to the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the applicable Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Maturity Date; provided, however, that the
applicable Letter of Credit Issuer shall not permit any such extension if
(A) the applicable Letter of Credit Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Sections 3.1(b) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is three
Business Days before the Non-Extension Notice Date (1) from the applicable
Administrative Agent that the applicable Required Lenders have elected not to
permit such extension or (2) from the applicable Administrative Agent, the
applicable Required Lenders or the applicable Borrower that one or more of the
applicable conditions specified in Section 7 are not then satisfied, and in each
such case directing the Letter of Credit Issuer not to permit such extension.
3.3 Letter of Credit Participations.
(a) (i) Immediately upon the issuance by the US Letter of Credit Issuer of any
US Letter of Credit, the US Letter of Credit Issuer (and on the Closing Date,
with respect to the Existing Letters of Credit) shall be deemed to have sold and
transferred to each other US Lender (each such other US Lender, in its capacity
under this Section 3.3(a), a “US Letter of Credit Participant”), and each such
US Letter of Credit Participant shall be deemed irrevocably and unconditionally
to have purchased and received from the US Letter of Credit Issuer, without
recourse or warranty, an undivided interest and participation (each, a “ US
Letter of Credit Participation”), to the extent of such US Letter of Credit
Participant’s US Revolving Credit Commitment Percentage, in such US Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the US Borrowers under this Agreement with respect thereto, and
any security therefor or guaranty pertaining thereto (although fees pursuant to
Section 4.1(c) will be paid directly to the US Administrative Agent for the
ratable account of the US Letter of Credit Participants as provided in
Section 4.1(c) and the US Letter of Credit Participants shall have no right to
receive any portion of any Fronting Fees) and (ii) immediately upon the issuance
by the Canadian Letter of Credit Issuer of any Canadian Letter of Credit, the
Canadian Letter of Credit Issuer shall be deemed to have sold and transferred to
each other Canadian Lender (each such other Canadian Lender, in its capacity
under this Section 3.3(a), a “Canadian Letter of Credit Participant” and,
together, with the US Letter of Participants, the “Letter of Credit
Participants”), and each such Canadian Letter of Credit Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Canadian Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each, a “Canadian Letter of Credit Participation”
and together with the US Letter of Credit Participation the, “Letter of Credit
Participations”), to the extent of such Canadian Letter of Credit Participant’s
Canadian Revolving Credit Commitment Percentage, in such Canadian Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Canadian Borrowers under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although fees pursuant
to Section 4.1(c) will be paid directly to the Canadian Administrative Agent for
the ratable account of the Canadian Letter of Credit Participants as provided in
Section 4.1(c) and the Canadian Letter of Credit Participants shall have no
right to receive any portion of any Fronting Fees).
(b) In determining whether to pay under any Letter of Credit, the applicable
Letter of Credit Issuer shall have no obligation relative to the applicable
Letter of Credit Participants other than to confirm that any documents required
to be delivered under such Letter of Credit have been delivered and that they
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by the applicable Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.
(c) Whenever the applicable Letter of Credit Issuer receives a payment in
respect of an unpaid reimbursement obligation as to which the applicable
Administrative Agent has received for the account of the applicable Letter of
Credit Issuer any payments from the applicable Letter of Credit Participants,
the applicable Letter of Credit Issuer shall pay to the applicable
Administrative Agent and the applicable Administrative Agent shall promptly pay
to each applicable Letter of Credit Participant that has paid its applicable
Revolving Credit Commitment Percentage of such reimbursement obligation, in US
Dollars or Canadian Dollars, as applicable, and in immediately available funds,
an amount equal to such Letter of Credit Participant’s share (based upon the
proportionate aggregate amount originally funded or deposited by such Letter of
Credit Participant to the aggregate amount funded or deposited by all applicable
Letter of Credit Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
Letter of Credit Participations.

 

69



--------------------------------------------------------------------------------



 



(d) The obligations of the applicable Letter of Credit Participants to purchase
applicable Letter of Credit Participations from the Letter of Credit Issuers and
make payments to the applicable Administrative Agent for the account of the
Letter of Credit Issuers with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including under
any of the following circumstances:
(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii) the existence of any claim, set-off, defense or other right that a Borrower
may have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the applicable Administrative Agent, the applicable Letter of
Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any applicable Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between a
Borrower and the beneficiary named in any such Letter of Credit);
(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v) the occurrence of any Default or Event of Default;
provided, however, that no Letter of Credit Participant shall be obligated to
pay to the applicable Administrative Agent for the account of a Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by such Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.
3.4 Agreement to Repay Letter of Credit Drawings.
(a) Each US Borrower hereby agrees to reimburse the US Letter of Credit Issuer,
by making payment to the US Administrative Agent for the account of the US
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the US Letter of Credit Issuer under any US Letter of
Credit issued by it (each such amount so paid until reimbursed, a “US Unpaid
Drawing”) (i) within two Business Days of the date of such payment or
disbursement, if the US Letter of Credit Issuer provides notice to the Company
of such payment or disbursement prior to 10:00 a.m. (New York City time) on such
next succeeding Business Day from the date of such payment or disbursement or
(ii) if such notice is received after such time, on the second Business Day
following the date of receipt of such notice (such required date for
reimbursement under clause (i) or (ii), as applicable, the “Required
Reimbursement Date”), with interest on the amount so paid or disbursed by such
US Letter of Credit Issuer, (A) from and including the date of such payment or
disbursement to but excluding the Required Reimbursement Date, at the per annum
rate for each day equal to the rate described in Section 2.8(a)(i) and (B) from
and including the Required Reimbursement Date to but excluding the date such US
Letter of Credit Issuer is reimbursed therefor, at a rate per annum that shall
at all times be the rate described in Section 2.8(c)(ii); provided that,
notwithstanding anything contained in this Agreement to the contrary, with
respect to any US Letter of Credit, (i) unless the Company shall have notified
the US Administrative Agent and the US Letter of Credit Issuer prior to
10:00 a.m. (New York City time) on the Required Reimbursement Date that the US
Borrowers intend to reimburse the US Letter of Credit Issuer for the amount of
such drawing with funds other than the proceeds of US Revolving Credit Loans,
the US Borrowers shall be deemed to have given a Notice of Borrowing requesting
that the US Lenders make US Revolving Credit Loans (which shall be ABR Loans) on
the Required Reimbursement Date in an amount equal to the amount at such
drawing, and (ii) the US Administrative Agent shall promptly notify each US
Letter of Credit Participant of such drawing and the amount of its US Revolving
Credit Loan to be made in respect thereof, and each US Letter of Credit
Participant shall be irrevocably obligated to make a US Revolving Credit Loan to
the applicable US Borrower in the manner deemed to have been requested in the
amount of its US Revolving Credit Commitment Percentage of the applicable US
Unpaid Drawing by 1:00 p.m. (New York City time) on such Required Reimbursement
Date by making the amount of such US Revolving Credit Loan available to the
Administrative Agent. Such US Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The US Administrative Agent shall use
the proceeds of such US Revolving Credit Loans solely for purpose of reimbursing
the US Letter of Credit Issuer for the related US Unpaid Drawing.

 

70



--------------------------------------------------------------------------------



 



(b) Each Canadian Borrower hereby agrees to reimburse the Canadian Letter of
Credit Issuer, by making payment to the Canadian Administrative Agent for the
account of the Canadian Letter of Credit Issuer in immediately available funds
and in the same Currency as was advanced, for any payment or disbursement made
by the Canadian Letter of Credit Issuer under any Canadian Letter of Credit
issued by it (each such amount so paid until reimbursed, a “Canadian Unpaid
Drawing” and together with the US Unpaid Drawings, “Unpaid Drawings”) (i) by the
Required Reimbursement Date, with interest on the amount so paid or disbursed by
such Canadian Letter of Credit Issuer, (A) from and including the date of such
payment or disbursement to but excluding the Required Reimbursement Date, at the
per annum rate for each day equal to the rate described in Section 2.8(a)(i)
with respect to any Canadian Letter Credit issued in US Dollars or Section
2.8(a)(ii), with respect to any Canadian Letter of Credit issued in Canadian
Dollars and (B) from and including the Required Reimbursement Date to but
excluding the date such Canadian Letter of Credit Issuer is reimbursed therefor,
at a rate per annum that shall at all times be the rate described in
Section 2.8(c)(ii); provided that, notwithstanding anything contained in this
Agreement to the contrary, with respect to any Canadian Letter of Credit,
(i) unless the applicable Canadian Borrower shall have notified the Canadian
Administrative Agent and the Canadian Letter of Credit Issuer prior to
10:00 a.m. (New York City time) on the Required Reimbursement Date that the
Canadian Borrower intends to reimburse the Canadian Letter of Credit Issuer for
the amount of such drawing with funds other than the proceeds of Canadian
Revolving Credit Loans, the applicable Canadian Borrower shall be deemed to have
given a Notice of Borrowing requesting that the Canadian Lenders make Canadian
Revolving Credit Loans (which shall be Canadian Base Rate Loans if the Canadian
Unpaid Drawings are in Canadian Dollars or ABR Loans if Canadian Unpaid Drawing
are in US Dollars) on the Required Reimbursement Date in an amount equal to the
amount at such Canadian Unpaid Drawing, and (ii) the Canadian Administrative
Agent shall promptly notify each Canadian Letter of Credit Participant of such
Canadian Unpaid Drawing and the amount of its Canadian Revolving Credit Loan to
be made in respect thereof, and each Canadian Letter of Credit Participant shall
be irrevocably obligated to make a Canadian Revolving Credit Loan to the
applicable Canadian Borrower in the manner deemed to have been requested in the
amount of its Canadian Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 1:00 p.m. (New York time) on such Required Reimbursement Date
by making the amount of such Canadian Revolving Credit Loan available to the
Canadian Administrative Agent. Such Canadian Revolving Credit Loans shall be
made without regard to the Minimum Borrowing Amount. The Canadian Administrative
Agent shall use the proceeds of such Canadian Revolving Credit Loans solely for
purpose of reimbursing the Canadian Letter of Credit Issuer for the related
Canadian Unpaid Drawing.
(c) The obligations of each applicable Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that any Borrower or any other Person may have or have had
against any Letter of Credit Issuer, the US Administrative Agent, the Canadian
Administrative Agent or any Lender (including in its capacity as a Letter of
Credit Participant), including any defense based upon the failure of any drawing
under a Letter of Credit (each a “Drawing”) to conform to the terms of the
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such Drawing; provided that the applicable Borrower shall not be
obligated to reimburse the applicable Letter of Credit Issuer for any wrongful
payment made by the applicable Letter of Credit Issuer under the applicable
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer.
3.5 Increased Costs. If, after the date hereof, the adoption of any Applicable
Law, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by any Letter of Credit Issuer or any Letter of Credit Participant
with any request or directive made or adopted after the date hereof (whether or
not having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, special
deposit, capital adequacy or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any Letter of Credit Participant’s
Letter of Credit Participation therein or (b) impose on any Letter of Credit
Issuer or any Letter of Credit Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or Letter of
Credit Participations therein or any Letter of Credit or such Letter of Credit
Participant’s Letter of Credit Participation therein, and the result of any of
the foregoing is to increase the cost to any Letter of Credit Issuer or such
Letter of Credit Participant of issuing, maintaining or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
any Letter of Credit Issuer or such Letter of Credit Participant hereunder
(other than any such increase or reduction attributable to (i) taxes indemnified
under Section 5.4, (ii) net income taxes and franchise taxes (imposed in lieu of
net income taxes) or, solely in the case of Loans made to a Canadian Borrower,
any Canadian federal or provincial capital taxes, imposed (in each case) on any
Agent or any Letter of Credit Issuer as a result of a present or former
connection between such Agent or such Letter of Credit Issuer and the
jurisdiction of the Governmental Authority imposing such tax (other than any
such connection arising from execution or delivery of, receipt of any payments
under, performance under or enforcement of, or any other transactions occurring
pursuant to, this Agreement or any other Credit Document) or (iii) taxes
included under clause (e) of Section 5.4) in respect of Letters of Credit or
Letter of Credit Participations therein, then, promptly after receipt of written
demand to the Company by the applicable Letter of Credit Issuer or such Letter
of Credit Participant, as the case may be (a copy of which notice shall be sent
by the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agents), the Company shall pay to the applicable Letter of Credit
Issuer or such Letter of Credit Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such Letter of Credit Participant
for such increased cost or reduction, it being understood and agreed, however,
that the Letter of Credit Issuer or a Letter of Credit Participant shall not be
entitled to such compensation as a result of such Person’s compliance with, or
pursuant to any request or directive to comply with, any such Applicable Law as
in effect on the date hereof. A certificate submitted to the Company by the
Letter of Credit Issuer or a Letter of Credit Participant, as the case may be (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
Letter of Credit Participant to the Administrative Agents) setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate the Letter of Credit Issuer or such Letter of
Credit Participant as aforesaid shall be conclusive and binding on the Company
absent clearly demonstrable error.

 

71



--------------------------------------------------------------------------------



 



3.6 New or Successor Letter of Credit Issuer.
(a) Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
60 days’ prior written notice to the US Administrative Agent, the Lenders and
the Company. Subject to the terms of the following sentence, the Company may
replace any Letter of Credit Issuer for any reason upon written notice to the US
Administrative Agent and the applicable Letter of Credit Issuer and the Company
may add Letter of Credit Issuers at any time upon notice to the US
Administrative Agent. If a Letter of Credit Issuer shall resign or be replaced,
or if the Company shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Company may appoint a successor issuer of Letters of Credit
or a new Letter of Credit Issuer, as the case may be, with the consent of the US
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such successor issuer shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Credit Documents, or such new issuer of Letters of Credit shall be granted the
rights, powers and duties of a Letter of Credit Issuer hereunder, and the term
“US Letter of Credit Issuer” or “Canadian Letter of Credit Issuer” shall mean
such successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Company shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees pursuant to Sections 4.1(b) and 4.1(d). The acceptance
of any appointment as a Letter of Credit Issuer hereunder whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement,
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form satisfactory to the Company and the US
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “US Letter of
Credit Issuer” or “Canadian Letter of Credit Issuer” hereunder. After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Company, the resigning or replaced
Letter of Credit Issuer and the successor issuer of Letters of Credit shall
arrange to have any outstanding Letters of Credit issued by the resigning or
replaced Letter of Credit Issuer replaced with Letters of Credit issued by the
successor issuer of Letters of Credit or (ii) the Company shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a face amount equal to the Letters of Credit being back-stopped and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.
(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Company, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
3.7 Cash Collateral.
(a) If, as of the Letter of Credit Maturity Date, there are any Letters of
Credit Outstanding, the applicable Borrowers shall immediately Cash
Collateralize the then Letters of Credit Outstanding.
(b) If any Event of Default shall occur and be continuing, the Required Lenders
may require that the Letter of Credit Obligations be Cash Collateralized;
provided that, upon the occurrence of an Event of Default referred to in
Section 11.5, the Borrowers shall immediately Cash Collateralize the applicable
Letters of Credit then outstanding and no notice or request by or consent from
the Required Lenders shall be required.

 

72



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the US Administrative Agent, for the benefit of the
applicable Letter of Credit Issuer or the Swingline Lender, as applicable, as
collateral for the applicable Letter of Credit Obligations and applicable
Swingline Exposure, as the case may be, cash or deposit account balances (“Cash
Collateral”) in an amount equal to 100% of the amount of the applicable Letters
of Credit Outstanding or outstanding applicable Swingline Exposure, as the case
may be, required to be Cash Collateralized pursuant to documentation in form and
substance reasonably satisfactory to the US Administrative Agent and the
applicable Letter of Credit Issuer or Swingline Lender, as the case may be
(which documents are hereby consented to by the Lenders). Derivatives of such
terms have corresponding meanings. The applicable Borrowers hereby grant to the
US Administrative Agent, for the benefit of the applicable Letter of Credit
Issuer and the applicable Letter of Credit Participants and the Swingline Lender
and any applicable Lenders with a Swingline Exposure, as applicable, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the US Administrative Agent.
3.8 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date and listed on
Schedule 1.1(c) shall, effective as of the Closing Date and without any further
action by the Company, be continued as a US Letter of Credit or Canadian Letter
of Credit, as applicable, hereunder and from and after the Closing Date shall be
deemed a US Letter of Credit or Canadian Letter of Credit, as applicable, for
all purposes hereof and shall be subject to and governed by the terms and
conditions hereof.
3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Company when a Letter of Credit is issued,
(a) the rules of the ISP shall apply to each standby Letter of Credit, and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the term of any Issuer Document, the terms hereof shall
control.
3.11 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the
applicable Borrower shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
SECTION 4. Fees; Commitment Reductions and Terminations
4.1 Fees.
(a) The Company agrees to pay to the US Administrative Agent, for the account of
each US Lender, and to the Canadian Administrative Agent, for the account of
each Canadian Lender, a commitment fee (the “Commitment Fee”) that shall accrue
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender from and including the Closing Date
to but excluding the Revolving Credit Maturity Date. Each such Commitment Fee
shall be payable (x) quarterly in arrears on the last Business Day of each
March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (y) on
the Revolving Credit Maturity Date (for the period ended on such date for which
no payment has been received pursuant to clause (x) above), and shall be
computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate.
(b) The Company agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued hereunder by such Letter of Credit Issuer (the
“Fronting Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination or expiration date of such
Letter of Credit, computed at the rate for each day equal to 0.125% per annum or
such other amount as is agreed in a separate writing between the applicable
Letter of Credit Issuer and the Company on the average daily amount of Letter of
Credit Exposure attributable to Letters of Credit issued by it (excluding any
portion attributable to Unpaid Drawings). The Fronting Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Letter of Credit Maturity Date.
(c) The Company agrees to pay to the US Administrative Agent for the account of
each US Lender and to the Canadian Administrative Agent for the account of each
Canadian Lender, a participation fee with respect to its participations in US
Letters of Credit and/or Canadian Letters of Credit, respectively, which shall
accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans (in the case of Letters of Credit denominated in
US Dollars) or CDOR Rate Loans (in the case of Letters of Credit denominated in
Canadian Dollars) on the average daily amount of such Lender’s Letter of Credit
Exposure (excluding any portion thereof attributable to Unpaid Drawing) during
the period from and including the Closing Date to but excluding the later of the
Letter of Credit Maturity Date and the date on which such Lender ceases to have
any Letter of Credit Exposure.

 

73



--------------------------------------------------------------------------------



 



(d) The Company agrees to pay directly to the applicable Letter of Credit Issuer
upon each issuance of, drawing under and/or amendment, renewal or extension of a
Letter of Credit issued by it such amount as the applicable Letter of Credit
Issuer and the Company shall have agreed upon for issuances of, drawings under
or amendments of, renewals or extensions of, Letters of Credit issued by it.
(e) The Company agrees to pay to the US Administrative Agent, the Canadian
Administrative Agent and the Co-Collateral Agent, as applicable, the fees in the
amounts and on the dates as set forth in the Administrative Agent Fee Letter and
the Co-Collateral Agent Fee Letter, as applicable.
4.2 Voluntary Reduction of Commitments. Upon at least two Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) to the
(i) US Administrative Agent at the US Administrative Agent’s Office (which
notice the US Administrative Agent shall promptly transmit to each of the US
Lenders), the Company shall have the right, without premium or penalty, on any
day, permanently to terminate or reduce the US Revolving Credit Commitments or
the US Letter of Credit Sub-Limit in whole or in part or (ii) Canadian
Administrative Agent at the Canadian Administrative Agent’s Office (which notice
the Canadian Administrative Agent shall promptly transmit to each of the
Canadian Lenders), the Company shall have the right, without premium or penalty,
on any day, permanently to terminate or reduce the Canadian Revolving Credit
Commitments or the Canadian Letter of Credit Sub-Limit in whole or in part;
provided that (a) with respect to the US Revolving Credit Commitments, any such
reduction shall apply proportionately and permanently to reduce the US Revolving
Credit Commitments of each of the US Lenders, except that, notwithstanding the
foregoing, in connection with the establishment on any date of any Extended US
Revolving Credit Commitments pursuant to Section 2.19, the US Revolving Credit
Commitments of any one or more US Lenders providing any such Extended US
Revolving Credit Commitments on such date shall be reduced in an amount equal to
the amount of US Revolving Credit Commitments so extended on such date (provided
that (x) after giving effect to any such reduction and to the repayment of any
US Revolving Credit Loans made on such date, the US Revolving Credit Exposure of
any such US Lender does not exceed the US Revolving Credit Commitment thereof
(such US Revolving Credit Exposure and US Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended US Revolving Credit Commitment and any exposure in respect thereof) and
(y) for the avoidance of doubt, any such repayment of US Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.19 of US Revolving Credit Commitments and
US Revolving Credit Loans into Extended US Revolving Credit Commitments and
Extended US Revolving Credit Loans, respectively, and prior to any reduction
being made to the US Revolving Credit Commitment of any other US Lender),
(b) with respect the Canadian Revolving Credit Commitments, any such reduction
shall apply proportionately and permanently to reduce the Canadian Revolving
Credit Commitments of each of the Canadian Revolving Credit Lenders, except
that, notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Canadian Revolving Credit Commitments pursuant to
Section 2.19, the Canadian Revolving Credit Commitments of any one or more
Canadian Lenders providing any such Extended Canadian Revolving Credit
Commitments on such date shall be reduced in an amount equal to the amount of
Canadian Revolving Credit Commitments so extended on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Canadian Revolving Credit Loans made on such date, the US Dollar Equivalent of
the Canadian Revolving Credit Exposure of any such Canadian Lender does not
exceed the Canadian Revolving Credit Commitment thereof (such US Dollar
Equivalent of the Canadian Revolving Credit Exposure and Canadian Revolving
Credit Commitment being determined in each case, for the avoidance of doubt,
exclusive of such Canadian Lender’s Extended Canadian Revolving Credit
Commitment and any exposure in respect thereof) and (y) for the avoidance of
doubt, any such repayment of Canadian Revolving Credit Loans contemplated by the
preceding clause shall be made in compliance with the requirements of
Section 5.3(a) with respect to the ratable allocation of payments hereunder,
with such allocation being determined after giving effect to any conversion
pursuant to Section 2.19 of Canadian Revolving Credit Commitments and Canadian
Revolving Credit Loans into Extended Canadian Revolving Credit Commitments and
Extended Canadian Revolving Credit Loans respectively, and prior to any
reduction being made to the Canadian Revolving Credit Commitment of any other
Canadian Lender), (c) any partial reduction pursuant to this Section 4.2 shall
be in the amount of at least $1,000,000 and (d) after giving effect to such
termination or reduction and to any prepayments of Revolving Credit Loans or
cancellation or Cash Collateralization of Letters of Credit made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment, the US Dollar Equivalent of the aggregate amount of the US Lenders’
US Revolving Credit Exposures shall not exceed the US Total Revolving Credit
Commitment and the aggregate US Dollar Equivalent of the amount of Canadian
Lenders’ Canadian Revolving Credit Exposures shall not exceed the Canadian Total
Revolving Credit Commitment.

 

74



--------------------------------------------------------------------------------



 



4.3 Mandatory Termination of Commitments.
(a) The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.
(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.
SECTION 5. Payments
5.1 Voluntary Prepayments. Each US Borrower shall have the right to prepay US
Revolving Credit Loans and US Swingline Loans and each Canadian Borrower shall
have the right to prepay Canadian Revolving Credit Loans and Canadian Swingline
Loans, in each case, without premium or penalty, in whole or in part from time
to time on the following terms and conditions: (a) with respect to the US Credit
Facility, the Company shall give the US Administrative Agent at the US
Administrative Agent’s Office written notice, and with respect to the Canadian
Credit Facility, the Company shall give the Canadian Administrative Agent at the
Canadian Administrative Agent’s Office (or, in each case, telephonic notice
promptly confirmed in writing) of the intent to make such prepayment, the amount
of such prepayment and in the case of Eurodollar Loans or CDOR Rate Loans, the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Company no later than (i) in the case of Revolving Credit Loans, 1:00 p.m. (New
York City time) (x) one Business Day prior to (in the case of ABR Loans or
Canadian Base Rate Loans) or (y) three Business Days prior to (in the case of
Eurodollar Loans or CDOR Rate Loans) or (ii) in the case of Swingline Loans and
Permitted Overadvances, 1:00 p.m. (New York City time) on, the date of such
prepayment and shall promptly be transmitted by the applicable Administrative
Agent to each of the relevant Lenders or the Swingline Lender, as the case may
be, (b) each partial prepayment of any Borrowing of Revolving Credit Loans shall
be in a multiple of $500,000 or Cdn $500,000 and in an aggregate principal
amount of at least $1,000,000 or Cdn $1,000,000 and each partial prepayment of
Swingline Loans and Permitted Overadvances shall be in a multiple of $100,000 or
Cdn $100,000 and in an aggregate principal amount of at least $100,000 or Cdn
$100,000; provided that no partial prepayment of Eurodollar Loans or CDOR Rate
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans or CDOR Rate Loans, as applicable, made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for Eurodollar
Loans or CDOR Rate Loans, as applicable; (c) any prepayment of Eurodollar Loans
or CDOR Rate Loans pursuant to this Section 5.1 on any day other than the last
day of an Interest Period applicable thereto shall be subject to compliance by
the Borrowers with the applicable provisions of Section 2.11.
5.2 Mandatory Prepayments.
(a) On any date on which (i) the US Total Revolving Credit Outstandings exceeds
the US Total Revolving Credit Commitment or (ii) subject to Section 5.2(c), the
US Dollar Equivalent of the Canadian Total Revolving Credit Outstanding exceeds
the Canadian Total Revolving Credit Commitment, the US Borrowers or Canadian
Borrowers, as applicable, shall forthwith pay to the US Administrative Agent or
Canadian Administrative Agent, as applicable, an amount in cash equal to such
excess and such Administrative Agent shall apply it in accordance with the
provisions of Section 5.2(d).
(b) Except for Permitted Overadvances, if on any date (i) the US Total Revolving
Credit Outstandings for any reason exceed 100% of the US Borrowing Base then in
effect or (ii) subject to Section 5.2(c), the US Dollar Equivalent of the
Canadian Total Revolving Credit Outstandings for any reason exceed 100% and the
US Dollar Equivalent of the Canadian Borrowing Base then in effect, the US
Borrowers or Canadian Borrowers, as applicable, shall promptly pay to the US
Administrative Agent or Canadian Administrative Agent, as applicable, an amount
in cash equal to such excess and such Administrative Agent shall apply it in
accordance with the provisions of Section 5.2(d).
(c) If the Canadian Administrative Agent notifies the Company at any time that
the US Dollar Equivalent of the Canadian Total Revolving Credit Outstandings at
such time exceeds an amount equal to 105% of the Canadian Total Revolving Credit
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Canadian Borrowers shall prepay Canadian Revolving Credit Loans
and/or the Canadian Borrowers shall Cash Collateralize the Canadian Letter of
Credit Obligations in an aggregate amount sufficient to reduce such amount
outstanding as of such date of payment to an amount not to exceed 100% of the
Canadian Total Revolving Credit Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.18, the Canadian Borrowers shall
not be required to Cash Collateralize the Canadian Letter of Credit Obligations
pursuant to this Section 5.2(c) unless after the prepayment in full of the
Canadian Revolving Credit Loans the US Dollar Equivalent Canadian Total
Revolving Credit Outstandings exceed the Canadian Revolving Credit Commitments
then in effect. The Canadian Administrative Agent may, at any time and from time
to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

75



--------------------------------------------------------------------------------



 



(d) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans elected by the Borrowers pursuant to Section 5.1 or
required by Section 2.5(b) or 5.2(a), (b) or (c), the Company may designate
(i) the Types, Class and, if applicable, Currency of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
Revolving Credit Loans to be prepaid; provided that (x) Eurodollar Loans and
CDOR Rate Loans may be designated for prepayment pursuant to this Section 5.2
only on the last day of an Interest Period applicable thereto unless all
Eurodollar Loans and CDOR Rate Loans with Interest Periods ending on such date
of required prepayment and all ABR Loans and Canadian Base Rate Loans have been
paid in full and (y) each prepayment of any Loans made pursuant to the same
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Company as described in the preceding sentence, the
applicable Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. The US Administrative Agent
shall apply each prepayment of US Revolving Credit Loans required by
Section 5.2(a) or (b) and any payment pursuant to Section 2.5(b), first, to
prepay the principal of any US Permitted Overadvances that may be outstanding,
pro rata, second, to prepay the principal of the US Swingline Loans, pro rata,
third, to prepay the principal of the US Revolving Credit Loans and fourth to
Cash Collateralize the US Letters of Credit Outstanding. The Canadian
Administrative Agent shall apply each prepayment of Canadian Revolving Credit
Loans required by Section 5.2(a) or (b) and any payment pursuant to
Section 2.5(b), first, to prepay the principal of any Canadian Permitted
Overadvances that may be outstanding, pro rata, second, to prepay the principal
of the Canadian Swingline Loans, pro rata, third, to prepay the principal of the
Canadian Revolving Credit Loans and fourth to Cash Collateralize the Canadian
Letters of Credit Outstanding. Amounts prepaid may be reborrowed subject to the
terms and conditions of this Agreement.
(e) In addition to any other mandatory prepayments pursuant to this Section 5.2,
each Swingline Loan will be repaid (for the avoidance of doubt, such repayment
may be made with proceeds from Revolving Credit Loans) no later than the seventh
day following the incurrence thereof; provided that, if the seventh day is not a
Business Day, such repayment shall be made on the next succeeding Business Day.
5.3 Method and Place of Payment.
(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the applicable Borrower, without set-off,
counterclaim or deduction of any kind, to, in the case of any payments under the
US Credit Facility, the US Administrative Agent, and in the case of any payments
under the Canadian Credit Facility, the Canadian Administrative Agent, in either
case, for the ratable account of the Lenders entitled thereto, the Letter of
Credit Issuer entitled thereto or the Swingline Lender, as the case may be, not
later than 2:00 p.m. (New York City time) on the date when due and shall be made
in immediately available funds in US Dollars, if paying any fees hereunder or if
repaying Loans, Unpaid Drawings or making a payment in respect of interest on
any Loans or Unpaid Drawings denominated in US Dollars, or Canadian Dollars, if
repaying Loans, Unpaid Drawings or making a payment in respect of interest on
any Loans or Unpaid Drawings denominated in Canadian Dollars, in either case, at
the applicable Administrative Agent’s Office. The applicable Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the applicable Administrative Agent prior to 2:30 p.m. (New
York City time) on such day and, if not, on the next Business Day) like funds
relating to the payment of principal or interest or fees ratably to the Lenders
entitled thereto or to the applicable Letter of Credit Issuer or the Swingline
Lender, as applicable.
(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.
5.4 Net Payments.
(a) Subject to the following sentence, all payments made by or on behalf of any
Credit Parties under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, additions to tax and penalties), excluding in the case of each Lender
and each Agent, (1) overall net income taxes and franchise taxes (imposed in
lieu of net income taxes) or, solely in the case of Loans made to a Canadian
Borrower, any Canadian federal or provincial capital taxes, imposed (in each
case) on any Agent or any Lender as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein other than any such connection arising solely from such Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, enforced, or engaged in any other transaction pursuant
to this Agreement or any other Credit Document), (2) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (1), (3) any withholding tax resulting from a
Lender’s failure to comply with Section 5.4(d), (4) with respect to any US
Borrower, any US federal withholding tax unpaid pursuant to Sections 1471-1474
of the Code as amended or any successor statute that is substantively comparable
and any regulated or official interpretation thereof and (5) any Canadian
federal or provincial tax imposed

 

76



--------------------------------------------------------------------------------



 



on an amount paid by a Canadian Borrower to a Lender or Agent that would not
have been imposed but for such Lender or Agent not dealing at arm’s length
(within the meaning of the Income Tax Act (Canada)) with such Canadian Borrower
at that time. If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld by an applicable withholding agent from any amounts payable under this
Agreement or any other Credit Document, the applicable Credit Parties shall
increase the amounts payable to such Administrative Agent or such Lender to the
extent necessary to yield to such Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes, including those applicable to any amounts
payable under this Section 5.4) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in such Credit Document.
Whenever any Non-Excluded Taxes are payable by any Credit Party, as promptly as
possible thereafter the Borrowers shall send to the applicable Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt, if available (or other
evidence acceptable to such Lender, acting reasonably) received by the Borrowers
showing payment thereof. The agreements in this Section 5.4 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(b) In addition, each Credit Party shall pay any present or future stamp,
documentary, filing, mortgage recording, excise, property or intangible taxes,
charges or similar levies that arise from any payment made by such Credit Party
hereunder or under any other Credit Documents or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Credit Documents (hereinafter referred to as “Other
Taxes”).
(c) The Credit Parties shall indemnify each Lender and each Agent for and hold
them harmless against the full amount of Non-Excluded Taxes and Other Taxes
imposed or asserted on such Lender or Agent (whether or not correctly or legally
asserted), including with respect to any additional amounts or indemnification
payments under this Section 5.4 and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or such Agent (as the case may be) makes written demand therefor.
(d) Each Lender shall, at such times as are reasonably requested by the Company
or an Administrative Agent, provide Company and the applicable Administrative
Agent with any documentation prescribed by law or reasonably requested by the
Company or such Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, withholding tax with respect to
any payments to be made to such Lender under the Credit Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrowers and the applicable Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the applicable Administrative Agent) or promptly
notify the Borrowers and the applicable Administrative Agent of its inability to
do so. Unless the Borrowers or the applicable Administrative Agent has received
forms or other documents satisfactory to it indicating that payments under any
Credit Document to or for a Lender are not subject to withholding tax or are
subject to such Tax at a rate reduced by an applicable tax treaty, the Borrowers
or the applicable Administrative Agent (as applicable) shall withhold amounts
required to be withheld by applicable Law from such payments at the applicable
statutory rate. Without limiting the foregoing:
1. Each Lender that is a United States Person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the US Borrowers and the US Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from US federal backup withholding.
2. Each Non-US Lender shall deliver to the US Borrowers and the US
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the US Borrowers
or the US Administrative Agent) whichever of the following is applicable:

  (A)   two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,

  (B)   two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

  (C)   in the case of a Non-US Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit P (any such certificate a “United States
Tax Compliance Certificate”) and (B) two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN,

 

77



--------------------------------------------------------------------------------



 



  (D)   to the extent a Non-US Lender is not the beneficial owner (for example,
where the Non-US Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Non-US Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information from each beneficial
owner, as applicable (provided that, if one or more beneficial owners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Non-US Lender on behalf of such beneficial
owner), or

  (E)   two properly completed and duly signed original copies of any other form
prescribed by applicable US federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

Each Lender shall deliver to the applicable Borrowers and the applicable
Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the applicable Borrowers or the
applicable Administrative Agent, or promptly notify the applicable Borrowers and
the applicable Administrative Agent that it is unable to do so. Each Lender
shall promptly notify the applicable Borrowers and the applicable Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered form or certification to the applicable Borrowers or
the applicable Administrative Agent,
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.
(e) Notwithstanding the foregoing, the Credit Parties shall not be required to
indemnify any Lender to a US Borrower that is not organized under the laws of
the United States of America, a state thereof or the District of Columbia (a
“Non-US Lender”), or to pay any additional amounts to any such Non-US Lender,
pursuant to paragraph (a) above, in receipt of US Federal withholding tax
attributable to an obligation of a US Borrower to the extent that (i) the
obligation to withhold amounts with respect to such US federal withholding tax
arose under any law in effect on the date such Non-US Lender became a party to
this Agreement or changed its lending office; provided, however, that this
Section 5.4(e) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Lender would be entitled to receive (without regard to
this Section 5.4(e))) do not exceed the indemnity payment or additional amounts
that such Lender’s assignor, if any, was entitled to receive immediately prior
to the assignment to such Lender or that such Lender was entitled to receive
immediately prior to the change in its lending office, or (y) such assignment
was requested by a Borrower.
(f) If any Lender or an Administrative Agent determines in its sole discretion
that it has received a refund of a Non-Excluded Tax or Other Taxes for which a
payment has been made by any Credit Party pursuant to this Agreement, which
refund in the good faith judgment of such Lender or such Administrative Agent,
as the case may be, is attributable to such payment made by such Credit Party,
then such Lender or such Administrative Agent, as the case may be, shall
reimburse the Borrowers for such amount (together with any interest received
thereon) as such Lender or such Administrative Agent, as the case may be,
reasonably determines to be the proportion of the refund as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required; provided that the Borrowers, upon the request
of such Lender, agrees to repay the amount paid over to the Borrowers (with any
interest, additions to tax and penalties) in the event such Lender or such
Administrative Agent is required to repay such refund to such Governmental
Authority. Neither any Lender nor an Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the Credit
Parties in connection with this Section 5.4(f) or any other provision of this
Section 5.4; provided, further, that nothing in this Section 5.4 shall obligate
any Lender (or Transferee) or an Administrative Agent to apply for any refund.
(g) For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 5.4, include a Swingline Lender and a Letter of Credit Issuer.
5.5 Computations of Interest and Fees.
(a) Interest on Eurodollar Loans and CDOR Rate Loans shall be calculated on the
basis of a 360-day year for the actual days elapsed. Interest on ABR Loans and
Canadian Base Rate Loans and interest on overdue interest shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

 

78



--------------------------------------------------------------------------------



 



(b) Fees and Letters of Credit Outstanding shall be calculated on the basis of a
360 day year for the actual days elapsed.
5.6 Limit on Rate of Interest.
(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, but subject to Section 2.16, the Borrowers shall not be obliged to
pay any interest or other amounts under or in connection with this Agreement in
excess of the amount or rate permitted under or consistent with any Applicable
Law.
(b) Payment at Highest Lawful Rate. If the Borrowers are not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrowers shall make such payment to the maximum extent
permitted by or consistent with Applicable Law.
(c) Adjustment If Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrowers to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law (in the case of the
Borrowers), such adjustment to be effected, to the extent necessary, as follows:
(i) firstly, by reducing the amount of rate of interest required to be paid by
the Borrowers to the affected Lender under Section 2.8; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Borrower to the affected Lender.
Notwithstanding the foregoing, and after giving full effect to all adjustments
contemplated thereby, if any Lender shall have received from a Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
applicable Borrower shall be entitled, by notice in writing to the
Administrative Agents, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursements, such amount shall be
deemed to be an amount payable by such Lender to the Borrower. In the event of
any conflict between the terms of this Section 5.6 and Section 2.16 hereof, the
terms of Section 2.16 shall prevail if it relates to the Canadian Borrowers or
the Canadian Guarantors.
SECTION 6. Conditions Precedent to Initial Credit Event
The occurrence of the initial Credit Event shall occur on or before December 31,
2010 and is subject to the satisfaction of the following conditions precedent:
6.1 Credit Documents. The Administrative Agents shall have received:
(a) this Agreement, executed and delivered by a duly authorized officer of each
of Holdings, each Borrower, each Agent, each Lender, the Swingline Lender and
each Letter of Credit Issuer;
(b) the US Guarantee, executed and delivered by a duly authorized officer of
each Person that is a US Guarantor as of the Closing Date;
(c) the Canadian Guarantee, executed and delivered by a duly authorized officer
of each Person that is a Canadian Guarantor as of the Closing Date.
(d) the US Security Agreement, executed and delivered by a duly authorized
officer of Holdings, each US Borrower, each US Guarantor, the US Collateral
Agent and each other grantor party thereto as of the Closing Date.
(e) the Canadian Security Agreement, executed and delivered by a duly authorized
officer of each Canadian Borrower, each Canadian Guarantor, the Canadian
Collateral Agent and each other grantor party thereto as of the Closing Date.
(f) the US Pledge Agreement, executed and delivered by a duly authorized officer
of Holdings, each US Borrower, each US Guarantor, the US Collateral Agent and
each other pledgor party thereto as of the Closing Date;

 

79



--------------------------------------------------------------------------------



 



(g) the Canadian Pledge Agreement — Canadian Credit Parties, executed and
delivered by a duly authorized officer of each Canadian Borrower, each Canadian
Guarantor, the Canadian Collateral Agent and each other pledgor party thereto as
of the Closing Date;
(h) the Canadian Pledge Agreement — US Credit Parties, executed and delivered by
a duly authorized officer of Gentek Building Products, Inc., the US Collateral
Agent and each other pledgor party thereto as of the Closing Date;
(i) the Intercreditor Agreement, executed and delivered by the US Collateral
Agent and the Notes Collateral Agent and acknowledged and agreed by Holdings,
the US Borrowers and the other US Guarantors; and
(j) the Loss Sharing Agreement, executed and delivered by a duly authorized
officer of each party thereto.
6.2 Collateral.
(a) All Capital Stock of the Company and all Capital Stock of each Subsidiary of
the Company directly owned by the Borrowers or any Subsidiary Guarantor, in each
case as of the Closing Date, shall have been pledged pursuant to the Pledge
Agreements (except that such Credit Parties shall not be required to pledge any
Excluded Capital Stock) and the Notes Collateral Agent shall have received all
certificates, if any, representing such securities pledged under the US Pledge
Agreement, accompanied by instruments of transfer and undated stock powers
endorsed in blank (except that no delivery of certificates, instruments of
transfer or stock powers shall be required with respect to the pledge of any
Capital Stock of any Foreign Subsidiary, other than a Canadian Subsidiary) and
the Canadian Collateral Agent shall have received all certificates, if any,
representing such securities pledged under the Canadian Pledge Agreement —
Canadian Credit Parties, accompanied by instruments of transfer and updated
stock powers endorsed in blank.
(b) (i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $5,000,000
(or the CDN Dollar Equivalent thereof on the Closing Date) (individually) that
is owing (A) to the Company, any US Borrower or any US Subsidiary Guarantor
shall be evidenced by a promissory note and shall have been pledged pursuant to
the US Pledge Agreement, and the Notes Collateral Agent shall have received all
such promissory notes, together with undated instruments of transfer thereto
endorsed in blank and (B) to any Canadian Borrower or any Canadian Guarantor
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Canadian Pledge Agreement — Canadian Credit Parties, and the Canadian
Collateral Agent shall have received all such promissory notes, together with
undated instruments of transfer thereto endorsed in blank.
(ii) All Indebtedness of each Borrower and each of their Restricted Subsidiaries
that is owing to any US Borrower or any US Guarantor shall be evidenced by the
US Intercompany Note, which shall be executed and delivered by each Borrower and
each of the Restricted Subsidiaries and shall have been pledged pursuant to the
US Pledge Agreement, and the Notes Collateral Agent shall have received such US
Intercompany Note, together with undated instruments of transfer thereto
endorsed in blank.
(iii) All Indebtedness of each Borrower and each of their Restricted
Subsidiaries that is owing to any Canadian Borrower or any Canadian Guarantor
shall be evidenced by the Canadian Intercompany Note, which shall be executed
and delivered by each Borrower and each of the Restricted Subsidiaries and shall
have been pledged pursuant to the Canadian Pledge Agreement — Canadian Credit
Parties, and the Canadian Collateral Agent shall have received such Canadian
Intercompany Note, together with undated instruments of transfer thereto
endorsed in blank.
(c) All documents and instruments, including UCC, PPSA or other applicable
personal property security financing statements and Intellectual Property
Security Agreements (as defined in the Security Agreements), required by
Applicable Law to be filed, registered or recorded to create the Liens intended
to be created by the Security Documents and perfect such Liens to the extent
required by, and with the priority required by, the Security Documents shall
have been filed, registered or recorded or delivered to the US Collateral Agent
or the Canadian Collateral Agent, as applicable, in appropriate form for filing,
registration or recording under the UCC, the PPSA, the United States Patent and
Trademark Office, the United States Copyright Office, the Canadian Intellectual
Property Office or otherwise.
(d) The Administrative Agents shall have received a completed Perfection
Certificate, dated the Closing Date and signed by an Authorized Officer of each
Borrower and each Guarantor, together with all attachments contemplated thereby.

 

80



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary herein, with respect to any Collateral
(other than Collateral consisting of the Capital Stock of the Company and the
Capital Stock of any US or Canadian Subsidiary of the Company required to be
pledged pursuant to Section 6.2(a)), the security interest in which cannot be
perfected by the filing of a UCC or PPSA financing statement, if the perfection
of the US Collateral Agent’s or Canadian Collateral Agent’s security interest in
such Collateral cannot be accomplished on or prior to the Closing Date without
undue burden or expense or without the taking of any action that goes beyond
commercial reasonableness, then the delivery of documents and instruments for
the perfection of such security interest shall not constitute a condition
precedent to the initial Credit Event to occur on the Closing Date. To the
extent that any such security interest is not so perfected on or prior to the
Closing Date, then Holdings and the Borrowers agree to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to perfect such security interests, on or prior
to the date that is 90 days after the Closing Date or such longer period of time
as may be agreed to by the US Collateral Agent in its sole discretion.
6.3 Legal Opinions. The Administrative Agents shall have received the following
executed legal opinions of:
(a) Simpson Thacher & Bartlett LLP, New York counsel to Holdings, the Company
and its Subsidiaries, substantially in the form of Exhibit G-1;
(b) Osler, Hoskin & Harcourt LLP, Canadian counsel to Holdings, the Company and
its Subsidiaries, substantially in the form of Exhibit G-2; and
(c) the opinions of local Canadian counsel to Holdings, the Company and its
subsidiaries each in a form reasonably acceptable to the Canadian Administrative
Agent.
6.4 Structure and Terms of the Transactions.
(a) The First Merger shall have been consummated, or substantially
simultaneously with the initial Credit Event, shall be consummated, in
accordance with the terms of the Purchase Agreement, after giving effect to any
modifications, amendments, consents or waivers by you thereto, other than those
that are materially adverse to the interests of the Lenders (it being understood
that any modification, amendment, consent or waiver to the definition of Company
Material Adverse Effect or any material reduction in the Per Share Merger
Consideration (as defined in the Purchase Agreement) shall be deemed to be
materially adverse to the interests of the Lenders) unless consented to in
writing by the Joint Lead Arrangers. The Administrative Agents shall have
received certified copies of the Purchase Agreement and all material
certificates and other material documents delivered thereunder.
(b) The Equity Contribution shall have been made, or substantially
simultaneously with the initial Credit Event hereunder shall be made, in at
least the amount set forth in the fourth recital to this Agreement.
(c) The Borrower shall have received, or substantially simultaneously with the
initial Credit Event shall receive, $730,000,000 in gross cash proceeds from the
issuance of the Senior Secured Notes, which Senior Secured Notes shall have a
maturity date that is not earlier than the seventh anniversary of the Closing
Date.
(d) The Administrative Agents shall have received (i) either (A) evidence
reasonably satisfactory to the Administrative Agents that all outstanding third
party Indebtedness will be refinanced other than as listed on Schedule 6.4(d) or
(B) a fully executed pay-off letter, confirming the repayment in full of, and
the termination of any commitments to make extensions of credit under, all of
the outstanding third party Indebtedness other than as listed on Schedule 6.4(d)
and (ii) such UCC or PPSA (or equivalent) termination statements, financing
charge statements, evidencing releases, mortgage releases, releases of
assignments of leases and rents, releases of security interests in intellectual
property and other instruments from any Person holding any Lien securing any
such Indebtedness, in each case in proper form for recording or filing, as the
Administrative Agents shall have reasonably requested to release and terminate
of record the Liens securing such Indebtedness (collectively, the
“Refinancing”).
(e) Substantially simultaneously with the initial borrowing under the Credit
Facilities, the Refinancing shall be consummated. After giving effect to the
Transactions, the Company and its Subsidiaries shall have outstanding no third
party Indebtedness, other than (i) Indebtedness outstanding under this Agreement
and the Senior Secured Notes, (ii) the Existing Notes (provided that, with
respect to any Existing Notes that have not been repaid as of the Closing Date,
irrevocable notices of redemption shall have been delivered with respect thereto
providing for a redemption date 30 days after the Closing Date and the relevant
debt instruments with respect thereto shall have been discharged in accordance
with their terms on the Closing Date and (iii) the Closing Date Indebtedness.

 

81



--------------------------------------------------------------------------------



 



6.5 Closing Certificates. The Administrative Agents shall have received a
certificate of each Person that is a Credit Party as of the Closing Date, dated
the Closing Date, substantially in the form of Exhibit H, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of such Credit Party, and attaching the documents
referred to in Sections 6.6 and 6.7.
6.6 Corporate Proceedings. The Administrative Agents shall have received a copy
of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agents, of the Board of Directors or other governing body, as
applicable, of each Person that is a Credit Party as of the Closing Date (or a
duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrowers, the extensions of
credit contemplated hereunder and under the Credit Documents.
6.7 Corporate Documents. The Administrative Agents shall have received true and
complete copies of the Organizational Documents of each Person that is a Credit
Party as of the Closing Date.
6.8 Fees and Expenses. The fees in the amounts previously agreed in writing by
the Agents and the Joint Bookrunners to be received on the Closing Date and all
reasonable out-of-pocket expenses (including the reasonable fees, disbursements
and other charges of counsel) for which invoices have been presented at least
three Business Days prior to the Closing Date shall have been paid in full
(which amounts may be offset against the proceeds of the Loans).
6.9 Solvency Certificate. The Administrative Agents shall have received a
certificate from the chief financial officer of the Company in the form of
Exhibit N.
6.10 Financial Statements.
(a) The Administrative Agents shall have received the Historical Financial
Statements.
(b) The Administrative Agents shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).
6.11 Insurance Certificates. The Administrative Agents shall have received
copies of insurance certificates evidencing the insurance required to be
maintained by the Company and the Restricted Subsidiaries pursuant to
Section 9.3, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s additional loss payee or additional mortgagee
endorsement (as applicable) and shall name the US Collateral Agent or the
Canadian Collateral Agent, as applicable, and the Secured Parties, as additional
insureds, in form and substance reasonably satisfactory to the Administrative
Agent (provided that if such endorsement or amendment cannot be delivered by the
Closing Date, the US Administrative Agent may consent to such endorsement or
amendment being delivered at such later date as it reasonably deems appropriate
in the circumstances).
6.12 Company Material Adverse Effect. Except as set forth on the Disclosure
Schedule (as defined in the Purchase Agreement) (it being understood and agreed
that each item in a particular section of the Disclosure Schedule applies to the
corresponding section of the Purchase Agreement and any other section of the
Purchase Agreement as to which its relevance is reasonably apparent on its
face), since July 3, 2010 through the date of the Purchase Agreement, there have
not been any events, changes, occurrences, effects or circumstances that,
individually or in the aggregate, have had or would reasonably be expected to
have a Company Material Adverse Effect. Since the date of the Purchase
Agreement, there have not been any events, changes, occurrences, effects or
circumstances that, individually or in the aggregate, have had or would
reasonably be expected to have a Company Material Adverse Effect.
6.13 Representations and Warranties. The representations and warranties in the
Purchase Agreement relating to the Target, its Subsidiaries and their respective
businesses that are material to the interests of the Lenders shall be true and
correct on and as of the Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date) unless, as a result of any failure to be so true and correct, the
Parent or Merger Sub does not have the right to terminate its obligations under
the Purchase Agreement as a result of a breach of such representations.

 

82



--------------------------------------------------------------------------------



 



6.14 Borrowing Base Certificate. The Company shall have provided a completed
Borrowing Base Certificate certified on behalf of the Borrowers by an Authorized
Officer of the Company as complete and correct in all material respects setting
forth the US Borrowing Base and Canadian Borrowing Base as at the end of the
most recent calendar month ended at least 20 Business Days (or such shorter
period as may be elected by the Company) prior to the Closing Date, and giving
effect to the Inventory Appraisal and, to the extent included in the Canadian
Borrowing Base, appraisals of Equipment and Real Property then available.
6.15 PATRIOT ACT. The Administrative Agents shall have received all
documentation and other information about the Borrowers and the Guarantors as
has been reasonably requested in writing at least 10 days prior to the Closing
Date by the US Administrative Agent or the Joint Lead Arrangers that either
reasonably determines is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT ACT.
SECTION 7. Conditions Precedent to All Credit Events
7.1 No Default; Representations and Warranties. The agreement of each Lender to
make any Loan requested to be made by it on any date (excluding Mandatory
Borrowings and Loans made pursuant to Section 3.3 or 3.4(a)) and the obligation
of the Letter of Credit Issuers to issue, amend, extend, or renew Letters of
Credit on any date is subject to the satisfaction of the condition precedent
that at the time of each such Credit Event and also after giving effect thereto
(a) except in the case of the Credit Events to occur on the Closing Date, no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that, in the case of the initial
Credit Event to occur on the Closing Date, such representations and warranties
shall be limited to the Specified Representations. For purposes of this
Section 7.1, the Specified Representations shall mean the representations and
warranties set forth in Sections 8.1(a) (as it relates to Holdings), 8.2 (other
than the last sentence thereof), 8.3 (but only with respect to clauses (i) and
(iii) thereof), 8.5, 8.7, 8.16, 8.18 and 8.19 and, subject to the last paragraph
of Section 6.2, Section 3.3 of the Security Agreement and Section 5(f) of the
Pledge Agreement. The acceptance of the benefits of each such Credit Event shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that the conditions contained in this Section 7.1 have been met as of
such date.
7.2 Notice of Borrowing; Letter of Credit Request.
(a) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan, the US
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
have received a Notice of Borrowing meeting the requirements of Section 2.3.
(b) Prior to the issuance of each Letter of Credit, the US Administrative Agent
or the Canadian Administrative Agent, as applicable and the Letter of Credit
Issuer shall have received a Letter of Credit Request meeting the requirements
of Section 3.2(a).
7.3 Fixed Charge Coverage Ratio. If, after the Closing Date and during the five
consecutive Business Day period when Excess Availability is less than the FCCR
Threshold, but the financial maintenance covenant set forth in Section 10.11 is
not yet applicable, the Fixed Charge Coverage Ratio as of the end of the most
recently ended Test Period prior to the date of such Credit Event, calculated on
a Pro Forma Basis to give effect to such Credit Event as if such Credit Event
had been consummated on the first day of such period, shall be equal to or
greater than 1.00 to 1.00.
SECTION 8. Representations, Warranties and Agreements
In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, make the Loans and issue, renew, amend, extend or participate in
Letters of Credit as provided for herein, each of Holdings and the Borrowers
make the following representations and warranties to, and agreements with, the
Lenders and the Letter of Credit Issuers, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance, renewal, amendment or extension of the Letters of Credit:
8.1 Corporate Status. Holdings, the Company and each Restricted Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

 

83



--------------------------------------------------------------------------------



 



8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law). Holdings, the Company and each of
the Restricted Subsidiaries (a) is in compliance with all Applicable Laws and
(b) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted except, in each case to
the extent that failure to be in compliance therewith or to have all such
licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.
8.3 No Violation. None of (a) the execution, delivery and performance by any
Credit Party of the Credit Documents to which it is a party and compliance with
the terms and provisions thereof or (b) the consummation of the other
transactions contemplated hereby or thereby on the relevant dates therefor will
(i) contravene any applicable provision of any material Applicable Law of any
Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any of Holdings, the Company or any
of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) and the Senior Secured Notes Documents pursuant to, the terms of any
indenture, loan agreement, lease agreement, mortgage or deed of trust or any
other Contractual Obligation to which Holdings, the Company or any of their
Restricted Subsidiaries is a party or by which they or any of their property or
assets is bound, except to the extent that any such conflict, breach,
contravention, default, creation or imposition could not reasonably be expected
to result in a Material Adverse Effect or (iii) violate any provision of the
Organizational Documents of Holdings, the Company or any of their Restricted
Subsidiaries.
8.4 Litigation. There are no actions, suits, investigations or proceedings
(including Environmental Claims) pending or, to the knowledge of Holdings or the
Company, threatened with respect to Holdings, the Borrowers or any of the
Restricted Subsidiaries that (a) involve any of the Credit Documents or (b)
could reasonably be expected to result in a Material Adverse Effect.
8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.
8.6 Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any Governmental Authority is required to authorize or is required in connection
with (a) the execution, delivery and performance of any Credit Document or
(b) the legality, validity, binding effect or enforceability of any Credit
Document, except, in the case of either clause (a) or (b), (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
recordings in respect of Liens created pursuant to the Security Documents.
8.7 Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
8.8 True and Complete Disclosure.
(a) None of the written information or written data (taken as a whole)
heretofore or contemporaneously furnished by Holdings, the Company, any of their
respective Subsidiaries or any of their respective authorized representatives to
any Agent or any Lender on or before the Closing Date (including (i) the
Confidential Information Memorandum (including all information incorporated by
reference therein) and (ii) all information contained in the Credit Documents)
for purposes of or in connection with this Agreement or any transaction
contemplated herein contained any untrue statement of material fact or omitted
to state any material fact necessary to make such information and data (taken as
a whole) not materially misleading at such time (after giving effect to all
supplements so furnished prior to such time) in light of the circumstances under
which such information or data was furnished; it being understood and agreed
that for purposes of this Section 8.8(a), such factual information and data
shall not include projections (including financial estimates, forecasts and
other forward-looking information), pro forma financial information or
information of a general economic or general industry nature.

 

84



--------------------------------------------------------------------------------



 



(b) The projections and pro forma financial information contained in the
information and data referred to in Section 8.8(a) were prepared in good faith
based upon assumptions believed by Holdings and the Company to be reasonable at
the time made; it being recognized by the Agents and the Lenders that such
projections are as to future events and are not to be viewed as facts, the
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings, the Company and the Restricted
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.
8.9 Financial Statements. The Historical Financial Statements present fairly in
all material respects the financial position and results of operations of the
Company and its consolidated Subsidiaries at the respective dates of such
information and for the respective periods covered thereby and have been
prepared in accordance with GAAP consistently applied, except to the extent
provided in the notes thereto and subject, in the case of the unaudited
financial information, to changes resulting from audit and normal year end audit
adjustments and to the absence of footnotes.
8.10 Tax Returns and Payments, etc. Holdings, the Company and each of the
Restricted Subsidiaries have filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have paid all material taxes and assessments payable by them that have become
due (whether or not shown on a tax return), other than those not yet delinquent
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been established on the applicable financial
statements in accordance with GAAP. Each of Holdings, the Company and each of
the Restricted Subsidiaries have paid, or have provided adequate accruals or
reserves in accordance with GAAP for the payment of, all material taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date. As of the Closing Date, none of the Company, Holdings or any of
the Restricted Subsidiaries has engaged in any “listed transactions” within the
meaning of the Code.
8.11 Compliance with ERISA and Canadian Pension Laws. (a) Each Pension Plan is
in compliance with ERISA, the Code and any Applicable Law; no Reportable Event
has occurred (or is reasonably likely to occur) with respect to any Pension Plan
or Multiemployer Plan; no Pension Plan or Multiemployer Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
any of Holdings, the Company, any of the Restricted Subsidiaries or any ERISA
Affiliate; neither Holdings, the Company, any of the Restricted Subsidiaries nor
any ERISA Affiliate has failed to satisfy the minimum funding standard under
Section 412 of the Code and Section 302 of ERISA, or has otherwise failed to
make a required contribution to a Pension Plan or Multiemployer Plan, whether or
not waived, with respect to any Pension Plan or Multiemployer Plan (or is
reasonably likely to fail to satisfy such minimum funding standard or make such
required contribution); none of Holdings, the Company, any of the Restricted
Subsidiaries or any ERISA Affiliate has incurred (or is reasonably likely
expected to incur) any liability to or on account of a Pension Plan or
Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Pension Plan or Multiemployer Plan; no
proceedings have been instituted (or are reasonably likely to be instituted) to
terminate or to reorganize any Pension Plan or to appoint a trustee to
administer any Pension Plan, and no written notice of any such proceedings has
been given to any of Holdings, the Company, any of the Restricted Subsidiaries
or any ERISA Affiliate; and the conditions for imposition of a Lien that could
be imposed under the Code or ERISA on the assets of any of Holdings, the
Company, any of the Restricted Subsidiaries or any ERISA Affiliate do not exist
(or are not reasonably likely to exist) nor has Holdings, the Company, any of
the Restricted Subsidiaries or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Company, any
of the Restricted Subsidiaries or any ERISA Affiliate on account of any Pension
Plan, except to the extent that a breach of any of the representations,
warranties or agreements in this Section 8.11(a) would not result, individually
or in the aggregate, in an amount of liability that would be reasonably likely
to have a Material Adverse Effect. No Pension Plan has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11(a), be reasonably likely to have a
Material Adverse Effect. With respect to Multiemployer Plans, the
representations and warranties in this Section 8.11(a), other than any made with
respect to (x) liability under Section 4201 or 4204 of ERISA or (y) liability
for termination or reorganization of such Multiemployer Plans under ERISA, are
made to the best knowledge of the Company.
(b) With respect to any Canadian Pension Plan, to the best of the knowledge of
Holdings or the Borrowers, except as would not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) the
Canadian Pension Plans are duly registered under all applicable Canadian and
provincial pension benefits legislation, (ii) all obligations of any Borrower or
Guarantor required to be performed in connection with the Canadian Pension Plans
or the funding agreements therefor have been performed in a timely fashion and
there are no outstanding disputes concerning the assets held pursuant to any
such funding agreement, (iii) all contributions or premiums required to be made
by any Borrower or Guarantor to the Canadian Pension Plans have been made in a
timely fashion in accordance with the terms of the Canadian Pension Plans and
applicable laws and regulations, (iv) all employee contributions to the Canadian
Pension Plans required to be made by way of authorized payroll deduction have
been properly withheld by each Borrower or Guarantor and fully paid into the
Canadian Pension Plans in a timely fashion, (v) all reports and disclosures
relating to the Canadian Pension Plans required by any Applicable Laws have been
filed or distributed in a timely fashion, (vi) no amount is due and owing by any
of the Canadian Pension Plans under the Income Tax Act (Canada) or any
provincial taxation statute, (vii) the Canadian Pension Plans are fully funded
in accordance with Applicable Law both on an ongoing basis and on a solvency
basis (using actuarial assumptions and methods which are consistent with the
valuations last filed with the applicable governmental authorities and which are
consistent with generally accepted actuarial principles), and (viii) none of the
Canadian Pension Plans is the subject of an investigation, proceeding, action or
claim and there exists no state of fact which after notice or lapse of time or
both would reasonably be expected to give rise to any such proceedings.

 

85



--------------------------------------------------------------------------------



 



8.12 Subsidiaries. On the Closing Date (after giving effect to the
Transactions), Holdings does not have any Subsidiaries other than the
Subsidiaries listed on Schedule 8.12. Schedule 8.12 sets forth, as of the
Closing Date, the name and the jurisdiction of organization of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by any Credit Party and the designation of such Subsidiary as a Guarantor, a
Restricted Subsidiary, an Unrestricted Subsidiary, a Specified Subsidiary or an
Immaterial Subsidiary. The Company does not own or hold, directly or indirectly,
any Capital Stock of any Person other than such Subsidiaries and Investments
permitted by Section 10.5.
8.13 Intellectual Property. Each of Holdings, the Company and each of the
Restricted Subsidiaries have title to, or a valid license or otherwise have a
right to use, all patents, trademarks, servicemarks, trade names, copyrights and
all applications therefor and licenses thereof, and all other intellectual
property rights, free and clear of all Liens (other than Liens permitted by
Section 10.2), that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
title, license or rights could not reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, to the Company’s knowledge, no patent, patent application,
trademark, trademark application, copyright, copyright application, Internet
domain name, other intellectual property (excluding any copyright license,
patent license, or trademark license), now employed by any of the Credit Parties
materially infringes upon, misappropriates, or otherwise violates any rights
owned by any other Person with regard to any Intellectual Property, and no
material claim or litigation regarding the foregoing is pending or, to the
Company’s knowledge, threatened against it.
8.14 Environmental Laws.
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) Holdings, the Company and each of the Restricted Subsidiaries, and
each of their respective operations and properties are and have been in
compliance with all Environmental Laws (including having obtained and complied
with all permits required under Environmental Laws for their current
operations); (ii) there are no facts, circumstances or conditions arising out of
or relating to the operations of Holdings, the Company or any of the Restricted
Subsidiaries or to the knowledge of Holdings, the Company and each of the
Restricted Subsidiaries, operations of any of their respective predecessors in
interest or any currently or formerly owned, operated or leased Real Property
that would reasonably be expected to result in Holdings, the Company or any of
the Restricted Subsidiaries incurring liability under any Environmental Law; and
(iii) none of Holdings, the Company or any of the Restricted Subsidiaries has
become subject to any pending or, to the knowledge of Holdings or the Company,
threatened Environmental Claim or, to the knowledge of the Company, any other
liability under any Environmental Law.
(b) None of Holdings, the Company or any of the Restricted Subsidiaries has
treated, stored, transported or Released or arranged for disposal or treatment
or the transport for disposal or treatment of Hazardous Materials at or from any
currently or formerly owned, operated or leased Real Property in a manner that
could reasonably be expected to have a Material Adverse Effect.
8.15 Properties, Assets and Rights.
(a) Each of Holdings, the Company and each of the Restricted Subsidiaries have
good and marketable title to, valid leasehold interest in, or easements,
licenses or other limited property interests in, all properties (other than
intellectual property) that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to have such good title could not reasonably be expected to have a
Material Adverse Effect. None of such properties and assets is subject to any
Lien, except for Liens permitted under Section 10.2.
(b) Set forth on Schedule 8.15 hereto is a complete and accurate list of all
Real Property owned in fee by the Credit Parties on the Closing Date after
giving effect to the Transactions, showing as of the Closing Date the street
address, county or other relevant jurisdiction, state and record owner thereof.
(c) All permits required to have been issued or appropriate to enable all Real
Property of the Credit Parties to be lawfully occupied and used for all of the
purposes for which they are currently occupied and used have been lawfully
issued and are in full force and effect, other than those permits the failure of
which to be issued or to so enable lawful occupation and use could not
reasonably be expected to have a Material Adverse Effect.

 

86



--------------------------------------------------------------------------------



 



8.16 Solvency. On the Closing Date after giving effect to the Transactions, the
Credit Parties and their Subsidiaries, on a consolidated basis, are Solvent.
8.17 Material Adverse Change. Since the Closing Date, there have been no events
or developments that have had or could reasonably be expected to have a Material
Adverse Effect.
8.18 Anti-Terrorism Laws. No Credit Party is in material violation of (a) the
Trading with the Enemy Act, and each of the material foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other material enabling legislation or executive
order relating thereto, (b) the PATRIOT ACT or (c) other material Applicable
Laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
8.19 Senior Debt. On the Closing Date, the Obligations constitute “Senior Debt”
and “Designated Senior Debt” (or any other terms of similar meaning and import)
under any documentation governing Subordinated Indebtedness of the Company and
its Restricted Subsidiaries (to the extent the concept of Designated Senior Debt
(or similar concept) exists therein).
8.20 Use of Proceeds. The Borrowers will use the proceeds of (a) the Revolving
Credit Loans in an amount not to exceed $73,000,000 made on the Closing Date to
pay a portion of the Merger Funds and (b) the Revolving Credit Loans, Letters of
Credit and Swingline Loans on and after the Closing Date to provide working
capital and for other general corporate purposes of the Company and its
Restricted Subsidiaries.
SECTION 9. Affirmative Covenants
Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Revolving Credit Commitment and all Letters of
Credit have terminated (unless such Letters of Credit have been Cash
Collateralized on terms and conditions set forth in Section 3.7 following the
termination of the Commitments) and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred under the Credit Documents
(other than Cash Management Obligations under Secured Cash Management
Agreements, Hedging Obligations under Secured Hedge Agreements and contingent
indemnification obligations), are paid in full:
9.1 Information Covenants. The Borrower will furnish to the US Administrative
Agent for prompt further distribution to each Lender:
(a) Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each such fiscal year (or in
the case of financial statements for the fiscal year ended January 2, 2011, on
or before the date that is 120 days after the end of such fiscal year), the
consolidated balance sheet of the Company and its consolidated Subsidiaries and,
if different, the Company and the Restricted Subsidiaries, in each case as at
the end of such fiscal year, and the related consolidated statement of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal year (or, in lieu of such audited
financial statements of the Company and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Company and the
Restricted Subsidiaries, on the one hand, and the Company and its consolidated
Subsidiaries, on the other hand), all in reasonable detail and prepared in
accordance with GAAP and, except with respect to such reconciliation, certified
by independent registered public accountants of recognized national standing
whose opinion shall not be qualified as to the scope of audit or as to the
status of the Company and its consolidated Subsidiaries as a going concern,
together in any event with a certificate of such accounting firm stating that in
the course of its regular audit of the business of the Company and its
consolidated Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Event of Default relating to Section 10.11 (if such covenant is
required to be computed at such time) that has occurred and is continuing or, if
in the opinion of such accounting firm such an Event of Default has occurred and
is continuing, a statement as to the nature thereof. Notwithstanding the
foregoing, the obligations in this Section 9.1(a) may be satisfied with respect
to financial information of the Company and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of Holdings (or any direct or
indirect parent of Holdings) or (B) the Company’s or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-K, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to Holdings (or a parent thereof), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to the Company and its consolidated
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under the
first sentence of this Section 9.1(a), such materials are accompanied by an
opinion of an independent registered public accounting firm of recognized
national standing, which opinion shall not be qualified as to the scope of audit
or as to the status of Holdings (or such parent) and its consolidated
Subsidiaries as a going concern.

 

87



--------------------------------------------------------------------------------



 



(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date that is 45 days after the end of each of the first three
quarterly accounting periods in each fiscal year of the Company (or, in the case
of financial statements for the fiscal quarters ended October 2, 2010 and
April 2, 2011, on or before the date that is 60 days after the end of such
fiscal quarter), the consolidated balance sheet of the Company and its
consolidated Subsidiaries and, if different, the Company and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (or in lieu of such audited
financial statements of the Company and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Company and the
Restricted Subsidiaries, on the one hand, and the Company and its consolidated
Subsidiaries on the other hand), all in reasonable detail and all of which shall
be certified by an Authorized Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its consolidated Subsidiaries in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and to the absence of footnotes. Notwithstanding the
foregoing, the obligations in this Section 9.1(b) may be satisfied with respect
to financial information of the Company and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of Holdings (or any direct or
indirect parent of Holdings) or (B) the Company’s or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-Q, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), to the extent such
information relates to Holdings (or a parent thereof), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to the Company and its consolidated
Subsidiaries on a standalone basis, on the other hand.
(c) Monthly Financial Statements. As soon as available and in any event on or
before the date that is 30 days after the end of each of the first two months of
each fiscal quarter, beginning with the month ending November 6, 2010, the
consolidated balance sheet of the Company and its consolidated Subsidiaries and,
if different, the Company and the Restricted Subsidiaries, in each case as at
the end of such monthly period and the related consolidated statement of
operations for such monthly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such monthly period, and the related
consolidated statement of cash flows for the elapsed portion of the fiscal year
ended with the last day of such monthly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year (or in lieu of such audited financial statements of the Company and the
Restricted Subsidiaries, a detailed reconciliation, reflecting such financial
information for the Company and the Restricted Subsidiaries, on the one hand and
the Company and its consolidated Subsidiaries on the other hand), all in
reasonable detail and all of which shall be certified by an Authorized Officer
of the Company as fairly presenting in all material respects the financial
condition, results of operations and shareholders’ equity of the Company and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and to the absence of
footnotes. Notwithstanding the foregoing, the obligations in this Section 9.1(c)
may be satisfied with respect to financial information of the Company and its
consolidated Subsidiaries by furnishing the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings); provided that, to the
extent such information relates to Holdings (or a parent thereof), such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to the Company
and its consolidated Subsidiaries on a standalone basis, on the other hand.
(d) Budget. Within 90 days after the commencement of each fiscal year of the
Company (and for the first time with respect to the fiscal year of the Company
starting on January 2, 2011), a detailed budget, broken down by fiscal month, of
the Company and its Restricted Subsidiaries in reasonable detail for that fiscal
year as customarily prepared by management of the Company for its internal use
consistent in scope with the financial statements provided pursuant to
Section 9.1(a) (but including, in any event, a projected consolidated balance
sheet of the Company and its Restricted Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow and projected income and showing estimated Excess Availability broken down
by fiscal month) and setting forth the principal assumptions upon which such
budget is based.

 

88



--------------------------------------------------------------------------------



 



(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and 9.1(b), a certificate of an
Authorized Officer of the Company to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) if applicable,
the calculations required to establish whether the Company and its Restricted
Subsidiaries were in compliance with the provisions of Section 10.11 as at the
end of such fiscal year or period, as the case may be, (ii) a specification of
any change in the identity of the Restricted Subsidiaries, the Unrestricted
Subsidiaries, the Specified Subsidiaries, the Immaterial Subsidiaries and the
Foreign Subsidiaries as at the end of such fiscal year or period, as the case
may be, from the Restricted Subsidiaries, the Unrestricted Subsidiaries, the
Specified Subsidiaries, the Immaterial Subsidiaries and the Foreign
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be, (iii) the calculations
and basis, in reasonable detail, of any “run rate” cost savings added back to
Consolidated EBITDA pursuant to the provisions of clause (a)(xi) of the
definition thereof and (iv) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case in reasonable detail, the
calculations and basis therefor. At the time of the delivery of the financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer of the Company setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 9.1(e), as the case may be.
(f) Management Discussion. Concurrently with the delivery of each set of
consolidated financial statements referred to in Sections 9.1(a) and 9.1(b),
management’s discussion and analysis of financial condition and results of
operations of the Company and its consolidated Subsidiaries.
(g) Notice of Certain Events. Promptly after an Authorized Officer of Holdings,
the Company or any of its Restricted Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or an Event
of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action Holdings or the Company proposes to take with
respect thereto and (ii) any litigation or governmental proceeding pending
against Holdings, the Company or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
(h) Environmental Matters. Promptly after obtaining knowledge of any one or more
of the following environmental matters, unless such environmental matters would
not, individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect:
(i) any pending or threatened Environmental Claim against Holdings, the Company
or any of the Restricted Subsidiaries or any Real Property;
(ii) any condition or occurrence on, under or emanating from any Real Property
that (x) results in noncompliance by Holdings, the Company or any of the
Restricted Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
Holdings, the Company or any of the Restricted Subsidiaries or any Real
Property;
(iii) any condition or occurrence on, under or emanating from any Real Property
that could reasonably be anticipated to cause such Real Property to be subject
to any restrictions on the ownership, occupancy, use or transferability of such
Real Property under any Environmental Law; and
(iv) the taking of any removal, remedial action or other corrective action in
response to the actual or alleged presence, Release or threatened Release of any
Hazardous Material on, under or emanating from any Real Property.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal, remedial action and the
response thereto.
(i) Other Information. Promptly upon filing thereof (or receipt in the case of
clause (iv) below), (i) copies of any filings (including on Form 10-K, 10-Q or
8-K) or registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by the Company or any of the
Restricted Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the US Administrative Agent for further delivery to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8), (ii) copies of all financial statements, proxy
statements, notices and reports that the Company or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of the
Company and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the US
Administrative Agent for further delivery to the Lenders pursuant to this
Agreement), (iii) with reasonable promptness, such other information (financial
or otherwise) as the US Administrative Agent, the Canadian Administrative Agent
or Co-Collateral Agent on their own behalf or on behalf of any Lender may
reasonably request in writing from time to time and (iv) a copy of any
“management letter” received by the Company or any of its Restricted
Subsidiaries from its certified public accountants and the Company’s or any of
its Restricted Subsidiaries’ responses thereto.

 

89



--------------------------------------------------------------------------------



 



(j) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any period in which a Pro Forma
Adjustment is made, a certificate of an Authorized Officer of the Borrower
setting forth the amount of such Pro Forma Adjustment and, in reasonable detail,
the calculations and basis therefor.
Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) or 9.1(f)
or 9.1(i) or (ii) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 13.2; or (ii) on which such documents
are posted on the Company’s behalf on SyndTrak or another relevant website, if
any, to which each Lender and the US Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the US Administrative
Agent); provided that: (i) upon written request by the US Administrative Agent,
the Company shall deliver paper copies of such documents to the US
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the US Administrative Agent
and (ii) the Company shall notify (which may be by facsimile or electronic mail)
the US Administrative Agent of the posting of any such documents and provide to
the US Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the
certificates required by Section 9.1(e) to the US Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the US Administrative
Agent and maintaining its copies of such documents.
(k) Borrowing Base Certificates. (i) As soon as available and in any event
within 11 Business Days after the end of each fiscal month, a Borrowing Base
Certificate, certified on behalf of the Borrowers by a Authorized Officer of the
Company as complete and correct in all material respects, setting forth the US
Borrowing Base, the Canadian Borrowing Base, US Excess Availability and Canadian
Excess Availability as at the last Business Day of the immediately preceding
fiscal month, and (ii) in addition, after the occurrence and during the
continuance of any Notice Event, on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Company’s reasonable estimate (which shall be based on
the most current accounts receivable aging reasonably available and shall be
calculated in a consistent manner with the most recent Borrowing Base
Certificates delivered pursuant to clause (i) above) of the US Borrowing Base
and the Canadian Borrowing Base (but not the calculation of US Excess
Availability and Canadian Excess Availability) as of the close of business on
the last Business Day of the immediately preceding calendar week.
(l) Inventory. At the US Administrative Agent’s or the Canadian Administrative
Agent’s, as applicable, or the Co-Collateral Agent’s request, as soon as
available and in any event within 15 Business Days after the end of each fiscal
month, with respect to the Borrowers, a summary of Inventory by location and
type with a supporting perpetual inventory report, in each case accompanied by
such supporting detail and documentation as shall be requested by the US
Administrative Agent or the Canadian Administrative Agent, as applicable, or the
Co-Collateral Agent in such Person’s reasonable discretion.
(m) Aging Balance. At the US Administrative Agent’s or the Canadian
Administrative Agent’s, as applicable, or the Co-Collateral Agent’s request, as
soon as available and in any event within 15 Business Days after the end of each
fiscal month, with respect to the Borrowers, a monthly trial balance and
Accounts aging report showing Accounts outstanding aged from invoice date and/or
due date accompanied by such supporting detail and documentation as shall be
requested by the US Administrative Agent or the Canadian Administrative Agent,
as applicable, or the Co-Collateral Agent in such Person’s reasonable
discretion.
(n) To the Administrative Agents and the Co-Collateral Agent, at the US
Administrative Agent’s or the Canadian Administrative Agent, as applicable, or
the Co-Collateral Agent’s request, at the time of delivery of each of the
quarterly and/or annual financial statements delivered pursuant to
Sections 9.1(a) and 9.1(b):
(i) a reconciliation of the most recent Borrowing Base, general ledger and
quarter-end and/or year-end Inventory reports of the Borrowers to the Company’s
general ledger;

 

90



--------------------------------------------------------------------------------



 



(ii) a reconciliation of the perpetual Inventory by location to the most recent
Borrowing Base Certificate to the Company’s general ledger;
(iii) an accounts payable trial balance and a reconciliation of that accounts
payable trial balance to the Company’s general ledger; and
(iv) a reconciliation of the outstanding Loans as set forth in the quarterly
loan account statement provided by the Administrative Agents to the Company’s
general ledger;
provided that, if requested by any Lender, the US Administrative Agent shall
make available to such Lender the documents that it has received under this
Section 9.1(n);
(o) At the US Administrative Agent’s or Canadian Administrative Agent’s, as
applicable, or the Co-Collateral Agent’s request, at the time of delivery of the
annual financial statements delivered pursuant to Section 9.1(a), the Company,
at its own expense, shall deliver to the US Administrative Agent or the Canadian
Administrative Agent, as applicable, and the Co-Collateral Agent the results of
those annual physical verifications, if any, that the Borrowers may in their
discretion have made, or caused any other Person to have made on their behalf,
of all or any portion of their Inventory located at manufacturing sites where a
full annual physical inventory verification was performed.
9.2 Books, Records and Inspections.
(a) The Company will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Company or such Restricted
Subsidiary, as the case may be. The Company will, and will cause each of the
Restricted Subsidiaries to, permit representatives and independent contractors
of the US Administrative Agent, the Canadian Administrative Agent, the
Co-Collateral Agent and each Lender to visit and inspect any of its properties
(to the extent it is within such Person’s control to permit such inspection), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided that, excluding any such visits and
inspections during the continuation of an Event of Default or Notice Event, only
the US Administrative Agent, the Canadian Administrative Agent and the
Co-Collateral Agent on behalf of the Lenders may exercise rights of the US
Administrative Agent, the Canadian Administrative Agent, the Co-Collateral Agent
and the Lenders under this Section 9.2(a) and the US Administrative Agent, the
Canadian Administrative Agent and the Co-Collateral Agent shall not exercise
such rights more often than once during any calendar year absent the existence
of an Event of Default or Notice Event at the Company’s expense; and provided,
further, that, when an Event of Default or Notice Event exists, the US
Administrative Agent, the Canadian Administrative Agent, the Co-Collateral Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and upon reasonable advance notice. The US
Administrative Agent, the Canadian Administrative Agent, the Co-Collateral Agent
and the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants.
(b) Independently of, or in connection with, the visits and inspections provided
for in Section 9.2(a), but not more than twice in any calendar year in respect
of appraisals and not more than twice in any calendar year in respect of field
examinations (in each case, unless an Event of Default or Notice Event has
occurred and is continuing, in which case the US Administrative Agent may cause
additional appraisals and field examinations to be undertaken on more than two
occasions per calendar year), upon the request of the US Administrative Agent
and the Co-Collateral Agent after reasonable prior notice, the Company will
permit the US Administrative Agent or Canadian Administrative Agent, as
applicable, or professionals reasonably acceptable to the Company (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agents and the Co-Collateral Agent to conduct appraisals,
commercial finance examinations and other evaluations (including updates
thereof), including, without limitation, (i) of the Company’s practices in the
computation of the Borrowing Base and (ii) inspecting, verifying and auditing
the Revolving Priority Collateral. The Company shall pay the fees and expenses
of the applicable Administrative Agent, the Co-Collateral Agent or such
professionals with respect to such evaluations and appraisals to the extent such
evaluations and appraisals were conducted in compliance under the preceding
sentence.
9.3 Maintenance of Insurance. The Company will, and will cause each of the
Restricted Subsidiaries to, at all times maintain in full force and effect, with
insurance companies that the Company believes (in the good faith judgment of the
management of the Company) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in businesses
similar to those engaged by the Company and the Restricted Subsidiaries; and
will furnish to the US Administrative Agent for further delivery to the Lenders,
upon written request from the US Administrative Agent, information presented in
reasonable detail as to the insurance so carried. With respect to each Mortgaged
Property in the United States, obtain and maintain flood insurance as required
by Section 9.14(c). The applicable Collateral Agent and Secured Parties shall be
additional insured on any liability insurance policy of the Credit Parties and
the applicable Collateral Agent shall be the additional loss payee and
additional mortgagee under any casualty insurance policy of the Credit Parties.

 

91



--------------------------------------------------------------------------------



 



9.4 Payment of Taxes. The Company will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which such payments become due, and all lawful material claims in respect of
taxes imposed, assessed or levied that, if unpaid, could reasonably be expected
to become a material Lien upon any properties of the Company or any of the
Restricted Subsidiaries; provided that none of the Company or any of the
Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being diligently contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.
9.5 Consolidated Corporate Franchises. The Company will do, and will cause each
of the Restricted Subsidiaries to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights,
privileges and authority, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that the Company and the Restricted Subsidiaries may consummate any transaction
permitted under any of Sections 10.3, 10.4 or 10.5.
9.6 Compliance with Statutes. The Company will, and will cause each of the
Restricted Subsidiaries to, comply with all Applicable Laws (including
Environmental Laws and permits required thereunder and the PATRIOT ACT), except
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
9.7 ERISA. Promptly after the Company or any of the Restricted Subsidiaries or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following events that, individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder,
to the extent the liability therefor remains outstanding), would be reasonably
likely to have a Material Adverse Effect, Holdings or the Company will deliver
to the US Administrative Agent a certificate of an Authorized Officer or any
other senior officer of the Company setting forth details as to such occurrence
and the action, if any, that the Company, such Restricted Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by the Company, such
Restricted Subsidiary, such ERISA Affiliate, the PBGC, or a Multiemployer Plan
administrator (provided that if such notice is given by the Multiemployer Plan
administrator it is given to any of the Company, or any of the Restricted
Subsidiaries or any ERISA Affiliate thereof): that a Reportable Event has
occurred; that an application is to be made to the Secretary of the Treasury for
a waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Pension Plan; that a Pension Plan
having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Pension Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; that proceedings will be or have been instituted to terminate a Pension
Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Company, a
Restricted Subsidiary thereof or an ERISA Affiliate pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Multiemployer Plan; that the
PBGC has notified the Company, any Restricted Subsidiary thereof or any ERISA
Affiliate of its intention to appoint a trustee to administer any Pension Plan;
that the Company, any Restricted Subsidiary thereof or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code or Section 515 of ERISA with respect to a Pension Plan or the
failure to make any required contribution or payment; or that the Company, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Pension Plan or
Multiemployer Plan, as applicable, pursuant to Sections 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.
9.8 Good Repair. The Company will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in the industry
in which the Company and the Restricted Subsidiaries conduct business and
consistent with third party leases, except in each case to the extent the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.

 

92



--------------------------------------------------------------------------------



 



9.9 End of Fiscal Years; Fiscal Quarters. The Company will, for financial
reporting purposes, cause (a) each of its, and each of the Restricted
Subsidiaries’, fiscal years to end on the Saturday closest to December 31 of
each year and (b) each of its, and each of the Restricted Subsidiaries’, fiscal
quarters to end on dates consistent with such fiscal year-end and the Company’s
past practice; provided, however, that the Company may, upon written notice to,
and consent by, the US Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the US Administrative Agent, in which case the Company
and the US Administrative Agent will, and are hereby authorized by the Lenders
to, make any adjustments to this Agreement that are necessary in order to
reflect such change in financial reporting.
9.10 Additional Borrowers, Guarantors and Grantors. Subject to any applicable
limitations set forth in the Guarantees, the Security Agreements and the Pledge
Agreements, as applicable, the Company will cause (i) any direct or indirect
Domestic Subsidiary or Canadian Subsidiary (in each case, other than any
Excluded Subsidiary) formed or otherwise purchased or acquired after the Closing
Date (including pursuant to a Permitted Acquisition) and (ii) any Domestic or
Canadian Subsidiary of the Company that ceases to be an Excluded Subsidiary, in
each case to execute (A) in the case of any US Subsidiary, (I) a supplement to
the US Guarantee, the US Security Agreement, the US Pledge Agreement,
substantially in the form of Annex B, Exhibit 1 or Annex A, as applicable, to
the respective agreement in order to become a US Guarantor under the US
Guarantee, a grantor under the US Security Agreement and a pledgor under the US
Pledge Agreement and (II) a joinder to the Intercreditor Agreement and the US
Intercompany Note to the respective agreement, (B) in the case of any Canadian
Subsidiary, (I) a supplement to the Canadian Guarantee, the Canadian Security
Agreement, the Canadian Pledge Agreement — Canadian Credit Parties,
substantially in the form of Annex B, Exhibit 1 or Annex A, as applicable, to
the respective agreement in order to become a Canadian Guarantor under the
Canadian Guarantee, a grantor under the Canadian Security Agreement and a
pledgor under the Canadian Pledge Agreement - Canadian Credit Parties and (II) a
joinder to the Canadian Intercompany Note, to the respective agreement and
(C) the Company may designate any Guarantor if it owns accounts or inventory
that would constitute Eligible Accounts and Eligible Inventory as a “Borrower”
upon five Business Days prior written notice to the applicable Administrative
Agent and a certification to the applicable Administrative Agent that with
respect to such new Borrower, the representations and warranties contained in
Sections 8.1, 8.2, 8.3 and 8.6 shall be true and correct in all material
respects on and as of the date of such certification (except where such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
9.11 Pledges of Additional Stock and Evidence of Indebtedness.
(a) Subject to any applicable limitations set forth in the US Pledge Agreements,
the US Borrowers will pledge, and, if applicable, will cause each other US
Guarantor (or Person required to become a US Guarantor pursuant to Section 9.10)
to pledge, to the US Collateral Agent (or their non-fiduciary agent or designee)
for the benefit of the Secured Parties, (i) all the Capital Stock (other than
any Excluded Capital Stock) of each Subsidiary owned by the US Borrowers or any
US Guarantor (or Person required to become a US Guarantor pursuant to
Section 9.10), in each case, formed or otherwise purchased or acquired after the
Closing Date, pursuant to a supplement to the US Pledge Agreement substantially
in the form of Annex A thereto; provided that in no event shall any
certificates, instruments or transfer of stock powers be required with respect
to the pledge of any Capital Stock of any Foreign Subsidiary, other than a
Canadian Subsidiary and (ii) except with respect to intercompany Indebtedness,
all evidences of Indebtedness for borrowed money in a principal amount in excess
of $5,000,000 (individually) that is owing to the Company, any US Borrower or
any US Guarantor (or Person required to become a US Guarantor pursuant to
Section 9.10) (which shall be evidenced by a promissory note), in each case
pursuant to a supplement to the US Pledge Agreement substantially in the form of
Annex A thereto.
(b) Subject to any applicable limitations set forth in the Canadian Pledge
Agreement - Canadian Credit Parties, the Canadian Borrowers will pledge, and, if
applicable, will cause each other Canadian Guarantor (or Person required to
become a Canadian Guarantor pursuant to Section 9.10) to pledge, to the Canadian
Collateral Agent for the benefit of the Secured Parties, (i) all the Capital
Stock (other than any Excluded Capital Stock) of each Subsidiary owned by the
Canadian Borrowers or any Canadian Guarantor (or Person required to become a
Canadian Guarantor pursuant to Section 9.10), in each case, formed or otherwise
purchased or acquired after the Closing Date, pursuant to a supplement to the
Canadian Pledge Agreement substantially in the form of Annex A thereto; provided
that in no event shall any certificates, instruments or transfer of stock powers
be required with respect to the pledge of any Capital Stock of any Foreign
Subsidiary other than a Canadian Subsidiary and (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of the Canadian Dollar Equivalent (as determined on
the date of acquisition of such Indebtedness) of $5,000,000 (individually) that
is owing to any Canadian Borrower or any Canadian Guarantor (or Person required
to become a Canadian Guarantor pursuant to Section 9.10) (which shall be
evidenced by a promissory note), in each case pursuant to a supplement to the
Canadian Pledge Agreement — Canadian Credit Parties substantially in the form of
Annex A thereto.
(c) Each of the US Borrowers agree that all Indebtedness of each US Borrower and
each of their Restricted Subsidiaries that is owing to the Company, any US
Borrower or any US Guarantor or a Person required to become a US Guarantor
pursuant to Section 9.10 shall be evidenced by the US Intercompany Note, which
promissory note shall be required to be pledged to the US Collateral Agent (or
its non-fiduciary agent or designee), for the benefit of the Secured Parties,
pursuant to the US Pledge Agreement.

 

93



--------------------------------------------------------------------------------



 



(d) Each of the Canadian Borrowers agree that all Indebtedness of each Canadian
Borrower and each of their Restricted Subsidiaries that is owing to the Company,
any Canadian Borrower or any Canadian Guarantor (or a Person required to become
a Canadian Guarantor pursuant to Section 9.10 shall be evidenced by the Canadian
Intercompany Note, which promissory note shall be required to be pledged to the
Canadian Collateral Agent, for the benefit of the Secured Parties, pursuant to
the Canadian Pledge Agreement — Canadian Credit Parties.
Notwithstanding the foregoing clauses (a) and (c), until the Discharge of Notes
Obligations, to the extent the foregoing requirements relate to any Notes
Priority Collateral, the Borrowers and the Guarantors shall only be required to
comply with the foregoing with respect to any Notes Priority Collateral to the
extent that such Notes Priority Collateral is concurrently being pledged to
secure the Notes Obligations and to the extent that the Notes Collateral Agent
shall have consented to, is satisfied with, or has otherwise made a
determination with respect to the foregoing, the Administrative Agents, the
Collateral Agents, the Lenders and the other Secured Parties shall be deemed to
have consented to, be satisfied with or otherwise be deemed to have accepted any
determination with any of the foregoing.
9.12 Use of Proceeds. The Borrower will use the proceeds of the Revolving Credit
Loans solely as provided in Section 8.20.
9.13 Changes in Business. The Company and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Company and its
Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities incidental or related to any of the foregoing.
9.14 Further Assurances.
(a) Subject to the applicable limitations set forth in this Agreement and the
Security Documents, the Borrowers will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any Applicable Law, or which
the US Administrative Agent or the US Collateral Agent, or the Canadian
Administrative Agent or the Canadian Collateral Agent, as applicable, or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents, all at the expense of the
Company and its Restricted Subsidiaries.
(b) Subject to any applicable limitations set forth in the Security Agreements,
any Mortgage and in Section 6.2, if any assets (including any owned Real
Property or improvements thereto (but not any leased Real Property or any Real
Property owned by a Canadian Subsidiary) or any interest therein) with a Fair
Market Value (on the date of acquisition) in excess of $5,000,000 or the CDN
Dollar Equivalent (individually) are acquired by the Company or any other Credit
Party after the Closing Date (other than assets constituting Excluded Assets (as
defined in the Security Agreements) and other assets constituting Collateral
under the Security Agreements that become subject to the Lien of the Security
Agreements upon acquisition thereof or assets subject to a Lien granted pursuant
to Section 10.2(c)), the Company will notify the US Collateral Agent (who shall
thereafter notify the Lenders) thereof and will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the US Collateral Agent or the Canadian Collateral Agent, as
applicable, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in
Section 9.14(c), all at the expense of the Credit Parties; provided that, until
the Discharge of Notes Obligations to the extent that the foregoing requirements
relate to any Notes Priority Collateral, the Borrowers and the Guarantors shall
only be required to comply with the foregoing with respect to any Notes Priority
Collateral to the extent that such Notes Priority Collateral is concurrently
being pledged to secure the Notes Obligations and to the extent that the Notes
Collateral Agent shall have consented to, is satisfied with, or has otherwise
made a determination with respect to the foregoing, the Administrative Agents,
the Collateral Agents, the Lenders and the other Secured Parties shall be deemed
to have consented to, be satisfied with or otherwise be deemed to have accepted
any determination with any of the foregoing; provided further that in no event
shall any such assets owned by a Canadian Borrower or Canadian Guarantor secure
the US Obligations.

 

94



--------------------------------------------------------------------------------



 



(c) Any Mortgage delivered to the US Collateral Agent in accordance with
Section 9.14(b) shall be accompanied by (A) (i) a policy or policies of title
insurance or a marked unconditional binder or commitment thereof issued by a
nationally recognized title insurance company insuring the Lien of such Mortgage
as a valid Lien (with the priority described therein, provided, however, in the
event any Mortgaged Property is located in a jurisdiction imposing mortgage
recording fees or like charges, the Lien of the corresponding Mortgage shall not
exceed the Fair Market Value of such Mortgaged Property on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2, together with such endorsements and reinsurance as
the US Administrative Agent or the US Collateral Agent may reasonably request
and which are available at commercially reasonable rates in the jurisdiction
where the applicable Mortgaged Property is located (other than a creditor’s
rights endorsement, and each of the title insurance policies in respect of
properties in Canada shall: (1) be issued by a nationally recognized title
insurer; (2) contain at the option of the US Collateral Agent, al “ALTA
Inclusion” endorsement; and (3) otherwise in form in substance customary for a
transaction similar in nature to the subject transaction), and (ii) unless the
applicable Collateral Agent shall have otherwise agreed, either (A) a survey for
which all necessary fees (where applicable) have been paid (1) prepared by a
surveyor reasonably acceptable to the US Collateral Agent, (2) dated or
re-certificated not earlier than three months prior to the date of such
delivery, (3) certified to the US Administrative Agent, the US Collateral Agent
and the title insurance company issuing the title insurance policy for such
Mortgaged Property pursuant to clause (i), which certification shall be
reasonably acceptable to the US Collateral Agent and (4) complying with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys”, jointly
established and adopted by ALTA, ACSM and NSPS in 1999 (except for such
deviations as are acceptable to the applicable Collateral Agent) or (B) coverage
under the title insurance policy or policies referred to in clause (i) above
that does not contain a general exception for survey matters and which contains
survey-related endorsements reasonably acceptable to the US Collateral Agent,
(B) a local opinion of counsel to the Company with respect to the enforceability
and perfection of the applicable Mortgages and any related fixture filings (or
in the event a Subsidiary of the Company is the mortgagor, to such Subsidiary)
in form and substance reasonably satisfactory to the US Collateral Agent,
(C) completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers and each Credit Party relating thereto); (D) proper
fixture filings under the Uniform Commercial Code on Form UCC-1 for filing under
the Uniform Commercial Code, desirable to perfect the security interests in
fixtures purported to be created by the Mortgages in favor of the US Collateral
Agent; provided, however, that to the extent local counsel opines that the
Mortgages would constitute a valid and effective fixture filing in the
jurisdiction in which any Mortgaged Property is located, in form and substance
reasonably satisfactory to the US Collateral Agent, fixture filings shall not be
required; (E) such affidavits, certificates, information (including financial
data) and instruments of indemnification (including a so-called “gap”
indemnification) as shall be reasonably required to induce the title company to
issue the title policies and endorsements contemplated in clause (A) above,
(F) evidence reasonably acceptable to the US Collateral Agent of payment by the
Company of all Mortgage title policy premiums, search and examination charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages, fixture filings and issuance of the title policies
above; and (G) such other documents, instruments, certificates and agreements,
as the US Collateral Agent shall reasonably require to create, evidence or
perfect a valid and perfected first-priority Liens on the Mortgaged Properties,
subject to Liens permitted by Section 10.2 of this Agreement and to the extent
that the Notes Collateral Agent shall have consent to, is satisfied with, or has
otherwise made a determination with respect to the foregoing (other than in the
case of clause (C) above), the Administrative Agents, the Collateral Agents, the
Lenders and the other Secured Parties shall be deemed to have consented to be
satisfied with or otherwise be deemed to have accepted any determination with
any of the foregoing.
(d) Notwithstanding anything herein to the contrary, if the US Collateral Agent
or the Canadian Collateral Agent, as applicable, and the Company reasonably
determine in writing that the cost of creating or perfecting any Lien on any
property is excessive in relation to the benefits afforded to the Secured
Parties thereby, then such property may be excluded from the Collateral for all
purposes of the Credit Documents (it being understood that, until the Discharge
of Notes Obligations, with respect to any Notes Priority Collateral, to the
extent that the Notes Collateral Agent shall have made any determination with
respect to the foregoing, the US Collateral Agent shall be deemed to have made
the same determination).
9.15 Designation of Subsidiaries. The board of directors of the Company may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (b) a Borrower may not be
designated as an Unrestricted Subsidiary and (c) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the
purposes of any Senior Secured Notes Document or any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Company therein at the date of designation in an amount equal to the net book
value of the Company’s (as applicable) investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
9.16 Cash Management. The Borrowers and Subsidiary Guarantors will establish and
maintain the cash management systems described below:
(a) Within 90 days after the Closing Date (or such later date as the US
Administrative Agent may reasonably agree in writing), each Borrower will, and
will cause each of the Subsidiary Guarantors to, establish and maintain, at
their sole expense, blocked accounts or lockboxes and related deposit accounts
(in each case, “Blocked Accounts”) into which each Borrower and Subsidiary
Guarantors shall promptly deposit and direct their respective Account Debtors to
directly remit all payments on Accounts and all payments constituting proceeds
of Inventory or other Collateral (other than Uncontrolled Cash) in the identical
form in which such payments are made, whether by cash, check or other manner and
shall be identified and segregated from all other funds of the Borrowers and
Subsidiary Guarantors. Each Borrower and the Subsidiary Guarantors shall
deliver, or cause to be delivered, to the applicable Collateral Agent a Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account for the benefit of each Borrower and any Subsidiary Guarantor is
maintained. Except as permitted by Section 9.16(b)(iv), each Borrower and the
Subsidiary Guarantors shall not establish any deposit accounts after the Closing
Date into which the proceeds of any Revolving Priority Collateral are to be
deposited, unless each Borrower or the Subsidiary Guarantor (as applicable) have
complied in full with the provisions of this Section 9.16 with respect to such
deposit accounts. Notwithstanding the foregoing, all proceeds of the Loans shall
be deposited into deposit accounts subject to the control of either the US
Collateral Agent or the Canadian Collateral Agent, which shall be established
within 90 days after the Closing Date (or such later date as the US
Administrative Agent may reasonably agree in writing).

 

95



--------------------------------------------------------------------------------



 



(b) At all times after the initial Blocked Accounts are established pursuant
Section 9.16(a), the Borrowers and Subsidiary Guarantors shall maintain a cash
management system which is acceptable to the US Administrative Agent (the “Cash
Management System”). The Cash Management System shall contain, among other
things, the following:
(i) With respect to the Blocked Accounts of Borrower and such Subsidiary
Guarantor as the US Administrative Agent shall determine in its sole discretion,
the applicable bank maintaining such Blocked Accounts shall agree, pursuant to
the applicable Control Agreement, to forward on each Business Day all amounts,
except any Uncontrolled Cash and nominal amounts which are required to be
maintained in such Blocked Accounts under the terms of the Borrowers’
arrangements with the bank at which such Blocked Accounts are maintained, which
nominal amounts shall not exceed $20,000 or the CDN Dollar Equivalent thereof as
to any individual Blocked Account at any time, in each Blocked Account, with
respect to amounts in Blocked Accounts of the US Borrowers, to one Blocked
Account designated as the US concentration account in the name of the Company
(the “US Concentration Account”) at the bank that shall be designated as the US
Concentration Account bank for the Company (the “US Concentration Account Bank”)
and, with respect to amounts in Blocked Accounts of the Canadian Borrowers, to
one Blocked Account designated as the Canadian concentration account in the name
of the Company (the “Canadian Concentration Account”) at the bank that shall be
designated as the Canadian Concentration Account bank for the Company (the
“Canadian Concentration Account Bank”). The US Concentration Account Bank shall
agree, pursuant to the applicable Control Agreement from and after the receipt
of a notice (a “US Activation Notice”) from the US Collateral Agent (which US
Activation Notice may be given by US Collateral Agent or the US Administrative
Agent at any time during the existence of a Cash Dominion Event) and so long as
such Cash Dominion Event is continuing, to forward on each Business Day all
amounts in the US Concentration Account to the account designated as US
collection account (the “US Collection Account”) which shall be under the
exclusive dominion and control of the US Collateral Agent and/or the US
Administrative Agent; provided that at any time when no Cash Dominion Event is
continuing, the balance standing to the credit of the US Concentration Account
shall be distributed as directed by the Company in accordance with this
Section 9.16. The Canadian Concentration Account Bank shall agree, pursuant to
the applicable Control Agreement from and after the receipt of a notice (a
“Canadian Activation Notice”) from the Canadian Collateral Agent (which Canadian
Activation Notice may be given by Canadian Collateral Agent or the Canadian
Administrative Agent at any time during the existence of a Cash Dominion Event)
and so long as such Cash Dominion Event is continuing, to forward on each
Business Day all amounts in the Canadian Concentration Account to the account
designated as Canadian collection account (the “Canadian Collection Account”)
which shall be under the exclusive dominion and control of the Canadian
Collateral Agent and/or the Canadian Administrative Agent; provided that at any
time when no Cash Dominion Event is continuing, the balance standing to the
credit of the Canadian Concentration Account shall be distributed as directed by
the Company in accordance with this Section 9.16.
(ii) With respect to the Blocked Accounts of such US Borrowers as the US
Collateral Agent shall determine in its sole discretion, the applicable bank
maintaining such Blocked Accounts shall agree, from and after the receipt of a
US Activation Notice from the US Collateral Agent (which US Activation Notice
may be given by US Collateral Agent at any time during the existence of a Cash
Dominion Event) and so long as such Cash Dominion Event is continuing, to
forward all immediately available collected funds in each Blocked Account, as of
the close of business on the prior Business Day, to the US Collection Account
and to commence the process of daily sweeps for such Blocked Account into the US
Collection Account;
(iii) With respect to the Blocked Accounts of such Canadian Borrowers as the
Canadian Collateral Agent shall determine in its sole discretion, the applicable
bank maintaining such Blocked Accounts shall agree, from and after the receipt
of a Canadian Activation Notice from the Canadian Collateral Agent (which
Canadian Activation Notice may be given by Canadian Collateral Agent at any time
during the existence of a Cash Dominion Event) and so long as such Cash Dominion
Event is continuing, to forward all immediately available collected funds in
each Blocked Account, as of the close of business on the prior Business Day, to
the Canadian Collection Account and to commence the process of daily sweeps for
such Blocked Account into the Canadian Collection Account; and

 

96



--------------------------------------------------------------------------------



 



(iv) Any provision of this Section 9.16 to the contrary notwithstanding, the
Borrowers may maintain (A) accounts, the funds in which are specifically and
exclusively used, in the ordinary course of business, for the payment of
payroll, salaries and wages, workers’ compensation, benefits and similar
expenses or taxes, including for withholding, (B) accounts, all the cash and
Permitted Investments contained in which consist of (1) proceeds from the
issuance or incurrence of Indebtedness (including the Loans) or the issuance of
Capital Stock (and warrants or options or stock appreciation or similar rights
issued in respect of such Capital Stock), (2) proceeds from the sale or other
Disposition of assets (other than Revolving Priority Collateral) or (3) proceeds
of insurance and condemnation awards (and payments in lieu thereof) relating to
any assets (other than ABL First Priority Collateral) and (C) an amount not to
exceed $250,000 or the CDN Dollar Equivalent thereof for each individual account
and $2,000,000 or the CDN Dollar Equivalent in the aggregate that is on deposit
in a segregated account or accounts which the Company designates in writing as
being the “uncontrolled cash account” (the “Designated Disbursement Account”)
that are not part of the Cash Management Systems and, which accounts are not be
required to be subject to a Control Agreement or be considered a Blocked
Account.
(c) The Borrowers shall, acting as trustee for applicable Collateral Agent,
receive, as the property of applicable Collateral Agent, any monies, checks,
notes, drafts or any other payment relating to and/or proceeds of Accounts,
Inventory or other Revolving Priority Collateral which come into their
possession or under their control and, following the establishment of the Cash
Management Systems pursuant to this Section 9.16, within three (3) Business Days
after receipt thereof, shall deposit or cause the same to be deposited in the
Blocked Accounts, or remit the same or cause the same to be remitted, in kind,
to the applicable Collateral Agent.
9.17 Post-Closing Covenants. The Company shall, and shall cause each Subsidiary
to, comply with the terms and conditions set forth on Schedule 9.17.
SECTION 10. Negative Covenants
The Company hereby covenants and agrees that on the Closing Date and thereafter,
until the Total Revolving Credit Commitment and all Letters of Credit have
terminated (unless such Letters of Credit have been Cash Collateralized on terms
and conditions set forth in Section 3.7) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred under the Credit
Documents (other than Cash Management Obligations under Secured Cash Management
Agreements, Hedging Obligations under Secured Hedging Agreements or contingent
indemnification obligations), are paid in full:
10.1 Limitation on Indebtedness. The Company will not, and will not permit any
of the Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise with respect to any Indebtedness, except:
(a) Indebtedness arising under the Credit Documents and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;
(b) Indebtedness of (i) the Borrowers or any Subsidiary Guarantor owing to the
Borrowers or any Subsidiary; provided that any such Indebtedness owing by a
Borrower or a Subsidiary Guarantor to a Subsidiary that is not a Subsidiary
Guarantor shall (x) be evidenced by either the US Intercompany Note or the
Canadian Intercompany Note, as applicable, or (y) otherwise be outstanding on
the Closing Date so long as such Indebtedness is evidenced by an intercompany
note substantially in the form of Exhibit J-1 or Exhibit J-2 or otherwise
subject to subordination terms substantially identical to the subordination
terms set forth in either the US Intercompany Note or the Canadian Intercompany
Note, as applicable, within 60 days of the Closing Date or such later date as
the US Administrative Agent shall reasonably agree, in each case, to the extent
permitted by Applicable Law and not giving rise to material adverse tax
consequences, (ii) any Subsidiary that is not a Subsidiary Guarantor owing to
any other Subsidiary that is not a Subsidiary Guarantor and (iii) to the extent
permitted by Section 10.5, any Subsidiary that is not a Subsidiary Guarantor
owing to the Company or any Subsidiary Guarantor.
(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance);
(d) except as provided in clauses (g) and (j) below, Guarantee Obligations
incurred by (i) any Restricted Subsidiary in respect of Indebtedness of the
Company or any other Restricted Subsidiary that is permitted to be incurred
under this Agreement and (ii) the Company in respect of Indebtedness of any
Restricted Subsidiary that is permitted to be incurred under this Agreement;

 

97



--------------------------------------------------------------------------------



 



(e) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors and licensees;
(f) (i) (A) Indebtedness arising under Capitalized Leases, other than
Capitalized Leases in effect on the Closing Date (and set forth on
Schedule 10.1) and (B) Indebtedness (including Capitalized Lease Obligations)
the proceeds of which are used to finance the acquisition, construction, repair,
replacement, expansion or improvement of fixed or capital assets or otherwise
incurred in respect of Capital Expenditures, industrial revenue bonds or other
similar government or municipal bond that (I) is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement, expansion or improvement and (II) is not incurred or issued to
acquire Capital Stock of any Person, and (ii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to permitted under this Section 10.1(f) shall not exceed the greater of (x)
$35,000,000 or (y) 2.00% of Consolidated Total Assets after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof at any time;
(g) (i) Closing Date Indebtedness (other than Indebtedness permitted under
Sections 10.1(a) or 10.1(i)) and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;
(h) Indebtedness in respect of Hedging Agreements incurred in the ordinary
course of business and not for speculative purposes;
(i) Indebtedness in respect of the Senior Secured Notes in an aggregate
principal amount not to exceed $730,000,000 and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;
(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Company or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that
(x) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,
(y) such Indebtedness is not guaranteed in any respect by Holdings, the
Borrowers or any Restricted Subsidiary (other than any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
or any of its Subsidiaries), and
(z) (A) the Capital Stock of such Person is pledged to a US Collateral Agent or
Canadian Collateral Agent, as applicable (or their non-fiduciary agent or
designee) to the extent required under Section 9.11 and (B) such Person executes
a supplement to each of the applicable Guarantee, the Security Agreement and the
Pledge Agreement and a joinder to the Intercreditor Agreement, if applicable,
and the applicable Intercompany Note, in each case to the extent required under
Sections 9.10, 9.11 or 9.14(b), as applicable; provided that the assets covered
by such pledges and security interests may, to the extent permitted by
Section 10.2, equally and ratably secure such Indebtedness assumed with the
Secured Parties subject to intercreditor arrangements in form and substance
reasonably satisfactory to the US Administrative Agent); provided, further, that
the requirements of this clause (z) shall not apply to any Indebtedness of the
type that could have been incurred under Section 10.1(f); and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(k) (i) Indebtedness of the Company or any Restricted Subsidiary issued or
incurred to finance a Permitted Acquisition; provided that
(x) with respect to any secured Indebtedness, to the extent that the Liens
securing such Indebtedness are on Collateral (other than assets acquired
pursuant to the respective Permitted Acquisition), the holders of such
Indebtedness (or a representative or trustee on their behalf) shall have entered
into the Intercreditor Agreement or another similar agreement reasonably
satisfactory to the US Administrative Agent and the Company providing that the
Liens securing such Indebtedness shall rank junior to the liens securing the
Obligations or with the same priority as the Notes Obligations with respect to
the Collateral,

 

98



--------------------------------------------------------------------------------



 



(y) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the issuance or incurrence of such Indebtedness and the
consummation of such Permitted Acquisition, calculated on a Pro Forma Basis,
after giving effect to such incurrence or issuance and such Permitted
Acquisition as if such incurrence or issuance and acquisition had occurred on
the first day of such Test Period, shall be equal to or greater than 1.00 to
1.00, and
(z) before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; provided, further, that the aggregate amount of
Indebtedness that may be incurred pursuant to this Section 10.1(k) by Restricted
Subsidiaries that are not Borrowers or Guarantors shall not exceed $15,000,000
at any time; and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(l) (i) Indebtedness in respect of obligations of the Company or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Company or any Restricted Subsidiary
in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money;
(m) Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn out
or similar obligations, in each case entered into in connection with the
Disposition of any business, assets or Capital Stock permitted hereunder, other
than Guarantee Obligations incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing such
acquisition; provided that (i) such Indebtedness is not reflected on the balance
sheet of the Company or any Restricted Subsidiary (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum assumable liability in respect
of all such Indebtedness shall at no time exceed the gross proceeds, including
non-cash proceeds (the fair market value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Company and the Restricted
Subsidiaries in connection with such disposition;
(n) Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn out
or similar obligations, in each case entered into in connection with Permitted
Acquisitions or other Investments permitted under Section 10.5;
(o) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;
(p) Indebtedness of the Company or any Restricted Subsidiary consisting of (i)
obligations to pay insurance premiums or (ii) take or pay obligations contained
in supply agreements, in each case arising in the ordinary course of business
and not in connection with the borrowing of money;
(q) (i) unsecured Indebtedness representing deferred compensation to employees,
consultants or independent contractors of Holdings (or any direct or indirect
parent thereof), the Company and the Restricted Subsidiaries incurred in the
ordinary course of business and (ii) Indebtedness consisting of obligations of
Holdings (or any direct or indirect parent thereof), the Company or the
Restricted Subsidiaries under deferred compensation to their employees,
consultants or independent contractors or other similar arrangements incurred by
such Persons in connection with the Transactions and Permitted Acquisitions or
any other Investments permitted under Section 10.5;
(r) unsecured Indebtedness consisting of promissory notes issued by any Credit
Party to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to such Capital Stock) of Holdings (or any
direct or indirect parent thereof to the extent such direct or indirect parent
uses the proceeds to finance the purchase or redemption (directly or indirectly)
of their Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to such Capital Stock)), or the Company, in
each case to the extent permitted by Section 10.6;

 

99



--------------------------------------------------------------------------------



 



(s) Cash Management Services and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements in each case incurred in
the ordinary course of business;
(t) additional Indebtedness and any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding at any time pursuant to this Section 10.1(t) shall not
exceed the greater of (i) $50,000,000 and (ii) 3.00% of Consolidated Total
Assets after giving effect to the incurrence of such Indebtedness and the use of
the proceeds thereof;
(u) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(v) Indebtedness of Restricted Foreign Subsidiaries (that are not Credit Parties
and if such Restricted Foreign Subsidiary is not a Subsidiary Guarantor without
recourse against the Borrower or Subsidiary Guarantors, in each case except as
permitted under Section 10.5) for working capital purposes in an aggregate
principal amount outstanding at any time pursuant to this Section 10.1(v) not to
exceed the greater of (x) $10,000,000 and 1.00% of Consolidated Total Assets
after giving effect to the incurrence of such Indebtedness and the use of the
proceeds thereof;
(w) other unsecured Indebtedness of the Company and its Restricted Subsidiaries
so long as at the time of any such incurrence and after giving Pro Forma Effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) Excess Availability after giving Pro
Forma Effect to such incurrence shall not be and, for the 30 consecutive day
period immediately prior to the making of such incurrence, shall not have been,
less than 20% of the sum of (A) the lesser of (x) the US Total Revolving Credit
Commitment at such time and (y) the then applicable US Borrowing Base (as
calculated on a Pro Forma Basis after giving effect to such incurrence) and
(B) the lesser of (x) the Canadian Total Revolving Credit Commitment at such
time and (y) the then applicable Canadian Borrowing Base (as calculated on a Pro
Forma Basis after giving effect to such incurrence) and (iii) the Fixed Charge
Coverage Ratio as of the end of the most recently ended Test Period prior to the
incurrence of such Indebtedness, calculated on a Pro Forma Basis to give effect
to such incurrence as if such incurrence had been made as of the first day of
such period, shall be equal to or greater than 1.00 to 1.00; and
(x) all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of the Sections 10.1(a) through 10.1(w).
10.2 Limitation on Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Company or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:
(a) Liens created pursuant to the Credit Documents to secure the Obligations or
permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage;
(b) Permitted Liens;
(c) Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided
that (i) other than with respect to Capitalized Leases, such Liens attach
concurrently with or within 270 days after the acquisition, repair, replacement,
construction, expansion or improvement (as applicable) of the property subject
to such Liens, (ii) such Liens do not at any time encumber any property, except
for accessions to such property, other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capitalized Leases; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;
(d) Liens on property and assets listed in any title insurance policy obtained
in respect of a Mortgage Property or existing on the Closing Date and listed on
Schedule 10.2; provided that (i) such Lien does not extend to any other property
or asset of the Company or any Restricted Subsidiary other than after acquired
property that is (A) affixed or incorporated into the property covered by such
Lien or financed by Indebtedness permitted by Section 10.1 and (B) proceeds and
products thereof and (ii) to the extent applicable, such Lien shall secure only
those obligations that it secures on the Closing Date and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness permitted by
Section 10.1;

 

100



--------------------------------------------------------------------------------



 



(e) the modification, replacement, extension or renewal of any Lien permitted by
clauses (c), (d), (f), (g), (h), (q), (v) and (w) of this Section 10.2 upon or
in the same assets theretofore subject to such Lien other than after-acquired
property that is (i) affixed or incorporated into the property covered by such
Lien, (ii) in the case of Liens permitted by clauses (f), (h), (v) and (w) of
this Section 10.2, after-acquired property subject to a Lien securing
Indebtedness permitted under Section 10.1, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof;
(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 9.15), or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(j); provided that if such Liens attach at all times only to the
same assets that such Liens (other than after-acquired property that is
(i) affixed or incorporated into the property covered by such Liens, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 10.1(j), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
Permitted Acquisition or such other Investment, as applicable;
(g) Liens not otherwise permitted by this Section 10.2 if (i) the Secured
Leverage Ratio as of the end of the most recently ended Test Period prior to the
incurrence of the obligations secured by such Liens, calculated on a Pro Forma
Basis to give effect to such incurrence as if such incurrence had been made as
of the first day of such period, shall be equal to or less than 6.50 to 1.00;
and (ii) Excess Availability exceeds $20,000,000; provided that if such Liens
are on Collateral (other than cash and Permitted Investments), the holders of
the obligations secured by such Liens (or a representative or trustee on their
behalf) shall have entered into the Intercreditor Agreement or another similar
agreement reasonably satisfactory to the US Administrative Agent and the Company
providing that the Liens securing such obligations shall rank junior to the
Liens securing the Obligations or with the same priority as the Notes
Obligations with respect to the Collateral;
(h) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 10.1(i) and any related obligations, including those with respect to
cash management and hedging arrangements contemplated thereby; provided that
such Liens are subject to the terms of the Intercreditor Agreement;
(i) Liens securing Indebtedness or other obligations of the Company or a
Subsidiary in favor of the Company or any Subsidiary that is a Guarantor and
Liens securing Indebtedness or other obligations of any Subsidiary that is not a
Guarantor in favor of any Subsidiary that is not a Guarantor;
(j) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business and (iii) in favor of a banking institution arising as a
matter of law encumbering deposits (including the right to set off) and which
are within the general parameters customary in the banking industry;
(k) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(m) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments permitted under Section 10.5;
(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit,
automatic clearing house or sweep accounts of the Company or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Company and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Company or any Restricted Subsidiary in the ordinary
course of business;

 

101



--------------------------------------------------------------------------------



 



(o) Liens solely on any cash earnest money deposits made by the Company or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(q) Liens in respect of Permitted Sale Leasebacks;
(r) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any Accounts or other proceeds arising from Inventory consigned by
the Borrower or any Restricted Subsidiary pursuant to an agreement entered into
in the ordinary course of business;
(t) Liens on Capital Stock in joint ventures securing obligations of such joint
venture, or similar Liens resulting from standard joint venture agreements or
shareholder agreements and other similar agreements applicable to joint
ventures;
(u) Liens on Capital Stock of an Unrestricted Subsidiary that secures
Indebtedness or other obligations of such Unrestricted Subsidiary;
(v) Liens with respect to property or assets of any Restricted Foreign
Subsidiary that are not Credit Parties securing Indebtedness of such Restricted
Foreign Subsidiary permitted under Section 10.1(v); and
(w) Liens not otherwise permitted by this Section 10.2 so long as the aggregate
outstanding amount of Indebtedness and other obligations secured thereby at any
time does not exceed the greater of (i) $20,000,000 or (ii) 1.25% of
Consolidated Total Assets after giving effect to the incurrence of the
obligations secured by such Liens and the use of the proceeds thereof.
10.3 Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or Section 10.5, the Company will not, and will not permit any of
the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all its business units, assets or
other properties, except that:
(a) any Subsidiary of the Company or any other Person (other than Holdings) may
be merged, amalgamated or consolidated with or into the Company; provided that
(i) the Company shall be the continuing or surviving corporation or, in the case
of a merger, amalgamation or consolidation with or into the Company, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Company) shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof (the Company or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Company) shall expressly assume all the obligations of a Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the US Administrative Agent, (iii) no
Default or Event of Default has occurred and is continuing at the date of such
merger, amalgamation or consolidation or would result from such consummation of
such merger, amalgamation or consolidation and (iv) if such merger, amalgamation
or consolidation involves the Company and a Person that, prior to the
consummation of such merger, amalgamation or consolidation, is not a Subsidiary
of the Company, (A) the Fixed Charge Coverage Ratio as of the end of the most
recently ended Test Period prior to such merger, amalgamation or consolidation,
calculated on a Pro Forma Basis after giving effect to such merger, amalgamation
or consolidation as if such event had occurred as of the first day of such
period, shall be equal to or greater than 1.00 to 1.00, (B) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Company, shall have by a supplement to the
applicable Guarantee confirmed that its Guarantee shall apply to the Successor
Borrower’s obligations under this Agreement, (C) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation or consolidation or unless the Successor Borrower is the Company,
shall have by a supplement to the applicable Credit Documents confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this

 

102



--------------------------------------------------------------------------------



 



Agreement, (D) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger, amalgamation or consolidation or unless the Successor
Borrower is the Company, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) the Company shall
have delivered to the US Administrative Agent an officer’s certificate stating
that such merger, amalgamation or consolidation and any supplements to the
Credit Documents preserve the enforceability of the Guarantees and the
perfection and priority of the Liens under the Security Documents, (F) if
reasonably requested by the US Administrative Agent, an opinion of counsel shall
be required to be provided to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Credit Document and
(G) such merger, amalgamation or consolidation complies with all the conditions
set forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5; provided, further, that if the foregoing are
satisfied, the Successor Borrower (if other than the Company) will succeed to,
and be substituted for, the Company under this Agreement;
(b) any Subsidiary of the Company or any other Person (other than Holdings) may
be merged, amalgamated or consolidated with or into any one or more Subsidiaries
of the Company; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving corporation or (B) the Company
shall take all steps necessary to cause the Person formed by or surviving any
such merger, amalgamation or consolidation (if other than a Restricted
Subsidiary) to become a Restricted Subsidiary, (ii) in the case of any merger,
amalgamation or consolidation involving one or more Guarantors, a Guarantor
shall be the continuing or surviving corporation or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the applicable Guarantee, the
applicable Security Agreement, the applicable Pledge Agreement and any
applicable Mortgage and a joinder to the applicable Intercompany Note and, if
required, the Intercreditor Agreement in form and substance reasonably
satisfactory to the US Administrative Agent in order for the surviving Person to
become a Guarantor and pledgor, mortgagor and grantor of Collateral for the
benefit of the Secured Parties and to acknowledge and agree to the terms of, if
required, the Intercreditor Agreement and the applicable Intercompany Note,
(iii) no Default or Event of Default has occurred and is continuing on the date
of such merger, amalgamation or consolidation or would result from the
consummation of such merger, amalgamation or consolidation and (iv) if such
merger, amalgamation or consolidation involves a Subsidiary and a Person that,
prior to the consummation of such merger, amalgamation or consolidation, is not
a Subsidiary of the Borrower, (A) the Fixed Charge Coverage Ratio as of the end
of the most recently ended Test Period prior to such merger, amalgamation or
consolidation, calculated on a Pro Forma Basis after giving effect to such
merger, amalgamation or consolidation as if such event had occurred as of the
first day of such period, shall be equal to or greater than 1.00 to 1.00,
(B) the Company shall have delivered to the US Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Credit Document preserve the enforceability of the Guarantees
and the perfection and priority of the Liens under the Security Documents and
(C) such merger, amalgamation or consolidation shall comply with all the
conditions set forth in the definition of the term “Permitted Acquisition” or is
otherwise permitted under Section 10.5;
(c) any Restricted Subsidiary that is not a Subsidiary Guarantor or Borrower may
(i) merge, amalgamate or consolidate with or into any other Restricted
Subsidiary and (ii) sell, lease, license, transfer or otherwise Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Company, a
Guarantor or any other Restricted Subsidiary of the Company;
(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Subsidiary Guarantor; provided that
if such Subsidiary Guarantor is not the surviving entity, such merger,
amalgamation or consolidation shall be deemed to be an “Investment” and subject
to the limitations set forth in Section 10.5 and (iii) sell, lease, license,
transfer or otherwise Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company or any other Guarantor;
(e) any Restricted Subsidiary may liquidate or dissolve if (x) the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Subsidiary Guarantor, any
assets or business not otherwise Disposed of or transferred in accordance with
Sections 10.4 or 10.5, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, another Guarantor after
giving effect to such liquidation or dissolution;
(f) the Mergers may be consummated; and
(g) to the extent that no Default or Event of Default would result from the
consummation of such disposition, the Company and the Restricted Subsidiaries
may consummate a merger, amalgamation, dissolution, liquidation, consolidation
or disposition, the purpose of which is to effect a disposition permitted
pursuant to Section 10.4.

 

103



--------------------------------------------------------------------------------



 



10.4 Limitation on Sale of Assets. The Company will not, and will not permit any
of the Restricted Subsidiaries to, directly or indirectly, (i) convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including receivables and leasehold interests) (each a “Disposition”),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from a Recovery Event), or (ii) sell
to any Person (other than the Borrowers or a Guarantor) any shares owned by it
of any Restricted Subsidiary’s Capital Stock, except that:
(a) The Company and the Restricted Subsidiaries may sell, transfer or otherwise
Dispose of the following in the ordinary course of business: (i) obsolete,
worn-out, used or surplus assets to the extent such assets are not necessary for
the operation of the Company’s and its Subsidiaries’ business; (ii) inventory
and goods held for sale or other immaterial assets (including abandoning any
registrations or applications of any intellectual property); and (iii) cash and
Permitted Investments;
(b) The Company and the Restricted Subsidiaries may (i) enter into non-exclusive
licenses, sublicenses or cross-licenses of intellectual property, (ii) license,
sublicense or cross-license intellectual property if done on terms customary for
companies in the industry in which the Company and the Restricted Subsidiaries
conduct business and in the ordinary course of business or (iii) lease,
sublease, license or sublicense any real or personal property, other than any
intellectual property, in the ordinary course of business;
(c) The Company and the Restricted Subsidiaries may Dispose for Fair Market
Value; provided that (i) with respect to any Disposition pursuant to this
Section 10.4(c) for a purchase price in excess of $10,000,000, the Company or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided that, for purposes of
determining what constitutes cash under this clause (i), (A) any liabilities (as
shown on the Company’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Company or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Company
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Company or
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of applicable Disposition and
(C) any Designated Non-cash Consideration received by the Company or such
Restricted Subsidiary in such Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not exceeding
$10,000,000 at the time of the receipt of such Designated Non-cash
Consideration, with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without given effect to
subsequent changes in value, (ii) any non-cash proceeds received in the form of
Indebtedness or Capital Stock are pledged to the applicable Collateral Agent to
the extent required under Section 9.11, (iii) after giving effect to any such
Disposition, no Default or Event of Default shall have occurred and be
continuing and (iv) if the proceeds of such Disposition received by the Company
or any Restricted Subsidiary exceed $10,000,000, the Company shall deliver to
the US Administrative Agent an updated Borrowing Base Certificate, giving Pro
Forma Effect to such Disposition, and such Borrowing Base Certificate shall show
Excess Availability greater than $20,000,000;
(d) The Company and the Restricted Subsidiaries may sell or discount without
recourse Accounts arising in the ordinary course of business in connection with
the compromise or collection thereof;
(e) The Company and the Restricted Subsidiaries may Dispose to the Company or to
a Restricted Subsidiary; provided that if the transferor of such property is a
Borrower or a Guarantor (i) the transferee thereof must either be a Borrower or
a Guarantor or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 10.5;
(f) The Company and the Restricted Subsidiaries may Dispose of property
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(g) The Company and its Restricted Subsidiaries may enter into Sale Leasebacks,
so long as (i) after giving effect to any such transaction, no Default or Event
of Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio as of the end of the most recently ended Test Period prior to Sale
Leaseback, calculated on a Pro Forma Basis after giving effect to transaction as
if such transaction had occurred as of the first day of such period, shall be
equal to or greater than 1.00 to 1.00 and (iii) the aggregate amount of all
Permitted Sale Leasebacks consummated under this Section 10.4(g) shall not
exceed $150,000,000 for all transactions consummated after the Closing Date;

 

104



--------------------------------------------------------------------------------



 



(h) The Company and the Restricted Subsidiaries may Dispose of Investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(i) The Company and the Restricted Subsidiaries may effect any transaction
permitted by Sections 10.3, 10.5 or 10.6;
(j) Dispositions of inventory of the Company and its Restricted Subsidiaries
determined by the management of the Company to be no longer useful or necessary
in the operation of the business of the Company or any of the Restricted
Subsidiaries;
(k) Dispositions listed on Schedule 10.4;
(l) the unwinding of any Hedging Agreement;
(m) Dispositions of any asset between or among the Company and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(l) above; and
(n) subject to the provisions of the definition of “Holdings”, Holdings may take
any action which is necessary to achieve a substitution by a New Holdings of a
Previous Holdings.
10.5 Limitation on Investments. The Company will not, and will not permit any of
the Restricted Subsidiaries to, make any advance, loan, extensions of credit or
capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
(a) extensions of trade credit, asset purchases (including purchases of
inventory, supplies and materials), the lease of any asset and the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons, in each case in the ordinary course of business;
(b) Investments constituting Permitted Investments at the time such Investments
are made;
(c) loans and advances to officers, directors, employees and consultants of
Holdings (or any direct or indirect parent thereof), the Company or any of its
Restricted Subsidiaries (i) to finance the purchase of Capital Stock (or any
options or warrants or stock appreciation or similar rights issued with respect
to such Capital Stock) of Holdings (or any direct or indirect parent thereof);
provided that the amount of such loans and advances used to acquire such Capital
Stock (or any options or warrants or stock appreciation or similar rights issued
with respect to such Capital Stock) shall be contributed to the Company in cash
as common equity, (ii) for reasonable and customary business related travel
expenses, entertainment expenses, moving expenses and similar expenses, in each
case incurred in the ordinary course of business, and (iii) for additional
purposes not contemplated by subclause (i) or (ii) above; provided that the
aggregate principal amount at any time outstanding with respect to this
Section 10.5(c)(iii) shall not exceed $10,000,000;
(d) Investments (i) existing or contemplated on the Closing Date and listed on
Schedule 10.5, (ii) existing on the Closing Date of the Company or any
Restricted Subsidiary in the Company or any other Restricted Subsidiary and
(iii) any modification, replacement, renewal, extension or reinvestment thereof,
so long as the aggregate amount of all Investments pursuant to this
Section 10.5(d) is not increased at any time above the amount of such
Investments existing on the Closing Date;
(e) Investments in Hedging Agreements permitted by Section 10.1(h);
(f) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of business
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

 

105



--------------------------------------------------------------------------------



 



(g) Investments to the extent that the payment for such Investments is made
solely with the Capital Stock (or any options or warrants or stock appreciation
or similar rights issued with respect to such Capital Stock) of Holdings (or any
direct or indirect parent thereof) or the Company;
(h) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;
(i) Investments in any Borrower or any Guarantor and Investments by any
Subsidiary that is not a Borrower or a Subsidiary Guarantor in the Company or
any other Subsidiary;
(j) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(k) The Company may make a loan to Holdings (or any direct or indirect parent
thereof) that could otherwise be made as a Dividend permitted under
Section 10.6;
(l) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(m) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(n) Guarantees by the Company or any Restricted Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
(o) Investments made to repurchase or retire Capital Stock (or any options or
warrants or stock appreciation or similar rights issued with respect to such
Capital Stock) of Holdings (or any direct or indirect parent thereof) or the
Company owned by any employee stock ownership plan or key employee stock
ownership plan of Holdings (or any direct or indirect parent thereof) or the
Company;
(p) the Transactions;
(q) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of Permitted Acquisition Consideration of such Permitted Acquisition made
or provided by the Borrowers or any Subsidiary Guarantor for any Restricted
Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Borrower or Subsidiary Guarantor, shall not
cause the aggregate amount of all such Investments made pursuant to this
Section 10.5(q) to exceed $10,000,000; provided, further, that the foregoing
limitation shall not apply to the extent the Payment Conditions with respect to
Section 10.5(w) have been satisfied;
(r) any additional Investments (including Investments in Minority Investments,
Investments in Unrestricted Subsidiaries, Investments in joint ventures or
similar entities that do not constitute Restricted Subsidiaries, Investments
constituting Permitted Acquisitions and Investments in Restricted Subsidiaries
that are not, and do not become, Borrowers or Guarantors), as valued at the Fair
Market Value of such Investment at the time each such Investment is made;
provided that the aggregate amount of such Investment (as so valued) shall not
cause the aggregate amount of all such Investments made pursuant to this
Section 10.5(r) (as so valued) to exceed (A) the greater of (x) $20,000,000 and
(y) 1.25% of Consolidated Total Assets after giving effect to such Investment
plus (B) an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in respect of any
such Investment (which amount shall not exceed the amount of such Investment
valued at the Fair Market Value of such Investment at the time such Investment
was made);
(s) Investments arising as a result of Permitted Sale Leasebacks;
(t) Investments held by any Person acquired after the Closing Date or of any
Person merged into the Company or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 10.3 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

106



--------------------------------------------------------------------------------



 



(u) Investments in Unrestricted Subsidiaries for the purpose of consummating
transactions permitted under Sections 10.4(g);
(v) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Dividends permitted under Sections 10.1, 10.3, 10.4 and 10.6; and
(w) other Investments (including Investments in Minority Investments,
Investments in Unrestricted Subsidiaries, Investments in joint ventures or
similar entities that do not constitute Restricted Subsidiaries, Investments
constituting Permitted Acquisitions and Investments in Restricted Subsidiaries
that are not, and do not become, Borrowers or Guarantors); provided that at the
time such Investment is made and after giving effect thereto, each of the
Payment Conditions is satisfied.
10.6 Limitation on Dividends. The Company will not pay any dividends (other than
dividends payable solely in the Capital Stock of the Company) or return any
capital to its equity holders or make any other distribution, payment or
delivery of property or cash to its equity holders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation or similar rights issued with respect to any of its Capital
Stock), or set aside any funds for any of the foregoing purposes, or permit the
Company or any of the Restricted Subsidiaries to purchase or otherwise acquire
for consideration (other than in connection with an Investment permitted by
Section 10.5) any shares of any class of the Capital Stock of Holdings (or any
direct or indirect parent thereof) or the Capital Stock of the Company, now or
hereafter outstanding (or any options or warrants or stock appreciation or
similar rights issued with respect to any of the Capital Stock of the Company
(or any direct or indirect parent thereof)) (all of the foregoing “Dividends”);
provided that:
(a) the Company may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Capital Stock for
another class of Capital Stock or rights to acquire its Capital Stock or with
proceeds from substantially concurrent equity contributions or issuances of new
shares of its Capital Stock; provided that any terms and provisions material to
the interests of the Lenders, when taken as a whole, contained in such other
class of Capital Stock are at least as advantageous to the Lenders as those
contained in the Capital Stock redeemed thereby;
(b) so long as no Default or Event of Default has occurred, is continuing or
would result therefrom, the Company may redeem, acquire, retire or repurchase
shares of its Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to any of such Capital Stock) (or to allow
any of the Company’s direct or indirect parent companies to so redeem, retire,
acquire or repurchase their Capital Stock (or any options or warrants or stock
appreciation or similar rights issued with respect to any of its Capital Stock))
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of Holdings (or any direct or
indirect parent thereof) and its Subsidiaries, with the proceeds of Dividends
from, the Company, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation or similar rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that, except with respect to non-discretionary repurchases,
acquisitions, retirements or redemptions pursuant to the terms of any stock
option or stock appreciation or similar rights plan, any management, director
and/or employee stock ownership or incentive plan, stock subscription plan,
employment termination agreement or any other employment agreement or equity
holders’ agreement, the aggregate amount of all cash paid in respect of all such
shares of Capital Stock (or any options or warrants or stock appreciation rights
issued with respect to any of such Capital Stock) so redeemed, acquired, retired
or repurchased in any calendar year does not exceed the sum of (i) $15,000,000
(which shall increase to $30,000,000 subsequent to the consummation of a
Qualifying IPO) plus (ii) all net cash proceeds obtained by the Company during
such calendar year from the sale of such Capital Stock to other present or
former officers, consultants, employees and directors in connection with any
permitted compensation and incentive arrangements plus (iii) all net cash
proceeds obtained from any key-man life insurance policies received during such
calendar year; notwithstanding the foregoing, 100% of the unused amount of
payments in respect of Section 10.6(b)(i) (before giving effect to any carry
forward) may be carried forward to the immediately succeeding fiscal year (but
not any other) and utilized to make payments pursuant to this Section 10.6(b)
(any amount so carried forward shall be deemed to be used last in the subsequent
fiscal year);
(c) to the extent constituting Dividends, the Company may make Investments
permitted by Section 10.5;

 

107



--------------------------------------------------------------------------------



 



(d) to the extent constituting Dividends, the Company may enter into and
consummate transactions expressly permitted by any provision of Section 10.3,
and the Company may pay Dividends to its parent companies as and when necessary
to enable them to effect such Dividends;
(e) the Company may repurchase Capital Stock of the Company (or any direct or
indirect parent thereof) upon exercise of stock options or warrants if such
Capital Stock represents all or a portion of the exercise price of such options
or warrants, and the Company may pay Dividends to its parent companies as and
when necessary to enable such Persons to effect such repurchases;
(f) the Company may make additional Dividends; provided that each of the Payment
Conditions are satisfied;
(g) the Company may make and pay Dividends to its direct or indirect parent
companies:
(i) the proceeds of which will be used to allow any direct or indirect parent of
the Company to pay the tax liability to each relevant jurisdiction in respect of
consolidated, combined, unitary or affiliated returns that include the Company
(or, if the Company is a disregarded entity, the income of the Company), but
only to the extent of taxes that the Company would have to pay if it had filed a
tax return on a standalone basis for itself and its Subsidiaries; provided, that
proceeds attributable to any taxes imposed on an Unrestricted Subsidiary shall
be permitted only to the extent such Unrestricted Subsidiary distributed cash to
the Company or its Restricted Subsidiaries;
(ii) the proceeds of which shall be used by any direct or indirect parent of the
Company to pay its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $2,000,000 in any fiscal year
plus any actual, reasonable and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof);
(iii) the proceeds of which shall be used by such parent company to pay
franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence;
(iv) the proceeds of which shall be used by such parent companies to make
Investments contemplated by Section 10.5(e) and Dividends contemplated by
Section 10.6(b);
(v) the proceeds of which shall be used by any direct or indirect parent of the
Company to pay fees and expenses (other than to Affiliates) related to any
unsuccessful equity issuance or offering or debt issuance, incurrence or
offering, Disposition or acquisition or investment transaction permitted by this
Agreement; and
(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees and consultants of any direct or
indirect parent of the Company to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Company and its
Restricted Subsidiaries;
(h) the Company may (i) pay cash in lieu of fractional shares in connection with
any Dividend, split or combination thereof or any Permitted Acquisition and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;
(i) the Company may pay Dividends in an amount equal to withholding or similar
taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Capital Stock in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options; provided in each case that payments made under this
Section 10.6(i) shall not exceed $5,000,000 in the aggregate;
(j) the Company may make payments described in Sections 10.12(c), (e), (g), (h),
(i), (j) and (l) (subject to the conditions set out therein);

 

108



--------------------------------------------------------------------------------



 



(k) the Company may pay Dividends to its parent companies so that such parents
may make payments of interest under the Parent Loan (including any amounts of
accrued interest that have been added to the principal amount outstanding under
the Parent Loan); provided that the payments made under this Section 10.6(l)
shall not exceed $200,000 in the aggregate; and
(l) so long (i) as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) no Cash Dominion Event is occurring
and (iii) the Fixed Charge Coverage Ratio as of the end of the most recently
ended Test Period prior to the making of such Dividend, calculated on a Pro
Forma Basis to give effect to such Dividend as if such Dividend had been made as
of the first day of such period, shall be equal to or greater than 1.00 to 1.00,
the Company may make additional Dividends in an amount not in excess of
$10,000,000 and 1.00% of Consolidated Total Assets after giving effect to such
Dividends.
10.7 Limitations on Debt Payments and Amendments.
(a) The Company will not, and will not permit any of the Restricted Subsidiaries
to, prepay, repurchase, redeem or otherwise defease any Subordinated
Indebtedness or unsecured Indebtedness for borrowed money (a “Restricted Debt
Payment”) (it being understood that payments of regularly scheduled interest
shall be permitted); provided, however, the Company or any Subsidiary may make
Restricted Debt Payments (i) with the proceeds of any Permitted Refinancing
Indebtedness, (ii) by converting or exchanging any such Indebtedness to Capital
Stock of Company or any of its direct or indirect parent companies or (iii) to
the extent that each of the Payment Conditions have been satisfied (it being
understood and agreed that, if an irrevocable notice or contractual obligation
is given, made or arises in respect of any such prepayment, repurchase,
redemption or defeasance, the foregoing conditions only need to be satisfied at
the time of the giving of such irrevocable notice or entering into (or
effectiveness of) any such contractual obligations).
(b) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit the repayment or prepayment of intercompany
subordinated or unsecured Indebtedness for borrowed money owed among the Company
and/or the Restricted Subsidiaries, in either case unless an Event of Default
has occurred and is continuing and the Company has received a notice from the
applicable Collateral Agent instructing it not to make or permit the Company
and/or the Restricted Subsidiaries to make any such repayment or prepayment.
(c) The Company will not, and will not permit any of the Restricted Subsidiaries
to, waive, amend, modify, terminate or release any documentation governing any
unsecured Indebtedness for borrowed money or Subordinated Indebtedness to the
extent that any such waiver, amendment, modification, termination or release,
taken as a whole, would be adverse to the Lenders in any material respect.
10.8 Limitations on Sale Leasebacks. The Company will not, and will not permit
any of the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks.
10.9 Negative Pledge Clauses. The Company will not, and will not permit any of
the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Credit Document or any Senior
Secured Notes Document or any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, including the
Intercreditor Agreement), that limits the ability of a Borrower or any Guarantor
to create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to Contractual
Obligations that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.9) are listed on Schedule 10.9 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness or other obligations, are set forth in
any agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Company, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Company, (iii) represent Indebtedness of
a Restricted Subsidiary of the Company that is not a Borrower or a Guarantor to
the extent such Indebtedness is permitted by Section 10.1, (iv) arise pursuant
to agreements entered into with respect to any Disposition permitted by
Section 10.4 and applicable solely to assets under such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 10.5 and applicable solely to
such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease or license governing a leasehold interest or licensed interest of
the Company or any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xii) are
imposed by Applicable Law, (xiii) exist under the Senior Secured Notes Documents
or any documentation governing any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness and (xiv) are customary net worth provisions
contained in real property leases entered into by Subsidiaries of the Company,
so long as the Company has determined in good faith that such net worth
provisions could not reasonably be expected to impair the ability of the Company
and its Subsidiaries to meet their ongoing obligation.

 

109



--------------------------------------------------------------------------------



 



10.10 Passive Holding Company. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Capital Stock of the Company, (ii) the maintenance of its
legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Company, (iv) the performance of its obligations under and in connection with
the Credit Documents, the Senior Secured Notes Documents, any documentation
governing Permitted Refinancing Indebtedness of the Senior Secured Notes
Documents, the Purchase Agreement, the other agreements contemplated by the
Purchase Agreement and the other agreements contemplated hereby and thereby,
(v) any public offering of its common stock or any other issuance or
registration of its Capital Stock for sale or resale not prohibited by
Section 10, including the costs, fees and expenses related thereto, (vi) the
making of any Dividend or the holding of any cash received in connection with
Dividends made by the Company in accordance with Section 10.6 pending
application thereof, (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (vii) providing indemnification to officers
and directors and as otherwise permitted in Section 10, (viii) activities
incidental to the consummation of the Transactions and (ix) activities
incidental to the businesses or activities described in clauses (i) to (viii) of
this Section 10.10.
10.11 Financial Covenant. The Company will not permit its Fixed Charge Coverage
Ratio as of the last day of any Test Period to be lower than 1.00 to 1.00;
provided that such Fixed Charge Coverage Ratio will only be tested when Excess
Availability is less than, for a period of five consecutive Business Days, the
greater of (1) $20.0 million and (2) 12.5% of the sum of (x) the lesser of
(i) the aggregate US Revolving Credit Commitments at such time and (ii) the
then-applicable US Borrowing Base and (y) the lesser of (i) the Canadian
Revolving Credit Commitments at such time and (ii) the then-applicable Canadian
Borrowing Base (the “FCCR Threshold”), shall continue to be tested until the
30th consecutive day that Excess Availability exceeds the FCCR Threshold.
10.12 Transactions with Affiliates. The Company shall not, and shall not permit
any of the Restricted Subsidiaries to, enter into any transaction with any
Affiliate of the Company except: (a) such transactions that are made on terms
substantially as favorable to the Company or such Restricted Subsidiary as would
be obtainable by the Company or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(b) if such transaction is among Credit Parties or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction,
(c) the payment of Transaction Expenses, (d) the issuance of Capital Stock (or
any options or warrants or stock appreciation or similar rights issued with
respect to such Capital Stock) of the Company (or any direct or indirect parent
thereof) to the management of the Company (or any direct or indirect parent
thereof) or any of its Subsidiaries in connection with the Transactions or
pursuant to arrangements described in clause (m) below, (e) the payment of
indemnities and reasonable expenses incurred by the Sponsor and its Affiliates
in connection with any services provided to, or in respect of the ownership or
operation of, the Company (or any direct or indirect parent thereof) or any of
its Subsidiaries, (f) equity issuances, repurchases, retirements or other
acquisitions or retirements of Capital Stock (or any options or warrants or
stock appreciation or similar rights issued with respect to such Capital Stock)
by the Company permitted under Section 10.6, (g) loans, guarantees and other
transactions by the Company (or any of its direct or indirect parent thereof)
and the Restricted Subsidiaries to the extent permitted under Section 10,
(h) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Company (or any of its direct or indirect
parent thereof) and the Restricted Subsidiaries and their respective directors,
officers, employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to such Capital Stock) pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Board of Directors
of the Company (or any of its direct or indirect parent thereof), (i) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers and employees
of the Company (or any direct or indirect parent thereof) and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Company and the Restricted Subsidiaries,
(j) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 10.12 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the Lenders in any material
respect, (k) Dividends, redemptions and repurchases permitted under
Section 10.6, (l) customary payments (including reimbursement of fees, costs and
expenses) by the Company and any Restricted Subsidiaries to the Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures,

 

110



--------------------------------------------------------------------------------



 



whether or not consummated), which payments (i) are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of the Company, in good faith and (ii) do not exceed
(other than with respect to reimbursements of costs and expenses), in the
aggregate, $5,000,000 in any calendar year of the Company, (m) any issuance of
Capital Stock (or any options or warrants or stock appreciation or similar
rights issued with respect to such Capital Stock), or other payments, awards or
grants in cash, securities, Capital Stock or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the Board of Directors of the Company (or any of its direct or
indirect parent thereof), (n) any purchase by Holdings of the Capital Stock of
the Company, as the case may be; provided that, to the extent required by
Section 9.11, any Capital Stock of the Company so purchased shall be pledged to
the applicable Collateral Agent for the benefit of the Secured Parties pursuant
to the Pledge Agreement, (o) transactions with wholly owned Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with prudent business
practices followed by companies in the industry of the Company and the
Restricted Subsidiaries, (p) transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business and in a manner consistent with prudent business practices followed by
companies in the industry of the Company and the Restricted Subsidiaries and
(q) payments by the Company (or any of its direct or indirect parent companies)
and the Restricted Subsidiaries pursuant to tax sharing agreements among the
Company (or such parent) and the Restricted Subsidiaries on customary terms to
the extent permitted by Section 10.6(g)(i).
SECTION 11. Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1 Payments. The Borrowers shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawing of any other amounts owing hereunder or under any
other Credit Document (other than any amount referred to in clause (a) of this
Section 11.1); or
11.2 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
11.3 Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.1(g)(i), 9.5 (with respect to the existence of the Company only), or
9.16(a) or 9.16(b)(i) or Section 10 (subject to the Cure Right in Section 11.11
in connection with any Default under Section 10.11) or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 11.1, Section 11.11 and clause (a) of this
Section 11.3) contained in this Agreement or any other Credit Document and such
default shall continue unremedied for a period of at least 30 days (or 5
Business Days with respect to Sections 9.1(k) or, during the continuance of a
Notice Event, 2 Business Days) after receipt of written notice by the Company
from the US Administrative Agent, the Canadian Administrative Agent or the
Required Lenders; or
11.4 Default Under Other Agreements. (a) The Company or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than any Indebtedness described in Section 11.1) in excess of
$25,000,000, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
(A) with respect to Indebtedness consisting of any Hedging Agreements,
termination events or equivalent events pursuant to the terms of such Hedging
Agreements and (B) secured Indebtedness that becomes due as a result of a
Disposition (including as a result of a Recovery Event) of the property or
assets securing such Indebtedness permitted under this Agreement)), the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, any such Indebtedness to become due prior to its
stated maturity; or (b) without limiting the provisions of clause (a) above, any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (A) with respect to Indebtedness consisting of any
Hedging Agreements, other than due to a termination event or equivalent event
pursuant to the terms of such Hedging Agreements and (B) secured Indebtedness
that becomes due as a result of a Disposition (including as a result of a
Recovery Event) of the property or assets securing such Indebtedness permitted
under this Agreement)), prior to the stated maturity thereof; or

 

111



--------------------------------------------------------------------------------



 



11.5 Bankruptcy, etc. The Company or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under Title 11 of the
United States Code entitled “Bankruptcy” or under the Bankruptcy Code; or an
involuntary case, proceeding or action is commenced against the Company or any
Specified Subsidiary and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Company or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), receiver, receiver and manager, trustee or similar Person is appointed
for, or takes charge of, all or substantially all of the property of the Company
or any Specified Subsidiary; or the Company or any Specified Subsidiary
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or any Specified Subsidiary; or there is commenced against the
Company or any Specified Subsidiary any such proceeding or action that remains
undismissed for a period of 60 days; or the Company; or any order of relief or
other order approving any such case or proceeding or action is entered; or the
Company or any Specified Subsidiary suffers any appointment of any custodian,
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
the Company or any Specified Subsidiary makes a general assignment for the
benefit of creditors; or any corporate action is taken by the Company or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or
11.6 ERISA. (a) With respect to any Pension Plan, the failure to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; with respect to any Multiemployer Plan, the
failure to make any required contribution or payment; any Pension Plan is or
shall have been terminated or is the subject of termination proceedings under
ERISA (including the giving of written notice thereof); with respect to any
Multiemployer Plan, notification by the sponsor of such Multiemployer Plan that
any of the Company, any Restricted Subsidiary thereof or any ERISA Affiliate has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan; an
event shall have occurred or a condition shall exist in either case entitling
the PBGC to terminate any Pension Plan or to appoint a trustee to administer any
Pension Plan (including the giving of written notice thereof) in a manner that
results in a liability under Title IV of ERISA; any of the Company, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred or is likely
to incur a liability to or on account of a Pension Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064 or 4069 of ERISA or Section 4971 or 4975
of the Code (including the giving of written notice thereof); (b) there could
result from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or
11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or
11.8 Security Documents. Any Security Document or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof) or any grantor, pledgor or mortgagor thereunder or any Credit Party
shall deny or disaffirm in writing any grantor’s, pledgor’s or mortgagor’s
obligations under such Security Document; or
11.9 Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Restricted Subsidiaries involving a liability of
$25,000,000 or more in the aggregate for all such judgments and decrees for the
Company and the Restricted Subsidiaries (to the extent not paid or fully covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged, stayed
or bonded pending appeal within 60 days from the entry thereof; or
11.10 Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the US Administrative Agent or Canadian Administrative
Agent shall, upon the written request of the Required Lenders, by written notice
to the Company, take any or all of the following actions, without prejudice to
the rights of the US Administrative Agent, the Canadian Administrative Agent or
any Lender to enforce its claims against the Company, except as otherwise
specifically provided for in this Agreement: (i) declare the Total Revolving
Credit Commitment or the Swingline Commitment terminated and whereupon any such
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind,
(ii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; (iii) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (iv) direct the Company to pay (and the
Company agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Company, it will
pay) to the US Administrative Agent at the US Administrative Agent’s Office or
Canadian Administrative Agent at the Canadian Administrative Agent’s Office, as
applicable, such additional amounts of cash, to be held as security for the
Company’s reimbursement obligations for Unpaid Drawings that may subsequently
occur thereunder, equal to the aggregate Stated Amount of all Letters of Credit
issued and then outstanding; (provided that, if an Event of Default specified in
Section 11.5 shall occur, the result that would occur upon the giving of written
notice by the US Administrative Agent or Canadian Administrative Agent as
specified in clauses (i), (ii), (iii) and (iv) above shall occur automatically
without the giving of any such notice and all Obligations shall be automatically
become forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company).

 

112



--------------------------------------------------------------------------------



 



11.11 Borrower’s Right to Cure.
(a) Financial Covenant. Notwithstanding anything to the contrary contained in
this Section 11, in the event that the Company fails to comply with the
requirements of the Financial Covenant as of the last day of any fiscal quarter,
until the expiration of the 10th day subsequent to the date the certificate
calculating the Financial Covenant is required to be delivered pursuant to
Section 9.1(e) with respect to such fiscal quarter, Holdings (or any direct or
indirect parent thereof) shall have the right to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to (or in the case of any
direct or indirect parent of Holdings receive equity interests in Holdings for
its cash contributions to) the capital of Holdings (collectively, the “Cure
Right”), and upon contribution by Holdings of such cash to the Company (the
“Cure Amount”) pursuant to the exercise by the Company of such Cure Right, the
Financial Covenant shall be recalculated giving effect to the following pro
forma adjustments:
(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any Test Period that contains such fiscal quarter, solely for
the purpose of measuring the Financial Covenant and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and
(ii) if, after giving effect to the foregoing recalculations, the Company shall
then be in compliance with the requirements of the Financial Covenant, the
Company shall be deemed to have satisfied the requirements of the Financial
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred shall be deemed
cured for purposes of this Agreement.
(b) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (i) in each Test Period there shall be at least two fiscal quarters
during which the Cure Right is not exercised, (ii) the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Covenant, (iii) all Cure Amounts shall be disregarded for purposes of
determining any baskets with respect to the covenants contained in the Credit
Documents, (iv) during the term of this Agreement no more than four Cure Rights
may be exercised and (v) at the time of making any Cure Right, the Company shall
designate the fiscal quarter with respect to which the Cure Right is made and
each Cure Right may only count to a single fiscal quarter, which makes up any
Test Period.
SECTION 12. The Administrative Agents and Collateral Agents
12.1 Appointment. Each Lender hereby irrevocably designates and appoints UBS AG,
STAMFORD BRANCH as US Administrative Agent as the agent of such Lender under
this Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the US Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the US Administrative Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Each Lender hereby irrevocably designates and appoints UBS AG CANADA
BRANCH as Canadian Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Canadian Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Canadian Administrative Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agents shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agents. The Joint Lead Arrangers, Joint Bookrunners, the
Co-Syndication Agents, each in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12. Each Lender hereby appoints UBS AG,
STAMFORD BRANCH (together with any successor US Collateral Agent pursuant to
Section 12.11) as the US Collateral Agent hereunder and authorizes the US
Collateral Agent to (i) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Collateral Agent under such Credit Documents and (iii) exercise such powers
as are reasonably incidental thereto. Each Lender hereby appoints UBS AG CANADA
BRANCH (together with any successor Canadian Collateral Agent pursuant to
Section 12.11) as the Canadian Collateral Agent hereunder and authorizes the
Canadian Collateral Agent to (i) take such action on its behalf and to exercise
all rights, powers and remedies and perform the duties as are expressly
delegated to the Canadian Collateral Agent under such Credit Documents and
(iii) exercise such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Collateral Agents
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agents. Each Lender hereby appoints WELLS FARGO CAPITAL FINANCE, LLC,
as the Co-Collateral Agent hereunder and authorizes the Co-Collateral Agent to
(i) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Co-Collateral
Agent under such Credit Documents and (iii) exercise such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Co-Collateral Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Co-Collateral Agent.

 

113



--------------------------------------------------------------------------------



 



Without prejudice to the foregoing paragraph, each Secured Party hereby
irrevocably designates and appoints the Canadian Collateral Agent as the Person
holding the power of attorney (fondé de pouvoir) of the holders of the Bond (as
hereinafter defined) as contemplated under Article 2692 of the Civil Code of
Quebec, to enter into, to take and to hold on their behalf, and for their
benefit, each a deed of hypothec (each a “Deed of Hypothec”) to be executed by a
Canadian Credit Party under the laws of the Province of Quebec and creating a
hypothec on property of such Credit Party and to exercise such powers and duties
which are conferred upon the Canadian Collateral Agent, as fondé de pouvoir
under each such deed. Each Secured Party hereby additionally and irrevocably
designates and appoints the Canadian Collateral Agent as agent, mandatary,
custodian and depositary for and on behalf of each of them (i) to hold and to be
the sole registered holder of any bond, debenture or other title of indebtedness
(each, a “Bond”) issued under each Deed of Hypothec, the whole notwithstanding
Section 32 of the Act Respecting the Special Powers of Legal Persons (Quebec) or
any other applicable law, and (ii) to enter into, to take and to hold on their
behalf, and for their benefit, a pledge agreement in respect of each such Bond
(each, a “Pledge”) to be executed by such Canadian Credit Party under the laws
of the Province of Quebec and evidencing the pledge of such Bond as security for
the payment and performance of the applicable Canadian Obligations. In this
respect, (a) the Canadian Collateral Agent, as agent, mandatary, custodian and
depositary of the Secured Parties, shall keep a record indicating the names and
addresses of, and the pro rata portion of the Canadian Obligations secured by
each Pledge, owing to the Persons for and on behalf of whom each Bond is so held
from time to time, and (b) each Secured Party will be entitled to the benefits
of any property charged under each Deed of Hypothec and each Pledge and will
participate in the proceeds of realization of any such property, the whole in
accordance with the terms hereof. The Canadian Collateral Agent, in such
aforesaid capacities shall (x) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Canadian Collateral Agent with
respect to the property hypothecated under each Deed of Hypothec and Pledge,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Canadian Collateral Agent, mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Secured Parties. Any
Person who becomes a Secured Party shall be deemed to have consented to and
confirmed the Canadian Collateral Agent as the Person holding the power of
attorney (fondé de pouvoir) and as the agent, mandatary, custodian and
depositary as aforesaid and to have ratified, as of the date it becomes a
Secured Party, all actions taken by the Canadian Collateral Agent in such
capacities. The Canadian Collateral Agent shall be entitled to delegate from
time to time any of its powers or duties under each Deed of Hypothec and each
Pledge to any Person and on such terms and conditions as the Canadian Collateral
Agent may determine from time to time. The execution prior to the date hereof by
the Canadian Collateral Agent of any Deed of Hypothec, Pledge or other security
documents made pursuant to the applicable law of the Province of Quebec is
hereby ratified and confirmed. In the event of the resignation or replacement
and appointment of a successor Canadian Collateral Agent, such successor
Canadian Collateral Agent shall also be appointed by deed of substitution or
other appropriate document to act as successor holder of an irrevocable power of
attorney (fondé de pouvoir) for the purposes of each Deed of Hypothec executed
pursuant to the terms above. Without prejudice to Section 13.12 hereof, the
provisions of this paragraph shall be also governed by the laws of the Province
of Quebec.
12.2 Limited Duties. Under the Credit Documents, the Administrative Agents,
Collateral Agents and the Co-Collateral Agent and (i) are acting solely on
behalf of the Lenders (except to the limited extent provided in Section 2.5(d),
with duties that are entirely administrative in nature, notwithstanding the use
of the defined term “Administrative Agent”, “US Administrative Agent,” “Canadian
Administrative Agent,” “Collateral Agent,” “US Collateral Agent,” “Canadian
Collateral Agent” and “Co-Collateral Agent”, the terms “agent”, “administrative
agent,” “collateral agent” and “co-collateral agent”) and similar terms in any
Credit Document to refer to the Administrative Agents, Collateral Agents or
Co-Collateral Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Credit Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Credit
Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agents, Collateral Agents or Co-Collateral Agent
based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.
12.3 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agents or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Credit Documents, (ii) any action taken by the Administrative Agents in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agents or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

 

114



--------------------------------------------------------------------------------



 



12.4 Delegation of Duties. The US Administrative Agent, the Canadian
Administrative Agent and the Co-Collateral Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents
(including any Canadian agent to hold, realize and enforce any Credit Document)
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The US Administrative Agent, the Canadian
Administrative Agent and the Co-Collateral Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
12.5 Exculpatory Provisions. Neither the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent nor any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower, any Guarantor,
any other Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the US Administrative Agent, the
Canadian Administrative Agent and the Co-Collateral Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of any Borrower, any Guarantor or
any other Credit Party to perform its obligations hereunder or thereunder. The
US Administrative Agent, the Canadian Administrative Agent and the Co-Collateral
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Borrower.
12.6 Reliance by Administrative Agents. The US Administrative Agent, the
Canadian Administrative Agent and the Co-Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex, electronic
mail message or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the US Administrative Agent, the Canadian
Administrative Agent or the Co-Collateral Agent. The US Administrative Agent,
the Canadian Administrative Agent and the Co-Collateral Agent may deem and treat
the Lender specified in the Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the US Administrative
Agent. The US Administrative Agent, the Canadian Administrative Agent and the
Co-Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The US Administrative Agent,
the Canadian Administrative Agent and the Co-Collateral Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
12.7 Notice of Default. Neither the US Administrative Agent nor the Canadian
Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the US
Administrative Agent or the Canadian Administrative Agent has received written
notice from a Lender or the Company referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the US Administrative Agent or the Canadian
Administrative Agent receives such a notice, the US Administrative Agent shall
give notice thereof to the Lenders, the US Collateral Agent, the Canadian
Collateral Agent and the Co-Collateral Agent. The US Administrative Agent and
the Canadian Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the US Administrative Agent and the
Canadian Administrative Agent shall have received such directions, the US
Administrative Agent and the Canadian Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).

 

115



--------------------------------------------------------------------------------



 



12.8 Non-Reliance on the Administrative Agents and Other Lenders. Each Lender
expressly acknowledges that neither the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent nor any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the US Administrative
Agent, the Canadian Administrative Agent or the Co-Collateral Agent hereinafter
taken, including any review of the affairs of any Borrower, any Guarantor or any
other Credit Party, shall be deemed to constitute any representation or warranty
by the US Administrative Agent, the Canadian Administrative Agent or the
Co-Collateral Agent to any Lender. Each Lender represents to the US
Administrative Agent, the Canadian Administrative Agent and the Co-Collateral
Agent that it has, independently and without reliance upon the US Administrative
Agent, the Canadian Administrative Agent, the Co-Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
operations, property, financial and other condition and creditworthiness of any
Borrower, any Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the US
Administrative Agent, the Canadian Administrative Agent, the Co-Collateral Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any Borrower, any Guarantor and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the US Administrative Agent or the Canadian
Administrative Agent hereunder, the US Administrative Agent and the Canadian
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Borrower, any Guarantor or any other Credit Party that may come into the
possession of the US Administrative Agent, the Canadian Administrative Agent or
any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates. Notwithstanding anything herein to the contrary, each Lender also
acknowledges that the lien and security interest granted to the US Collateral
Agent pursuant to the US Security Documents and the existence of any right or
remedy by the US Collateral Agent thereunder are subject to the provisions of
the Intercreditor Agreement. In the event of a conflict between the terms of the
Intercreditor Agreement and any US Security Document, the terms of the
Intercreditor Agreement shall govern and control. Each Lender hereby authorizes
the US Collateral Agent to enter into the Intercreditor Agreement on behalf of
such Lender.
12.9 Indemnification. The Lenders agree to indemnify the US Administrative
Agent, the Canadian Administrative Agent and the Co-Collateral Agent in their
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective portions of the Total Revolving Credit Commitment in effect on the
date on which indemnification is sought (or, if indemnification is sought after
the date upon which the Revolving Credit Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with their
respective portions of the Total Revolving Credit Commitment in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the US Administrative Agent, the Canadian Collateral Agent or
the Co-Collateral Agent in any way relating to or arising out of, the Revolving
Credit Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the US
Administrative Agent, the Canadian Administrative Agent or the Co-Collateral
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the US Administrative Agent’s, the Canadian
Administrative Agent’s or the Co-Collateral Agent’s gross negligence or willful
misconduct. The agreements in this Section 12.9 shall survive the payment of the
Loans and all other amounts payable hereunder.
12.10 UBS AG, STAMFORD BRANCH, UBS AG CANADA BRANCH and WELLS FARGO CAPITAL
FINANCE, LLC in Their Individual Capacity. UBS AG, STAMFORD BRANCH, UBS AG
CANADA BRANCH, WELLS FARGO CAPITAL FINANCE, LLC and their Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Borrower, any Guarantor and any other Credit Party as though UBS AG,
STAMFORD BRANCH were not the US Administrative Agent, UBS AG CANADA BRANCH were
not the Canadian Administrative Agent and WELLS FARGO CAPITAL FINANCE, LLC were
not the Co-Collateral Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, UBS AG, STAMFORD BRANCH, UBS AG CANADA BRANCH
or WELLS FARGO CAPITAL FINANCE, LLC shall have the same rights and powers under
this Agreement and the other Credit Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include UBS AG, STAMFORD BRANCH, UBS AG CANADA BRANCH and WELLS
FARGO CAPITAL FINANCE, LLC in their individual capacity.
12.11 Successor Agent. The US Administrative Agent, the Canadian Administrative
Agent, the Co-Collateral Agent, the US Collateral Agent and/or the Canadian
Collateral Agent may resign as the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the US Collateral Agent and/or
the Canadian Collateral Agent, as the case may be, upon 20 days’ prior written
notice to the Lenders and the Company. If the US Administrative Agent, the
Canadian Administrative Agent, the Co-Collateral Agent, the US Collateral Agent
and/or the Canadian Collateral Agent shall resign as the US Administrative
Agent, the Canadian Administrative Agent, the Co-Collateral Agent, the US
Collateral Agent and/or the Canadian Collateral Agent, as the case may be, under
this Agreement and the other Credit Documents, then (a) the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders within
30 days, or (b) the US Administrative Agent, the Canadian Administrative Agent,
the Co-Collateral Agent, the US Collateral Agent and/or the Canadian Collateral
Agent, as applicable, may, on behalf of the Lenders, appoint a successor US
Administrative Agent, the Canadian Administrative Agent, the Co-Collateral
Agent, the US Collateral Agent and/or

 

116



--------------------------------------------------------------------------------



 



the Canadian Collateral Agent, as the case may be, selected from among the
Lenders. In either case, the successor agent shall be approved by the Company
(which approval shall not be unreasonably withheld and shall not be required if
an Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the US Administrative Agent, the Canadian Administrative Agent,
the Co-Collateral Agent, the US Collateral Agent and/or the Canadian Collateral
Agent, as applicable, and the term “US Administrative Agent”, “Canadian
Administrative Agent”, “Co-Collateral Agent”, “US Collateral Agent” and/or
“Canadian Collateral Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former US Administrative
Agent’s, the Canadian Administrative Agent’s, the Co-Collateral Agent’s, the US
Collateral Agent’s and/or the Canadian Collateral Agent’s, as applicable,
rights, powers and duties as the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the US Collateral Agent and/or
the Canadian Collateral Agent, as the case may be, shall be terminated, without
any other or further act or deed on the part of such former US Administrative
Agent, the Canadian Administrative Agent, the Co-Collateral Agent, the US
Collateral Agent and/or the Canadian Collateral Agent, as the case may be, or
any of the parties to this Agreement or any Lenders or other holders of the
Loans. After any retiring US Administrative Agent’s, the Canadian Administrative
Agent’s, the Co-Collateral Agent’s, the US Collateral Agent’s and/or the
Canadian Collateral Agent’s resignation as the US Administrative Agent, the
Canadian Administrative Agent, the Co-Collateral Agent, the US Collateral Agent
and/or the Canadian Collateral Agent, as the case may be, the provisions of this
Section 11 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the US Collateral Agent and/or
the Canadian Collateral Agent, as the case may be, under this Agreement and the
other Credit Documents.
12.12 Withholding Tax. To the extent the US Administrative Agent or the Canadian
Administrative Agent reasonably believes that it is required by any Applicable
Law, the US Administrative Agent or the Canadian Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the US Administrative Agent or
the Canadian Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the US Administrative Agent or the Canadian
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective), such Lender shall indemnify
the US Administrative Agent or the Canadian Administrative Agent fully for all
amounts paid, directly or indirectly, by the US Administrative Agent or the
Canadian Administrative Agent as tax or otherwise, including penalties,
additions to tax and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses. The
agreements in this Section 12.12 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. The
Administrative Agents shall be permitted to set-off any amounts owed to a Lender
under this Section 12.12 against any amounts payable to such Lender.
12.13 Duties as Collateral Agents and as Paying Agent. Without limiting the
generality of Section 12.1 above, the US Collateral Agent and the Canadian
Collateral Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Secured Parties with respect to all
payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 11.5 or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to the US Collateral Agent or the Canadian Collateral Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of the Secured Parties with respect to any Obligation in any
proceeding described in Section 11.5 or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of the perfection of all Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Credit Documents, (vi) except as may be otherwise specified in any Credit
Document, exercise all remedies given to the US Collateral Agent, the Canadian
Collateral Agent and the other Secured Parties with respect to the Collateral,
whether under the Security Documents, applicable requirements of law or
otherwise and (vii) execute any amendment, consent or waiver under the Security
Documents on behalf of the Secured Parties, to the extent consented to in
accordance with Section 13.1 and the terms thereof; provided, however, that the
US Collateral Agent and the Canadian Collateral Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the US
Collateral Agent, the Canadian Collateral Agent and the Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Permitted Investments held by such Secured Parties and may further authorize and
direct the Secured Parties to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the US Collateral Agent, the Canadian Collateral Agent, and each
Secured Party hereby agrees to take such further actions to the extent, and only
to the extent, so authorized and directed.

 

117



--------------------------------------------------------------------------------



 



12.14 Authorization to Release Liens and Guarantees. The US Administrative
Agent, the Canadian Administrative Agent, the US Collateral Agent and the
Canadian Collateral Agent are hereby irrevocably authorized by each of the
Lenders to effect any release or subordination of Liens or the Guarantees
contemplated by Section 13.17 without further action or consent by the Lenders.
12.15 Collateral Agent Duties. Notwithstanding anything contained in this
Agreement to the contrary, all actions as it relates to the Collateral securing
the US Obligations that shall be taken by a Collateral Agent hereunder shall be
taken by the US Collateral Agent and all actions as it relates to the Collateral
securing the Canadian Obligations that shall be taken by a Collateral Agent
hereunder shall be taken by the Canadian Collateral Agent.
SECTION 13. Miscellaneous
13.1 Amendments and Waivers.
(a) Except as expressly set forth in this Agreement or in any other Credit
Document, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the US Administrative Agent, the
Canadian Administrative Agent, the US Collateral Agent and/or the Canadian
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or the Credit Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders, the US
Administrative Agent, the Canadian Administrative Agent, the US Collateral Agent
and/or the Canadian Collateral Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver, amendment, supplement or modification shall
directly (i) reduce or forgive any portion of any Loan or reduce the stated
interest rate or fees applicable to the Loans (it being understood that any
change to the component definitions of Average Excess Availability shall not
constitute a reduction in the stated interest rate and provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrowers to pay interest at the “default rate” or amend Section 2.8(c)), or
reduce or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates and other than as a
result of a waiver or amendment of any mandatory prepayment of Loans (which
shall not constitute an extension, forgiveness or postponement of any date for
payment of principal, interest or fees)), or reduce or extend the date for
payment of any Unpaid Drawings, or extend the final expiration date of any
Lender’s Commitment (provided that, any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitments without the
consent of any other Lender, including the Required Lenders) or extend the final
expiration date of any Letter of Credit beyond the date specified in
Section 3.1(a), or increase the aggregate amount of any Commitment of any
Lender, in each case without the written consent of each Lender directly and
adversely affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1 or reduce the percentages specified in the definition of the term
“Required Lenders,” “Required US Lenders,” “Required Canadian Lenders” or
“Supermajority Lenders” or consent to the assignment or transfer by the Company
of its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), in each case without the written
consent of each Lender, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current US Administrative
Agent, the Canadian Administrative Agent, the Co-Collateral Agent US Collateral
Agent and/or the Canadian Collateral Agent, as applicable, or (iv) amend, modify
or waive any provision of Section 3 without the written consent of the Letter of
Credit Issuer, or (v) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or
(vi) release all or substantially all of the Guarantors under the Guarantees
(except as expressly permitted by the Guarantees), or, subject to the
Intercreditor Agreement, release all or substantially all of the Collateral
under the Security Documents, in each case without the prior written consent of
each Lender, or (vii) amend Section 2.9 so as to permit Interest Period
intervals greater than six months if not agreed by all applicable Lenders in
each case without the prior written consent of each applicable Lender; provided,
further, that any provision of this Agreement or any other Credit Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agents to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, such action shall not adversely affect
the interest of the Lenders and the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agents shall
not have received, within five Business Days of the date of such written notice
to the Lenders, a written notice from any Lenders stating that such Lender
objects to such amendment.
(b) Notwithstanding anything to the contrary contained in this Section 13.1,
(i) the Company and the US Collateral Agent may, without the input or consent of
the other Lenders, effect changes to Exhibit C-1 as may be necessary or
appropriate in the opinion of the US Collateral Agent and (ii) the Company and
the Canadian Collateral Agent may, without the input or consent of the other
Lenders, effect changes to Exhibit C-2 as may be necessary or appropriate in the
opinion of the Canadian Collateral Agent.

 

118



--------------------------------------------------------------------------------



 



(c) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement (i) which modifies the definition of the
“Borrowing Base,” “US Borrowing Base,” “Canadian Borrowing Base” or the
constituent definitions thereof in a manner that is intended to increase
availability under the Credit Facilities shall be effective unless the same
shall be in writing and signed by the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the Supermajority Lenders and the
Company and (ii) modifications to the advance rates specified in the definition
of “US Borrowing Base” or “Canadian Borrowing Base” in a manner that is intended
to increase availability under either the US Credit Facility or the Canadian
Credit Facility shall be effective unless the same shall be in writing and
signed by the US Administrative Agent, the Canadian Administrative Agent, the
Co-Collateral Agent, each Lender and the Company.
(d) Notwithstanding anything to the contrary contained herein, any amendment,
waiver, discharge or termination with respect to: (i) the terms of the Canadian
Credit Facility exclusively (and not terms of the US Credit Facility or terms
applicable to both the Canadian Credit Facility and the US Credit Facility),
shall require the consent of the Canadian Administrative Agent and the Required
Canadian Lenders, and (ii) the terms of the US Credit Facility exclusively (and
not terms of the US Credit Facility or terms applicable to both the Canadian
Credit Facility and the US Credit Facility) shall require the consent of the US
Administrative Agent and Required US Lenders.
13.2 Notices and Other Communications; Facsimile Copies
(a) General. All notices, demands, requests, directions and other communications
required or expressly authorized to be made by this Agreement shall, whether or
not specified to be in writing but unless otherwise expressly specified to be
given by any other means, be given in writing and (i) addressed to (A) the party
to be notified and sent to the address or facsimile number indicated in
Schedule 13.2, or (B) otherwise to the party to be notified at its address
specified on the signature page of any applicable Assignment and Acceptance
Agreement, (ii) posted to SyndTrak (to the extent such system is available and
set up by or at the direction of the US Administrative Agent prior to posting)
in an appropriate location by uploading such notice, demand, request, direction
or other communication to www.syndtrak.com or using such other means of posting
to SyndTrak® as may be available and reasonably acceptable to the US
Administrative Agent prior to such posting, (iii) posted to any other E-System
set up by or at the direction of the US Administrative Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
to the Company and the US Administrative Agent. Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause
(i) above) shall not be sufficient or effective to transmit any such notice
under this clause (a) unless such transmission is an available means to post to
any E-System.
(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than the Borrowers, the US Administrative Agent or the
Canadian Administrative Agent) designated in Schedule 13.2 to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice.
(c) Reliance by Agents and Lenders. The US Administrative Agent, the Canadian
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to the US Administrative Agent or the Canadian
Administrative Agent may be recorded by the US Administrative Agent or the
Canadian Administrative Agent, and each of the parties hereto hereby consents to
such recording.
13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the US Administrative Agent, the Canadian
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

119



--------------------------------------------------------------------------------



 



13.5 Payment of Expenses; Indemnification.
(a) The Borrowers agree, (i) to pay or reimburse the Agents for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel llp and one firm of counsel in each appropriate local
jurisdiction approved by the Company (which may include a single special counsel
acting in multiple jurisdictions), (ii) to pay or reimburse each Lender, the US
Collateral Agent, the Canadian Collateral Agent, the Co-Collateral Agent, the US
Administrative Agent and the Canadian Administrative Agent for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm of counsel to
the Lenders, the US Administrative Agent, the Canadian Administrative Agent, the
Co-Collateral Agent, the US Collateral Agent and the Canadian Collateral Agent
and, to the extent required, one firm of local counsel in each appropriate local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and (iii) to pay, indemnify and hold harmless each Lender, the US
Administrative Agent, the Canadian Administrative Agent, the US Collateral
Agent, the Canadian Collateral Agent, the Co-Collateral Agent, the Letter of
Credit Issuers and their respective Related Parties (the “Indemnified Parties”)
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of one firm of counsel for all Indemnified
Parties, taken as a whole, and if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) for all Indemnified Parties, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnified Party affected by such conflict informs the Company of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnified Party) arising out of, or with respect to the Transactions
or to the execution, delivery, enforcement, performance and administration of
this Agreement, the other Credit Documents and any such other documents or the
use of the proceeds thereof, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence, Release or threatened Release of Hazardous
Materials related to Borrowers, any of their Subsidiaries or any of the
properties currently owned, leased or operated by any of the Borrowers or their
Subsidiaries (all the foregoing in this clause (iii), collectively, the
“indemnified liabilities”); provided that the Borrowers shall have no obligation
hereunder to any Indemnified Party with respect to indemnified liabilities
arising from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Party or its Related Parties, (B) a material breach of the
obligations of such Indemnified Party or its Related Parties under the Credit
Documents or (C) disputes between or among the Indemnified Parties other than a
claim against any Indemnified Party (or its respective Affiliates) not arising
from any act or omission by the Borrowers, the Guarantors or any of their
Subsidiaries; provided that the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the US Collateral Agent or the
Canadian Collateral Agent and their Related Parties, to the extent acting in
their capacity as such, shall remain indemnified pursuant to this Section 13.5
in respect of such disputes to the extent otherwise entitled to be indemnified
pursuant to this Section 13.5. All amounts payable under this Section 13.5 shall
be paid within 5 Business Days after receipt by the Company of an invoice
relating thereto setting forth such expense in reasonable detail. The agreements
in this Section 13.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
(b) No Credit Party nor any Indemnified Party shall have any liability for any
punitive, indirect or consequential damages resulting from this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). No Indemnified Party shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of any Indemnified Party or
any of its Related Parties.
Without limiting the generality of the foregoing, but only to the extent
representing reasonable and documented out-of-pocket costs and expenses, costs,
charges and fees described above may include: fees, costs and expenses of
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals (if any such accountants, environmental
advisors, appraisers, investment bankers and management and other consultants
have been retained with the prior written consent of the Company); photocopying
and duplication expenses; long distance telephone charges; air express charges;
air express charges; and telegram or telecopy charges.

 

120



--------------------------------------------------------------------------------



 



13.6 Successors and Assigns; Participations and Assignments.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as set forth in
Section 10.3(a), the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 13.6.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of a Letter of Credit Issuer
that issues any Letter of Credit), Participants (to the extent provided in
Section 13.6(c)) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph 13.6(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its US Revolving
Credit Commitments, the US Revolving Credit Loans, the Canadian Revolving Credit
Commitments and Canadian Revolving Credit Loans at the time owing to it) to an
Eligible Assignee with the prior written consent (such consent not to be
unreasonably withheld or delayed; it being understood that, without limitation,
the Company shall have the right to withhold its consent to any assignment if,
in order for such assignment to comply with Applicable Law, the Company would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority) of:
(A) the Company; provided that no consent of the Company shall be required for
an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing); and
(B) the US Administrative Agent, the Swingline Lender and the US Letter of
Credit Issuers, with respect to any assignment of US Revolving Credit Loans or
US Revolving Credit Commitments and the Canadian Administrative Agent, the
Swingline Lender, the Canadian Letter of Credit Issuers, with respect to any
assignment of Canadian Revolving Credit Loans or Canadian Revolving Credit
Commitments.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of (i) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (ii) an assignment of the entire remaining amount
of the assigning Lender’s Commitments or (iii) an assignment by any Joint
Bookrunner, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the US Administrative
Agent or the Canadian Administrative Agent, as applicable) shall not be less
than $5,000,000, unless each of the Company and the US Administrative Agent
otherwise consents; provided that no such consent of the Company shall be
required if an Event of Default under Section 11.1 or Section 11.5 has occurred
and is continuing; and provided, further, that contemporaneous assignments to a
single assignee made by affiliated Lenders or related Approved Funds or by a
single assignor to related Approved Funds shall be aggregated for purposes of
meeting the minimum assignment amount requirements stated above;
(B) the payment to the US Administrative Agent of an assignment in an amount
equal to $3,500 (save for transfer made by any Joint Bookrunner or one of their
Affiliates);
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance; and
(D) the assignee, if it shall not be a Lender, shall deliver to the US
Administrative Agent any tax forms required by Section 5.4 and an administrative
questionnaire in a form approved by the US Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.
For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank or commercial loans and
similar extensions of credit and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to
Section 13.6(b)(vi), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party
hereto and to the Loss Sharing Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.6(c).

 

121



--------------------------------------------------------------------------------



 



(iv) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Credit Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(B) except as set forth in (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrowers or any Subsidiary or the performance or observance by
Holdings, the Borrowers or any Subsidiary of any of their obligations under this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto; (C) such assignee represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance; (D) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 8.9 or
delivered pursuant to Section 9.1 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (E) such assignee will independently and
without reliance upon the US Administrative Agent, the Canadian Administrative
Agent, the US Collateral Agent, the Canadian Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) such assignee appoints and
authorizes the US Administrative Agent, the Canadian Administrative Agent, the
US Collateral Agent and the Canadian Collateral Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the US Administrative Agent, the
Canadian Administrative Agent, the US Collateral Agent and the Canadian
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (G) such assignee agrees to be bound
by the terms of the Intercreditor Agreement and the Loss Sharing Agreement and
(H) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(v) The US Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the US Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and interest thereon) and any payment made by a Letter of
Credit Issuer under any Letter of Credit owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, the Register shall
contain the name and address of the US Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in
the Register shall be conclusive, and the Borrowers, the US Administrative
Agent, the Canadian Administrative Agent, the Letter of Credit Issuers, the US
Collateral Agent, the Canadian Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrowers, the
Canadian Administrative Agent, the US Collateral Agent, the Canadian Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(vi) Upon its receipt of and, if required, consent to, a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed administrative questionnaire and the tax form required by
Section 5.4 (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by Section 13.6(b)(i), the US
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Company, any Administrative
Agent, any Collateral Agent, any Letter of Credit Issuer or the Swingline
Lender, sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Company, the Administrative Agents, the Collateral Agents, the Letter of Credit
Issuers, the Swingline Lender, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 13.1 that
affects such Participant. Subject to Section 13.6(c)(ii), the Company agrees
that each Participant shall be entitled to the benefits (and subject to the
requirements) of Sections 2.10, 2.11, 3.5, 5.4 and 13.5 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.

 

122



--------------------------------------------------------------------------------



 



(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that the entitlement to a greater payment resulted from a
change in Applicable Laws after the Participant became a Participant or unless
the sale of the participation to such Participant was made with the Borrower’s
prior written consent. Each Lender having sold a participation in any of its
Obligations, acting as a non-fiduciary agent of the Company solely for this
purpose, shall establish and maintain at its address a record of ownership, in
which such Lender shall register by book entry (A) the name and address of each
such Participant (and each change thereto, whether by assignment or otherwise)
and (B) the rights, interest or obligation of each such Participant in any
Obligation, in any Commitment and in any right to receive any principal,
interest or other payment hereunder. A Participant listed in the foregoing
register shall be treated by the parties as the Participant for all purposes of
this Agreement, notwithstanding notice to the contrary.
(d) Any Lender may, without the consent of the Company, the Collateral Agents or
the Administrative Agents, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 13 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrowers hereby agree that,
upon request of any Lender at any time and from time to time after the Borrowers
have made their initial borrowing hereunder, the Borrowers shall provide to such
Lender, at the Borrowers’ own expense, a promissory note, substantially in the
form of Exhibit I, evidencing the Revolving Credit Loans owing to such Lender.
(e) Subject to Section 13.16, the Borrowers authorize each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrowers and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrowers and their
Affiliates pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Borrowers and their Affiliates in connection with such
Lender’s credit evaluation of the Borrowers and their Affiliates prior to
becoming a party to this Agreement.
13.7 Replacements of Lenders under Certain Circumstances.
(a) The Company, at its sole expense, shall be permitted to replace any Lender
(or any Participant) that (i) requests reimbursement for amounts owing pursuant
to Section 2.10, 2.11, 3.5 or 5.4, (ii) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (iii) becomes a Defaulting Lender, with
a replacement bank or other financial institution; provided that (A) such
replacement does not conflict with any Applicable Law, (B) no Event of Default
shall have occurred and be continuing at the time of such replacement, (C) the
Company shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts) pursuant to
Section 2.10, 2.11, 3.5 or 5.4, as the case may be, owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the US Administrative Agent,
(E) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6, (F) any such replacement shall
not be deemed to be a waiver of any rights that the Company, the US
Administrative Agent or any other Lender shall have against the replaced Lender
or that the replaced Lender shall have against the Borrowers and the other
parties for indemnity, contribution, payment of disputed and other unpaid
amounts and otherwise and (G) such replacement shall materially reduce the
future amounts payable pursuant to Section 2.10, 2.11, 3.5 and 5.4 (as
applicable).
(b) If any Lender (such Lender a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination, which pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or
Supermajority Lenders and with respect to which the Required Lenders shall have
granted their consent, then provided no Event of Default has occurred and is
continuing, the Company shall have the right (unless such Non-Consenting Lender
grants such consent), at its own cost and expense, to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments to one or more assignees reasonably acceptable to the US
Administrative Agent; provided that: (i) all Obligations of the Borrowers owing
to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
and/or fees thereon, (iii) the replacement Lender shall consent to the proposed
amendment, waiver, discharge or termination and (iv) all Lenders (except all
Non-Consenting Lenders which are simultaneously replaced) have consented to such
proposed amendment, waiver, discharge or termination. In connection with any
such assignment, the Company, the US Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 13.6.

 

123



--------------------------------------------------------------------------------



 



13.8 Payments Generally; Adjustments; Set-off.
(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1(c), 3.3, 3.4 or 12.9, then the US Administrative Agent
or the Canadian Administrative Agent, as applicable, may, in their discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the US Administrative Agent, the Canadian Administrative
Agent, the Swingline Lender or the Letter of Credit Issuer to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as Cash Collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the US Administrative
Agent or the Canadian Administrative Agent, as applicable, in their discretion.
(b) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations or Swingline Loans
held by it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or participations, such benefited Lender shall
(a) notify the US Administrative Agent or the Canadian Administrative Agent, as
applicable, of such fact, and (b) purchase for cash at face value from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (i) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (ii) the provisions of this paragraph shall
not be construed to apply to (A) any payment made by Holdings, the Borrowers or
any other Credit Party pursuant to and in accordance with the express terms of
this Agreement and the other Credit Documents, (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, Commitments or participations in Drawings or Swingline Loans to
any assignee or participant or (C) any disproportionate payment obtained by a
Lender of any Class as a result of the extension by Lenders of the maturity date
or expiration date of some but not all Loans or Commitments of that Class or any
increase in the Applicable Margin in respect of Loans or Commitments of Lenders
that have consented to any such extension. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.
(c) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Company, any such notice being
expressly waived by the Company to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrowers hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers, as the case may be. Each Lender agrees promptly to
notify the Company and the US Administrative Agent or the Canadian
Administrative Agent, as applicable, after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.
13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the US Administrative Agent.
13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

124



--------------------------------------------------------------------------------



 



13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of Holdings, the Borrowers, the US Administrative Agent, the Canadian
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent,
the Co-Collateral Agent, the Swingline Lender, the Letter of Credit Issuers and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the US Collateral
Agent, the Canadian Collateral Agent, the US Administrative Agent, the Canadian
Administrative Agent, the Co-Collateral Agent, the Swingline Lender, the Letter
of Credit Issuers or any Lender relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.
13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 13.2 or at such other address of
which the US Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.
13.14 Acknowledgments. Each of Holdings and the Borrowers hereby acknowledge
that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
(b) neither the US Administrative Agent, the Canadian Administrative Agent, the
US Collateral Agent, the Canadian Collateral Agent, the Co-Collateral Agent, the
Swingline Lender, the Letter of Credit Issuers nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrowers arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the US Administrative Agent, the Canadian Administrative
Agent, the US Collateral Agent, the Canadian Collateral Agent, the Co-Collateral
Agent, the Swingline Lender, the Letter of Credit Issuers and Lenders, on one
hand, and Holdings or the Borrowers, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers and the Lenders.
13.15 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWERS, THE US ADMINISTRATIVE
AGENT, THE CANADIAN ADMINISTRATIVE AGENT, THE US COLLATERAL AGENT, THE CANADIAN
COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE SWINGLINE LENDER, THE LETTER OF
CREDIT ISSUERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

125



--------------------------------------------------------------------------------



 



13.16 Confidentiality. Each Agent, the Lenders, the Joint Bookrunners, the
Swingline Lender and the Letter of Credit (the “Recipients”) Issuers agrees to
maintain all Information (as defined below) confidential and shall not publish,
disclose or otherwise divulge, such Information; provided that nothing herein
shall prevent such Recipients from disclosing any Information (a) pursuant to
the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by Applicable
Law or compulsory legal process based on the advice of counsel (in which case
such Recipient agrees (except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by Applicable Law, to inform the Company promptly thereof), (b) upon
the request or demand of any regulatory authority (including self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over such Recipient or any of its Affiliates (in which case such
Recipient agrees, to the extent practicable and not prohibited by Applicable
Law, to inform the Company promptly thereof), (c) to the extent that such
Information becomes publicly available other than by reason of improper
disclosure by such Recipient or any of its Related Parties thereto in violation
of any confidentiality obligations owing to the Company or its Subsidiaries or
Affiliates (including those set forth in this Section 13.16), (d) to the extent
that such Information is received by such Recipient from a third party that is
not, to such Recipient’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to the Company, or any of the Company’s
Subsidiaries or Affiliates or any Related Parties thereto, (e) to the extent
that such Information is independently developed by such Recipient, (f) to such
Recipient’s Affiliates and to its and their respective employees, legal counsel,
independent auditors, professionals, rating agencies and other experts or agents
who need to know such Information in connection with the administration of the
Credit Documents and who are informed of the confidential nature of such
Information and who are subject to customary confidentiality obligations of
professional practice or who agree to be bound by the terms of this
Section 13.16 (or language substantially similar to this paragraph) (with each
such Recipient responsible for such Person’s compliance with this
Section 13.16), (g) to potential or prospective Lenders, contractual
counterparties under Hedging Agreements to be entered into in connection with
the Loans, Transferees or pledges referred to in Section 13.6(d) or (h) for
purposes of establishing a “due diligence” defense; provided that (i) the
disclosure of any such Information to any Lenders, contractual counterparties
under Hedging Agreements, Participants or assignees or prospective Lenders
contractual counterparties under Hedging Agreements to be entered into in
connection with the Loans, Transferees or pledges referred to in Section 13.6(d)
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender, counterparty, Transferee or pledgee that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to the Company and such
Recipient in accordance with the standard syndication processes of such
Recipient or customary market standards for dissemination of such type of
Information. For the purpose of this Section, “Information” means all non-public
information received from or on behalf of Holdings, the Company or any of its
Subsidiaries relating to the Company or any of its Subsidiaries or any of their
respective businesses.
13.17 Release of Collateral and Guarantee Obligations; Subordination of Liens.
(a) The Lenders hereby irrevocably agree that the Liens granted to the US
Collateral Agent and the Canadian Collateral Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, as set forth in clause
(b) below, (ii) upon the Disposition of such Collateral (including as part of or
in connection with any other Disposition permitted hereunder) to any Person
other than the Company or any Subsidiary Guarantor, to the extent such
Disposition is made in compliance with the terms of this Agreement (and the US
Collateral Agent and the Canadian Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second succeeding
sentence and Section 24 of the applicable Guarantee), (vi) as required by the US
Collateral Agent or the Canadian Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the US Collateral
Agent and the Canadian Collateral Agent pursuant to the Security Documents and
(vii) with respect to any Collateral that is Capital Stock, upon the dissolution
or liquidation of the issuer of such Capital Stock that is not prohibited by the
Credit Documents. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees (and, if such Guarantors are
also Borrowers, from their obligations under this Agreement) upon consummation
of any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or in the case of a Previous Holdings in
accordance with the conditions set forth in the definition of “Holdings”. The
Lenders hereby authorize the US Administrative Agent, the Canadian
Administrative Agent, the US Collateral Agent and the Canadian Collateral Agent,
as applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender. Any representation, warranty or
covenant contained in any Credit Document relating to any such Collateral or
Guarantor shall no longer be deemed to be repeated.

 

126



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Cash Management
Obligations in respect of any Secured Cash Management Agreements, (ii) Hedging
Obligations in respect of any Secured Hedging Agreements and (iii) any
contingent indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized, upon request of the Company, the US
Administrative Agent, the Canadian Administrative Agent, the US Collateral Agent
and/or the Canadian Collateral Agent, as applicable, shall (without notice to,
or vote or consent of, any Secured Party) take such actions as shall be required
to release its security interest in all Collateral, and to release all
obligations under any Credit Document, whether or not on the date of such
release there may be any (i) Cash Management Obligations in respect of any
Secured Cash Management Agreements, (ii) Hedging Obligations in respect of any
Secured Hedging Agreements and (iii) any contingent indemnification obligations
not then due. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(c) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, upon request of the Company in connection with any Liens
permitted by the Credit Documents, the US Administrative Agent, the Canadian
Administrative Agent, the US Collateral Agent and/or the Canadian Collateral
Agent, as applicable, shall (without notice to, or vote or consent of, any
Secured Party) take such actions as shall be required to subordinate the Lien on
any Collateral to any Lien permitted under Sections 10.2(c), (e) (solely to the
extent if relates to clauses (c), (f) and (q) of Section 10.2), (f), (g), (l),
(o), (p), (q), (r), (t) and clause (d) of the definition of “Permitted Liens.”
13.18 USA PATRIOT ACT. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT ACT”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the PATRIOT ACT.
13.19 CURRENCY INDEMNITY. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any Credit Document,
it becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any Credit Document in
any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the US Administrative Agent is able, on the relevant
date, to purchase the Currency Due with the Judgment Currency in accordance with
its normal practices. In the event that there is a change in the rate of
exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the US Administrative Agent of the
amount due, Borrowers or Guarantor will, on the date of receipt by the US
Administrative Agent, pay such additional amounts, if any, or be entitled to
receive reimbursement of such amount, if any, as may be necessary to ensure that
the amount received by the US Administrative Agent on such date is the amount in
the Judgment Currency which when converted at the rate of exchange prevailing on
the date of receipt by the US Administrative Agent is the amount then due under
this Agreement or such Credit Document in the Currency Due. If the amount of the
Currency Due which the Administrative Agent is so able to purchase is less than
the amount of the Currency Due originally due to it, each Borrower and Guarantor
shall indemnify and save the US Administrative Agent and the Lenders harmless
from and against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the Credit Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by the US Administrative Agent from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Agreement or any
Credit Document or under any judgment or order.
[SIGNATURE PAGES FOLLOW]

 

127



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

            CAREY INTERMEDIATE HOLDINGS CORP., as Holdings
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            ASSOCIATED MATERIALS, LLC, as a US Borrower
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK HOLDINGS, LLC, as a US Borrower
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK BUILDING PRODUCTS, INC., as a US
Borrower
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK CANADA HOLDINGS LIMITED, as a Canadian Borrower
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, as a Canadian Borrower
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            ASSOCIATED MATERIALS CANADA LIMITED, as a Canadian Borrower
      By:   /s/ David S. Brown         Name:   David S. Brown        Title:  
President, Secretary   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CAREY NEW FINANCE, INC., as a US Guarantor
      By:   /s/ Vicki Hardman         Name:   Vicki Hardman        Title:   Vice
President   

[Signature Page to Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as US Administrative Agent, a US Letter of Credit Issuer and US Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US            By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services. US   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            UBS AG CANADA BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US            By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services. US   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Collateral Agent and a Lender
      By:   /s/ Victor Barwig         Name:   Victor Barwig        Title:   Sr
VP   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a US Letter of Credit Issuer and a Canadian Letter of Credit Issuer
      By:   /s/ Victor Barwig         Name:   Victor Barwig        Title:   VP 
 

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FINANCIAL CORPORATION CANADA, as a Lender
      By:   /s/ Lisa M. Gonzales         Name:   LISA M. GONZALES       
Title:   VICE PRESIDENT   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE, LLC,
as Swingline Lender and a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US            By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services. US   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as a US Letter of Credit Issuer and a Lender
      By:   /s/ Omayra Laucella         Name:   Omayra Laucella        Title:  
Vice President            By:   /s/ Paul O’Leary         Name:   Paul O’Leary   
    Title:   Director   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG CANADA BRANCH,
as a Canadian Letter of Credit Issuer and a Lender
      By:   /s/ David Gynn         Name:   David Gynn        Title:   Chief
Financial Officer            By:   /s/ Marcellus Leung         Name:   Marcellus
Leung        Title:   Assistant Vice President   

[Revolving Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedules to the
Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Commitments and Addresses of Lenders
Canadian Revolving Credit Commitments

                      Revolving           Credit   Lender   Address   Commitment
 
UBS Loan Finance LLC
  c/o UBS AG, Stamford Branch   $ 25,000,000  
 
  677 Washington Boulevard        
 
  Stamford, Connecticut 06901        
 
           
Deutsche Bank AG
  Deutsche Bank AG, Canada Branch   $ 25,000,000  
Canada Branch
  199 Bay Street, Suite 4700        
 
  M5L 1E9 Toronto, Canada        
 
           
Wells Fargo Financial
  1100 Abernarthy Road, Suite 1600   $ 25,000,000  
Corporation Canada
  Atlanta Georgia, 30328        
 
         
 
  TOTAL   $ 75,000,000.00  

US Revolving Credit Commitments

                      Revolving           Credit   Lender   Address   Commitment
 
UBS Loan Finance LLC
  c/o UBS AG, Stamford Branch   $ 50,000,000  
 
  677 Washington Boulevard        
 
  Stamford, Connecticut 06901        
 
           
Deutsche Bank AG New
  60 Wall Street   $ 50,000,000  
York Branch
  New York, New York 10005        
 
           
Wells Fargo Capital Finance, LLC
  1100 Abernarthy Road, Suite 1600   $ 50,000,000  
 
  Atlanta Georgia, 30328        
 
         
 
  TOTAL   $ 150,000,000.00  

 

- 2 -



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Mortgaged Property

              Street Address   County   State   Record Owner
 
           
4200 Knighthurst Road
  Ennis   Texas   Associated Materials, LLC
 
           
6320 Colonel Talbot Road
  London   Ontario   Associated Materials Canada Limited
 
           
2501 Trans Canada Highway
  Pointe Claire   Quebec   Associated Materials Canada Limited
 
           
1001 Corporate Drive
  Burlington   Ontario   Associated Materials Canada Limited

 

- 3 -



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Existing Letters of Credit

                                      Letter of Credit         Issuance Bank  
Beneficiary   Applicant   Number   Expiration Date   Amount
 
                        US Letters of Credit            
 
                       
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  Liberty Mutual
Insurance Company   Gentek Building
Products Limited   SM235195W   June 21, 2011

(deemed automatically extended annually unless 60 days prior written notice
provided to Beneficiary)   $ 30,614.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  Lumbermans Mutual
Casualty Company
and/or American
Motorists Insurance
Company and/or
American
Manufacturers
Mutual Insurance
Company   Associated
Materials LLC   SM235196W   June 30, 2011

(deemed automatically extended annually unless 60 days prior written notice
provided to Beneficiary)   $ 125,000.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  Argonaut Insurance
Company   Associated
Materials LLC   SM235197W   June 30, 2011

(deemed automatically extended annually unless 60 days prior written notice
provided to Beneficiary)   $ 375,000.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  11 Cragwood
Associates, LLC   Associated Materials LLC

Gentek Building Products Inc.   SM235198W   June 30, 2011

(deemed automatically extended annually unless 60 days prior written notice
provided to Beneficiary)   $ 100,000.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  Western Surety
Company   Associated
Materials LLC   SM235154W   June 30, 2011

(deemed automatically extended unless 60 days prior written notice provided to
Beneficiary)   $ 425,000.00

 

- 4 -



--------------------------------------------------------------------------------



 



                                      Letter of Credit         Issuance Bank  
Beneficiary   Applicant   Number   Expiration Date   Amount
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  XL Specialty
Insurance Company
and/or Greenwich
Insurance Company   Associated
Materials LLC   SM233894W   January 21, 2011

(deemed automatically extended annually unless 60 days prior written notice
provided to Beneficiary)   $ 5,561,000.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  D.L. Peterson Trust and PHH Vehicle Management Services, LLC   Associated
Materials LLC   SM236214W   December 4, 2010

(deemed automatically extended annually unless 90 days prior written notice
provided to Beneficiary)   $ 810,000.00
 
                       
TOTAL:
                  $ 7,426,614.00
 
                        Canadian Letters of Credit in Canadian Dollars          
 
 
                       
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  PHH Vehicle Management Services Inc.   Gentek Building
Products Limited
Partnership   SM236216W   December 4, 2010

(deemed automatically extended annually unless 90 days prior written notice
provided to Beneficiary)   CAD $150,000.00
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association
  US Bank National
Association ND   Gentek Building
Products Limited
Partnership   SM234472W   April 8, 2011   CAD $200,000.00
 
                       
TOTAL:
                  CAD $350,000.00

 

- 5 -



--------------------------------------------------------------------------------



 



Schedule 6.4(d)
Indebtedness to be refinanced on the Closing Date
None

 

- 6 -



--------------------------------------------------------------------------------



 



Schedule 8.12
Subsidiaries

                              Name   Jurisdiction   Corporate Ownership  
Guarantor   Restricted   Unrestricted   Specified   Immaterial
 
                           
Domestic Subsidiaries
                           
 
                           
Associated Materials, LLC
  Delaware   Carey Intermediate Holdings Corp.   Y   —   —   —   —
 
     
(100%)                    
 
                           
Carey New Finance, Inc
  Delaware   Associated Materials, LLC   Y   Y   N   N   N
 
     
(100%)                    
 
                           
Associated Materials Finance, Inc.
  Delaware   Associated Materials, LLC   N   Y   N   N   Y
 
     
(100%)                    
 
                           
Gentek Holdings, LLC
  Delaware   Associated Materials, LLC   Y   Y   N   Y   N
 
     
(100%)                    
 
                           
Gentek Building Products, Inc.
  Delaware   Gentek Holdings, LLC   Y   Y   N   Y   N
 
     
(100%)                    
 
                           
Canadian Subsidiaries
                           
 
                           
Associated Materials Canada Limited
  Ontario   Gentek Building Products, Inc.   Y   Y   N   Y   N
 
     
(100%)                    
 
                           

 

- 7 -



--------------------------------------------------------------------------------



 



                              Name   Jurisdiction   Corporate Ownership  
Guarantor   Restricted   Unrestricted   Specified   Immaterial
 
                           
Gentek Canada Holdings Limited
  Ontario   Gentek Building Products, Inc.   Y   Y   N   N   N
 
     
(100%)                    
 
                           
Gentek Building Products Limited Partnership
  Ontario   Gentek Canada
Holdings Limited
(0.1%)   Y   Y   N   Y   N
 
     
Associated Materials
Canada Limtied
(99.9%)                    

 

- 8 -



--------------------------------------------------------------------------------



 



Schedule 8.15
Owned Real Property

              Street Address   County   State/Province   Record Owner
 
           
3773 State Road
  Cuyahoga Falls   OH   Associated Materials, LLC
 
           
265 Congress Street
  West Salem   OH   Associated Materials, LLC
 
           
4200 Knighthurst Road
  Ennis   TX   Associated Materials, LLC
 
           
7550 East 30th Street
  Yuma   AZ   Associated Materials, LLC
 
           
880 Moe Drive
  Akron   OH   Associated Materials, LLC
 
           
6320 Colonel Talbot Road
  London   Ontario   Associated Materials Canada Limited
 
           
2501 Trans Canada Highway
  Pointe Claire   Quebec   Associated Materials Canada Limited
 
           
1001 Corporate Drive
  Burlington   Ontario   Associated Materials Canada Limited

 

- 9 -



--------------------------------------------------------------------------------



 



Schedule 9.17
Post-Closing Covenant
1. Within five (5) business days after the Closing Date; provided that such five
(5) business day period may be extended by the US Collateral Agent in its
reasonable discretion, the Notes Collateral Agent shall have received all
certificates, if any, representing all Capital Stock of the Company and all
Capital Stock of each Subsidiary of the Company directly owned by the Borrowers
or any Subsidiary Guarantor, in each case as of the Closing Date, pledged under
the US Pledge Agreement, accompanied by instruments of transfer and undated
stock powers endorsed in blank (except that no delivery of certificates,
instruments of transfer or stock powers shall be required with respect to the
pledge of any Capital Stock of any Foreign Subsidiary, other than a Canadian
Subsidiary) and the Canadian Collateral Agent shall have received (a) all
certificates representing such securities pledged under the Canadian Pledge
Agreement and under the Ontario law governed pledge agreement granted by Gentek
Building Products, Inc. in favour of the US Collateral Agent, accompanied by
instruments of transfer and updated stock powers endorsed in blank and (b) a
“perfection by control” opinion from Osler, Hoskin & Harcourt LLP, in form and
substance satisfactory to the Canadian Collateral Agent, in respect of any such
securities pledged under the Canadian Pledge Agreement and under the Ontario law
governed pledge agreement granted by Gentek Building Products, Inc. in favour of
the US Collateral Agent and delivered in the Province of Ontario.
2. Within ninety (90) days after the Closing Date; provided that such ninety
(90) day period may be extended by the US Collateral Agent in its reasonable
discretion, the US Collateral Agent shall have received each of the following
documents, with respect to the Mortgaged Property located in the United States
which shall be reasonably satisfactory in form and substance to the US
Collateral Agent:
(1) Flood Hazard Determinations and Insurance. A) a completed Flood Certificate
with respect to each Mortgaged Property, which Flood Certificate shall (i) be
addressed to the US Collateral Agent, (ii) be completed by a company which has
guaranteed the accuracy of the information contained therein, (iii) otherwise
comply with the Flood Program; and (iv) identify whether the community in which
each Mortgaged Property is located participates in the Flood Program; (C) if any
Flood Certificate states that a Mortgaged Property is located in a Flood Zone,
the Borrower’s written acknowledgement of receipt of written notification from
the Collateral Agent (i) as to the existence of each such Mortgaged Property is
located in a Flood Zone, and (ii) as to whether the community in which each such
Mortgaged Property is located is participating in the Flood Program; and (D) if
any Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that the Borrower has obtained
a policy of flood insurance that (i) covers any Mortgaged Property that is
located in a Flood Zone, (ii) is written in an amount required under the Flood
Program, and (iii) has a term ending not later than the sixth anniversary of the
Closing Date;

 

- 10 -



--------------------------------------------------------------------------------



 



(2) Mortgages. Fully executed counterparts of Mortgages which Mortgages shall
cover each Mortgaged Property, together with evidence that counterparts of all
the Mortgages have been delivered to the Title Company (as hereinafter defined)
for recording in all places to the extent necessary or, in the reasonable
opinion of the US Collateral Agent, desirable to effectively create a valid and
enforceable second priority mortgage lien on each Mortgaged Property in favor of
the US Collateral Agent for its benefit and the benefit of the Secured Parties,
securing the Obligations, subject to the Permitted Liens;
(3) Counsel Opinions. An opinion of counsel (which counsel shall be reasonably
satisfactory to the US Collateral Agent) in each state in which a Mortgaged
Property is located with respect to the due authorization, execution, delivery
and enforceability of the Mortgages to be recorded in such state and such other
matters as the US Collateral Agent may reasonably request;
(4) Title Insurance. With respect to each Mortgage encumbering any Mortgaged
Property, an ALTA mortgagee policy of title insurance (or commitment to issue
such a policy having the effect of a policy of title insurance) insuring (or
committing to insure) the lien of such Mortgage as a valid and enforceable
second priority mortgage or deed of trust lien on the Mortgaged Property
described therein, in an amount not more than 100% of the fair market value of
such Mortgaged Property as reasonably determined, in good faith, by the
Borrowers and reasonably acceptable to the US Collateral Agent, (such policies
collectively, the “Mortgage Policies”) issued by issued by one or more title
companies (the “Title Company”) reasonably satisfactory to the US Collateral
Agent, which reasonably assures the US Collateral Agent that the Mortgages on
such Mortgaged Properties are valid and enforceable mortgage liens on the
respective Mortgaged Properties, free and clear of all defects and encumbrances
except Permitted Liens and liens with junior priority and such Mortgage Policies
shall otherwise be in form and substance reasonably satisfactory to the US
Collateral Agent and shall include such title endorsements as the US Collateral
Agent shall reasonably request, to the extent available at commercially
reasonably rates (excluding endorsements or coverage related to creditors’
rights);
(5) Survey. The Borrowers and the appropriate Guarantors shall deliver to the
Title Company any and all surveys or same as survey affidavits as may be
reasonably necessary to cause the Title Company to issue the title insurance
required pursuant to clause (iv) above;
(6) Fixture filings. Proper fixture filings under the Uniform Commercial Code on
Form UCC-1 for filing under the Uniform Commercial Code in the appropriate
jurisdiction in which the Mortgaged Properties are located, desirable to perfect
the security interests in fixtures purported to be created by the Mortgages in
favor of the US Collateral Agent for its benefit and the benefit of the Secured
Parties;

 

- 11 -



--------------------------------------------------------------------------------



 



(7) Mortgaged Property Indemnification. With respect to each Mortgaged Property,
such affidavits and indemnifications (including a so-called “gap”
indemnification) as are customarily required to induce the Title Company to
issue the Mortgage Policy/ies and endorsements contemplated above, provided in
no event shall such affidavits and indemnifications increase the obligations and
liabilities of the Borrowers and the Guarantors hereunder; and
(8) Collateral Fees and Expenses. Evidence reasonably acceptable to the US
Collateral Agent of payment by the Borrowers of all Mortgage Policy premiums,
search and examination charges, mortgage recording taxes, fees, charges, costs
and expenses required for the recording of the Mortgages, fixture filings and
issuance of the Mortgage Policies referred to above.
3. Within thirty (30) business days after the Closing Date; provided that such
(30) day period may be extended by the Canadian Collateral Agent in its
reasonable discretion, commercially reasonable efforts to obtain PPSA Estoppels
for:

  (a)   PHH Vehicle Management Services Inc.     (b)   BML Leasing Limited    
(c)   Xerox Canada Ltd.     (d)   GE Capital Vehicle and Equipment Leasing Inc.
    (e)   Liftcapital Corporation

4. Within thirty (30) business days after the Closing Date; provided that such
(30) day period may be extended by the Canadian Collateral Agent in its
reasonable discretion, make commercially reasonable efforts to provide evidence
of discharge of Liftcapital Corporation PPSA regns not covered by estoppels in
3(e) above.
5. Within thirty (30) business days after the Closing Date; provided that such
(30) day period may be extended by the Canadian Collateral Agent in its
reasonable discretion, make commercially reasonable efforts to provide evidence
of discharge of NB PPSA regn #18921239 filed against Gentek Building Products
Limited in favour of James Duffy.
6. Within thirty (90) business days after the Closing Date; provided that such
(30) day period may be extended by the Canadian Collateral Agent in its
reasonable discretion, make commercially reasonable efforts to provide evidence
of discharge of CIPO regns filed in favour of Bank of Nova Scotia.

 

- 12 -



--------------------------------------------------------------------------------



 



7. Within thirty (90) business days after the Closing Date; provided that such
(30) day period may be extended by the Canadian Collateral Agent in its
reasonable discretion, make commercially reasonable efforts to provide evidence
of discharge of CIPO regns filed in favour of Deutsche Bank Trust Company
Americas as Collateral Agent
Defined Terms:
“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency and any successor Governmental
Authority performing a similar function.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

- 13 -



--------------------------------------------------------------------------------



 



Schedule 10.1
Closing Date Indebtedness

1.   See Schedule 1.1(c) for a list of Existing Letters of Credit

 

- 14 -



--------------------------------------------------------------------------------



 



Schedule 10.2
Liens
See Attached

 

- 15 -



--------------------------------------------------------------------------------



 



Schedule 10.4
Dispositions

1.   Lease Agreement dated December 27, 2004 by and between Associated Materials
Incorporated, as landlord, and Ryan Knighthurst Operations, L.P., as tenant, as
amended.

 

- 16 -



--------------------------------------------------------------------------------



 



Schedule 10.5
Investments
None

 

- 17 -



--------------------------------------------------------------------------------



 



Schedule 10.9
Negative Pledge Clauses
None

 

- 18 -



--------------------------------------------------------------------------------



 



Schedule 10.12
Transactions with Affiliates

1.   Stockholders Agreement, dated as of October 13, 2010, by and among Carey
Investment Holdings Corp., Carey Intermediate Holdings Corp., Associated
Materials, LLC, Hellman & Friedman Capital Partners VI, L.P., Hellman & Friedman
Capital Partners VI (Parallel), L.P., Hellman & Friedman Capital Executives VI,
L.P., Hellman & Friedman Capital Associates VI, L.P., and the stockholders
signatory thereto.   2.   Subscription Agreement, dated as of October 13, 2010,
by and among Carey Investment Holdings Corp., Carey Intermediate Holdings Corp.,
Carey Acquisition Corp., Hellman & Friedman Capital Partners VI, L.P., Hellman &
Friedman Capital Partners VI (Parallel), L.P., Hellman & Friedman Capital
Executives VI, L.P., and Hellman & Friedman Capital Associates VI, L.P.   3.  
Agreement and Plan of Merger, dated as of October 13, 2010, between Associated
Materials Holdings, LLC and AMH Holdings, LLC.   4.   Agreement and Plan of
Merger, dated as of October 13, 2010, between AMH Holdings, LLC and AMH Holdings
II, Inc.   5.   Agreement and Plan of Merger, dated as of October 13, 2010,
between AMH Holdings II, Inc. and Associated Materials, LLC.

 

- 19 -



--------------------------------------------------------------------------------



 



Schedule 13.2
Addresses for Notices
To the Company:
Associated Materials, LLC
3773 State Road
Cuyahoga Falls, Ohio 44223
Attention: Mike Griffith, Director of Treasury Services
To Holdings:
Carey Intermediate Holdings Corp.
3773 State Road
Cuyahoga Falls, Ohio 44223
Attention: Stephen Graham, Vice President — Chief Financial Officer, Treasurer
and Secretary
To the U.S. Administrative Agent:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
To Canadian Administrative Agent:
UBS AG Canada Branch
c/o UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
To the U.S. Collateral Agent:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
To the Canadian Collateral Agent:
UBS AG Canada Branch
c/o UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa

 

- 20 -



--------------------------------------------------------------------------------



 



To the Co-Collateral Agent:
Wells Fargo Capital Finance, LLC
1100 Abernarthy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Loan Portfolio Manager
To the Swingline Lender:
UBS Loan Finance LLC
c/o UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
To the Letter of Credit Issuers:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
Wells Fargo Capital Finance, LLC
1100 Abernarthy Road, Suite 1600
Atlanta, Georgia 30328
Attention: Loan Portfolio Manager
Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attention: Omayra Laucella, Vice President
Deutsche Bank AG Canada Branch
199 Bay Street, Suite 4700
M5L 1E9 Toronto, Canada
Attention: Marcellus Leung, Assistant Vice President

 

- 21 -



--------------------------------------------------------------------------------



 



Attachment to Schedule 10(a)
ASSOCIATED MATERIALS, LLC D/B/A ALSIDE
U.S. Trademark Registrations & Applications

                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
ALSIDE
  Associated Materials, LLC     73/484,883       6/13/1984       1,361,396      
9/24/1985  
ALSIDE
  Associated Materials, LLC     73/484,991       6/13/1984       1,374,768      
12/10/1985  
ALSIDE — YOUR FRIEND IN THE BUSINESS
  Associated Materials, LLC     78/382,430       3/11/2004       3,124,384      
8/1/2006  
ALSIDE (stylized)
  Associated Materials, LLC     73/484,956       6/13/1984       1,362,890      
10/1/1985  
(ALSIDE LOGO) [c10708c1070801.gif]
                                   
ALSIDE (stylized)
  Associated Materials, LLC     73/459,005       12/29/1983       1,326,987    
  3/26/1985  
(ALSIDE LOGO) [c10708c1070802.gif]
                                   
ALSIDE (stylized)
  Associated Materials, LLC     73/484,971       6/13/1984       1,366,665      
10/22/1985  
(ALSIDE LOGO) [c10708c1070801.gif]
                                   
AMHERST
  Associated Materials, LLC     78/326,261       11/11/2003       2,982,062    
  8/2/2005  
ARCHITECTURAL CLASSICS
  Associated Materials, LLC     78/378,657       3/4/2004       2,959,666      
6/7/2005  
ARCHITECTURAL SCALLOPS
  Associated Materials, LLC     78/122,394       4/17/2002       2,769,198      
9/30/2003  
BARRIER XP
  Associated Materials, LLC     78/342,765       12/18/2003       3,036,616    
  12/27/2005  
BECAUSE LIFE IS FOR LIVING
  Associated Materials, LLC     78/306,666       9/29/2003       2,929,845      
3/1/2005  

 

 



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
BOARD & BATTEN
  Associated Materials, LLC     78/180,101       10/30/2002       2,808,598    
  1/27/2004  
BRADENTON PREMIERE
  Associated Materials, LLC     77/771,432       6/30/2009                  
BRIAR-CUT 2000
  Associated Materials, LLC     73/484,170       6/8/1984       1,362,889      
10/1/1985  
BROOKWOOD
  Associated Materials, LLC     78/849,340       3/29/2006       3,541,971      
12/2/2008  
CENTERLOCK
  Associated Materials, LLC     78/138,973       6/26/2002       2,741,918      
7/29/2003  
CENTERLOCK ENERGY CHOICE
  Associated Materials, LLC     78/855,572       4/6/2006       3,244,340      
5/22/2007  
CENTURION
  Associated Materials, LLC     78/784,923       1/4/2006       3,244,126      
5/22/2007  
CHARTER OAK
  Associated Materials, LLC     78/127,536       5/9/2002       2,764,215      
9/16/2003  
CHARTER OAK ENERGY ELITE
  Associated Materials, LLC     78/370,408       2/19/2004       2,999,175      
9/20/2005  
CHROMATRUE
  Associated Materials, LLC     77/616,746       11/18/2008       3,755,833    
  3/2/2010  
CLIMASHIELD
  Associated Materials, LLC     76/261,919       5/25/2005       2,696,468      
3/11/2003  
CLIMATECH
  Associated Materials, LLC     75/731,557       6/16/1999       2,420,765      
1/16/2001  
COLORCONNECT
  Associated Materials, LLC     78/111,492       2/27/2002       2,775,465      
10/21/2003  
CONQUEST
  Associated Materials, LLC     75/171,036       9/24/1996       2,126,899      
1/6/1998  
COVENTRY BY ALSIDE
  Associated Materials, LLC     77/342,506       12/3/2007       3,577,573      
2/17/2009  
CYPRESS CREEK
  Associated Materials, LLC     77/035,114       11/2/2006       3,540,750      
12/2/2008  

 

Page 2 of 19



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
ENERGYINTEL
  Associated Materials, LLC     77/962,486       3/18/2010                  
ENERGYMAXX
  Associated Materials, LLC     78/308,550       10/2/2003       2,958,504      
5/31/2005  
ETERNA DECK
  Associated Materials, LLC     78/130,856       5/23/2002       2,875,556      
8/17/2004  
ETERNAFENCE
  Associated Materials, LLC     78/263,726       6/18/2003       3,060,897      
2/21/2006  
ETERNAWELD
  Associated Materials, LLC     78/453,460       7/20/2004       3,133,969      
8/22/2006  
EVERRAIL
  Associated Materials, LLC     78/593,059       3/23/2005       3,129,028      
8/15/2006  
EXCALIBUR
  Associated Materials, LLC     75/326,044       7/17/1997       2,189,267      
9/15/1998  
EXCELLENCE SERIES 62
  Associated Materials, LLC     77/829,107       9/17/2009                  
EXTERIOR ACCENTS
  Associated Materials, LLC     78/482,503       9/13/2004       3,003,107      
9/27/2005  
FAIRHAVEN SOUND
  Associated Materials, LLC     78/482,510       9/13/2004       3,136,821      
8/29/2006  
FIRST IMPRESSIONS
  Associated Materials, LLC     78/957,791       8/22/2006                  
FIRST IMPRESSIONS BY ALSIDE
  Associated Materials, LLC     77/115,924       2/26/2007                  
FIRST ON AMERICA’S HOMES
  Associated Materials, LLC     73/484,972       6/13/1984       1,361,397      
9/24/1985  
FIRST ON AMERICA’S HOMES
  Associated Materials, LLC     73/484,992       6/13/1984       1,372,534      
11/26/1985  
FRAMEWORKS
  Associated Materials, LLC     77/964,647       3/22/2010                  
GALLERY
  Associated Materials, LLC     76/135,518       9/26/2000       2,901,919      
11/9/2004  

 

Page 3 of 19



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
GALLERY
  Associated Materials, LLC     78/472,644       8/24/2004       3,518,129      
10/14/2008  
GENEVA
  Associated Materials, LLC     78/180,107       10/30/2002       2,808,599    
  1/27/2004  
GREENBRIAR
  Associated Materials, LLC     78/766,612       12/5/2005       3,250,778      
6/12/2007  
GREENBRIAR IV
  Associated Materials, LLC     74/638,721       2/27/1995       1,945,878      
1/2/1996  
HARBOR POINTE
  Associated Materials, LLC     78/337,637       12/8/2003       3,165,962      
10/31/2006  
HOMERUN
  Associated Materials, LLC     78/116,147       3/20/2002       2,754,487      
8/19/2003  
ILLUMINATIONS
  Associated Materials, LLC     77/771,447       6/30/2009                  
ISS INSTALLED SALES SOLUTIONS
  Associated Materials, LLC     78/855,546       4/6/2006       3,208,465      
2/13/2007  
LIFEWALL
  Associated Materials, LLC     74/231,382       12/17/1991       1,715,783    
  9/15/1992  
LUMINA LX
  Associated Materials, LLC     77/829,123       9/17/2009                  
MERIDIAN
  Associated Materials, LLC     77/079,156       1/9/2007       3,485,609      
8/12/2008  
NEXTSALE NEIGHBORHOOD MARKETING PROGRAM
  Associated Materials, LLC     78/440,921       6/24/2004       3,020,158      
11/29/2005  
ODYSSEY
  Associated Materials, LLC     73/588,837       3/19/1986       1,415,900      
11/4/1986  
ODYSSEY PLUS
  Associated Materials, LLC     78/230,631       3/27/2003       3,188,626      
12/26/2006  

 

Page 4 of 19



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
PELICAN BAY
  Associated Materials, LLC     78/154,478       8/15/2002       2,801,477      
12/30/2003  
PLATINUM SERIES INSULATION
  Associated Materials, LLC     78/263,725       6/18/2003       3,032,834      
12/20/2005  
POLYMER P-5000
  Associated Materials, LLC     73/531,032       4/8/1985       1,373,253      
12/3/1985  
PRESERVATION
  Associated Materials, LLC     78/236,214       4/10/2003       3,340,790      
11/20/2007  
PRESERVATION
  Associated Materials, LLC     76/203,105       2/1/2001       2,589,831      
7/2/2002  
PRODIGY
  Associated Materials, LLC     78/368,625       2/16/2004       2,979,824      
7/26/2005  
REVOLUTION
  Associated Materials, LLC     78/094,307       11/20/2001       3,074,152    
  3/28/2006  
REVOLUTION BY ALSIDE
  Associated Materials, LLC     78/094,312       11/20/2001       3,074,153    
  3/28/2006  
SADDLEWOOD SUPREME
  Associated Materials, LLC     74/154,428       4/5/1991       1,704,109      
7/28/1992  
SATINWOOD
  Associated Materials, LLC     73/484,168       6/8/1984       1,376,459      
12/17/1985  
SAW-KERF
  Associated Materials, LLC     72/431,946       8/7/1972       973,218      
11/20/1973  
SEQUOIA
  Associated Materials, LLC     78/326,268       11/11/2003       2,982,063    
  8/2/2005  
SHEFFIELD
  Associated Materials, LLC     78/116,496       3/21/2002       2,785,031      
11/18/2003  
SIGNATURE
  Associated Materials, LLC     78/326,273       11/11/2003       2,982,064    
  8/2/2005  
SOLARTHERM
  Associated Materials, LLC     77/203,960       6/12/2007       3,525,079      
10/28/2008  
SOLARZONE
  Associated Materials, LLC     78/138,955       6/26/2002       2,805,812      
1/13/2004  

 

Page 5 of 19



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
SUPER STEEL SIDING
  Associated Materials, LLC     74/156,139       4/11/1991       1,698,757      
7/7/1992  
THE ARCHITECTURAL COLOR COLLECTION
  Associated Materials, LLC     78/099,211       12/19/2001       2,861,761    
  7/6/2004  
THE CENTURY SERIES
  Associated Materials, LLC     73/686,309       9/25/1987       1,494,265      
6/28/1988  
THE DESIGNER’S SELECTION
  Associated Materials, LLC     73/354,368       3/12/1982       1,242,108      
6/14/1983  
THE NATURE OF SIDING
  Associated Materials, LLC     78/717,747       9/21/2005       3,538,704      
11/25/2008  
THE ULTIMATE FENCE
  Associated Materials, LLC     74/411,794       7/13/1993       1,914,954      
8/29/1995  
TRI-BEAM
  Associated Materials, LLC     85/068,313       6/22/2010                  
TRIMWORKS
  Associated Materials, LLC     78/121,757       4/15/2002       2,702,687      
4/1/2003  
ULTRABEAM
  Associated Materials, LLC     76/261,918       5/25/2001       3,194,733      
1/2/2007  

 

Page 6 of 19



--------------------------------------------------------------------------------



 



                                      Mark   Current Owner   Serial No.    
Filing Date     Reg. No.     Reg. Date  
ULTRAGUARD
  Associated Materials, LLC     74/326,518       10/29/1992       1,803,751    
  11/9/1993  
ULTRAMAXX
  Associated Materials, LLC     74/107,251       10/19/1990       1,699,824    
  7/7/1992  
VISTAVIEW
  Associated Materials, LLC     77/462,060       4/30/2008       3671624      
8/25/2009  
(VISTAVIEW LOGO) [c10708c1070803.gif]
                                   
VYNASOL
  Associated Materials, LLC     73/484,174       6/8/1984       1,375,459      
12/17/1985  
WESTBRIDGE
  Associated Materials, LLC     78/138,944       6/26/2002       2,793,070      
12/9/2003  
WILLIAMSPORT
  Associated Materials, LLC     74/059,475       5/16/1990       1,656,826      
9/10/1991  
WINDOWEXPRESS
  Associated Materials, LLC     77/237,478       7/24/2007       3,526,021      
10/28/2008  

 

Page 7 of 19



--------------------------------------------------------------------------------



 



GENTEK BUILDING PRODUCTS, INC.
U.S. Trademark Registrations & Applications

                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
5 Chevron Design
  Gentek Building Products, Inc.     75311151       6-18-97  
(LOGO) [c10708c1070804.gif]
        2182235       8-18-98  
ADVANTAGE
  Gentek Building Products, Inc.     73813522       7-19-89  
 
        1593047       4-24-90  
ADVANTAGE
  Gentek Building Products, Inc.     73636555       1-15-87  
 
        1503931       9-13-88  
AMHERST
  Gentek Building Products, Inc.     76425066       6-25-02  
 
        2706936       4-15-03  
BLUEPRINT SERIES
  Gentek Building Products, Inc.     78368665       2-16-04  
 
        3005066       10-4-05  
CEDARWOOD
  Gentek Building Products, Inc.     73439485       8-15-83  
 
        1309643       12-18-84  
CEDARWOOD
  Gentek Building Products, Inc.     73573853       12-16-85  
 
        1403757       8-5-86  

 

Page 8 of 19



--------------------------------------------------------------------------------



 



                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
CHEVRON CHECK DESIGN
  Gentek Building Products, Inc.     75922587       2-16-00  
(LOGO) [c10708c1070805.gif]
        2426917       2-6-01  
COLOR CLEAR THROUGH
  Gentek Building Products, Inc.     75608038       12-18-88  
 
        2515846       12-4-01  
COLOR CLEAR THROUGH (Divisional)
  Gentek Building Products, Inc.     75980482       12-18-98  
 
        2539266       2-19-02  
CONCORD
  Gentek Building Products, Inc.     76422216       6-18-02  
 
        2709166       4-22-03  
DEALER OF DISTINCTION
  Gentek Building Products, Inc.     77022898       10-17-06  
 
        3627447       5-26-09  
DRIFTWOOD
  Gentek Building Products, Inc.     73354281       3-12-82  
 
        1231131       3-15-83  
DRIFTWOOD
  Gentek Building Products, Inc.     76441508       8-19-02  
 
        2728990       6-24-03  

 

Page 9 of 19



--------------------------------------------------------------------------------



 



                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
ENERGYLOGIX
  Gentek Building Products, Inc.     77925967       2-2-10  
ENFUSION
  Gentek Building Products, Inc.     77927257       2-3-10  
ESSEX SERIES
  Gentek Building Products, Inc.     78490624       9-28-04  
 
        3136858       8-29-06  
FAIR OAKS
  Gentek Building Products, Inc.     76425065       6-25-02  
 
        2706935       4-15-03  
FAIRWEATHER
  Gentek Building Products, Inc.     75314281       6-24-97  
 
        2178369       8-4-98  
GENTEK
  Gentek Building Products, Inc.     75921141       2-16-00  
 
        2419250       1-9-01  
GENTEK & Design
  Gentek Building Products, Inc.     75310736       6-18-97  
(GENTEK LOGO) [c10708c1070806.gif]
        2182231       8-18-98  

 

Page 10 of 19



--------------------------------------------------------------------------------



 



                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
GENTEK & Design
  Gentek Building Products, Inc.     75920926       2-16-00  
(GENTEK LOGO) [c10708c1070807.gif]
        2421398       1-16-01  
GENTEK BUILDER SERIES
  Gentek Building Products, Inc.     78374795       2-26-04  
 
        3133823       8-22-06  
GENTEK MY DESIGN HOME STUDIO & logo
  Gentek Building Products, Inc.     77648571       1-13-09  
(GENTEK MY DESIGN HOME STUDIO LOGO) [c10708c1070808.gif]
                   
OMNIRAIL
  Gentek Building Products, Inc.     78585464       3-11-05  
 
        3134312       8-22-06  
OXFORD
  Gentek Building Products, Inc.     75314277       6-24-97  
 
        2176755       7-28-98  
PORTFOLIO
  Gentek Building Products, Inc.     78522608       11-24-04  
 
        3496994       9-2-08  
PROCLAD
  Gentek Building Products, Inc.     78577644       3-1-05  
 
        3308415       10-9-07  
REVERE My Design Home Studio & Logo
  Gentek Building Products, Inc.     77648599       1-13-09  
(REVERE MY DESIGN HOME LOGO) [c10708c1070810.gif]
                   

 

Page 11 of 19



--------------------------------------------------------------------------------



 



                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
SEQUOIA SELECT
  Gentek Building Products, Inc.     76446200       8-30-02  
 
        2734559       7-8-03  
SEQUOIA SELECT & Design
  Gentek Building Products, Inc.     77613594       11-13-08  
(SEQUOIA SELECT LOGO) [c10708c1070811.gif]
        3672099       8-25-09  
SIGNATURE
  Gentek Building Products, Inc.     74342489       12-21-92  
 
        1788166       8-17-93  
SIGNATURE SUPREME
  Gentek Building Products, Inc.     74548203       7-11-94  
 
        1942268       12-19-95  
SOVEREIGN
  Gentek Building Products, Inc.     77110793       02-19-07  
 
        3585207       3-10-09  
SOVEREIGN SELECT
  Gentek Building Products, Inc.     77110803       02-19-07  
 
        3585208       3-10-09  
SOVEREIGN SELECT ENERGY ADVANTAGE
  Gentek Building Products, Inc.     77921616       1-27-10  

 

Page 12 of 19



--------------------------------------------------------------------------------



 



                                      Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
SOVEREIGN SELECT ENERGYSMART
  Gentek Building Products, Inc.     77870231       11-11-09  
STEELSIDE
  Gentek Building Products, Inc.     74070483       6-18-90  
 
        1685992       5-12-92  
TAPESTRY
  Gentek Building Products, Inc.     78618262       04-27-05  
 
        3529074       11-4-08  
TRILOGY
  Gentek Building Products, Inc.     77937960       2-17-09  
TRIMESSENTIALS BY GENTEK
  Gentek Building Products, Inc.     78439074       6-22-04  
 
        3163566       10-24-06  
TRIMESSENTIALS BY REVERE
  Gentek Building Products, Inc.     78439083       6-22-04  
 
        3143105       9-12-06  

 

Page 13 of 19



--------------------------------------------------------------------------------



 



GENTEK BUILDING PRODUCTS LIMITED (0056819)
Canadian Trademark Registrations & Applications

                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
ADVANTAGE
  Gentek   815751     6-19-96  
 
      TMA514167     8-10-99  
AIR MASTER & Design
  Gentek   519428     3-27-84  
(MASTER LOGO) [c10708c1070812.gif]
      TMA299268     1-18-85  
ALURITE
  Gentek   635859     7-4-89  
 
      TMA371,081     7-20-90  
ASTERIX & Design
  Gentek   361353     2-12-73  
(ASTERIX LOGO) [c10708c1070813.gif]
      TMA199543     5-31-74  
BARRICADE
  Gentek   1,301,163     5-11-06  
 
      TMA699317     10-23-07  
CEDARWOOD
  Gentek   585514     6-5-87  
 
      TMA350880     2-3-89  
CENTENNIAL
  Gentek   838079     2-28-97  
 
      TMA497777     7-24-98  

 

Page 14 of 19



--------------------------------------------------------------------------------



 



                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
CHECKMARK DESIGN
  Gentek   785524     6-19-95  
(CHECKMARK LOGO) [c10708c1070809.gif]
      TMA496559     6-22-98  
CLIMATIC
  Gentek   387603     7-9-75  
 
      TMA216353     10-1-76  
COLOR CLEAR THROUGH
  Gentek   1019839     6-21-99  
 
      TMA 596853     12-8-03  
CONCORD
  Gentek   791676     8-31-95  
 
      TMA468462     1-9-97  
DEALERS OF DISTINCTION
  Gentek   1321510     10-25-06  
 
      TMA756459     1-6-10  
ENERGY PLUS
  Gentek   712607     9-9-92  
 
      TMA424287     3-4-94  
ESTATE CLASSIC
  Gentek   640260     9-1-89  
 
      TMA 379690     2-8-91  
FAIRHAVEN SOUND
  Gentek   1390446     4-14-08  
 
      TMA745480     8-17-09  
FAIRWEATHER
  Gentek   865176     12-23-97  
 
      TMA520,608     12-15-99  
FENETRES NORD-AMERICAINES
  Gentek   842497     4-17-97  
 
      TMA499744     8-31-98  
FIRST IMPRESSIONS BY GENTEK
  Gentek   1336830     02-23-07  
 
      TMA708,617     02-29-08  
GENGLASS
  Gentek   1348714     5-24-07  
 
      TMA718594     7-16-08  
GENTEK
  Gentek   785526     6-19-95  
 
      TMA496558     6-22-98  
GENTEK & Design
  Gentek   785523     6-19-95  
(GENTEK LOGO) [c10708c1070814.gif]
      TMA496561     6-22-98  

 

Page 15 of 19



--------------------------------------------------------------------------------



 



                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
GENTEK BUILDER SERIES
  Gentek   1228241     8-25-04  
 
      691130     6-29-07  
GENTEK My Design Home Studio & Logo
  Gentek   1424466     1-14-09  
(GENTEK MY DESIGN HOME STUDIO LOGO) [c10708c1070815.gif]
               
HALLMARK
  Gentek   452397     4-14-80  
 
      TMA250784     9-26-80  
HARMONIE DE COULEURS
  Gentek   1356862     7-23-07  
 
      TMA728,948     11-20-08  
HYGENICIEL
  Gentek   373822     3-27-74  
 
      TMA205383     2-21-75  
LE RENOVATEUR DE PREMIER CHOIX
  Gentek   842492     4-17-97  
(LE RENOVATEUR DE PREMIER CHOIX LOGO) [c10708c1070816.gif]
      TMA537478     11-21-00  
LE RENOVATEUR DE PREMIER CHOIX & Design
  Gentek   715937     10-30-92  
(LE RENOVATEUR DE PREMIER CHOIX LOGO) [c10708c1070817.gif]
      TMA520412     12-8-99  

 

Page 16 of 19



--------------------------------------------------------------------------------



 



                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
MOULURESESSENTIALS DE GENTEK
  Gentek   1356861     7-23-07  
 
      TMA728,949     11-20-08  
NAW & Design
  Gentek   842498     4-17-97  
(NAW LOGO) [c10708c1070818.gif]
      TMA491771     3-23-98  
NORTH AMERICAN WINDOWS
  Gentek   842499     4-17-97  
 
      TMA499860     8-31-98  
NORTHERN FOREST
  Gentek   721694     1-28-93  
 
      TMA454110     2-16-96  
OXFORD
  Gentek   865179     12-23-97  
 
      TMA525528     3-22-00  
PREMIUM RENOVATOR & Design
  Gentek   715936     10-30-92  
(PREMIUM RENOVATOR LOGO) [c10708c1070819.gif]
      TMA520438     12-9-99  

 

Page 17 of 19



--------------------------------------------------------------------------------



 



                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
PREMIUM RENOVATOR & Design
  Gentek   842491     4-17-97  
(PREMIUM RENOVATOR LOGO) [c10708c1070820.gif]
      TMA537507     11-22-00  
RAINAWAY
  Gentek   675372     2-6-91  
 
      TMA398777     5-29-92  
REGENCY
  Gentek   452398     4-14-80  
 
      TMA250,785     9-26-80  
REVERE My Design Home Studio & Logo
  Gentek   1424474     1-14-09  
(REVERE MY DESIGN HOME STUDIO LOGO) [c10708c1070821.gif]
               
ROUGHWOOD
  Gentek   374971     5-07-74  
 
      TMA209,437     9-12-75  
SEQUOIA
  Gentek   1272906     9-21-05  
 
      TMA676191     11-2-06  
SEQUOIA
  Gentek   1228310     8-26-04  
 
      TMA690353     6-20-07  
SEQUOIA SELECT & Design
  Gentek   1438095     5-14-09  
(SEQUOIA SELECT LOGO) [c10708c1070822.gif]
               

 

Page 18 of 19



--------------------------------------------------------------------------------



 



                              Filing/       Current       Reg.   Mark   Owner  
Serial/Reg. #   Date  
SIERRA
  Gentek   1212719     4-8-04  
 
      TMA641140     6-2-05  
SIERRA
  Gentek   470529     5-27-81  
 
      TMA265537     12-31-81  
SIGNATURE
  Gentek   1228722     8-31-04  
SOVEREIGN
  Gentek   1356799     7-23-07  
SOVEREIGN SELECT
  Gentek   1356800     7-23-07  
STEELSIDE
  Gentek   1375565     12-11-07  
 
      TMA748073        
THERMALOK
  Gentek   635942     7-4-89  
 
      TMA371910     8-10-90  
THERMALSLIDE
  Gentek   449650     2-6-80  
 
      TMA253359     11-28-80  
TRIMESSENTIALS BY GENTEK
  Gentek   1228339     8-26-04  
 
      TMA694723     8-24-07  
VYCAN
  Gentek   531926     11-21-84  
 
      TMA310516     1-17-86  

 

Page 19 of 19



--------------------------------------------------------------------------------



 



Attachment to Schedule 10.2
Liens on property and assets listed in any title insurance policy obtained in
respect of a
Mortgaged Property or existing on the Closing Date
1.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  GELCO CORPORATION
DBA GE CAPITAL
FLEET SERVICE   UCC-1   07/23/2001
05/04/2006     10710298  

Collateral Encumbered:
(1) 2002 INTERNATIONAL 4400 W/GRUMANN OLSON BODY VIN 1HTMKAAN72H516410.
2.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  NMHG Financial Services, Inc.   UCC-1   01/17/2008
06/16/2003     31513277  

Collateral Encumbered:
All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements and substitutions thereto and therefore and
all proceeds, including insurance proceeds, thereof.

 

A1



--------------------------------------------------------------------------------



 



3.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  GELCO CORPORATION
DBA GE CAPITAL
FLEET SERVICE   UCC-1   07/21/2003
05/01/2008     31852600  
 
                   
DELAWARE
  GELCO CORPORATION
DBA GE CAPITAL
FLEET SERVICE   UCC-1   10/20/2008   Amendment 83524947

Collateral Encumbered:
Any and all equipment of Debtor constituting material handling equipment
including, but not limited to forklifts, batteries, charges, order pickers and
pallet jacks that are now or hereafter leased from Secured Party together with:
(i) all accounts, instruments, documents, general intangibles, security
deposits, or reserves; (ii) all repairs, accessories, additions, attachments,
replacements, substitutions, or accessions and any related equipment including,
but not limited to batteries and chargers; and (iii) all insurance and other
proceeds, all as may directly or indirectly arise out of or be related to the
equipment identified above. This financing statement is filed for precautionary
purposes only and does not and is not intended to change the characterization of
the transaction as a lease.
Collateral Encumbered:
Quantity 1 Year 2006 Make DAEWOO Model G25S-ES Type of Equipment FORKLIFT GE
UNIT # 21025 SERIAL # CX01900
Quantity 1 Year 2006 Make DAEWOO Model GC25E3 Type of Equipment FORKLIFT GE Unit
# 99029 SERIAL # CV-00273 and including all additions, attachments, accessories
and accessions thereto, and any and all substitutions, replacements or exchanges
therefore, and all insurance and/or other proceeds thereof by and between Lessee
and Lessor whether now owned or hereafter acquired.
4.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  RAYMOND LEASING
CORPORATION   UCC-1   12/27/2007     74886999  

Collateral Encumbered:
027062401936 Sideloader Model: 71SL60 Year 2002027062501938 Manuf: Raymond
Machine: 36V Sideloader
Manuf: Raymond Machine: 36V Model: 71SL60 Year: 2002027062601935 Sideloader
Manuf: Raymond Machine: 36V Model: 71SL60 Year: 2002027062701934 Sideloader
Manuf: Raymond Machine: 36V Model: 71SL60 Year: 2002027062801937 Sideloader
Manuf: Raymond Machine: 36V Model: 71SL60 Year: 2002027062 95264LQ Battery
Manuf: DEKA Machine: 36V Model 9D16011 Year: 2007002706305265LQ Battery
Manuf: DEKA Machine: 36V Model 9D16011 Year: 2007002706315266LQ Battery

 

A2



--------------------------------------------------------------------------------



 



5.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   01/08/2008     80081438  

Collateral Encumbered:
(1) 2007 International straight truck with Fallsway axle/deck; and (1) 2007
Sterling AT95 straight truck with Fallsway 26’ flatbed body, together with:
(i) all parts, attachments accessories and accessions to, and all substitutions
and replacements for, such goods; (ii) all accounts, receivables (including, but
not limited to those generated through a sublease or third party contract),
chattel paper, and general intangibles arising from or related to any sale,
lease, rental or other disposition of such goods to third parties, or otherwise
resulting from the possession, use or operation of such goods by third parties,
including instruments, investment property, deposit accounts, letter of credit
rights, and supporting obligations arising thereunder or in connection
therewith; (iii) all insurance, warranty and other claims against third
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706325267LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706335268LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706345269LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706355270LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706365271LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706375272LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 2007002706385273LQ Battery
Manuf: DEKA Machine: 36V Model: 9D16011 Year: 200700270639AL73006 Charger
Manuf: ENERSYS Machine: 36V Model: D3E2 Year: 200300270640AL73007 Charger
Manuf: ENERSYS Machine: 36V Model: D3E2 Year: 200300270641AL73010 Charger
Manuf: ENERSYS Machine: 36V Model: D3E2 Year: 200300270642AL73008 Charger
Manuf: ENERSYS Machine: 36V Model: D3E2 Year: 200300270643AL73009 Charger
Manuf: ENERSYS Machine: 36V Model: D3E2 Year: 20030

 

A3



--------------------------------------------------------------------------------



 



6.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  RAYMOND LEASING
CORPORATION   UCC-1   02/07/2008     80468304  

Collateral Encumbered:
Manuf: Raymond Machine: 24V Model: R30TT 24V Year: 200802726551198AR
Manuf: DEKA Machine: 24V Model: 12D12515 Year: 20082027265
Munuf: Ametek Machine: 24V Model: 880M112 Year: 200800272657FREIGHT AND INSTALL
Freight and Install
Manuf: Freight and Install Model: Freight and Ins Year: 2008
parties with respect to such goods (including claims for rent upon any lease of
such goods); (iv) all software and other intellectual property rights used in
connection therewith; (v) proceeds of all of the foregoing, including proceeds
in the form goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligations; and (vi) all books and records regarding the foregoing.
Equipment: Equipment Description VIN/Serial #2007 International straight
truck1HTXHSCTXJ5582922007 Fallsway Axle Deck
***0 7912202007 Sterling AT95 straight truck2FZHAZCV37AX867592007 Fallsway 26’
flatbed body ***0791209.
7.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   05/19/2008     81715141  

Collateral Encumbered:
Sterling Acterra straight truck with Morgan curtainside body and decals,
together with: (i) all parts, attachments accessories and accessions to, and all
substitutions and replacements for, such goods; (ii) all accounts, receivables
(including, but not limited to those generated through a sublease or third party
contract), chattel paper, and general intangibles arising from or related to any
sale, lease, rental or other disposition of such goods to third parties, or
otherwise resulting from the possession, use or operation of such goods by third
parties, including instruments, investment property, deposit accounts, letter of
credit rights, and supporting obligations arising thereunder or in connection
therewith; (iii) all insurance, warranty and other claims against third parties
with respect to such goods (including claims for rent upon any lease of such
goods); (iv) all software and other intellectual property rights used in
connection therewith; (v) proceeds of all of the foregoing, including proceeds
in the form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligations; and (vi) all books and records regarding the foregoing.
Equipment: Make VIN/Serial No.2008 MORGAN CURTAINSIDE GVCD9527102**MWI08VB41
8830042008 MISC DECALS DECAL DECAL****** AA77472008 STERLING STRAIGHT TRUCK
ACTERRA2FZHCHBS98AAA7747.

 

A4



--------------------------------------------------------------------------------



 



8.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: Goodman GENTEK BUILDING PRODUCTS, INC.
 
                   
DELAWARE
  RAYMOND LEASING
CORPORATION   UCC-1   11/24/2008     83918297  

Collateral Encumbered:
0317403 Serial#: 01955 Desc: Sideloader Manuf: Raymond Model: 71SL60 Year: 2003
0317404 Serial#: 01954 Desc: Sideloader Manuf: Raymond Model: 71SL60 Year: 2003
0317405 Serial#: 2915KR Desc: Battery Manuf: DEKA Model: 9D150-11 Year: 20080
0317406 Serial#: 2916KR Desc: Battery Manuf: DEKA Model: 9D150-11 Year: 20080
0317407 Serial#: 2917KR Desc: Battery Manuf: DEKA Model: 9D150-11 Year: 20080
0317408 Serial#: 2918KR Desc: Battery Manuf: DEKA Model: 9D150-11 Year: 20080
0317409 Serial#: BK88534 Desc: Charger Manuf: Exide Machine: 36 V Mod: D3E218850
YR: 2003
0317410 Serial#: BK88535 Desc: Charger Manuf: Exide Machine: 36V Mod: D3E218850
YR: 2003
9.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ALSIDE, INC.
 
                   
DELAWARE
  PACKAGING
CORPORATION OF
AMERICA   UCC-1   02/18/2004
11/11/2008     40436966  

Collateral Encumbered:
(1) Unimove Lift Tube device with 43’ X 28’ Bridge Crane.
10.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ALSIDE, INC.
 
                   
DELAWARE
  PACKAGING
CORPORATION OF
AMERICA   UCC-1   8/12/2004
03/11/2009     42276535  

Collateral Encumbered:
(100) Collapsible Racks and (25) Mobile Slave Carts.

 

A5



--------------------------------------------------------------------------------



 



11.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ALSIDE, INC.
 
                   
DELAWARE
  IBM CREDIT LLC   UCC-1   10/25/2005     53307031  

Collateral Encumbered:
All of the following equipment together with all related software, whether no
owned or hereafter acquired and wherever located: IBM Equipment Type 3581 7210
7310 9406 9910 9993 9994 9BPP 9SSR All additions, attachments, accessories,
accessions and upgrades thereto and any and all substitutions, replacements or
exchanges for any such item of equipment or software and any and all proceeds of
any of the foregoing, including, without limitations, payments under insurance
or any indemnity or warranty relating to loss or damage to such equipment and
software.
12.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  CISCO SYSTEMS
CAPITAL CORPORATION   UCC-1   04/19/2006     61308717  

Collateral Encumbered:
The Financing Statement covers all of the Debtor’s right, title and interest,
now existing and hereafter arising, in and to the following property, wherever
located: (i) all Equipment from time to time subject to that Master Agreement to
lease Equipment No. 2514 dated October 8, 1999 between Debtor as lessee and
Secured Party as lessor and any and all Schedules from time to time entered into
under such Master Agreement, (ii) all insurance, warranty, rental and other
claims and rights to payment and chattel paper arising out of such Equipment,
and (iii) all books, records and proceeds relating to the foregoing. For
purposes of this financing statement, “Equipment” shall be defined as routers,
router components, other computer networking and telecommunications equipment
and other equipment manufactured by Cisco Systems, Inc., its affiliates and
others, together with all software and software license rights relating to the
foregoing, and all substitutions, replacements, upgrades, repairs, parts and
attachments, improvements and accessions thereto.

 

A6



--------------------------------------------------------------------------------



 



13.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  Wells Fargo Equipment Finance, Inc.   UCC-1   01/10/2002
07/14/2006
03/18/2008     20302533  

Collateral Encumbered:
All rents and other payments due and to become due, all equipment leased without
limitation under said Schedule U dated June 1, 2001 under Agreement of Lease
No. AMI98.
14.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  Wells Fargo Equipment Finance, Inc.   UCC-1   03/28/2002
10/05/2006
03/17/2008     20989297  

Collateral Encumbered:
All equipment leased under Schedule X dated September 14, 2001, under Agreement
of Lease No. AMI98, including without limitation of the equipment identified
below; and all proceeds thereof. (no attachment of materials)
15.

                  Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                Debtor: ASSOCIATED MATERIALS INCORPORATED
 
               
DELAWARE
  FIRST FLEET   UCC-1   08/01/2003   32000209
 
  CORPORATION       07/19/2004    
 
          02/22/2006    
 
          07/02/2008    
 
               
DELAWARE
  FIRST FLEET   UCC-1   08/13/2008   Amendment
 
  CORPORATION           82773891

Collateral Encumbered:
(a) All equipment leased under Schedule AG including (b) all personal property,
including vehicles, (c) vehicles having the vehicle identification numbers shown
on Lessee’s Certificate of Acceptance, (d) replacements, additions,
substitutions, alterations, and modifications of the collateral specified in the
clauses above, (e) insurance proceeds and indemnities payable in connection with
the collateral and proceeds of all the foregoing equipment: Cormach, CraneAMI,
Fallsway, DeckAMI, Freight Liner, Chassis & Cab.
Collateral Encumbered:
THIS IS A FULL ASSIGNMENT.

 

A7



--------------------------------------------------------------------------------



 



16.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  NEC Financial Services, Inc.   UCC-1   05/10/2004
04/21/2009     41445206  

Collateral Encumbered:
One (1) NEC NEAX2000 IPS Telephone Systems with Voice Mail together with all
accessories, additions and attachments thereto, replacements and substitutions
therefore and all proceeds thereof, now owned or hereinafter acquired. Lessee
has no power to sell or otherwise dispose of said property. Equipment location
19720 Bothell Everett HWY, SE, Bothell, WA, 98012.
17.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   06/30/2004
05/29/2009     41822313  

Collateral Encumbered:
(a) All equipment leased under Schedule AN, dated February 23, 2004
incorporating Agreement of Lease No.: AMI98, (b) all personal property,
including vehicles, leased under said Schedules, (c) vehicles and its
attachments including but not limited to Manitou forklifts, Cormach Cranes,
Clearfield Conveyor, and Fallsway Decks, (d) replacements, additions,
substitutions, alterations and modifications of the collateral specified in
(b) and (c), (e) insurance proceeds and indemnities payable in connection with
the collateral specified in (b) and (c) and (f) the proceeds of all the
foregoing equipment: Fallsway 2004 Deck ***AMI98***, Sterling 2005 LT9500 Truck
2FZHAZCG75A,Clearfield 2004 FBR636 Conveyor, Sterling 2004 LT9500 Truck
2FZHAZCG44A, Fallsway 2004 Deck, Cormach 2004 404000e8 Crane, Fallsway 2004 Deck
AMI98AN1, Sterling 2004 LT9500 Truck 2FZHAZCGX4A, Sterling 2004 LT9500 Truck
2FZHAZCG14A, Fallsway 2004 Deck N42718, Cormach 2004 404000e6f Crane AMI,
Fallsway 2004 Deck AMI98AN1, Sterling 2005 LT9500 Truck 2FZHAZCG35A N62180
Group, 2 1 Manitou 2004 TMT320FLHT Forklift AMI98AN200002, Manitou TMT320FLHT
Forklift 750416 Group, 3 4 Fallsway 2004 14 Deck Steel Misc. Slats 4 Manitou
2004 TMT320FLHT Forklift 750419 4 Misc 2004 Upfront Sales Misc Upfront 750419.

 

A8



--------------------------------------------------------------------------------



 



18.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  TCF Leasing, Inc., its successors and/or assigns   UCC-1   07/08/2004
07/21/2004
05/29/2009     41906306  

Collateral Encumbered:
(a) All equipment leased under Schedule AL, (b) all personal property, including
vehicles, leased under said Schedule, (c) vehicles having the vehicle
identification numbers shown below and/or on Lessee’s Certificate(s) of
Acceptance (d) replacements, additions, substitutions, alterations, and
modifications of the collateral specified in clauses (b) and (c) above,
(e) insurance proceeds and indemnities payable in connection with the collateral
specified in clauses (b) and (c) above and (f) proceeds of all of the foregoing
Equipment 1 Capacity 2004 TJ5000 Yard Tractor 4LMBB21194L 014522 1 Misc 2004 Off
the Road Misc *Freight* 014522 1 Misc 2004 Lights Power Misc **Lights** 014522.
19.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   03/08/2005
02/08/2010     50740259  

Collateral Encumbered:
(a) All equipment leased under Schedule AX, (b) all personal property, including
vehicles, leased under said Schedule, (c) vehicles; including but not limited to
International straight trucks, GMC straight truck; Isuzu straight trucks; Ford
straight trucks, Sterling straight trucks, Mack straight trucks and Manitou
forklift, having the vehicle identification/serial numbers shown below and/or on
Lessee’s Certificate(s) of Acceptance, (d) replacements, additions,
substitutions, alterations and modifications of the collateral specified in
clauses (b) and (c) above, (e) insurance proceeds and indemnities payable in
connection with the collateral specified in clauses (b) and (c) above, and
(f) proceeds of all the foregoing Equipment: IN1 International 20014900 Straight
Truck1HTSDAAN61H 3596632MANITOU 2005TMT320FL ForkliftAMI98AX2 000013GMC
2003Straight TruckAMI98AX3 000014International2004Straight Truck AMI98AX4 00001
International20004700Straight Truck1HTSCAAM6YH
269563International20004700Straight Truck1HTSCAAM2YH 269561 Ford
2000F-650Straight Truck3FDNF6545YM A07145Ford 2000F-650Straight TruckFDNF6528YM
A07039Ford 2000F-650Straight Truck3FDNF6541YMA10589FORD 2000F-650 Straight
TruckFDNY65621 A586437 International20024400Straight Truck1HTSDAAN82H
410968International20024400Striaght Truck1HTSDAANX2H 410969
International20024400 Striaght tuck 1HTMKAAN72H 515410 Sterling 2002SC7000
Straight Truck 49HAAABV52D K92433MACK 2002 MS200FStraight TruckVG6M116A718
203988MACK 2002MV322Striaght TruckVG6AF05A42B 550440FORD 2002F-650Straight Trcuk
3FDNF65Y32M A040278Misc 2005Upfront Sales TaxAMI98AX8 00001.

 

A9



--------------------------------------------------------------------------------



 



20.

                  Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                Debtor: ASSOCIATED MATERIALS INCORPORATED
 
               
DELAWARE
  NMHG Financial   UCC-1   05/18/2005   51537530
 
  Services, Inc.            
 
               
DELAWARE
  NMHG Financial   UCC-1   03/11/2010   Amendment
 
  Services, Inc.           00828073

Collateral Encumbered:
All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements and substitutions thereto and thereforehand
all proceeds including insurance proceeds thereof.
Collateral Encumbered:
1 Pixall 145750-400094 Superjack Green Bean Harvester
1 Pixall 145750-400093 Superjack Green Bean Harvester
1 Pixall 225750-400697 1500VPC Green Bean Head
1 Pixall 225750-400698 1500VPC Green Bean Head
21.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
DELAWARE
  NMHG Financial Services, Inc.   UCC-1   08/08/2005
05/14/2010
05/14/2010     52449735  

Collateral Encumbered:
All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements and substitutions thereto and thereforehand
and all proceeds including insurance proceeds thereof.

 

A10



--------------------------------------------------------------------------------



 



22.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   11/22/2005     53613933  

Collateral Encumbered:
(a) All equipment leased under Schedule BB, (b) all personal property, including
vehicles, leased under said Schedule, (c) vehicles, including but not limited to
Freightliner sleeper tractors, having the vehicle identification numbers shown
below and/or on Lessee’s Certificate(s) of Acceptance, (d) replacements,
additions, substitutions, alterations and modifications of the collateral
specified in clauses (b) and (c) above, (e) insurance proceeds and indemnities
payable in connection with the collateral specified in clauses (b) and (c) above
and (f) proceeds of all the foregoing Equipment:
VIN #12006 FREIGHTLINER CORONADO CC132
(SLEEPER) 1FUJCRCK06P W1076222006 Coronado CC132
(SLEEPER) 1FUJCRCK26P W1076332006 Coronado CC132
(SLEEPER) 1FUJCRCKX6P M43827
23.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  NMHG Financial Services, Inc.   UCC-1   02/17/2006     60592014  

Collateral Encumbered:
All of the equipment now or hereafter leased by lessor to lessee; and all
accessions, additions, replacements and substitutions thereto and therefor and
all proceeds, including insurance proceeds, thereof.

 

A11



--------------------------------------------------------------------------------



 



24.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   02/21/2006     60610097  

Collateral Encumbered:
(a) All equipment leased under Schedule BD, (b) all personal property, including
vehicles leased under said Schedule, (c) vehicles, including but not limited to
Sterling straight trucks; Cormach Crane; Fallsway Deck, Jerr Dan flat bed and
Manitou forklift, having the vehicle identification/serial numbers shown below
and/or on Lessee’s Certificate(s) of Acceptance, (d) replacements, additions,
substitutions, alterations and modifications of the collateral specified in
clauses (b) and (c) above and (f) proceeds of all the foregoing equipment:
VIN12006 JERR DAN M-15 (Flat Bed) AMI98BD1 0000712006 Sterling LT8500 (Straight
Truck) AMI98BD1 00006332006 Fallsway (Deck) AMI 98BD1 0000422006 Cormach 40400E8
(Crane) AMI98BD1 0000522006 Sterling LT9500 (Straight Truck)AMI 98BD1
00006332006 Fallsway (Deck) AMI98BD1 0000232006 Sterling LT8500 (Straight Truck)
AMI98BD1 00003422005 Manitou TMT320FL (Forklift) ******* 751758.
25.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  H.B. FULLER COMPANY   UCC-1   03/07/2006     60868711  

Collateral Encumbered:
Equipment located at Alside Windows in Bothell, WA; IEA LEWCO Inc. Heat-Pro HPEC
04L 4 Drum Low Profile Oven, 480-Volt; 4EA GED Emitters 1 K500-Co-Ext-1-Temp
Products: HL-5140, HL-5157, HL5153B.
26.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  CISCO SYSTEMS
CAPITAL CORPORATION   UCC-1   04/19/2006     61313634  

Collateral Encumbered:
(i) all Equipment from time to time subject to that Master Agreement to lease
Equipment No. 2514, (ii) all insurance, warranty, rental and other claims and
rights to payment and chattel paper arising out of such Equipment, and (iii) all
books, records and proceeds relating to the foregoing. For the purposes of this
statement, “Equipment” shall be defined as routers, router components, other
computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc, its affiliates and others, together with all
software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto.

 

A12



--------------------------------------------------------------------------------



 



27.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  IBM Credit LLC   UCC-1   05/16/2006     61654425  

Collateral Encumbered:
(i) all Equipment from time to time subject to that Master Agreement to lease
equipment No. 2514, (ii) all insurance, warranty, rental and other claims and
rights to payment and chattel paper arising out of such Equipment and (iii) all
books, records and proceeds relating to the foregoing. For the purposes of this
financing statement, “Equipment” shall be defined as routers, router components,
other computer networking and telecommunications equipment and others, together
with software and software license rights relating to the foregoing, and all
substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto.
28.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  IBM Credit LLC   UCC-1   05/18/2006     61681287  

Collateral Encumbered:
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # C95747) : IBM Equipment Type 3580 7210 7310 9406
9992 9993 9994 9BPP 9SSR All additions, attachments, accessories, accessions and
upgrades thereto and any and all substitutions, replacements or exchanges for
any such item of equipment or software and any and all proceeds of any of the
foregoing, including, without limitations, payments under insurance or any
indemnity or warranty relating to loss or damage to such equipment and software.
29.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   07/18/2006     62473080  

Collateral Encumbered:
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # C95744): IBM Equipment Type 9910 9993 All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing including, without
limitation, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software.

 

A13



--------------------------------------------------------------------------------



 



30.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  BANC OF AMERICA
LEASING & CAPITAL,
LLC   UCC-1   10/30/2006     63775939  

Collateral Encumbered:
(a) All Equipment leased under Schedule BF; (b) all personal property, including
vehicles, leased under said Schedule; (c) vehicles having the vehicle
identification numbers shown on the attached (which suc VIN #’s are not
represented in full at the time of this filing); (d) replacements, additions,
substitutions, alterations, modifications of the collateral specified in clauses
(b) and (c) above; (e) insurance proceeds and indemnities payable in connection
with the collateral specified in clauses (b) and (c) above; and (f) proceeds of
all the foregoing EQUIPMENT: STERLING LT9500 (STRAIGHT TRUCK) 2FZHAZCK76A
V6417812006 FALLSWAY 26’ (DECK) CUSTOMDECK* V6417812006 FALLSWAY SL1190
(MISC) AXLE******* V6417812006 FALLSWAY (DECK) STRETCHDECK V6417822006 STERLING
LT9500 (STRAIGHT TRUCK) 2FZHAZCK56A V6418022006 FALLSWAY 26’ (DECK) CUSTOMDECK*
V6418022006 FALLSWAY SL1190 (MISC) AXLE******* V6418032006 STERLING V6418022006
FALLSWAY SL1190 (MISC) AXLE******* V6418032006 LT9500 (STRAIGHT TRUCK)
2FZHAZDE86A V6418232006 FALLSWAY 26’ (DECK) CUSTOMDECK* V6418232006 FALLSWAY
SL1190 (MISC) AXLE ******* V6418242006 STERLING LT9500 (STRAIGHT TRUCK)
2FZHAZCK56A V6417742006 FALLSWAY 26’ (DECK) DECK******* V6417742006 FALLSWAY
SL1190 (MISC) AXLE*******V6417752006 FALLSWAY 26’ (DECK) AMI98BF1 0005252007
PETERBILT 340 (STRAIGHT TRUCK) 2NPRLD0X07M 73053362007 PETERBILT 340 (STRAIGHT
TRUCK 2NPRLD0X27M 73053462006 FALLSWAY 26’ (DECK) ******* 73053472007
INTERNATIONAL 7600 (STRAIGHTTRUCK) 72006 FALLSWAY 26’ (DECK) AMI98BF1 0004372006
FALLSWAY SL1190 (MISC) AMI98BF1 0006482007 INTERNATIONAL 7600 (STRAIGHT TRUCK)
AMI98BF1 0002582006 FALLSWAY 26’ (DECK) AMI98BF1 0004482006 FALLSWAY SL1190
(MISC) AMI98BF1 006892007 INTERNATIONAL 7600 (STRAIGHT TRUCK) AMI98BF1
0002692006 FALLSWAY 26’ (DECK) AMI98BF1 0004592006 FALLSWAY SL1190
(MISC) AMI98BF1 00069102007 INTERNATIONAL 7600 (STRAIGHT TRUCK) AMI98BF1
00027102006 FALLSWAY 26’ (DECK) AMI98BF1 00047102006 FALLSWAY SL1190
(MISC) AMI98BF1 00070112007 INTERNATIONAL 7600 (STRAIGHT TRUCK) AMI98BF1
00028112006 FALLSWAY 26’ (DECK) AMI98BF1 00048112006 FALLSWAY SL1190
(MISC) AMI98BF1 00071122007 INTERNATIONAL 7600 (STRAIGHT TRUCK) AMI98BF1
00029122006 FALLWAY 26’ (DECK) AMI98BF1 00049122006 FALLSWAY SL1190
(MISC) AMI98BF1 00072132006 FALLSWAY 26’ (DECK) AMI98BF1 00050132007
INTERNATIONAL 7600 (STRAIGHT TRUCK) AMI98BF100065142006 STERLING LT9513
(STRAIGHT TRUCK) 2FZHAZCVX6A V29810152006 STERLING LT9513 (STRAIGHT TRUCK)
2FZHAZCV56A U03421162006 STERLING LT9513 (STRAIGHT TRUCK)
2FZHAZCV26AV47721172006 STERLING LT9500 (STRAIGHT TRUCK) 172006 MORGAN
(CURTAINSIDE) AMI98BF100033182006 STERLING LT9500 (STRAIGHT TRUCK) AMI98BF1
00011182006 MORGAN (CURTAINSIDE) AMI98BF1 00034192006 MORGAN
(CURTAINSIDE) AMI98BF1 00035202006 STERLING LT9500 (STRAIGHT TRUCK) AMI98BF1
00013202006 MORGAN (CURTAINSIDE) AMI98BF1 00036212006 STERLING LT9500 (STRAIGHT
TRUCK) AMI98BF1 00014212006 MORGAN (CURTAINSIDE) AMI98BF1 00037222006 STERLING
LT9500 (STRAIGHT TRUCK) AMI98BF1 00015222006 MORGAN (CURTAINSIDE) AMI98BF1
00038232006 STERLING LT9500 (STRAIGHT TRUCK) AMI98BF1 00016232006 MORGAN
(CURTAINSIDE) AMI98BF1 00040242006 STERLING LT9500 (STRAIGHT TRUCK) AMI98BF1
00021242006 FALLSWAY 26’ (DECK) AMI98BF1 AMI98BF1 00051242006 MISC

 

A14



--------------------------------------------------------------------------------



 



Collateral Encumbered (continued):
CONEYOR) AMI98BF1 00066GROUP:212006 MANITOU TMT 55 FLHT (FORKLIFT) 75311022006
MANITOU TMT 55 FLHT (FORKLIFT)***** 75364232006 MANITOU TMT 55 FKHT
(FORKLIFT)***** 753719142006 MANITOU TMT 55 FLHT (FORKLIFT)***** 752730152006
MANITOU (FORKLIFT)***** 752377162006 MANITOU TMT 55 FLHT (FORKLIFT)*****
752376Group:31 2006 OTTAWA YT30 (YARD TRACTOR) 11VA813E16A 000446Group:412007
INTERNATIONAL 4400 (STRAIGHT TRUCK) AMI98BF4 0000112006 SUPREME 26’ (VAN BODY)
AMI98BF4 0002
Pursuant to contract 008-2224853-000568608 KONICA COPIER 50003901 161 661213
KONICA COPIER 205641484 161 661214 KONICA COPIER 50003600 161 661216 KONICA
COPIER 50003600 161 661216 KONICA COPIER 50003904 161 661221 KONICA COPIER
50002243 161 661222 KONICA COPIER 50003907 161 661231 KONICA COPIER 50003905 161
661232 KONICA COPIER 50002244 161 661233 KONICA COPIER 50003683 161 661235
KONICA COPIER 50003902 161 661242 KONICA COPIER 50001206 161 661244 KONICA
COPIER 50002240 161 661245 KONICA COPIER 50002241 161 661246 KONICA COPIER
50003746 161661247 KONICA COPIER 50002267 161 661248 KONICA COPIER 50003355 161
661249 KONICA COPIER 50003257 161 661254 KONICA COPIER 50002242 161 661255
KONICA COPIER 50002236 161 661257 KONICA COPIER 50003906 161 661258 KONICA
COPIER 50003952 161 661260 KONICA COPIER 50003602 161 661261 KONICA COPIER
50002583 161 661262 KONICA COPIER 50003890 161 661263 KONICA COPIER 50003744 161
661264 KONICA COPIER 50002277 161 661265 KONICA COPIER 50002863 161 661266
KONICA COPIER 50002799 161661267 KONICA COPIER 50001520 161661273 KONICA COPIER
50002275 1616661274 KONICA COPIER 50002273 161661275 KONICA COPIER 50002274
161661277 KONICA COPIER 50002276 161661278 KONICA COPIER 50002272 161661279
KONICA COPIER 50001208 161661283 KONICA COPIER 50003871 161661284 KONICA COPIER
50003352 161661285 KONICA COPIER 30740883 180661286 KONICA COPIER 30738757
180661288 KONICA COPIER 30736665 180661289 KONICA COPIER 30735855 180661291
KONICA COPIER 30734756 180661292 KONICA COPIER 30738785 180661293 KONICA COPIER
30734758 180661294 KONICA COPIER 30740871 180661295 KONICA COPIER 30740892
180661297 KONICA COPIER30734746 180661298 KONICA COPIER 30740886 180661299
KONICA COPIER 30734759 180661374 KONICA COPIER 30734742 180661376 KONICA COPIER
30735783 180661377 KONICA COPIER 30738794 180661378 KONICA COPIER 30734739
180661379 KONICA COPIER 30736654 180661380 KONICA COPIER 30740876 180661381
KONICA COPIER 30740879 180 661382 KONICA COPIER 30734132 180 661388 KONICA
COPIER 30734129 180 661390 KONICA COPIER 30740895 180 661391 KONICA COPIER
30740882 180 661392 KONICA COPIER 30715546 180 661394 KONICA COPIER 30EE05303
200 661395 KONICA COPIER 30EE11528 200 661396 KONICA COPIER 30EE10952 200 661397
KONICA COPIER 31109042 200 661401 KONICA COPIER 31109045 200 661402 KONICA
COPIER 31109116 200 661403 KONICA COPIER 31109205 200 661404 KONICA COPIER
31109129 200 661405 KONICA COPIER 30EE08470 200 661406 KONICA COPIER 30EE08467
200 661407 KONICA COPIER 30EE9965 200 661408 KONICA COPIER 31109108 200 661409
KONICA COPIER 30EE08308 200 661410 KONICA COPIER 31109145 200 661412 KONICA
COPIER 31111123 200 661413 KONICA COPIER 30EE08473 200 661414 KONICA COPIER
30EE08168 200 661415 KONICA COPIER 30EE08966 200 661416 KONICA COPIER 30EE08469
200 661418 KONICA COPIER 30EE09147 200 661419 KONICA COPIER 30EE05235 200 661424
KONICA COPIER 30EE05252 200 661426 KONICA COPIER 31111353 200 661427 KONICA
COPIER 31109087 200 661428 KONICA COPIER 3111490 200 661430 KONICA COPIER
31111246 200 661431 KONICA COPIER 31111256 200 661432 KONICA COPIER 31111214 200
661433 KONICA COPIER 31115116 200 661437 KONICA COPIER 31112146 200 661441
KONICA COPIER 42GE02559 420PFC661442 KONICA COPIER 42GE02542 420PFC661444 KONICA
COPIER 42GE02061 420 661446 KONICA COPIER 42GE01986 420 661448 KONICA COPIER
42GE01964 420 661450 KONICA COPIER 42GE02345 420 661453 KONICA COPIER 42GE01691
420 661455 KONICA COPIER 42GE02341 420 661456 KONICA COPIER 42GE01778 420 661457
KONICA COPIER 42GE01588 420 661458 KONICA COPIER 42GE01788 420 661459 KONICA
COPIER 42GE02338 420 661471 KONICA COPIER 42GE01720 420 661473 KONICA COPIER
42GE01717 420 661475 KONICA COPIER 42GE01615 420

 

A15



--------------------------------------------------------------------------------



 



Collateral Encumbered (continued):
661476 KONICA COPIER 42GE02107 420 661477 KONICA COPIER 42GE02006 420 661479
KONICA COPIER 42ge02106 420 661480 KONICA COPIER 31114720 350
31.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  BANC OF AMERICA
LEASING & CAPITAL,
LLC   UCC-1   11/10/2006     63936051  

Collateral Encumbered:
Pursuant to contract 008-224853-00: (2224853) 1 KONICA COPIER 161 50003906 1801
BELLE AVE STE 50 10196 6110 99999 460100 SACRAMENTO WY 95838 (2224853) 1 KONICA
COPIER 180 30736665 5978 BROADWAY 10157 6110 99999 460100 DENVER 80216
(2224853) 1 KONICA COPIER 180 30738794 2922 I 70 BUS LOOP 10125 6110 99999
460100 GRAND JUNCTION 81504 (2224853) 1 KONICA COPIER 420 42GE02061 70 MEADOW ST
10134 6110 99999 460100 HARTFORD 06114 (2224853) 1 KONICA COPIER 161 50003952
9855 4 MINING DR 10232 6110 99999 460100 JACKSONVILLE 32257 (2224853) 1 KONICA
COPIER 200 30EE08966 3122 C SHADER RD 10170 6110 99999 460100 ORLANDO 32808
(2224853) 1 KONICA COPIER 161 50001520 1770 BRECKENRIDGE PKWY 10237 6110 99999
460100 DULUTH 30096 (2224853) 1 KONICA COPIER 180 30735855 4850 N CHURCH LN
10158 6110 99999 460100 SMYRNA 30080 (2224853) 1 KONICA COPIER 420 42GE01964
3820 44TH AVE 10012 6110 99999 460100 CEDAR RAPIDS 52404 (2224853) 1 KONICA
COPIER 161 50003355 1942 E COMMERCIAL 10192 6110 99999 460100 MERIDIAN 83642
(2224853) 1 KONICA COPIER 180 30734742 1470 MARK ST 10131 6110 99999 460100 ELK
GROVE VILLAGE 60007 (2224853) 1 KONICA COPIER 180 30734739 512 30TH AVE 10183
6110 99999 460100 ROCK ISLAND 61201 (2224853) 1 KONICA COPIER 200 31109145 2500
VANTAGE DR 10229 6110 99999 460100 ELGIN 60123 (2224853) 1 KONICA COPIER 200
31109087 4081 RYAN DELANY CTR 10233 6110 99999 460100 GURNEE 60031 (2224853) 1
KONICA COPIER 161 50002236 8400 COLORADO ST 10230 6110 99999 460100 MERRILLVILLE
46410 (2224853) 1 KONICA COPIER 161 50002583 722 BLUE CRAB RD 3B 10234 6110
99999 460100 INDIANAPOLIS 46241 (2224853) 1 KONICA COPIER 161 50003890 5501 W
MINNESOTA ST 10236 6110 99999 460100 INDIANAPOLIS 46241 (2224853) 1 KONICA
COPIER 180 30715546 6737 E 30TH 10135 6110 99999 460100 INDIANAPOLIS 46219
(2224853) 1 KONICA COPIER 180 30734746 5000 CRITTENDEN STE C 10142 6110 99999
460100 LOUISVILLE 40209 (2224853) 1 KONICA COPIER 180 30740883 845 WOBURN ST
10182 6110 99999 460100 WILMINGTON 01887 (2224853) 1 KONICA COPIER 200 30EE08308
9 YORK AVE 10164 6110 99999 460100 RANDOLPH 02368 (2224853) 1 KONICA COPIER 200
30EE08470 8729 RITCHIE DR 10167 6110 99999 460100 CAPITOL HEIGHTS 20743
(2224853) 1 KONICA COPIER 200 30EE08467 3721 COMMERCE 10159 6110 99999 460100
BALTIMORE HIGHLANDS 21227 (2224853) 1 KONICA COPIER 350 31114720 1128 WILSO DR
BALTIMORE 21223 (2224853) 1 KONICA COPIER 180 30740895 76 ST JAMES PORTLAND
04102 (2224853) 1 KONICA COPIER 161 50002243 862 47TH ST 10231 6110 99999 460100
GRAND RAPIDS 49509 (2224853) 1 KONICA COPIER 161 50002240 1700 E LINCOLN AVE
10193 6110 99999 460100 MADISON HEIGHTS 48071 (2224853) 1 KONICA COPIER 180
30734759 6061 COMMERCE DR 10168 6110 99999 460100 WESTLAND 48185 (2224853) 1
KONICA COPIER 180 30734758 9775 58TH ST 10227 6110 99999 460100 MAPLE GROVE
55369 (2224853) 1 KONICA COPIER 200 31109042 400 W 86TH ST 10154 6110 99999
460100 BLOOMINGTON 55420 (2224853) 1 KONICA COPIER 200 31109045 400 W 86TH ST
10154 6110 99999 460100 BLOOM 55420 (2224853) 1 KONICA COPIER 161 50002242 2516
N EASTGATE UNIT 8 10166 6110 99999 460100 SPRINGFIELD 65803 (2224853) KONICA
COPIER 200 31109108 13880 PARK STEED DR 10179

 

A16



--------------------------------------------------------------------------------



 



Collateral Encumbered (continued):
6110 99999 460100 EARTH CITY 63045 (2224853) 1 KONICA COPIER 161 50003352 1724
KING AVE 10130 6110 99999 460100 BILLINGS 59102 (2224853) 1 KONICA COPIER 161
50003746 1306 N 23RD ST 10126 6110 99999 460100 WILMINGTON 28405 (2224853) 1
KONICA COPIER 161 50003744 324 B EDWARD DR 10181 6110 99999 460100 GREENSBORO
27409 (2224853) 1 KONICA COPIER 180 30740886 3800 FARM GATE RD 10011 4510 99999
460100 KINSTON 28504 (2224853) 1 KONICA COPIER 180 30740879 1215 UNITED DR 10129
6110 99999 460100 RALEIGH 27603 (2224853) 1 KONICA COPIER 200 30EE10952 3005
CROSSPOINT CTR 10146 6110 99999 460100 CHARLOTTE 28217 (2224853) 1 KONICA COPIER
420PFC 42GE02559 2800 FARM GATE RD 10011 4570 99999 460100 KINSTON 28504
(2224853) 1 KONICA COPIER 420PFC 42GE02542 3800 FARM GATE RD 10011 4570 99999
460100 KINGSTON 28504 (2224853) 1 KONICA COPIER 180 3073875735 STYERTOWNE RD
10137 6110 99999 460100 CLIFTON 07012 (2224853) 1 KONICA COPIER 180 30740892 770
EMERSON ST 10186 6110 99999 460100 ROCHESTER 14613 (2224853) 1 KONICA COPIER 180
30740882 6500 NEW VENTURE GEAR 10160 6110 99999 460100 EAST SYRACUSE 13057
(2224853) 1 KONICA COPIER 200 30EE11528 14 KRAFT AVE 10143 6110 99999 460100
ALBANY 12205 (2224853) 1 KONICA COPIER 200 30EE9965 303 WINDING RD 10152 6110
99999 460100 OLD BETHPAGE 11804 (2224853) 1 KONICA COPIER 420 42GE01986 2475
WALDEN AVE 10177 6110 99999 460100 CHEEKTOWAGA NORTHWEST 14225 (2224853) 1
KONICA COPIER 161 205641484 4871 CORPORATE SW 10138 6110 99999 460100 CANTON
44706 (2224853) 1 KONICA COPIER 161 50002244 1385 CONGRESS RD 10007 4570 99999
460100 WEST SALEM 44287 (2224853) 1 KONICA COPIER 161 50001206 3773 STATE RD
10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 161 5000
2241 3361 NEEDMORE RD 10133 6110 99999 460100 DAYTON 45414 (2224853) 1 KONICA
COPIER 161 50002275 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223
(2224853) 1 KONICA COPIER 161 50002273 3773 STATE RD 10001 7030 99999 460100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 161 50002274 3773 STATE RD 10001
7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 161 50002276
3773 STATE RD 10001 7030 99999 460100 CUYAGA FALLS 44223 (2224853) 1 KONICA
COPIER 161 50002272 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223
(2224853) 1 KONICA COPIER 161 50001208 3773 STATE RD 10001 7030 99999 406100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 161 50003871 3773 STATE RD 10001
7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 180 30734756
13985 CONGRESS RD 10007 4570 99999 460100 WEST SALEM 44287 (2224853) 1 KONICA
COPIER 180 30735783 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223
(2224853) 1 KONICA COPIER 180 30734132 3773 STATE RD 10007 7030 99999 460100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 180 30734129 3773 STATE RD 10007
7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 200 30EE05303
3773 STATE RD 10007 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA
COPIER 200 31109116 13985 CONGRESS RD 10007 4570 99999 460100 WEST SALEM 44287
(2224853) 1 KONICA COPIER 200 31109205 13985 CONGRESS RD 10007 4570 99999 460100
WEST SALEM 44287 (2224853) 1 KONICA COPIER 200 31109129 13985 CONGRESS RD 10007
4570 99999 460100 WEST SALEM 44287 (2224853) 1 KONICA COPIER 200 30EE09147 3773
STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER
200 30EE05235 14850 W 160TH ST 10176 6110 99999 460100 CLEVELAND 44135
(2224853) 1 KONICA COPIER 200 30EE05252 925 CALLENDAR BLVD 10173 6110 99999
460100 PAINESVILLE 44077 (2224853) 1 KONICA COPIER 200 31111353 880 MOE DR 10150
6110 99999 460100 AKRON 44310 (2224853) 1 KONICA COPIER 200 31111490 3773 STATE
RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 200
31111246 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1
KONICA COPIER 200 31111256 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS
44223 (2224853 1 KONICA COPIER 200 31111214 3773 STATE RD 10001 7030 99999
460100 CUYAHOGA FALLS 44223 (2224853 1 KONICA COPIER 200 31115116 9109 MERIDAN
WAY WEST CHESTER 45069 (2224853) 1 KONICA COPIER 200 31112146 1770 BRECKENRIDGE
PKWY SOLON 44139 (2224853) 1 KONICA COPIER 420 42GE01778 3773 STATE RD 10001
7030 99999 460100 CUYAHOGGA FALLS 44223

 

A17



--------------------------------------------------------------------------------



 



Collateral Encumbered (continued):
(2224853) 1 KONICA COPIER 420 42GE01588 3773 STATE RD 10001 7030 99999 460100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 420 42GE01788 3773 STATE RD 10001
7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 420 42GE02338
3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA
COPIER 420 42GE01720 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223
(2224853) 1 KONICA COPIER 420 42GE01717 3773 STATE RD 10001 7030 99999 460100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 420 42GE1615 3773 STATE RD 10001
7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 420 42GE02107
3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223 (2224853) 1 KONICA
COPIER 420 42GE02006 3773 STATE RD 10001 7030 99999 460100 CUYAHOGA FALLS 44223
(2224853) 1 KONICA COPIER 42GE02106 3773 STATE RD 10001 7030 99999 460100
CUYAHOGA FALLS 44223 (2224853) 1 KONICA COPIER 161 50003602 5205 NE 158TH AVE
TUALATIN 97062 (2224853) 1 KONICA COPIER 161 50002799 969 MALTACK ST 10238 6110
99999 460100 WEST CHESTER 19383 (2224853) 1 KONICA COPIER 180 30738785 924
MARCON BLVD 10148 6110 99999 460100 ALLENTOWN 18103 (2224853) 1 KONICA COPIER
180 30740876 901 KATIE CT UNION SQ 10171 6110 99999 460100 HARRISBURG 17109
(2224853) 1 KONICA COPIER 200 30EE08473 292 CORLISS ST 10139 6110 99999 460100
PITTSBURGH 15220 (2224853) 1 KONICA COPIER 200 30EE08168 56 ASH CIR 10184 6110
99999 460100 WARMINSTER 18974 (2224853) 1 KONICA COPIER161 50002277 225 A KERMIT
LN 10228 6110 99999 460100 RAPID CITY 57701 (2224853) 1 KONICA COPIER 161
50002863 2310 SYCAMORE AVE 10178 6110 99999 460100 KNOXVILLE 37921 (2224853) 1
KONICA COPIER 200 31111123 900 FIBER GLASS RD 10147 6110 99999 460100 NASHVILLE
37210 (2224853) 1 KONICA COPIER 161 50003257 4200 KNIGHTHURST 10008 4570 99999
460100 ENNIS 75119 (2224853) 1 KONICA COPIER 180 30736654 3812 ELM AVE 10145
6110 99999 460100 LUBBOCK 79404 (2224853) 1 KONICA COPIER 420 42GE02345 4200
KNIGHTHURST PLANT 10008 4570 99999 460100 ENNIS 75119 (2224853) 1 KONICA COPIER
420 42GE01691 4200 KNIGHTHURST PLANT 10008 4570 99999 460100 ENNIS 75119
(2224853) 1 KONICA COPIER 420 42GE02341 4200 KNIGHTHURST PLANT 10008 4570 99999
460100 ENNIS 75119 (2224853) 1 KONICA COPIER 161 50003901 915 WEST 2610 S 10151
6110 99999 460100 SALT LAKE CITY 84119 (2224853) 1 KONICA COPIER 161 50003904
485 SOUTH 1325 W 10190 6110 99999 460100 OREM 84058 (2224853) 1 KONICA COPIER
161 50003902 2150 WEST 3300 S 10156 6110 99999 460100 OGDEN 84401 (2224853) 1
KONICA COPIER 200 30EE08469 3433 INVENTORS RD 10189 6110 99999 460100 NORFOLK
23502 (2224853) 1 KONICA COPIER 161 50003600 6701 S GLACIER 10194 6110 99999
460100 TUKWILA 98188 (2224853) 1 KONICA COPIER 50003905 NORTH 909 NELSON 10
10197 6110 99999 460100 SPOKANE 99202 (2224853) 1 KONICA COPIER 161 50002267
2922 SYENE RD 10172 6110 99999 460100 MADISON 53713 (2224853) 1 KONICA COPIER
180 30740871 2917 S 166TH ST 10161 6110 99999 460100 NEW BERLIN 53151
(2224853) 1 KONICA COPIER 161 50003683 2904 CHARLES AVE 10140 6110 99999 460100
DUNBAR 25064 (2224853) 1 KONICA COPIER 161 50003907 1625 EAST ST 10196 6110
99999 460100 CASPER 82601

 

A18



--------------------------------------------------------------------------------



 



32.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   11/21/2006     64060414  

Collateral Encumbered:
(a) All Equipment leased under Schedule BE; (b) all personal property, including
vehicles, leased under said Schedules; (c) vehicle, having the vehicle
identification numbers shown below and/or on Lessee’s Certificates(s) of
Acceptance; (d) replacements, additions, substitutions, alterations, and
modifications of the collateral specified in clauses (b) and (c) above;
(e) insurance proceeds and indemnities payable in connection with the collateral
specified in clauses (b) and (c) above; and (f) proceeds of all the foregoing
Equipment: Vehicle ID Number (1) 2007 International 4400 Straight Truck
HTMKAAO7H 483383 w/ (1) 2006 Supreme 26’ FRP Van Body
33.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   11/30/2006     64170361  

Collateral Encumbered:
(a) All Equipment leased under Schedule BJ; (b) all personal property, including
vehicles, leased under said Schedule; (c) vehicle, having the vehicle
identification numbers shown below and/or on Lessee’s Certificates(s) of
Acceptance; (d) replacements, additions, substitutions, alterations, and
modifications of the collateral specified in clauses (b) and (c) above;
(e) insurance proceeds and indemnities payable in connection with the collateral
specified in clauses (b) and (c) above; and (f) proceeds of all the foregoing
Equipment: VIN #2007 STRICK DRY VAN TRAILER E991S12E95347E 5174722007 STRICK DRY
VAN TRAILER E991S12E95367E 5174732007 STRICK DRY VAN TRAILER E991S12E95387E
5174742007 STRICK DRY VAN TRAILER E991S12E953X7E 5174752007 STRICK DRY VAN
TRAILER E991S12E95317E 517476

 

A19



--------------------------------------------------------------------------------



 



34.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   12/16/2006     64411724  
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   05/30/2007     64411724  

Collateral Encumbered:
(a) All Equipment leased under ScheduleBE; (b) all personal property, including
vehicles, leased under said Schedule; (c) vehicle, having the vehicle
identification numbers shown below and/or on Lessee’s Certificates(s) of
Acceptance; (d) replacements, additions, substitutions, alterations, and
modifications of the collateral specified in clauses (b) and (c) above;
(e) insurance proceeds and indemnities payable in connection with the collateral
specified in clauses (b) and (c) above; and (f) proceeds of all the foregoing
Equipment: VIN’s: 2007 FREIGHTLINER SLEEPER CL1201FUJA6CK17L X428942007
FREIGHTLINER SLEEPER CL1201FUJA6C27L Y863422007 FREIGHTLINER SLEEPER
CL1201FUJA6CK47L Y863432007 FREIGHTLINER SLEEPER CL1201FUJA6CK97L X429032007
FREIGHTLINER SLEEPER CL1201 FUJA6CK37L X428952007 FREIGHTLINER SLEEPER
CL1201FUJA6CK57L X428962007 FREIGHTLINER SLEEPER CL1201FUJA6CK77L X428972007
FREIGHTLINER SLEEPER CL1201FUJA6CK97L X428982007 FREIGHTLINER SLEEPER
CL1201FUJA6CK07L X428992007 FREIGHTLINER SLEEPER CL1201FUJA6CK37L X429002007
FREIGHTLINER SLEEPER CL1201FUJA6CK57L X429012007 FREIGHTLINER SLEEPER
CL1201FUJA6CK77L X429022007 FREIGHTLINER DAYCAB CORONADO CC1321FUJCRCK07P Y22952
Collateral Encumbered:
Equipment: VIN’s: 2007 FREIGHTLINER SLEEPER CL1201FUJA6CK17L X428942007
FREIGHTLINER SLEEPER CL1201FUJA6CK27L Y863422007 FREIGHTLINER SLEEPER
CL1201FUJA6CK47L Y863432007 FREIGHTLINER SLEEPER CL1201FUJA6CK97L X429032007
FREIGHTLINER SLEEPER CL1201FUJA6CK37L X428952007 FREIGHTLINER SLEEPER
CL1201FUJA6CK57L X428962007 FREIGHTLINER SLEEPER CL1201FUJA6CK77L X428972007
FREIGHTLINER SLEEPER CL1201FUJA6CK97L X428982007 FREIGHTLINER SLEEPER
CL1201FUJA6CK07L X428992007 FREIGHTLINER SLEEPER CL1201FUJA6CK37L X429002007
FREIGHTLINER SLEEPER CL1201FUJA6CK57L X429012007 FREIGHTLINER SLEEPER
CL1201FUJA6CK77L X429022007 FREIGHTLINER DAYCAB CORONADO CC1321FUJCRCK07P Y22952

 

A20



--------------------------------------------------------------------------------



 



35.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  First Fleet Corporation   UCC-1   02/16/2007     70630250  

Collateral Encumbered:
(a) All Equipment leased under Schedule BI; (b) all personal property, including
vehicles leased under said Schedule; (c) vehicles, including but not limited to
Sterling Straight trucks with Morgan curtainside body, Fallsway deck, and
Cormach cranes, having the vehicle identification/serial numbers shown below
and/or on Lessee’s Certificate(s) of Acceptance; (d) replacements, additions,
substitutions, alterations, and modifications of the collateral specified in
clauses (b) and (c) above; (e) insurance proceeds and indemnities payable in
connection with the collateral specified in clauses (b) and (c) above; and
(f) proceeds of all the foregoing Equipment: VIN #2006 MORGAN CURTAINSIDE
AMI98BF1 000372007 STERLING STRAIGHT TRUCK ***** Y339722007 STERLING STRAIGHT
TRUCK AMI98BI1 000142007 CORMACH CRANE 34000E6 000172007 STERLING STRAIGHT TRUCK
AMI98BI1 000132007 CORMACH CRANE 3400E6AMI98BI1 000162007 STERLING STRAIGHT
TRUCK AMI98BI1 000152007 CORMACH CRANE 34000E6AMI98BI1 000182007 MORGAN
CURTAINSIDE AMI98BF1 000382007 STERLING STRAIGHT TRUCK ***** Y339732007 MORGAN
CURTAINSIDE AMI98BI1 000072007 STERLING STRAIGHT TRUCK ***** X544382007 MORGAN
CURTAINSIDE AMI98BI1 00082007 STERLING STRAIGHT TRUCK ***** X544392007 MORGAN
CURTAINSIDE AMI98BI1 000092007 STERLING STRAIGHT TRUCK ***** X544402007 MORGAN
CURTAINSIDE AMI98BI1 000102007 STERLING STRAIGHT TRUCK ***** Z157992007 MORGAN
CURTAINSIDE AMI98BI1 000112007 STERLING STRAIGHT TRUCK ***** Z158002007 MORGAN
CURTAINSIDE AMI98BI1 000122007 STERLING STRAIGHT TRUCK ***** Z158012006 FALLSWAY
DECK 26’ AMI98BF1 000502007 STERLING STRAIGHT TRUCK 2FZHAZCG57A Y27538
36.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELEWARE
  FIRST FLEET
CORPORATION   UCC-1   02/16/2007     70630375  

Collateral Encumbered:
(a) All Equipment leased under Schedule BL, dated January 24, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
VIN #2007 Fallsway Platform *******6401002007 FORD Straight Truck F4501FDX47P77E
B40403

 

A21



--------------------------------------------------------------------------------



 



37.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELEWARE
  FIRST FLEET
CORPORATION   UCC-1   04/03/2007     71240679  
 
                   
DELEWARE
  BANK OF THE WEST
AND ITS SUCCESSORS
OR ASSIGNS   UCC-1   05/29/2008   Amendment 81833068

Collateral Encumbered:
(a) All Equipment leased under Schedule BK, dated March, 2007, incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles (trailers), leased under said Schedule;
(c) vehicles, including but not limited to Wabash dry van trailers, having the
vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacements, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable and (f) proceeds of
all the foregoing Equipment:
1WABASH 2007DVCVHPC 28 DRY VAN TRAILER1JJV482W58L
1025662WABASH2007DVCVHCP 28 DRY VAN TRAILER1JJV482W78L
1025673WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W98L
1025684WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W08L
1025695WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W78L
1025706WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W98L
1025717WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W08L
1025728WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W28L
1025793WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W48L
10257410WABASH2007DVCVHPC 28 DRY VAN TRAILER1JJV482W68L102575
Collateral Encumbered:
Same as above
38.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELEWARE
  FIRST FLEET
CORPORATION   UCC-1   04/04/2007     712655700  

Collateral Encumbered:
(a) All Equipment leased under Schedule BM, dated March 30, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
2007 FREIGHTLINER CL120SLEEPER1FUJA6CK07L Y60483

 

A22



--------------------------------------------------------------------------------



 



39.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   05/18/2007     71897148  

Collateral Encumbered:
(a) All Equipment leased under Schedule BG, dated March 30, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
Group 1: VIN2008 INTERNATIONAL SLEEPER PROSTAR2HSCWAPR78C 55775
Group 2 : VIN2008 INTERNATIONAL DAYCAB PROSTAR2HSCWAPR98C 55677
Group 3: VIN2007 OTTAWA YARD TRACTOR C-30 11VF813EX7A 000145
40.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
DELAWARE
  FIRST FLEET
CORPORATION   UCC-1   05/18/2007     71897155  

Collateral Encumbered:
(a) All Equipment leased under Schedule BN, dated May 11, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
VIN2007 STRICK DRY VAN TRAILER E991S12E95337E 5174772007 STRICK DRY VAN TRAILER
E991S12E95357E 5174782007 STRICK DRY VAN TRAILER E991S12E95377E 5174792007
STRICK DRY VAN TRAILER E991S12E95337E 517480

 

A23



--------------------------------------------------------------------------------



 



41.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   06/21/2007     72348802  

Collateral Encumbered:
(a) All Equipment leased under Schedule BP, dated June 18, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
Group 1: STERLING 2007LT9500STRAIGHT TRUCKAMI98BP1 00001FALLSWAY 2000FBR635
(35’)CONVEYORAMI98BP1 0002
Group 2: INTERNATIONAL 20037500STRAIGHT TRUCK1HTWNADT13J 054270FALLSWAY
2007FBR-6-36CONVEYOR*****CL0407 509371
42.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   06/28/2007     72456225  

Collateral Encumbered:
(a) All Equipment leased under Schedule BQ, dated June 27, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
1FALLSWAY2007 AXLE AMI98BQ1 000021 FALLSWAY2007SL1190DECK AMI98BQ1
000031STERLING2007LT9500STRAIGHT TRUCK2FZHAZCV97A Y30263

 

A24



--------------------------------------------------------------------------------



 



43.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   07/17/2007     72684438  

Collateral Encumbered:
(a) All Equipment leased under Schedule BO, dated May 18, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
(1) 2007 Freightliner M2 straight truck with 2007 Morgan GVCD10328102
curtainside body
44.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  TECHNOLOGY
INVESTMENT
PARTNERS, LLC   UCC-1   09/19/2007     73543740  

Collateral Encumbered:
All of the equipment and all modifications, additions, replacements and
substitutions and proceeds thereto, in whole or in part, on Equipment Lease
Agreement # 070638-000 dated September 19, 2007, between Associated Materials
Incorporated, as lessee, and Technology Investment Partners, LLC, as lessor,
together with all rental payments and other amounts payable under the lease and
interest in the software, licenses and services described therein and all rights
to payment thereunder, including all warranty claims and rights to any refund,
indemnification, and/or abatement to which lessee becomes entitled, no matter
how or when arising, whether such rights are classified as accounts, general
intangibles, or otherwise.

 

A25



--------------------------------------------------------------------------------



 



45.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   09/21/2007     73575726  

Collateral Encumbered:
(a) All Equipment leased under Schedule BR, dated September 13, 2007
incorporating Agreement of Lease AMI98, dated June 1, 1998, as amended by
Amendment No. 1 effective as of February 11, 1999, and by Amendment No. 2 dated
May 31, 2001, each between Debtor as Lessee and First Fleet Corporation as
Lessor; (b) all personal property, including vehicles leased under said
Schedule; (c) vehicles, including but not limited to Ford straight truck and
Fallsway platform, having the vehicle identification/serial numbers shown below
and/or on Lessee’s Certificate(s) of Acceptance; (d) replacement, additions,
substitutions, alterations, and modifications of the collateral specified in
clauses (b) and (c) above; (e) insurance proceeds and indemnities payable in
connection with the collateral specified in clauses (b) and (c) above; and
(f) proceeds of all the foregoing Equipment:
1FALLSWAY2007FBR-6-36CONVEYOR*****CL0707 5142211STERLING2007LT9500STRAIGHT
TRUCK2FZHAZCV37A Y30260
46.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  DE LAGE LANDEN FINANCIAL SERVICES, INC.   UCC-1   09/25/2007
10/29/2008     73625901  

Debtor: ASSOCIATED MATERIALS, LLC
Collateral Encumbered:
ALL EQUIPMENT OF ANY MAKE OR MANUFACTURE, TOGETHER WITH ALL ACCESSORIES AND
ATTACHMENTS FINACNE FOR OR LEASED TO LESSEE BY LESSOR UNDER MASTER LEASE
AGREEMENT NUMBER 509.

 

A26



--------------------------------------------------------------------------------



 



47.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   10/16/2007     73889457  
 
                   
Delaware
  BANK OF WEST AND
ITS SUCESSORS   UCC-1   05/28/2008   Amendment 81817186

Collateral Encumbered:
(a) All Equipment leased under Schedule BS, dated October 10, 2007 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
(Description/VIN/Serial#):
1FALLSWAY200726’DECK**********0 7614331STERLING2007LT9500STRAIGHT
TRUCK2FZHAZCV77A
Y302592FALLSWAY2007FBR-6-36CONVEYORAMI98BS1000042STERLING2007LT9500STRAIGHT
TRUCK2FZHAZCV57A Y302613FALLSWAY2007FBR-6-36CONVEYORAMI98BS1
000033STERLING2007LT9500STRAIGHT TRUCK2FZHAZCK07A
Collateral Encumbered
Same as above
48.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   11/19/2007     74406178  

Collateral Encumbered:
(a) All Equipment leased under Schedule BF, dated May 20, 2006 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
Group 11 STERLING2006LT9500STRAIGHT TRUCK2FZHACK76A 51725222007 FALLSWAY (AXLE)
**********0 78168422007 STERLING LT9500 (STRAIGHT TRUCK) 2FZHAZCV57A Y3026132007
FALLSWAY FBR-6-36 (CONVEYOR) ROCHESTER NY LOC#:
29388*****CL0907 51725132007 FALLSWAY (AXLE)*********07 81684332007 STERLING
LT9500 (STRAIGHT TRUCK) 2FZHAZCK07A Y30271

 

A27



--------------------------------------------------------------------------------



 



49.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   12/10/2007     74651526  

Collateral Encumbered:
(a) All Equipment leased under Schedule BU, dated November 22, 2007
incorporating Agreement of Lease AMI98, dated June 1, 1998, as amended by
Amendment No. 1 effective as of February 11, 1999, and by Amendment No. 2 dated
May 31, 2001, each between Debtor as Lessee and First Fleet Corporation as
Lessor; (b) all personal property, including vehicles leased under said
Schedule; (c) vehicles, including but not limited to Ford straight truck and
Fallsway platform, having the vehicle identification/serial numbers shown below
and/or on Lessee’s Certificate(s) of Acceptance; (d) replacement, additions,
substitutions, alterations, and modifications of the collateral specified in
clauses (b) and (c) above; (e) insurance proceeds and indemnities payable in
connection with the collateral specified in clauses (b) and (c) above; and
(f) proceeds of all the foregoing Equipment:
Description/VIN:FREIGHTLINER2008CASCADIA 125SLEEPER 1FUJGLCK48L Z65879
50.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   12/19/2007     74804075  

Collateral Encumbered:
(1)New Toyota Forklift Model 8FGU25 Serial Number 14143 with a 5,000 lb
capacity, Cascade Sideshifter, 48” Forks, Backup Alarm, 189 FSV Mast, Strobe
Light, 33 lb LP Tank, Solid Pneumatic Tires Rear Combo Lights

 

A28



--------------------------------------------------------------------------------



 



51

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   12/31/2007     74914452  

Collateral Encumbered:
(a) All Equipment leased under Schedule BW, dated December 12, 2007
incorporating Agreement of Lease AMI98, dated June 1, 1998, as amended by
Amendment No. 1 effective as of February 11, 1999, and by Amendment No. 2 dated
May 31, 2001, each between Debtor as Lessee and First Fleet Corporation as
Lessor; (b) all personal property, including vehicles leased under said
Schedule; (c) vehicles, including but not limited to Ford straight truck and
Fallsway platform, having the vehicle identification/serial numbers shown below
and/or on Lessee’s Certificate(s) of Acceptance; (d) replacement, additions,
substitutions, alterations, and modifications of the collateral specified in
clauses (b) and (c) above; (e) insurance proceeds and indemnities payable in
connection with the collateral specified in clauses (b) and (c) above; and
(f) proceeds of all the foregoing Equipment:
Group 1: 1INTERNATIONAL2007GCSD97-26BOX**MPA07VB93 707001
Group 2: 1INTERNATIONAL2007STRAIGHT TRUCK1HTXHSCT87J 5585961FALLSWAY2007
‘FLATBED BODY**********0 7912082FALLSWAY200726 ‘FLATBED BODYAMI98BW2
0000052INTERNATIONAL2007STRAIGHT TRUCK1HTXHSCTX7J 5582923FALLSWAY200726
‘FALLSWAY BODY**********0 7912093STERLING2007AT9513STRAIGHT TRUCK2FZHAZCV37A
X86759
52.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  TECHNOLOGY
INVESTMENT
PARTNERS, LLC   UCC-1   01/09/2008     80110112  

Collateral Encumbered:
All of the equipment and all modification, additions, replacements and
substitutions and proceeds thereto, in whole or in part, on Lease Agreement
#080025-000 dated January 9, 2008, between Associated Materials Incorporated, as
lessee, and Technology Investment Partners, LLC as lossor, together with all
rental payments and other amounts payable under the lease including all proceeds
and insurance proceeds

 

A29



--------------------------------------------------------------------------------



 



53.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  FIRST FLEET
CORPORATION   UCC-1   01/14/2008     80154433  

Collateral Encumbered:
(a) All Equipment leased under Schedule BT, dated January 10, 2008 incorporating
Agreement of Lease AMI98, dated June 1, 1998, as amended by Amendment No. 1
effective as of February 11, 1999, and by Amendment No. 2 dated May 31, 2001,
each between Debtor as Lessee and First Fleet Corporation as Lessor; (b) all
personal property, including vehicles leased under said Schedule; (c) vehicles,
including but not limited to Ford straight truck and Fallsway platform, having
the vehicle identification/serial numbers shown below and/or on Lessee’s
Certificate(s) of Acceptance; (d) replacement, additions, substitutions,
alterations, and modifications of the collateral specified in clauses (b) and
(c) above; (e) insurance proceeds and indemnities payable in connection with the
collateral specified in clauses (b) and (c) above; and (f) proceeds of all the
foregoing Equipment:
1FREIGHTLINER2007M2STRAIGHT
TRUCK1FVHCYDJ47HZ158031MORGAN2007GVCD10328102CURTAINSIDE2FREIGHTLINER2007M2STRAIGHT
TRUCK1FVHCYDJ667HZ158042MORGAN2007GVCD10326102CURTAINSIDE
54.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  H.B. FULLER COMPANY   UCC-1   03/27/2008     81064920  

Collateral Encumbered:
The following equipment installed at two locations as shown: Bothell, WAGRACO
THERM-O-FLOW PLUS 480 VOLT /MEGA FLOW/65:1 KING/CHECK-MATE 800with 15’hose
#115877 hot melt E/S gun # 245198#1. Part # 972803 series # K044SYSTEM
#KING/CHECK-MATE 800with 15’ hose # 115877 hotmelt E/S gun # 245198#2.
Part 971813 / series # GO3ASYSTEM # HM55-E-36131NNNARN

 

A30



--------------------------------------------------------------------------------



 



55.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   04/04/2008     81196078  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: 2 2008 moffett model TM55-4 way mounted lift truck serial numbers:
G500120, G490230
56.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  TECHNOLOGY INVESTMENT PARTNERS, LLC   UCC-1   04/08/2008     81216900  
 
                   
Delaware
  NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC   UCC-1   10/20/2008   Amendment
83522982

Collateral Encumbered:
All of the equipment and all modification, additions, replacement and
substitutions and proceeds thereto, in whole or in part, on Lease Agreement
#080269-000 dated April 7, 2008, between Associated Materials Incorporated, as
lessee, and Technology Investment Partners, LLC, as lessor, together with all
rental payments and other amounts payable under the lease including all in the
software, licenses and services described therein and all rights to payment
thereunder, including all warranty claims and rights to any refund,
indemnification, and/or abatement to which lessee becomes entitled, no matter
how or when arising, whether such rights are classified as accounts, general
intangibles, or otherwise
Collateral Encumbered:
Secured Party assigns all of its right, title and interest in the above
reference financing statement to Assignee

 

A31



--------------------------------------------------------------------------------



 



57.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   04/11/2008     81280161  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof.
Equipment: 1 2008 Combilift model CB6000 Cube Multidirectional Lift Truck,
serial number 10303, which includes 234” Triple Mast, 42” Forks, Fork
Positioner, Side Shifter, GM Engine, Hydrostatic Drive, Headlights and Back Up
Alarm
58.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   04/23/2008     81418191  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: (2) 2008 Moffett, model M55, Forklift Trucks, 2 Stage Mast, serial
numbers: G350298, G370318 (4) 2008 Moffett, model TM55 4-WAY, Forklift Trucks
with Sideshift, serial numbers: H060150, H060010, H010040, H080340

 

A32



--------------------------------------------------------------------------------



 



59.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   05/01/2008     81512761  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment:
1 2008 Combilift model C6000 Forklift Truck w/234” Triple Mast and Side Shifter
serial number 10459
1 2008 Combilift model C6000 Forklift Truck w/238” Triple Mast and Side Shifter
serial number 10386
1 2008 Combilift model C6000 Forklift Truck w/234” Triple Mast and Side Shifter
serial number 10458
60.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   05/02/2008     81535960  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: (2) 2007 Caterpillar, model P3000-LP Pneumatic Forklift Trucks with
188”(83) Triplex 3 Stage Mast and Intergral Sideshift, serial numbers:
AT3410447, AT3410448

 

A33



--------------------------------------------------------------------------------



 



61.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   05/28/2008     81826997  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: 1 2008 Combilift model CB6000 Forklift Truck serial number: 10303
1 2008 Combilift model C6000 Forklift Truck serial # 10161 w/1 New Spreader Bar,
Serial #A-1745
62.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   06/18/2008     82091070  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: 4 2008 Moffett model TM55 4-WAY Truck Mounted Forklift serial
numbers: H120220, H090220, H080310, H110320
63.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   07/17/2008     82467361  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: 1 Moffett model M55 Truck Mounted Forklift serial number G500158
5 2008 Moffett model TM55 4-Way Truck Mounted Forklift serial numbers: H150230,
H120320, H140080, H140330, H160250

 

A34



--------------------------------------------------------------------------------



 



64.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  XEROX CORPORATION   UCC-1   08/08/2008     82726691  

Collateral Encumbered:
ONE (1) XEROX D242OC, ONE (1) XEROX D252EFIO AND ONE (1) XEROX W5687PTC TOGETHER
WITH ALL PARTS, ATTACHMENTS, ADDITIONS, REPLACEMENTS AND REPARIRS INCORPORATED
IN OR AFFIXED THERETO. THIS FILING IS FOR PROTECTIVE PURPOSES ONLY. NOTHING
CONTAINED IN THE FINANCING STATEMENT, NOR THE FILING THEREOF, SHALL BE DEEMED TO
CONSTRUE THE LEASE, OR THE LEASING OF THE EQUIPMENT THEREUNDER, AS A CONDITIONAL
SALE OR INSTALLMENT SALE AGREEMENT, A LEASE IN THE NATURE OF A SECURITY
AGREEMENT OR ANYTHING OTHER THAN A TRUE LEASE OF PERSONAL PROPERTY.
65.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  GENERAL ELECTRIC CAPITAL CORPORATION   UCC-1   08/15/2008     82796942  

Collateral Encumbered:
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part hereof), plus all existing and future replacements, exchanges
and substitutions therefor, attachments, accessories, accessions and additions
thereto, and insurance, lease, sublease and other proceeds thereof
Equipment: 1 2008 Combilify model CB6000 Multi-Directional Lift Truck s/n 10699
with Spreader Bar s/n A-1909
66.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS INCORPORATED
 
                   
Delaware
  TECHNOLOGY INVESTMENT PARTNERS, LLC   UCC-1   09/25/2008     83260831  

Collateral Encumbered:
All of the equipment and all modifications, additions, replacements and
substitutions and proceeds thereto, in whole or in part, on Lease Agreement
#080743-000, between Associated Materials Incorporated, as lessee, and
Technology Investment Partners, LLC, as lessor, together with all rental
payments and other amounts payable under the lease including all proceeds and
insurance proceeds, and all of lessee’s right, title and interest in the
software, licenses and services described therein and all rights to payment
thereunder, including all warranty claims and rights to any refund,
indemnification, and/or abatement to which lessee becomes entitled, no matter
how or when arising, whether such rights are classified as accounts, general
intangibles, or otherwise.

 

A35



--------------------------------------------------------------------------------



 



67.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  IBM CREDIT, LLC   UCC-1   12/30/2008     84318729  

Collateral Encumbered:
All of the following equipment together with all related software, whether now
owned or herafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # F64256) including one or more of the following:
2096-R07 (IBM), 9993-005 (IBM), 999S-001 (IBM), (BPP-004 (IBM) upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitation, payments under insurance or any indemnity or
warrany relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (12/30/08) UCC
Log Number: CPD00F64256 0298500
68.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  TOYOTA MOTOR CREDIT CORPORATION   UCC-1   03/12/2009     90191712  

Collateral Encumbered:
One new Toyota Forklift model 7FGAU50 serial number 70249 with one Rightline
side shifting fork positioned model E15C170223 serial number 085773, one set of
2.25 x 6 x 60 inch forks, and one thirty three pound steel lp tank.
69.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  IBM CREDIT, LLC   UCC-1   03/19/2009     90887114  

Collateral Encumbered:
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # 011096, 011098, F89860, F89884) including one or
more of the following: 1750 — (IBM), 3590 — (IBM), 7014 — (IBM), 1818-53A (IBM),
8852-4YU (IBM), 1818-D1A (IBM), 7014-T42 (IBM), 7995-R2U (IBM), 7998-60x (IBM),
8852-4YU (IBM), 9992-003 (IBM), 9SSR-001 (IBM) all additions, attachments,
accessories, accessions and upgrades thereto and any and all substitutions,
replacement or exchanges for any such item of equipment or software and any and
all proceeds of any of the foregoing, including, without limitation, payments
under insurance or any indemnity or warranty relating to loss or damage to such
equipment and software. IBM Credit LLC files this notice as a precautionary
filing. See UCC 9-505. UCC Log Number: U9077112454 0565968

 

A36



--------------------------------------------------------------------------------



 



70.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  IBM CREDIT, LLC   UCC-1   04/15/2009     91195228  

Collateral Encumbered:
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # F90170) including one or more of the following:
7014-T42 (IBM), 7042-CR4 (IBM), 7212-103 (IBM), 7316-TF3 (IBM), 8203-E4A (IBM),
9992-003 (IBM), 9SSR-001 (IBM) all additions, attachments, accessions and
upgrades thereto and any and all substitutions, replacement or exchanges for any
such item of equipment or software and any and all proceeds of any of the
foregoing, including, without limitation, payments under insurance or any
indemnity or warranty relating to loss or damage to such equipment and software.
IBM Credit LLC files this notice as a precautionary filing. See UCC 9-505.
(04/15/09 UCC Log Number: CPD00F90170 0298500
71.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   06/02/2009     91727707  

Collateral Encumbered:
All of the property described on attached
Moffett Lift Truck H250270 722 Blue Crab Rd., Suite B, Newport News, VA 23606
Moffett Lift Truck H280230 2917 South 166th St., New Berlin, WI 53151
Moffett Lift Truck H380360 13880 Parks Steed Dr., Earth City, MOS 63045
Moffett Lift Truck H220570 2922 Syene Rd., Madison, WI 53713
Moffett Lift Truck H340250 405 Maclean Ave, Suite #3, Louisville, KY 40209
Moffett Lift Truck H500280 1830 Lakeland Ave., Ronkonkoma, NY 11779
Moffett Lift Truck H460290 1900 W. Sunset Circel-C12 Springfield, MO 65807
Moffett Lift Truck H350320 1470 Market St., Elk Grove, IL 60007
Moffett Lift Truck H500270 400 West 86th St., Bloomington, MN 55420
Moffett Lift Truck I0600000 2310 Sycamore Dr., Knoxville, TN 37921
Moffett Lift Truck I090340 880 Moe Dr., Akron, OH 43310
Moffett Lift Truck I040230 8045-B Navarre Rd., Massillon, OH 44646
Moffett Lift Truck H480340 640 Dearborn Park Lane, Columbus, OH 43085
Moffett Lift Truck I040120 3361 Needmore Rd., Dayton, OH 45414
Moffett Lift Truck H4502401045 Brentwood Ct. Unit 18, Lexington, KY 40511
(which list may be all inclusive and may supplemented hereafter), plus all
accessories, upgrades, additions, and substitutions, replacement parts, tools,
service/training manuals, software licenses, warranty and maintenance agreement,
permits and licenses required to own and/or operate the property, subleases,
chattel paper and general intangibles, related thereto, and all proceeds there
from (including, without limitation, insurance proceeds) now or hereafter
existing. The parties hereto acknowledge and agree that said is a true lease and
the execution and filing of this financing statement shall not be used as
evidence to the contrary

 

A37



--------------------------------------------------------------------------------



 



72.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   06/03/2009     91743506  

Collateral Encumbered:
All of the property described as Cormach Crane Model 34000 E8 with SL1190
Steerable Pusher Axles, Serial #: 850509 (which list may not be all inclusive
and may be supplemented hereafter), plus all accessories, upgrades, additions,
and substitutions, replacement parts, tools, service/training manuals, software
licenses, warranty and maintenance agreement, permits and licenses required to
own and/or operate the property, subleases, chattel paper and general
intangibles, related thereto, and all proceeds there from (including, without
limitation, insurance proceeds) now or hereafter existing. The parties hereto
acknowledge and agree that said is a true lease and the execution and filing of
this financing statement shall not be used as evidence to the contrary
73.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   06/03/2009     91753141  

Collateral Encumbered:
All of the property described Conveyor with rear stabilizers SL1190 Axle with
ACK 50, Serial #L CL0408527333 (which list may not be all inclusive and may be
supplemented hereafter), plus all accessories, upgrades, additions, and
substitutions, replacement parts, tools, service/training manuals, software
licenses, warranty and maintenance agreement, permits and licenses required to
own and/or operate the property, subleases, chattel paper and general
intangibles, related thereto, and all proceeds there from (including, without
limitation, insurance proceeds) now or hereafter existing. The parties hereto
acknowledge and agree that said is a true lease and the execution and filing of
this financing statement shall not be used as evidence to the contrary

 

A38



--------------------------------------------------------------------------------



 



74.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   07/01/2009     92110135  

Collateral Encumbered:
All of the property described below (which list may not be all inclusive and may
be supplemented hereafter), plus all accessories, upgrades, additions, and
substitutions, replacement parts, tools, service/training manuals, software
licenses, warranty and maintenance agreement, permits and licenses required to
own and/or operate the property, subleases, chattel paper and general
intangibles, related thereto, and all proceeds there from (including, without
limitation, insurance proceeds) now or hereafter existing. The parties hereto
acknowledge and agree that said is a true lease and the execution and filing of
this financing statement shall not be used as evidence to the contrary. Cormach
Crane with SL1190 Steerable Pusher Axles and Tag Axle Serial #’s 850510 —
Crane0911107 — Pusher Axle091166 — Tag Axle15 New Moffett Truck Mounted Lift
Trucks Model TM55 4-WAY, Serial #’s: I060250, I130170, I080200, I050240,
I130210, I080310, I150150, I150160, I090180, I090350, H480250, I210120, H500140,
I180140 and I220250New Combilift Multi-Directional Lift Truck Model CB6000,
Serial #: 13970
75.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  TECHNOLOGY INVESTMENT PARTNERS, L.L.C.   UCC-1   09/24/2009     93053680  

Collateral Encumbered:
All of the equipment and all modifications, additions, replacements and
substitutions and proceeds thereto, in whole or in part, on Lease Agreement
#090515-000, together with all rental payments and other amounts payable under
the lease including all proceeds and insurance proceeds, and all of lessee’s
right, title and interest in the software, licenses and services described
therein and all rights to payment thereunder, including all warranty claims and
rights to any refund, indemnification, and/or abatement to which lessee becomes
entitled, no matter how or when arising, whether such rights are classified as
accounts, general intangibles, or otherwise.

 

A39



--------------------------------------------------------------------------------



 



76.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   9/28/2009     93086201  

Collateral Encumbered:
All of the property described below (which list may not be all inclusive and may
be supplemented hereafter), plus all accessories, upgrades, additions, and
substitutions, replacement parts, tools, service/training manuals, software
licenses, warranty and maintenance agreements, permits and licenses required to
own and/or operate the property, subleases, chattel paper and general
intangibles related thereto, and all proceeds there from (including, without
limitation, insurance proceeds) now or hereafter existing. New Moffett Truck
Mounted Lift Truck, Model; TM 55 4-Way, Serial #: I270090 New Combilift
Multi-Directonal Lift Truck Model: C6000, Serial #: 14178 Telemount Truuck Kit
to Suite, Model: TM55 4-Way, Serial #: I05240
77.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  THE HUNTINGTON NATIONAL BANK   UCC-1   11/20/2009     93732739  

Collateral Encumbered:
All of the property described as New Moffett Truck Mounted Lift Truck Model TM55
4 Way Serial #: I250030 (which list may not be all inclusive and may be
supplemented hereafter), plus all accessories, upgrades, additions, and
substitutions, replacement parts, tools, service/training manuals, software
licenses, warranty and maintenance agreement, permits and licenses required to
own and/or operate the property, subleases, chattel paper and general
intangibles related thereto, and all proceeds there from (including, without
limitation, insurance proceeds) now or hereafter existing.

 

A40



--------------------------------------------------------------------------------



 



78.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  AXIS CAPITAL, INC.   UCC-1   01/29/2010     00320741  
 
                   
Delaware
  AXIS CAPITAL, INC.   UCC-1   10/05/2010   Amendment 03463225

Collateral Encumbered:
SECURED PARTY HAS A SECURED INTEREST IN ALL OF THE PERSONAL PROPERTY OF DEBTOR,
WHEREVER LOCATED, AND NOW OWNED OR HEREAFTER ACQUIRED, INCLUDING, BUT NOT
LIMITED TO, ACCOUNTS, INCLUDING, BUT NOT LIMITED TO, ACCOUNTS, INCLUDING
ACCOUNTS RECEIVABLE, FIXTURES, TRADE FIXTURES, CHATTEL PAPER, GOODS, INVENTORY,
EQUIPMENT, INSTRUMENTS, DOCUMENTS, GENERAL INTAGIBLES, (INCLUDING PAYMENT
INTANGIBLES), SUPPORTING OBLIGATIONS, AND, TO THE EXTENT NOT LISTED ABOVE AS
ORIGINAL COLLATERAL, PROCEEDS AND PRODUCTS OF THE FOREGOING.
Collateral Encumbered:
ALL EQUIPMENT NOW OR HEREAFTER ACQIRED THAT IS COVERED BY ONE OR MORE LEASES
AND/PR SECURITY AGREEMENTS BETWEEN DEBTOR AND SECURED PARTY ENTERED INTO IN THE
PAST OR IN THE FUTURE, INCLUDING WITHOUT LIMITATION ALL PROCEEDS AND INSURANCE
RELATING TO SAID EQUIPMENT AND ALL SUBSTITUTIONS, ACCESSIONS, AND REPLACEMENTS
RELATING TO SAID EQUIPMENT, NOW OR HEREAFTER ACQUIRED. ALL EQUIPMENT RELATING TO
LEASE #922406
79.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  CISCO SYSTEMS CAPITAL CORPORATION   UCC-1   02/01/2010     00349989  

Collateral Encumbered:
This covers all of the Debtor’s right, title and interest, now existing and
hereafter arising, in and to the following property, wherever located: (i) all
Equipment from time to time between Debtor as lessee and Secured Party as lessor
and any and all Schedules from time to time entered into or prepared in
connection with any Master Agreement, (ii) all insurance, warranty, rental and
other claims and rights to payment and chattel paper arising out of such
Equipment, and (iii) all books, records and proceeds relating to the forgoing.
Equipment shall be defined as routers, router components, other computer
networking and telecommunications equipment and other equipment, manufactured by
Cisco Systems, Inc., its affiliates and others, together with all software and
software license rights relating to the foregoing, and all substitutions,
replacements, upgrades, repairs, parts and attachments, improvements and
accessions thereto.

 

A41



--------------------------------------------------------------------------------



 



80.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  WELLS FARGO EQUIPMENT FINANCE, INC.   UCC-1   03/12/2010     00849491  

Collateral Encumbered:
(1) New 2007 Hiab H322 6.7 Crane Serial Number 3220500 mounted on (1) New 2007
Sterling Model LT9513 Chassis VIN 2FZHAZCV57AW90356 together with all options,
attachments and accessories.
81.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  TOYOTA MOTOR CREDIT CORPORATION   UCC-1   04/30/2010     01522329  

Collateral Encumbered:
EIGHT NEW TOYOTA FORKLIFTS MODEL: 8FGCU23 S/N: 27668, 27654, 27725, 27688,
27615, 27619, 27633
82.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  FIRST FLEET CORPORATION   UCC-1   06/30/2010     02275703  

Collateral Encumbered:
(a) All Equipment leased under Schedule AY; (b) all personal property, including
vehicles, leased under said Schedule; (c) vehicles, including but not limited to
Sterling straight trucks; Cormach cranes; Fallsway decks and Manitou forklift,
having the VIN’s shown below and/or Lessee’s Certificate(s) of Acceptance;
(d) replacements, additions, substitutions, alterations, and modifications of
the collateral specified in clauses (b) and (c) above; (e) insurance proceeds
and indemnities payable in connection with the collateral specified in clauses
(b) and (c) above; and (f) proceeds of all the foregoing Equipment: Group-1
(1) Cormach 2005 40400e8 Crane 492002 (1) Sterling 2005 LT9500 Straight Truck
2FZHAZCG95A V05319 (1) Fallsway 2005 Deck Misc Deck V05319 (2) Cormach 2005
4040E8 Crane 492003 (2) Sterling 2005 LT9500 Straight Truck 2FZHAZCG75A V05318
(2) Fallsway 2005 Deck Misc V05318 (3) Peterbilt 2005 357 Straight Truck
1NPALU0X75N 874946 (3) Fakkway 2005 Deck Misc 874946 Group-2 (3) Manitou 2005
TMT320 FLHT Forklift 752024

 

A42



--------------------------------------------------------------------------------



 



83.

                      Jurisdiction   Secured Party   Filing Type   Filing Date  
Filing Number
 
                    Debtor: ASSOCIATED MATERIALS, LLC
 
                   
Delaware
  KONICA MINOLTA PREMIER FINANCE   UCC-1   08/18/2010     02881963  

Collateral Encumbered:
All Equipment described herein or otherwise, leased to or financed for the
Debtor by Secured Party under the certain Premier Lease Agreement
No. 7691428-002 including all accessories, accessions, replacements, additions,
substitutions, add-ons and upgrades thereto, and any proceeds therefrom.
84.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batiment
Gentek Limitee
 
               
Nova Scotia
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013   14717078

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.

 

A43



--------------------------------------------------------------------------------



 



85.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Nova Scotia
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015     16198517  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.
86.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products LTD
 
                   
Nova Scotia
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/31/2005   10/31/2012     10306835  

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296

 

A44



--------------------------------------------------------------------------------



 



87.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gentek Limtee
 
                   
New Brunswick
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013     16974872  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.
88.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
New Brunswick
  Ryder Truck Rental Canada Ltd.   11/17/2006   11/17/2012     14247837  

Collateral Encumbered:
89.*

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited (Judgment Debtor)
 
                   
New Brunswick
  Jamie Duffy
(Judgment Creditor)   08/26/2010   08/26/2011     19185909  

Collateral Encumbered:
All present and after acquired personal property. Tous les biens personnels
actuels ou acquis ulterieurement.
 

      *  
Fully paid off. Awaiting discharge.

 

A45



--------------------------------------------------------------------------------



 



90.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Product Limited/Gentek Building
Products LTD.
 
                   
New Brunswick
  Xerox Canada LTD   06/18/2010   06/18/2013     18921239  

Collateral Encumbered:
Equipment, other all present and future office equipment and software supplied
or financed from time to time by the secured party (whether by lease,
conditional sale or otherwise), whether or not manufactured by the secured party
or any affiliate thereof.
91.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
New Brunswick
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015     18352583  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.

 

A46



--------------------------------------------------------------------------------



 



92.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products LTD
 
                   
New Brunswick
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/31/2005   10/31/2012     12878567  

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296
93.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Prince Edward Island
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015     2395125  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.

 

A47



--------------------------------------------------------------------------------



 



94.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products LTD
 
                   
Prince Edward Island
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/31/2005   10/31/2012     1488401  

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296
95.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gentek Limitee
 
                   
Newfoundland and Labrador
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013     7039554  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.

 

A48



--------------------------------------------------------------------------------



 



96.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Newfoundland and Labrador
  De Lage Landen Financial Services Canada Inc.   06/30/2009   06/30/2016    
7474119  

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles. 1 2009 Combilift Multi Directional Lift
Truck, Model C9000, SN 13771
Serial Numbered Collateral:
2009 Combilift C6000 Motor Vehicle S/N 13771
97.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Newfoundland and Labrador
  De Lage Landen Financial Services Canada Inc.   12/02/2009   12/02/2015    
7825464  

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
2009 Linde H30T Forklift S/N H2X393U03536

 

A49



--------------------------------------------------------------------------------



 



98.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batiment
Gentek Limitee
 
               
Newfoundland and Labrador
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015   7911904

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.
99.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products LTD
 
                   
Newfoundland and Labrador
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/31/2005   10/31/2012     4552406  

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296

 

A50



--------------------------------------------------------------------------------



 



100.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
               
British Columbia
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015   374614F

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.
101.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products
 
               
British Columbia
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/28/2005   10/28/2012   660519C

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296

 

A51



--------------------------------------------------------------------------------



 



102.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batiment
Gentek Limitee
 
               
British Columbia
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013   725488E

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing. Proceeds: All proceeds of any of the above collateral in an form
(including, without limitation, goods, documents of title, chattel paper,
securities, instruments, money and intangibles (as each such term is defined in
the Personal Property Security Act) derived directly of (sic) indirectly from
any dealing with any of the above collateral or any proceeds thereof.
103.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
British Columbia
  De Lage Landen Financial Services Canada Inc.   12/10/2008   12/10/2015  
737800E

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
MV 10162 2008 Combilift C6000 Forklift
104.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
British Columbia
  De Lage Landen Financial Services Canada Inc.   12/10/2008   12/10/2015  
737801E

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
MV 10384 2008 Combilift C6000 Lift Truck

 

A52



--------------------------------------------------------------------------------



 



105.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products LTD
 
               
British Columbia
  Ryder Truck Rental
Canada LTD   04/01/2009   04/01/2012   899091E

Collateral Encumbered:
MV 1FVACWDC25HN77869 2005 FRTL M2106MD
106.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products LTD
 
               
British Columbia
  Ryder Truck Rental Canada LTD   05/25/2009   05/25/2012   984048E

Collateral Encumbered:
MV 1FVACYBS6ADAN4476 2010 FRTL M2 106MD
107.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Product Limited/Gentek Building Products
LTD.
 
               
New Brunswick
  Xerox Canada LTD   06/18/2010   06/18/2013   619462F

Collateral Encumbered:
Equipment, other all present and future office equipment and software supplied
or financed from time to time by the secured party (whether by lease,
conditional sale or otherwise), whether or not manufactured by the secured party
or any affiliate thereof.

 

A53



--------------------------------------------------------------------------------



 



108.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gentek Limitee
 
                   
Manitoba
  PHH Vehicle Management Services Inc.   12/03/2008         200823218302  

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.
109.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Manitoba
  Irwin Commercial Finance Canada Corporation   03/03/2006         200603593307
 

Collateral Encumbered:
Motor Vehicle
Forklift(s) together with all attachments accessories accessions replacements
substitutions additions and improvements thereto and all proceeds in any form
derived directly or indirectly from any sale and or dealings with the collateral
and a right to an insurance payment or other payment that indemnifies or
compensates for loss or damage to the collateral or proceeds of the collateral.
110.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Gentek Building
Products Ltd.
 
                   
Manitoba
  Xerox Canada Ltd.   06/18/2010         201009992800  

Collateral Encumbered:
Equipment, other all present and future office equipment and software supplied
or financed from time to time by the secured party (whether by lease,
conditional sale or otherwise), whether or not manufactured by the secured party
or any affiliate thereof.

 

A54



--------------------------------------------------------------------------------



 



111.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Manitoba
  PHH Vehicle Management Services Inc.   01/22/2010         201001096503  

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.
112.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Manitoba
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/31/2005         200519608609  

Collateral Encumbered:
Motor Vehicle
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
113.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Alberta
  PHH Vehicle Management Servuces Inc.   01/22/2010   01/22/2015    
200519608609  

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.

 

A55



--------------------------------------------------------------------------------



 



114.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Ltd.
 
               
Alberta
  Penske Truck Leasing Canada Inc./Locations de Camions Penske Canada Inc.  
10/28/2005   10/28/2012   05102827978SA

Collateral Encumbered:
Together with all attachments accessories accessions replacements substitutions
additions and improvements thereto, including, but not limited to Xata and
Qualcomm Systems, and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral.
Serial Numbered Collateral:
2006 Freightliner M2 Motor Vehicle S/N 1FVACXDC86HW06296
115.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batimen
Gentek Limitee
 
               
Alberta
  Liftcapital Corporation   03/21/2007   03/21/2014   07032121258/SA

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments,
documents of title, chattel paper and intangibles (as defined in the Personal
Property Security Act).
Serial Numbered Collateral:
84708 2006 Toyota 7FGU25 Lift Truck MV Motor Vehicle
116.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
               
Alberta
  PHH Vehicle Management Servuces Inc.   01/22/2010   01/22/2015  
10012203729/SA

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.

 

A56



--------------------------------------------------------------------------------



 



117.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batimen
Gentek Limitee
 
               
Alberta
  De Lage Landen Financial Services Canada Inc.   10/22/2008   10/22/2015  
08102228652/SA

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
2008 Combilift Lift Truck C6000 Motor Vehicle S/N 10661
118.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batimen
Gentek Limitee
 
               
Alberta
  De Lage Landen Financial Services Canada Inc.   10/22/2008   10/22/2015  
08102228983SA

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
2008 Combilift Lift Truck C6000 Motor Vehicle S/N 10384
119.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batiment
Gentek Limitee
 
               
Alberta
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013  
08120307559/SA

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds (as defined below) of or relating to any of the foregoing. Proceeds:
All proceeds of any of the above collateral in an form (including, without
limitation, goods, documents of title, chattel paper, securities, instruments,
money and intangibles (as each such term is defined in the Personal Property
Security Act) derived directly of (sic) indirectly from any dealing with any of
the above collateral or any proceeds thereof.

 

A57



--------------------------------------------------------------------------------



 



120.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Alberta
  De Lage Landen Financial Services Canada Inc.   12/10/2008   12/10/2015  
08121022974/SA

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
2008 Combilift Lift Truck C6000 Motor Vehicle S/N 10661
121.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Alberta
  De Lage Landen Financial Services Canada Inc.   06/30/2009   06/30/2016  
09063032867/SA

Collateral Encumbered:
All goods supplied by the Secured Party to the Debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
2009 Combilift CB6000 Motor Vehicle S/N 13820
122.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Inc.
 
               
Alberta
  Lions Gate Trailers Ltd.   04/20/2010   04/20/2013   10042023626/SA

Collateral Encumbered:
The trailers described herein, together with all replacements and substitutions
therefore and all accessions in or to the property described above.
Serial Numbered Collateral:
2FEV04823NS250121 1992 FRUEHAUF Van-48’102”Tan-S TR — Trailer

 

A58



--------------------------------------------------------------------------------



 



123.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products LP
 
               
Quebec
  Ryder Truck Rental Canada Ltd.   05/13/2010   05/13/2015   10-0304953-0010

Collateral Encumbered:
Serial Numbered Collateral:
2010 CAB Pro Star 3HSCWAPR9AN287599
124.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnershp
 
               
Quebec
  Location Canvec Inc./Canvec Location Inc.   01/27/2010   12/16/2019  
10-0044637-0001

Collateral Encumbered:
Serial Numbered Collateral:
Specific list of vehicles
125.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
               
Quebec
  PHH Vehicle Management Services Inc.   01/22/2010   01/20/2020  
10-0038371-0001

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.

 

A59



--------------------------------------------------------------------------------



 



126.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee/Gentek Building
Products Limited
 
               
Quebec
  Liftcapital Corporation   08/27/2009   08/09/2019   09-0530324-0001

Collateral Encumbered:
2 new Toyota 8FGCU30 lift trucks S/N 13441, 13450 including all batteries,
chargers, parts and accessories relating to or attached thereto.
127.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Pruduits de Batiment
Gentek Limitee
 
               
Quebec
  PHH Vehicle Management Services Inc.   12/03/2008   12/02/2018  
08-0692987-0001

Collateral Encumbered:
All present and future motor vehicles, automotive equipment, materials-handling
equipment and other goods leased from time to time by the Secured Party to the
Debtor, together with, in each case, all present and future parts, attachments,
accessories and accessions attached thereto or installed therein, and all
proceeds of or relating to any of the foregoing.
128.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee
 
               
Quebec
  Ryder Truck Rental Canada Ltd.   04/14/2008   04/14/2014   08-0199816-0009

Collateral Encumbered:
Serial Numbered Collateral:
2008 FRTL CL12064ST VIN: 1FUJA6CK68LAC9179

 

A60



--------------------------------------------------------------------------------



 



129.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee
 
               
Quebec
  De Lage Landen Financial Services Canada Inc.   10/25/2007   10/22/2014  
07-0614156-0002

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
Combilift C5500 Cube, 8377
130.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee
 
               
Quebec
  De Lage Landen Financial Services Canada Inc.   10/25/2007   10/22/2014  
07-0614156-0001

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
Combilift C6000 lift truck, 8604
131.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee
 
               
Quebec
  De Lage Landen Financial Services Canada Inc.   10/17/2007   10/15/2014  
07-0594560-0002

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
1 new Combilift Multidirectional lift truck model C6000 Cube, 8604

 

A61



--------------------------------------------------------------------------------



 



132.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee
 
               
Quebec
  De Lage Landen Financial Services Canada Inc.   10/17/2007   10/15/2014  
07-0614156-0001

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licenses and intangibles.
Serial Numbered Collateral:
1 new Combilift Cube Model C5500, 8377
133.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Ltd.
 
               
Quebec
  Penske Truck Leasing Canada Inc.   10/31/2005   10/28/2012   05-0619121-0003

Collateral Encumbered:
Specific vehicle, together with all attachments, accessories, accessions,
replacements substitutions, additions and improvements thereto, and all proceeds
in any form derived directly or indirectly from any sale and or dealings with
the collateral and a right to an insurance payment or other payment that
indemnifies or compensates for loss or damage to the collateral or proceeds of
the collateral.
134.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Pruduits de Batiment Gentek Limitee/Gentek Building
Products Limited
 
               
Quebec
  Liftcapital Corporation/Corporation Liftcapital   05/18/2005   05/18/2011  
05-0287427-0003

Collateral Encumbered:
1 new 2005 Toyota 7FGCU30 lift truck S/N 67087

 

A62



--------------------------------------------------------------------------------



 



135.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   08/26/2004  
08/26/2014   04-0500440-0001

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.
136.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   07/12/2004  
07/12/2014   04-0406563-0001

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.
137.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   06/16/2003  
06/16/2013   03-0306416-0015

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.

 

A63



--------------------------------------------------------------------------------



 



138.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   06/16/2003  
06/16/2013   03-0306416-0014

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.
139.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   06/16/2003  
06/16/2013   03-0306416-0013

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.
140.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited
 
               
Quebec
  Location de Camions Maxim/Maxim Transportation Services Inc.   06/16/2003  
06/16/2013   03-0306416-0012

Collateral Encumbered:
Specific list of vehicles, including any supplementary vehicle or temporary
vehicle in replacement or substitution thereof.

 

A64



--------------------------------------------------------------------------------



 



141.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Xerox Canada Ltd.   06/18/2010   06/18/2013     662302179  

Collateral Encumbered:
Equipment, other, no fixed maturity date
142.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   12/17/2009   12/17/2014     658281951  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
143.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Xerox Canada Ltd.   09/30/2009   09/30/2012     656649765  

Collateral Encumbered:
Equipment, other, no fixed maturity date

 

A65



--------------------------------------------------------------------------------



 



144.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  De Lage Landen
Financial Services
Canada (USD)   07/30/2009   07/30/2015     655279326  

Collateral Encumbered:
2009 Combilift CB6000 Forklift VIN: 13820
145.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   07/10/2009   07/10/2014     654835572  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
146.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   04/23/2009   04/23/2014     652925601  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A66



--------------------------------------------------------------------------------



 



147.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   03/19/2009   03/19/2014     652174047  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
148.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Edgetech I.G., Inc.   02/17/2009   02/17/2014     651559329  

Collateral Encumbered:
Equipment
149.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Delage Landen Financial Services Canada Inc.   12/23/2008   12/23/2014    
650709468  

Collateral Encumbered:
2008 Combilift C6000 VIN: 10169

 

A67



--------------------------------------------------------------------------------



 



150.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Delage Landen Financial Services Canada Inc.   12/23/2008   12/23/2014    
650709477  

Collateral Encumbered:
2008 Combilift C6000 VIN: 10384
151.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Delage Landen Financial Services Canada Inc.   12/23/2008   12/23/2014    
650709486  

Collateral Encumbered:
2008 Combilift C6000 VIN: 10661
152.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Delage Landen Financial Services Canada Inc.   12/23/2008   12/23/2014    
650709495  

Collateral Encumbered:
2008 Combilift C6000 VIN: 10162

 

A68



--------------------------------------------------------------------------------



 



153.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Delage Landen Financial Services Canada Inc.   12/10/2008   12/10/2015    
650482794  

Collateral Encumbered:
All goods supplied by the Secured Party, all parts and accessories thereto and
accessions thereto and all replacements or substitutions for such goods.
Proceeds: accounts, chattel paper, money, intangibles, goods, documents of
title, instruments, securities (all as defined in the Personal Property Security
Act (ON)) and insurance proceeds.
2008 Combilift C6000 VIN: 12161
154.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013     650327391  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing.
155.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Ryder Truck Rental Canada Ltd.   11/25/2008   11/25/2012     650137257  

Collateral Encumbered:
2009 INTL PROSTAR VIN: 2HSCWARP26C108428

 

A69



--------------------------------------------------------------------------------



 



156.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Ryder Truck Rental Canada Ltd.   11/13/2008   11/13/2012     649913832  

Collateral Encumbered:
2009 INTL PROSTAR VIN: 2HSCWARP49C108429
157.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Xerox Canada Ltd.   11/12/2008   11/12/2011     649861875  

Collateral Encumbered:
Equipment, other, no fixed maturity date
158.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   09/24/2008   09/24/2012     648745236  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A70



--------------------------------------------------------------------------------



 



159.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Inc.
 
                   
Ontario
  Xerox Canada Ltd.   05/02/2008   05/02/2011     644783562  

Collateral Encumbered:
Equipment, other, no fixed maturity date
160.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   04/23/2008   04/23/2013     644481162  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
161.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   01/30/2008   01/30/2013     642376872  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A71



--------------------------------------------------------------------------------



 



162.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   01/08/2008   01/08/2012     641856285  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
163.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Xerox Canada Ltd.   12/28/2007   12/28/2010     641665638  

Collateral Encumbered:
Equipment, other, no fixed maturity date
164.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   10/04/2007   10/04/2012     639662202  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A72



--------------------------------------------------------------------------------



 



165.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   01/22/2007   01/22/2011     632298312  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
166.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   10/30/2006   10/30/2011     630185265  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
167.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   06/14/2006   06/14/2011     626129217  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A73



--------------------------------------------------------------------------------



 



168.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation/Corporation Liftcapital   04/19/2006   04/19/2012    
624392739  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
169.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation/Corporation Liftcapital   03/09/2006   03/09/2011    
623253654  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
170.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Ontario
  Penske Truck Leasing Canada Inc.   10/28/2005   10/28/2012     620066781  

Collateral Encumbered:
Together with all attachments, accessories, accessions, replacements
substitutions, additions and improvements thereto, and all proceeds in any form
derived directly or indirectly from any sale and or dealings with the collateral
and a right to an insurance payment or other payment that indemnifies or
compensates for loss or damage to the collateral or proceeds of the collateral.
2006 Freightliner M2 VIN: 1FVACXDC86HW06296

 

A74



--------------------------------------------------------------------------------



 



171.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Liftcapital Corporation/Corporation Liftcapital   04/19/2020   04/19/2011    
614622699  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
172.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited/Produits de Batiment
Gntek Limitee
 
               
Ontario
  Liftcapital Corporation/Corporation Liftcapital   04/19/2010   04/19/2011  
614645343

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).
173.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Liftcapital Corporation/Corporation Liftcapital   03/24/2005   03/24/2011    
613616346  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A75



--------------------------------------------------------------------------------



 



174.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Inc.
 
                   
Ontario
  Ryder Truck Rental Canada Ltd.   08/31/2004   08/31/2011     608611428  

Collateral Encumbered:
2005 Freightliner M2 VIN: 1FVHCYDC85HN66286
175.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  Ryder Truck Rental Canada Ltd.   11/16/2009   11/16/2010     601584534  

Collateral Encumbered:
2004 Freightliner FL80 VIN: 1FVHBXAK24HM57975
176.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits de
Batiment Gntek Limitee
 
                   
Ontario
  Liftcapital Corporation   01/30/2008   01/30/2013     642376872  

Collateral Encumbered:
Material handling equipment together with all parts, attachments, accessories,
additions, batteries, chargers, repair parts, and other equipment placed on or
forming part of the goods described herein with any proceeds thereof and
therefrom including, without limitation, all goods, securities, instruments of
title, chattel paper and intangibles (as defined in the Personal Property
Security Act).

 

A76



--------------------------------------------------------------------------------



 



177.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Ontario
  BML Leasing Limited   11/09/1999   11/09/2014     811274751  

Collateral Encumbered:
All present and after acquired motor vehicles, trailers, and goods, of whatever
make or description, now or hereafter leased by secured party to debtor,
together with all additions, replacements parts, accessions, attachments and
improvements thereto, and all proceeds, including money, chattel paper,
intangibles, goods, documents of title, instruments, securities, substitutions,
accounts receivable, rental and loan contacts, all personal property returned,
traded in or repossessed and all insurance proceeds and any other form of
proceeds.
178.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
               
Ontario
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015   658861353

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing.
179.

                          Registration   Expiration   Registration Jurisdiction
  Secured Party   Date   Date   Number
 
                Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
               
Ontario
  National Leasing Group Inc.   01/05/2010   01/05/2014   658540989

Collateral Encumbered:
All janitorial cleaning equipment, scrubbers of every nature or kind described
in lease number 2486983 between the Secured Party, as lessor and the Debtor as
lessee, as amended from time to time, together with all attachments, accessories
and substitutions.

 

A77



--------------------------------------------------------------------------------



 



180.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited Partnership/Gentek
Canada Holdings Limited
 
                   
Saskatchewan
  PHH Vehicle Management Services Inc.   01/22/2010   01/22/2015     300545556  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing.
181.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products
 
                   
Saskatchewan
  Capital Industrial Sales and Service Ltd.   07/26/2010   07/26/2011    
300614882  

Collateral Encumbered:
2009 LINDE 5000LB Sit Down Motor Vehicle Model H25T Serial Number: H2X393W02599
182.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products
 
                   
Saskatchewan
  Capital Industrial Sales and Service Ltd.   07/26/2010   07/26/2011    
300614883  

Collateral Encumbered:
2007 COMBILIFT Motor Vehicle Model: CL30060L Serial Number: 10169

 

A78



--------------------------------------------------------------------------------



 



183.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products
 
                   
Saskatchewan
  Capital Industrial Sales and Service Ltd.   08/05/2010   08/05/2011    
300618406  

Collateral Encumbered:
2007 COMBILIFT 30,000 LB Motor Vehicle Model: CL30060L Serial Number: 10169
184.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products
 
                   
Saskatchewan
  Capital Industrial Sales and Service Ltd.   09/08/2010   09/08/2011    
300631836  

Collateral Encumbered:
2009 LINDE 5000LB Sit Down Motor Vehicle Model H25T Serial Number: H2X393W02599
185.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Saskatchewan
  Citicorp Vendor Finance, Ltd.   12/03/2004   12/03/2016     121538425  

Collateral Encumbered:
2004 Daewoo model GC20SC S/N G6-00148 material handling equipment, together with
all parts, attachments, accessories, additions, batteries, chargers, repair
parts and other equipment placed on or forming part of the goods described
herein with any proceeds thereof and therefrom including without limitation, all
goods, securities, instruments, documents of title, chattel paper and
intangibles (as defined in the Personal Property Security Act).
2004 DAEWOO Battery GC20SC Serial Number: G600148

 

A79



--------------------------------------------------------------------------------



 



186.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited/Produits De
Batiment Gentek Limitee
 
                   
Saskatchewan
  PHH Vehicle Management Services Inc.   12/03/2008   12/03/2013     300403100  

Collateral Encumbered:
All present and future motor vehicles (including, without limitation, passenger
automobiles, vans, trucks, truck-tractors, truck-trailers, truck-chassis and
truck bodies), automotive equipment (including, without limitation, trailers,
boxes, and refrigeration units), materials-handling equipment and other goods
(whether similar or dissimilar to the foregoing) leased from time to time by the
Secured Party to the Debtor, together with, in each case, all present and future
parts, attachments, accessories and accessions attached thereto or installed
therein, and all proceeds (as defined below) of or relating to any of the
foregoing.
187.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Saskatchewan
  De Lage Landen Financial Services Canada Inc.   12/10/2008   12/10/2015    
300405652  

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing proceeds: goods, chattel paper, securities, money,
crops, licenses and intangibles.
Motor Vehicle 2008 Combilift C6000 Forklift Serial Number: 10169
188.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Saskatchewan
  De Lage Landen Financial Services Canada Inc.   02/27/2009   02/27/2016    
300429522  

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing proceeds: goods, chattel paper, securities, money,
crops, licenses and intangibles.
Motor Vehicle 2009 Combilift C6000 Lift Truck Serial Number: 12164

 

A80



--------------------------------------------------------------------------------



 



189.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Limited
 
                   
Saskatchewan
  De Lage Landen Financial Services Canada Inc.   03/02/2009   03/02/2016    
300430029  

Collateral Encumbered:
All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing proceeds: goods, chattel paper, securities, money,
crops, licenses and intangibles.
Motor Vehicle 2008 Combilift C6000 Lift Truck Serial Number: 12164
190.

                              Registration   Expiration   Registration
Jurisdiction   Secured Party   Date   Date   Number
 
                    Debtor: Gentek Building Products Ltd.
 
                   
Saskatchewan
  Penske Truck Leasing Canada Inc./Camions Penske Canada Inc.   10/31/2005  
10/31/2012     122707491  

Collateral Encumbered:
Together with all attachments, accessories, accessions, replacements
substitutions, additions and improvements thereto, and all proceeds in any form
derived directly or indirectly from any sale and or dealings with the collateral
and a right to an insurance payment or other payment that indemnifies or
compensates for loss or damage to the collateral or proceeds of the collateral.
Motor Vehicle 2006 Freightliner M2 CNV: TRUCKS (13) Serial Number:
1FVACXDC86HW06296

 

A81



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Acceptance and not otherwise defined herein
shall have the meanings specified in the Revolving Credit Agreement, dated as of
October 13, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP.,
(“Holdings”), ASSOCIATED MATERIALS, LLC (the “Company”), GENTEK HOLDINGS, LLC
(“Gentek Holdings”) and GENTEK BUILDING PRODUCTS, INC. (“Gentek Building
Products”, and together with the Company and Gentek Holdings, the “US
Borrowers”, and each, a “US Borrower”), GENTEK CANADA HOLDINGS LIMITED (“Gentek
Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM Canada”) and GENTEK BUILDING
PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and together with the Gentek Canada
and AM Canada, the “Canadian Borrowers”, and each, a “Canadian Borrower”, and
together with the US Borrowers, the “Borrowers”), the banks, financial
institutions and other institutional lenders and investors from time to time
parties thereto (each individually a “Lender” and collectively, the “Lenders”),
UBS AG, STAMFORD BRANCH, as the US Administrative Agent, UBS AG CANADA BRANCH as
Canadian Administrative Agent and the other agents, arrangers and bookrunners
party thereto.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 hereto and the Credit Agreement, as of the
Effective Date inserted by the US Administrative Agents as contemplated below
(i) all the Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of the Credit Facility identified below and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
1. Assignor (the “Assignor”): [NAME OF ASSIGNOR]
2. Assignee (the “Assignee”): [NAME OF ASSIGNEE]

 

Exhibit A-1



--------------------------------------------------------------------------------



 



3. Revolving Credit Commitment of Assignor: [                    ]
4. Outstanding Balance of Revolving Credit Loans of Assignor:
[                    ]
5. Assigned Interest:

                              Total                     Commitment of     Amount
of     Percentage Assigned       all Lenders under     Credit     of Total      
each Credit     Facility     Commitment of all   Credit Facility   Facility    
Assigned     Lenders under each Credit Facility1  
US Revolving Credit Commitment
  $ [150,000,000]     $ [__]       [0.000000000] %
Canadian Revolving Credit Commitment
  $ [75,000,000]     $ [__]       [0.000000000] %

6. Effective Date of Assignment (the “Effective Date”):                     ,
20_____.2 [subject to the payment of an assignment fee in an amount of $3,500 to
the US Administrative Agent]3.
The terms set forth in this Assignment and Acceptance are hereby agreed to:

          [NAME OF ASSIGNOR], as Assignor    
 
       
by
       
 
 
 
Name:    
 
  Title:    

 

      1   To be set forth, to at least 9 decimals, as a percentage of the Total
Revolving Credit Commitment of all Lenders under each Credit Facility.   2   To
be inserted by the US Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.   3   To be deleted for
assignment made by any Joint Bookrunner or one of their Affiliates.

 

Exhibit A-2



--------------------------------------------------------------------------------



 



          [NAME OF ASSIGNEE], as Assignee    
 
       
by
       
 
 
 
Name:    
 
  Title:    

 

Exhibit A-3



--------------------------------------------------------------------------------



 



Consented to:

          UBS AG, STAMFORD BRANCH,
as US Administrative Agent and Letter of Credit Issuer    
 
       
by
       
 
 
 
   
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
        UBS AG CANADA BRANCH,
as Canadian Administrative Agent    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
        UBS LOAN FINANCE LLC,
as Swingline Lender    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
        WELLS FARGO CAPITAL FINANCE, LLC,
as Letter of Credit Letter    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
        DEUTSCHE BANK AG NEW YORK BRANCH,
as Letter of Credit Letter    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    

 

Exhibit A-4



--------------------------------------------------------------------------------



 



          DEUTSCHE BANK AG CANADA BRANCH,
as Letter of Credit Letter    
 
       
by
       
 
 
 
Name:    
 
  Title:    
 
       
by
       
 
       
 
  Name:    
 
  Title:    
 
        ASSOCIATED MATERIALS, LLC    
 
       
by
       
 
       
 
  Name:    
 
  Title:                     ]4    

 

      4   No consent of the Company shall be required for an assignment if an
Event of Default under Section 11.1 or Section 11.5 of the Credit Agreement has
occurred and is continuing

 

Exhibit A-5



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties and Agreements.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Credit Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in this Assignment and Acceptance
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any of the Borrowers,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document of any of their respective obligations under any Credit
Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) from and after the Effective Date, it shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender under the Credit Agreement, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 9.1 of the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on US
Administrative Agent, Canadian Administrative Agent, the US Collateral Agent,
Canadian Collateral Agent, the Assignor or any other Lender and (v) it meets all
requirements of an Eligible Assignee under the Credit Agreement and (b) agrees
that (i) it will, independently and without reliance on US Administrative Agent,
Canadian Administrative Agent, the US Collateral Agent, Canadian Collateral
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender, including, if it is a Non-U.S. Lender, its obligations pursuant to
Section 5.4 of the Credit Agreement, and (iii) it will notify the Company
promptly should the assignee not deal at arm’s length with the relevant Canadian
Borrower for purposes of the Income Tax Act (Canada).
2. Payments: From and after the Effective Date, the US Administrative Agent
shall make payments in respect of the Assigned Interest (including payments of
principal, interest, Fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1 to Exhibit A



--------------------------------------------------------------------------------



 



3. General Provisions.
3.1 In accordance with Section 13.6 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Acceptance, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender under the Credit Agreement with
Commitments as set forth herein and (b) the Assignor shall, to the extent of the
Assigned Interest assigned pursuant to this Assignment and Acceptance, be
released from its obligations under the Credit Agreement (and if this Assignment
and Acceptance covers all of the Assignor’s rights and obligations under the
Credit Agreement, the Assignor shall cease to be a party to the Credit Agreement
but shall continue to be entitled to the benefits of Sections 2.10, 2.11, 3.5,
5.4 and 13.5 thereof).
3.2 This Assignment and Acceptance shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed by one or more of the parties to this
Assignment and Acceptance on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “PDF or “TIFF” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. This Assignment and Acceptance and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by and interpreted under the law of the state of New York.

 

Annex 1 to Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF US GUARANTEE
[To come]

 

Exhibit B-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF CANADIAN GUARANTEE
[To come]

 

Exhibit C-1-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF US MORTGAGE
[To Come]

 

Exhibit C-1-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF CANADIAN MORTGAGE
[To Come]

 

Exhibit C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO THE REVOLVING
CREDIT AGREEMENT
PERFECTION CERTIFICATE
[To Come]

 

Exhibit D-1



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF US SECURITY AGREEMENT
[To Come]

 

Exhibit E-1-1



--------------------------------------------------------------------------------



 



EXHIBIT E-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF CANADIAN SECURITY AGREEMENT
[To Come]

 

Exhibit E-2-1



--------------------------------------------------------------------------------



 



EXHIBIT E-3
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF US PLEDGE AGREEMENT
[To Come]

 

Exhibit E-3-1



--------------------------------------------------------------------------------



 



EXHIBIT F-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF CANADIAN PLEDGE AGREEMENT
[To Come]

 

Exhibit F-1-1



--------------------------------------------------------------------------------



 



EXHIBIT F-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
[UBS AG, STAMFORD BRANCH
as US Administrative Agent
677 Washington Boulevard
Stamford, Connecticut 06901
UBS AG CANADA BRANCH
as Canadian Administrative Agent
c/o UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901]5
Ladies and Gentlemen:
The undersigned, Associated Materials, LLC (the “Company”) [as agent for [Name
of Borrower]6], refers to the Revolving Credit Agreement dated October 13, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), CAREY INTERMEDIATE HOLDINGS CORP., (“Holdings”), the
Company, GENTEK HOLDINGS, LLC (“Gentek Holdings”) and GENTEK BUILDING PRODUCTS,
INC. (“Gentek Building Products”, and together with the Company and Gentek
Holdings, the “US Borrowers”, and each, a “US Borrower”), GENTEK CANADA HOLDINGS
LIMITED (“Gentek Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM Canada”) and
GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and together with the
Gentek Canada and AM Canada, the “Canadian Borrowers”, and each, a “Canadian
Borrower”, and together with the US Borrowers, the “Borrowers”), the banks,
financial institutions and other institutional lenders and investors from time
to time parties thereto (each individually a “Lender” and collectively, the
“Lenders”), UBS AG, STAMFORD BRANCH, as the US Administrative Agent, UBS AG
CANADA BRANCH as Canadian Administrative Agent and the other agents, arrangers
and bookrunners party thereto.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement, dated October 13, 2010.
The Company hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it hereby requests a Borrowing under the Credit Agreement and, in
connection therewith, sets forth below the terms on which such Borrowing is
requested to be made:
(A) Borrower(s):                     
 

      5   Insert appropriate Administrative Agent(s)   6   Insert name of the
applicable Borrower(s)

 

Exhibit F-1-1



--------------------------------------------------------------------------------



 



      (B)   Date of Borrowing                     , 20_____    (C)   Aggregate
Principal $                     amount of Borrowing

(D) The Loans [US Revolving Credit Loans][Canadian Revolving Credit Loans][US
Swingline Loans][Canadian Swingline Loans]
(E) Currency                     
(F) Class of Borrowing Revolving
(G) Type of Borrowing                     7
[(H) Interest Period                     ]8
[The undersigned hereby certifies that (a) subject to the provisions of
Section 7.1 of the Credit Agreement, all representations and warranties made by
any Credit Party contained in the Credit Agreement or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of the Borrowing requested hereby (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date), and (b) no Default or Event of Default shall have
occurred and be continuing as of the date of the Borrowing requested hereby nor,
after giving effect to the Borrowing requested hereby, would such a Default or
Event of Default occur.]9
[If any Borrowing of Eurodollar Loan or CDOR Rate Loan is not made as a result
of a withdrawn Notice of Borrowing, the [Name of Borrower] shall, after receipt
of a written request by any Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the applicable
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan or
CDOR Rate Loan, as applicable].10
 

      7   Specify ABR Loans, Canadian Base Rate Loans, Eurodollar Loan or CDOR
Rate Loans. US Swingline Loans may only be ABR Loans. Canadian Swingline Loans
denominated in US Dollars may only be ABR Loans and Canadian Swingline Loans
denominated in Canadian Dollars may only be Canadian Base Rate Loans.   8  
Applicable to Borrowings of Eurodollar Loan or CDOR Rate Loan only and subject
to the definition of “Interest Period” and Section 2.9 of the Credit Agreement.
  9   Include for all Credit Events except Initial Credit Event.   10   Only
include for Initial Credit Event.

 

Exhibit F-1-2



--------------------------------------------------------------------------------



 



EXHIBIT F-1
TO THE REVOLVING
CREDIT AGREEMENT

                  ASSOCIATED MATERIALS, LLC, as
the Company    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit F-1-1



--------------------------------------------------------------------------------



 



EXHIBIT F-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF LETTER OF CREDIT REQUEST
No. [___]11 Dated [___]12
[UBS AG, STAMFORD BRANCH]/[UBS AG CANADA BRANCH]
as [US]/[Canadian] Administrative Agent and [Letter of Credit Issuer]
[c/o UBS AG, STAMFORD BRANCH]13
677 Washington Boulevard
Stamford, Connecticut 06901
[                    ]14
Ladies and Gentlemen:
The undersigned, [Name of Borrower (the “[US/Canadian] Borrower”)], refers to
the Revolving Credit Agreement dated October 13, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., (“Holdings”), ASSOCIATED
MATERIALS, LLC (the “Company”), GENTEK HOLDINGS, LLC (“Gentek Holdings”) and
GENTEK BUILDING PRODUCTS, INC. (“Gentek Building Products”, and together with
the Company and Gentek Holdings, the “US Borrowers”, and each, a “US Borrower”),
GENTEK CANADA HOLDINGS LIMITED (“Gentek Canada”), ASSOCIATED MATERIALS CANADA
LIMITED (“AM Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP (“Gentek
LP”, and together with the Gentek Canada and AM Canada, the “Canadian
Borrowers”, and each, a “Canadian Borrower”, and together with the US Borrowers,
the “Borrowers”), the banks, financial institutions and other institutional
lenders and investors from time to time parties thereto (each individually a
“Lender” and collectively, the “Lenders”), UBS AG, STAMFORD BRANCH, as US
Administrative Agent, UBS AG CANADA BRANCH, as Canadian Administrative Agent and
the other agents, arrangers and bookrunners party thereto.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the draft of the Revolving Credit Agreement.
 

      11   Letter of Credit Request Number.   12   Date of Letter of Credit
Request (at least two Business Days prior to the Date of Issuance or such lesser
number of Business Days as may be agreed by the Administrative Agent and such
Letter of Credit Issuer).   13   Insert only if Canadian Letter of Credit is
being issued.   14   Insert name and address of Letter of Credit Issuer if not
the Administrative Agent.

 

Exhibit F-2-1



--------------------------------------------------------------------------------



 



The undersigned hereby requests that the [US/Canadian] Letter of Credit Issuer
named above issue a Letter of Credit on [_____]15 (the “Date of Issuance”) in
the aggregate stated amount of [_____]16 in [US Dollars/Canadian Dollars].
For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.
The beneficiary of the requested Letter of Credit will be [_____]17, and such
Letter of Credit will be in support of [_____]18 and will have a stated
termination date of [_____]19.
[The undersigned hereby certifies that (a) subject to the provisions of
Section 7.1 of the Revolving Credit Agreement, all representations and
warranties made by any Credit Party contained in the Revolving Credit Agreement
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Date of Issuance (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date), and (b) no Default or Event of Default shall have
occurred and be continuing as of the issue date of the Letter of Credit
requested hereby nor, after giving effect to the issuance of the Letter of
Credit requested hereby, would such a Default or Event of Default occur].20
Copies of all documentation with respect to the supported transaction are
attached hereto.

                  [                    ], as [US/Canadian] Borrower    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

      15   Date of Issuance.   16   Aggregate initial stated amount of Letter of
Credit.   17   Insert name and address of beneficiary.   18   Insert description
of supported obligations and name of agreement to which it relates, if any.   19
  Insert last date upon which drafts may be presented.   20   Include for all
Credit Events except Initial Credit Event.

 

Exhibit F-2-1



--------------------------------------------------------------------------------



 



EXHIBIT G-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF LEGAL OPINION OF SIMPSON THACHER & BARTLETT LLP

 

Exhibit G-1-1



--------------------------------------------------------------------------------



 



EXHIBIT G-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF LEGAL OPINION OF OSLER, HOSKIN & HARCOURT LLP

 

Exhibit G-2-1



--------------------------------------------------------------------------------



 



EXHIBIT G-2
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF LEGAL OPINION OF [FOREIGN AND LOCAL COUNSEL]21
 

      21   List of counsel to be provided by STB.

 

Exhibit G-2-1



--------------------------------------------------------------------------------



 



EXHIBIT H
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF CLOSING CERTIFICATE
October [___], 2010
Reference is made to Section 6.5 of the Revolving Credit Agreement dated as of
October 13, 2010 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among CAREY INTERMEDIATE HOLDINGS CORP.,
(“Holdings”), ASSOCIATED MATERIALS, LLC, GENTEK HOLDINGS, LLC (“Gentek
Holdings”) and GENTEK BUILDING PRODUCTS, INC. (“Gentek Building Products”, and
together with the Company and Gentek Holdings, the “US Borrowers”, and each, a
“US Borrower”), GENTEK CANADA HOLDINGS LIMITED (“Gentek Canada”), ASSOCIATED
MATERIALS CANADA LIMITED (“AM Canada”) and GENTEK BUILDING PRODUCTS LIMITED
PARTNERSHIP (“Gentek LP”, and together with the Gentek Canada and AM Canada, the
“Canadian Borrowers”, and each, a “Canadian Borrower”, and together with the US
Borrowers, the “Borrowers”), the banks, financial institutions and other
institutional lenders and investors from time to time parties thereto (each
individually a “Lender” and collectively, the “Lenders”), UBS AG, STAMFORD
BRANCH, as the US Administrative Agent, UBS AG CANADA BRANCH as Canadian
Administrative Agent and the other agents, arrangers and bookrunners party
thereto.
The undersigned, [___], the [___] of each company listed on Schedule I hereto
(each, a “Company”), hereby certifies as follows:
[___] is the duly elected [___] of each Company and the signature set forth on
the signature line for such officer below is such officer’s true and genuine
signature, and such officer is duly authorized to execute and deliver, on behalf
of each Company the Credit Documents to be delivered by each Company.
The undersigned [___], the [___] of each Company, certifies as follows:
a. Attached hereto as Exhibit A is a true, complete and correct copy of the
certificate of [incorporation] [formation] of each Company, and each such
certificate of [incorporation] [formation] is in full force and effect on the
date hereof and has not otherwise been amended, repealed, modified or restated.
b. Attached hereto as Exhibit B is a true, complete and correct copy of the
[bylaws] [limited liability company agreement] of each Company, and each such
[bylaws] [limited liability company agreement] [are] [is] in full force and
effect on the date hereof and [have] [has] not otherwise been amended, repealed,
modified or restated.
c. Attached hereto as Exhibit C is a complete and correct copy of the
resolutions duly adopted by the [board of directors] [sole member] of each
Company authorizing the execution, delivery and performance of the Credit
Agreement and each other Credit Document to which each Company is a party; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such resolutions are the
only proceedings of each Company now in force relating to or affecting the
matters referred to therein.

 

Exhibit H-1



--------------------------------------------------------------------------------



 



d. Attached hereto as Exhibit D is a list of the duly elected and qualified
officers of each Company holding the offices indicated next to their respective
names, and the signatures appearing opposite their respective names are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of each Company the Credit Agreement
and each other Credit Document to which such Company is a party and any
certificate or other document to be delivered by such Company pursuant to any
Credit Document to which such Company is a party.
e. Attached hereto as Exhibit E is a copy of the certificate of good standing of
each Company.
f. Simpson Thacher & Bartlett LLP is entitled to rely on this certificate in
connection with the opinion that it is rendering pursuant to the Credit
Agreement.

 

Exhibit H-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date
first written above.

                 
By:
      By:        
 
 
 
Name: [                    ]      
 
Name: [                    ]    
 
  Title: [                    ]       Title: [                    ]    

 

Exhibit H-3



--------------------------------------------------------------------------------



 



Schedule I
[                                        ]

 

Exhibit H-4



--------------------------------------------------------------------------------



 



Exhibit A
Certificate of [Incorporation][Formation]

 

Exhibit H-5



--------------------------------------------------------------------------------



 



Exhibit B
[Bylaws][Limited Liability Company Agreement]

 

Exhibit H-6



--------------------------------------------------------------------------------



 



Exhibit C
Resolutions

 

Exhibit H-7



--------------------------------------------------------------------------------



 



Exhibit D
Incumbencies

          Name   Office   Signature
 
       
[                    ]
  [                    ]    
 
                                              
[                    ]
  [                    ]    
 
                                              
[                    ]
  [                    ]    
 
                                              
[                    ]
  [                    ]    
 
                                              
[                    ]
  [                    ]    
 
                                              

 

Exhibit H-8



--------------------------------------------------------------------------------



 



Exhibit E
Certificates of Good Standing

 

Exhibit H-9



--------------------------------------------------------------------------------



 



EXHIBIT I
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF PROMISSORY NOTE
(REVOLVING CREDIT AND SWINGLINE LOANS)

          New York $   [                    ], 20[     ]

FOR VALUE RECEIVED, the undersigned, [BORROWER], (the “[US/Canadian]Borrower”)],
hereby unconditionally promises to pay to the order of [Lender] or its
registered assigns (the “Lender”), at the Administrative Agent’s Office or such
other place as [UBS AG, STAMFORD BRANCH]/[UBS AG CANADA BRANCH] (the
“Administrative Agent”) shall have specified, in [Dollars/Canadian Dollars] and
in immediately available funds, in accordance with Section 2.5 of the Credit
Agreement (as defined below; capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement)
on the [Revolving Credit] [Swingline] Maturity Date the principal amount of
[                    ] US Dollars ($[                    ]) or, if less, the
aggregate unpaid principal amount of all advances made by the Lender to the
Borrower as [[US/Canadian]Revolving Credit] [US/Canadian]Swingline] Loans
pursuant to the Credit Agreement. The Borrower further unconditionally promises
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates per annum and on the dates
specified in Section 2.8 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Revolving Credit Agreement, dated as of October 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., (“Holdings”), ASSOCIATED
MATERIALS, LLC (the “Company”), GENTEK HOLDINGS, LLC (“Gentek Holdings”) and
GENTEK BUILDING PRODUCTS, INC. (“Gentek Building Products”, and together with
the Company and Gentek Holdings, the “US Borrowers”, and each, a “US Borrower”),
GENTEK CANADA HOLDINGS LIMITED (“Gentek Canada”), ASSOCIATED MATERIALS CANADA
LIMITED (“AM Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP (“Gentek
LP”, and together with the Gentek Canada and AM Canada, the “Canadian
Borrowers”, and each, a “Canadian Borrower”, and together with the US Borrowers,
the “Borrowers”), the banks, financial institutions and other institutional
lenders and investors from time to time parties thereto, UBS AG, STAMFORD
BRANCH, as the US Administrative Agent, UBS AG CANADA BRANCH as Canadian
Administrative Agent and the other agents, arrangers and bookrunners party
thereto. This Promissory Note is subject to, and the Lender is entitled to the
benefits of, the provisions of the Credit Agreement, and the [US/Canadian]
Revolving Credit] [US/Canadian] Swingline] Loans evidenced hereby are guaranteed
and secured as provided therein and in the other Credit Documents. The
[US/Canadian] Revolving Credit] [US/Canadian] Swingline] Loans evidenced hereby
are subject to prepayment prior to the [Revolving Credit] [Swingline] Maturity
Date, in whole or in part, as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Exhibit I-1



--------------------------------------------------------------------------------



 



All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(c) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.
Whenever any interest under this Promissory Note is calculated using a rate
based on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
such rate is to be ascertained and (z) divided by 360 or 365, as the case may
be.
THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          [BORROWER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

Exhibit J-1-2



--------------------------------------------------------------------------------



 



EXHIBIT J-1
TO THE REVOLVING
CREDIT AGREEMENT
US INTERCOMPANY NOTE
New York, New York
[                    ], 2010
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.
Reference is made to (i) that certain Revolving Credit Agreement, dated as of
October 13, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) by and among CAREY
INTERMEDIATE HOLDINGS CORP., (“Holdings”), ASSOCIATED MATERIALS, LLC (the
“Company”), GENTEK HOLDINGS, LLC (“Gentek Holdings”) and GENTEK BUILDING
PRODUCTS, INC. (“Gentek Building Products”, and together with the Company and
Gentek Holdings, the “US Borrowers”, and each, a “US Borrower”), GENTEK CANADA
HOLDINGS LIMITED (“Gentek Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM
Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and
together with the Gentek Canada and AM Canada, the “Canadian Borrowers”, and
each, a “Canadian Borrower”, and together with the US Borrowers, the
“Borrowers”), the Revolving Lenders from time to time parties thereto, UBS AG,
STAMFORD BRANCH, as US Administrative, UBS AG CANADA BRANCH as Canadian
Administrative Agent and the other agents, arrangers and bookrunners party
thereto, (ii) that certain Senior Secured Notes Indenture, dated as of
October 13, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Indenture”) by and among the Company, CAREY
ACQUISITION CORP., CAREY NEW FINANCE, INC., Gentek Holdings, Gentek Building
Products and WELLS FARO BANK, NATIONAL ASSOCIATION, as trustee, and in its
capacity as collateral agent, (together with its successors in such capacity,
the “Notes Collateral Agent”), and (iii) that certain Intercreditor Agreement
dated as of October 13, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
Revolving Collateral Agent and Notes Collateral Agent and acknowledged by the
Grantors. Capitalized terms used in this intercompany promissory note (this
“Note”) but not otherwise defined herein shall have the meanings given to them
in the Intercreditor Agreement.
This Note shall be pledged by each Payee that is either the Company or a
Domestic Subsidiary (as defined in the Revolving Credit Agreement) (i) to the
Notes Collateral Agent, for the benefit of the Notes Claimholders, pursuant to
the Notes Collateral Documents as collateral security for the full and prompt
payment when due of, and the performance of, such Payee’s Notes Obligations and
(ii) to the Revolving Collateral Agent, for the benefit of the Revolving
Claimholders, pursuant to the Revolving Collateral Documents as collateral
security for the full and prompt payment when due of, and the performance of,
such Payee’s Revolving Obligations. Each Payee hereby acknowledges and agrees
that (i) after the occurrence of and during the continuance of a Notes Default,
but subject to the terms of the Intercreditor Agreement, the Notes Collateral
Agent may, in addition to the other rights and remedies provided pursuant to the
Notes Documents and otherwise available to it, exercise all rights of the Payees
with respect to this Note and (ii) after the occurrence of and during the
continuance of a Revolving Default, but subject to the terms of the
Intercreditor Agreement, the Revolving Collateral Agent may, in addition to the
other rights and remedies provided pursuant to the Revolving Loan Documents and
otherwise available to it, exercise all rights of the Payees with respect to
this Note.

 

Exhibit J-1-1



--------------------------------------------------------------------------------



 



Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party (as defined in
the Revolving Credit Agreement)(a “Credit Party Payor”) to any Payee that is not
a Credit Party (a “Non-Credit Party Payee”) shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Revolving Obligations of such Credit Party Payor to the Revolving Claimholders
until the Termination Date (as defined in the US Revolving Security Agreement)
(or in the case of a Credit Party Payor that is a Canadian Credit Party (as
defined in the Revolving Credit Agreement), until the “Termination Date”, as
defined in that certain Security Agreement, dated the date hereof, by and among
the Canadian Credit Parties and the Canadian Collateral Agent) and to all Notes
Obligations of such Credit Party Payor to the Notes Claimholders until the
Termination Date (as defined in the Notes Security Agreement); provided that
each Credit Party Payor may make payments to the applicable Non-Credit Party
Payee so long as no Revolving Default or Notes Default shall have occurred and
be continuing (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”)):
(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Credit Party Payor or to its property, and
in the event of any proceedings for voluntary liquidation, dissolution or other
winding up of such Credit Party Payor (except as expressly permitted by the
Revolving Loan Documents and the Notes Documents), whether or not involving
insolvency or bankruptcy, then, if a Revolving Default or Notes Default has
occurred and is continuing (x) the holders of Senior Indebtedness shall be
irrevocably paid in full in cash in respect of all amounts constituting Senior
Indebtedness (other than Hedging Obligations (as defined in the Revolving Credit
Agreement), Cash Management Obligations (as defined in the Revolving Credit
Agreement) or contingent indemnification obligations) before any Non-Credit
Party Payee is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of this Note and (y) until the holders of
Senior Indebtedness are irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than Hedging Obligations, Cash
Management Obligations or contingent indemnification obligations), any payment
or distribution to which such Non-Credit Party Payee would otherwise be entitled
(other than debt securities of such Credit Party Payor that are subordinated, to
at least the same extent as this Note, to the payment of all Senior Indebtedness
then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) shall be made to the holders of Senior Indebtedness;
(ii) if any Revolving Default or Notes Default occurs and is continuing, then no
payment or distribution of any kind or character shall be made by or on behalf
of the Credit Party Payor or any other Person on its behalf with respect to this
Note to a Non-Credit Party Payee;
(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Non-Credit Party Payee in violation of clause (i) or (ii) before all
Senior Indebtedness shall have been irrevocably paid in full in cash (other than
Hedging Obligations, Cash Management Obligations or contingent indemnification
obligations), such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered in accordance with the Notes
Documents and Revolving Loan Documents, subject to the terms of the
Intercreditor Agreement; and

 

Exhibit J-1-2



--------------------------------------------------------------------------------



 



(iv) Each Non-Credit Party Payee agrees to file all claims against each relevant
Credit Party Payor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness, and the Notes
Collateral Agent and the Revolving Collateral Agent (together, the “Collateral
Agents”) shall be entitled to all of such Non-Credit Party Payee’s rights
thereunder. If for any reason a Non-Credit Party Payee fails to file such claim
at least ten (10) days prior to the last date on which such claim should be
filed, such Non-Credit Party Payee hereby irrevocably appoints each of the
Collateral Agents as its true and lawful attorney-in-fact and each of the
Collateral Agents is hereby authorized to act as attorney-in-fact in such
Non-Credit Party Payee’s name to file such claim or, in each such Collateral
Agent’s discretion, to assign such claim to and cause proof of claim to be filed
in the name of each such Collateral Agent or its nominee. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the applicable Collateral Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Non-Credit Party Payee hereby assigns to each
of the Collateral Agents all of such Non-Credit Party Payee’s rights to any
payments or distributions to which such Non-Credit Party Payee otherwise would
be entitled. If the amount so paid is greater than such Credit Party Payor’s
liability hereunder, the Collateral Agents shall pay the excess amount to the
party entitled thereto under the Intercreditor Agreement and applicable law. In
addition, each Non-Credit Party Payee hereby irrevocably appoints each
Collateral Agent as its attorney-in-fact to exercise all of such Non-Credit
Party Payee’s voting rights in connection with any bankruptcy proceeding or any
plan for the reorganization of each relevant Credit Party Payor.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Credit Party Payor or
Non-Credit Party Payee or by any act or failure to act on the part of such
holder or any trustee or agent for such holder. Each Non-Credit Party Payee and
each Credit Party Payor hereby agree that the subordination of this Note is for
the benefit of each Collateral Agent and the other Secured Parties (as defined
in the Revolving Credit Agreement and the Indenture). Each Collateral Agent and
the other Secured Parties are obligees under this Note to the same extent as if
their names were written herein as such and each Collateral Agent may, on behalf
of itself, and the Claimholders, proceed to enforce the subordination provisions
herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party Payor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Credit Party Payor and each Non-Credit Party
Payee, the obligations of such Credit Party Payor, which are absolute and
unconditional, to pay to such Non-Credit Party Payee the principal of and
interest on this Note as and when due and payable in accordance with its terms,
or is intended to or will affect the relative rights of such Non-Credit Party
Payee and other creditors of such Credit Party Payor other than the holders of
Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Exhibit J-1-3



--------------------------------------------------------------------------------



 



Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
It is understood that this Note shall not evidence indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any Notes
Collateral Document, in any Revolving Collateral Document or in any other
promissory note or other instrument, this Note replaces and supersedes any and
all promissory notes or other instruments which create or evidence any loans or
advances made on, before or after the date hereof by any Payor to any Payee.
From time to time after the date hereof, additional Subsidiaries of the Company
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the Payors, each Additional Party
shall be a Payor and/or a Payee, as the case may be, and shall be as fully a
party hereto as if such Additional Party were an original signatory hereof. Each
Payor and each Payee expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any Payor or
Payee hereunder. This Note shall be fully effective as to any Payor or Payee
that is or becomes a party hereto regardless of whether any other person becomes
or fails to become or ceases to be a Payor or Payee hereunder.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[Signature Pages Follow]

 

Exhibit J-1-4



--------------------------------------------------------------------------------



 



EXHIBIT J-1
TO THE REVOLVING
CREDIT AGREEMENT

                  [PAYOR / PAYEE]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit J-1-1



--------------------------------------------------------------------------------



 



EXHIBIT J-1
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF
CANADIAN INTERCOMPANY NOTE
New York, New York
[                    ], 2010
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.
Reference is made to that certain Revolving Credit Agreement, dated as of
October 13, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) by and among CAREY
INTERMEDIATE HOLDINGS CORP., (“Holdings”), ASSOCIATED MATERIALS, LLC (the
“Company”), GENTEK HOLDINGS, LLC (“Gentek Holdings”) and GENTEK BUILDING
PRODUCTS, INC. (“Gentek Building Products”, and together with the Company and
Gentek Holdings, the “US Borrowers”, and each, a “US Borrower”), GENTEK CANADA
HOLDINGS LIMITED (“Gentek Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM
Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and
together with the Gentek Canada and AM Canada, the “Canadian Borrowers”, and
each, a “Canadian Borrower”, and together with the US Borrowers, the
“Borrowers”), the Revolving Lenders from time to time parties thereto, UBS AG,
STAMFORD BRANCH, as the US Administrative, US Collateral Agent and Letter of
Credit Issuer, UBS AG CANADA BRANCH as Canadian Administrative Agent and
Canadian Collateral Agent (the “Canadian Collateral Agent”), WELLS FARGO CAPITAL
FINANCE, LLC, as Co-Collateral Agent and Letter of Credit Issuer, UBS LOAN
FINANCE LLC, as Swingline Lender and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Letter of Credit Issuer. Capitalized terms used in this intercompany promissory
note (this “Note”) but not otherwise defined herein shall have the meanings
given to them in the Revolving Credit Agreement.
This Note shall be pledged by each Payee that is a Canadian Subsidiary to the
Canadian Collateral Agent, for the benefit of the Secured Parties, pursuant to
that certain Canadian Pledge Agreement among Gentek Canada, AM Canada and the
Canadian Collateral Agent, as collateral security for the full and prompt
payment when due of, and the performance of, such Payee’s Canadian Obligations.
Each Payee hereby acknowledges and agrees that after the occurrence of and
during the continuance of an Event of Default, the Canadian Collateral Agent
may, in addition to the other rights and remedies provided pursuant to the
Credit Documents and otherwise available to it, exercise all rights of the
Payees with respect to this Note.

 

Exhibit J-2-5



--------------------------------------------------------------------------------



 



Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party (a “Credit Party
Payor”) to any Payee that is not a Credit Party (a “Non-Credit Party Payee”)
shall be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations of such Credit Party Payor to
the Secured Parties until the Termination Date (as defined in the US Security
Agreement)(or in the case of a Credit Party Payor that is a Canadian Credit
Party, until the “Termination Date”, as defined in the Canadian Security
Agreement); provided that each Credit Party Payor may make payments to the
applicable Non-Credit Party Payee so long as no Event of Default shall have
occurred and be continuing (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):
(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Credit Party Payor or to its property, and
in the event of any proceedings for voluntary liquidation, dissolution or other
winding up of such Credit Party Payor (except as expressly permitted by the
Credit Documents), whether or not involving insolvency or bankruptcy, then, if
an Event of Default has occurred and is continuing (x) the holders of Senior
Indebtedness shall be irrevocably paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than Hedging Obligations, Cash
Management Obligations or contingent indemnification obligations) before any
Non-Credit Party Payee is entitled to receive (whether directly or indirectly),
or make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are irrevocably paid in full in cash in respect
of all amounts constituting Senior Indebtedness (other than Hedging Obligations,
Cash Management Obligations or contingent indemnification obligations), any
payment or distribution to which such Non-Credit Party Payee would otherwise be
entitled (other than debt securities of such Credit Party Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness;
(ii) if any Event of Default occurs and is continuing, then no payment or
distribution of any kind or character shall be made by or on behalf of the
Credit Party Payor or any other Person on its behalf with respect to this Note
to a Non-Credit Party Payee;
(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Non-Credit Party Payee in violation of clause (i) or (ii) before all
Senior Indebtedness shall have been irrevocably paid in full in cash (other than
Hedging Obligations, Cash Management Obligations or contingent indemnification
obligations), such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered in accordance with, the Credit
Documents; and

 

Exhibit J-2-2



--------------------------------------------------------------------------------



 



(iv) Each Non-Credit Party Payee agrees to file all claims against each relevant
Credit Party Payor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness, and the
Canadian Collateral Agent shall be entitled to all of such Non-Credit Party
Payee’s rights thereunder. If for any reason a Non-Credit Party Payee fails to
file such claim at least ten (10) days prior to the last date on which such
claim should be filed, such Non-Credit Party Payee hereby irrevocably appoints
the Canadian Collateral Agent as its true and lawful attorney-in-fact and the
Canadian Collateral Agent is hereby authorized to act as attorney-in-fact in
such Non-Credit Party Payee’s name to file such claim or, in the Canadian
Collateral Agent’s discretion, to assign such claim to and cause proof of claim
to be filed in the name of the Canadian Collateral Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise, the person or
persons authorized to pay such claim shall pay to the Canadian Collateral Agent
the full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Non-Credit Party Payee hereby assigns to the
Canadian Collateral Agent all of such Non-Credit Party Payee’s rights to any
payments or distributions to which such Non-Credit Party Payee otherwise would
be entitled. If the amount so paid is greater than such Credit Party Payor’s
liability hereunder, the Canadian Collateral Agent shall pay the excess amount
to the party entitled thereto under applicable law. In addition, each Non-Credit
Party Payee hereby irrevocably appoints the Canadian Collateral Agent as its
attorney-in-fact to exercise all of such Non-Credit Party Payee’s voting rights
in connection with any bankruptcy proceeding or any plan for the reorganization
of each relevant Credit Party Payor.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Credit Party Payor or
Non-Credit Party Payee or by any act or failure to act on the part of such
holder or any trustee or agent for such holder. Each Non-Credit Party Payee and
each Credit Party Payor hereby agree that the subordination of this Note is for
the benefit of the Canadian Collateral Agent and the other Secured Parties. The
Canadian Collateral Agent and the other Secured Parties are obligees under this
Note to the same extent as if their names were written herein as such and the
Canadian Collateral Agent may, on behalf of itself and the other Secured
Parties, proceed to enforce the subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party Payor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Credit Party Payor and each Non-Credit Party
Payee, the obligations of such Credit Party Payor, which are absolute and
unconditional, to pay to such Non-Credit Party Payee the principal of and
interest on this Note as and when due and payable in accordance with its terms,
or is intended to or will affect the relative rights of such Non-Credit Party
Payee and other creditors of such Credit Party Payor other than the holders of
Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
It is understood that this Note shall not evidence indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money.

 

Exhibit J-2-3



--------------------------------------------------------------------------------



 



This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any
Security Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payor to any Payee.
In no event shall the aggregate “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada), payable to the Payee
under this Note exceed the effective annual rate of interest lawfully permitted
under the Criminal Code Section. Further, if any payment, collection or demand
pursuant to this Note in respect of such “interest” is determined to be contrary
to the provisions of the Criminal Code Section, such payment, collection, or
demand shall be deemed to have been made by mutual mistake of the Payee the
Payor and such “interest” shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by law or so result in the receipt by the Payee of interest
at a rate not in contravention of the Criminal Code Section.
Each interest rate which is calculated under this Note on any basis other than a
full calendar year (the “deemed interest period”) is, for the purposes of the
Interest Act (Canada), equivalent to a yearly rate calculated by dividing such
interest rate by the actual number of days in the deemed interest period, then
multiplying such result by the actual number of days in the calendar year (365
or 366).
From time to time after the date hereof, additional Subsidiaries of the Company
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the Payors, each Additional Party
shall be a Payor and/or a Payee, as the case may be, and shall be as fully a
party hereto as if such Additional Party were an original signatory hereof. Each
Payor and each Payee expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any Payor or
Payee hereunder. This Note shall be fully effective as to any Payor or Payee
that is or becomes a party hereto regardless of whether any other person becomes
or fails to become or ceases to be a Payor or Payee hereunder.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[Signature Pages Follow]

 

Exhibit J-2-4



--------------------------------------------------------------------------------



 



EXHIBIT K
TO THE REVOLVING
CREDIT AGREEMENT

                  [PAYOR / PAYEE]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit J-2-5



--------------------------------------------------------------------------------



 



EXHIBIT K
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE
Pursuant to the Revolving Credit Agreement dated as of October 13, 2010 between
the undersigned, certain lenders from time to time party thereto and UBS AG,
Stamford Branch as US Administrative Agent and UBS AG Canada Branch as Canadian
Administrative Agent (the “Credit Agreement”), the undersigned certifies that as
of the close of business, the Borrowing Base is computed as set forth below.
The Company represents and warrants that this Borrowing Base Certificate is a
true and correct statement and that the information contained herein is true and
correct regarding the status of Eligible Accounts, and Eligible Inventory and
that the amounts reflected herein are in compliance with the provisions of the
Credit Agreement and the Schedules and Exhibits thereof. The Company further
represents and warrants that there is no Default or Event of Default and all
representations and warranties contained in the Credit Agreement and other loan
documents are true and correct. The Company understands that UBS AG, Stamford
Branch and UBS AG Canada Branch and all the other lenders will extend loans in
reliance upon the information contained herein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

 

Exhibit K-5



--------------------------------------------------------------------------------



 



US BORROWING BASE AND LOAN REPORT
Pursuant to the provisions of the Revolving Credit Agreement, dated as of
October 13, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement), among
Associated Materials, LLC (the “Company”), the other Credit Parties signatory
thereto, the Lenders signatory thereto from time to time, UBS AG, Stamford
Branch, as U.S. Administrative Agent and U.S. Collateral Agent, UBS AG Canada
Branch, as Canadian Administrative Agent and Canadian Collateral Agent, and
Wells Fargo Capital Finance, LLC as Co-Collateral Agent, the Company (on behalf
of itself and the other Borrowers) hereby delivers this Borrowing Base
Certificate to the Agents:

             
BORROWER
  Associated Materials LLC   DATE   9/4/2010
ADDRESS
      NUMBER    
 
           

                 
1 ACCOUNTS RECEIVABLE CONTROL BALANCE
               
2 ASSIGNMENT OF ACCOUNTS RECEIVABLE
               
a. Total Debit Amount                         
               
b. Less: Credit Memos                         
               
Others GENERAL ENTRIES                         
               
TOTAL ADDITIONS
               
 
               
3 DEDUCTIONS FROM ACCOUNTS RECEIVABLE CONTROL
               
a. Collections                         
               
b. Discounts Allowed                         
               
c. Returns and Allowances                         
               
d. Others                         
               
TOTAL DEDUCTIONS
               
 
               
4 GROSS ACCOUNTS RECEIVABLE (Line 1 + Line 2 minus Line 3) __________
               
5 LESS: INELIGIBLES (Report Dated    /   /   )
               
6 ELIGIBLE ACCOUNTS RECEIVABLE / COLLATERAL AVAILABLE FOR LOANS (Line 4 minus
Line 5)                         
               
7 ACCOUNTS RECEIVABLE COLLATERAL / AVAILABILITY @ ADVANCE
    85 %        
 
               
8 INVENTORY COLLATERAL / AVAILABILITY — see attached schedule (US Cap $75MM
Consolidated Cap $100MM)
               
10 GROSS BORROWING BASE (Line 7 + Line 8 + Line 9) ______________________
               
11 FIXED ASSET AVAILABILITY -see attached schedule
               
12 GROSS AVAILABILITY WITH FIXED ASSETS
               
13 LESS: Letters of Credit Reserve and OTHER RESERVES
               
14 NET BORROWING BASE (Line 12 - Line 13)
               
15 NET BORROWING BASE CAP
          $ 150,000  
16 NET BORROWING BASE
               
17 LOANS OUTSTANDING
               
a. Balance from Previous Report (#                     )
                        
               
b. Less: Collections                         
               
c. Plus: Advances                         
               
NET OUTSTANDING LOANS (Line 17a - 17b plus 17c)
               
18 AVAILABILITY BEFORE REQUESTED LOAN ADVANCE                         
               
18
               
20
               
21 AVAILABILITY AFTER REQUESTED LOAN ADVANCE                         
               

The undersigned borrower certifies to you that: (a) this report, including all
other reports and other schedules referred to herein, is true and correct in all
respects, is in accordance with the books and records of the undersigned and is
prepared in accordance with the terms of the Loan Agreement:

 

 



--------------------------------------------------------------------------------



 



CANADA BORROWING BASE AND LOAN REPORT
Pursuant to the provisions of the Revolving Credit Agreement, dated as of
October 13, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement), among
Associated Materials, LLC (the “Company”), the other Credit Parties signatory
thereto, the Lenders signatory thereto from time to time, UBS AG, Stamford
Branch, as U.S. Administrative Agent and U.S. Collateral Agent, UBS AG Canada
Branch, as Canadian Administrative Agent and Canadian Collateral Agent, and
Wells Fargo Capital Finance, LLC as Co-Collateral Agent, the Company (on behalf
of itself and the other Borrowers) hereby delivers this Borrowing Base
Certificate to the Agents:

             
BORROWER
  Gentek Building Products Limited Parternship   DATE   9/4/2010
ADDRESS
      NUMBER    
 
           

                 
1 ACCOUNTS RECEIVABLE CONTROL BALANCE
               
2 ASSIGNMENT OF ACCOUNTS RECEIVABLE
               
a. Total Debit Amount                         
               
b. Less: Credit Memos                         
               
Others GENERAL ENTRIES                         
               
TOTAL ADDITIONS
               
 
               
3 DEDUCTIONS FROM ACCOUNTS RECEIVABLE CONTROL
               
a. Collections                         
               
b. Discounts Allowed                         
               
c. Returns and Allowances                         
               
d. Others                         
               
TOTAL DEDUCTIONS
               
 
               
4 GROSS ACCOUNTS RECEIVABLE (Line 1 + Line 2 minus Line 3) ____________
               
5 LESS: INELIGIBLES (Report Dated    /   /   )
               
6 ELIGIBLE ACCOUNTS RECEIVABLE / COLLATERAL AVAILABLE FOR LOANS (Line 4 minus
Line 5) ____________________
               
7 ACCOUNTS RECEIVABLE COLLATERAL / AVAILABILITY @ ADVANCE
    85 %        
 
               
8 INVENTORY COLLATERAL / AVAILABILITY — see attached schedule (CAD Cap $35MM
Consolidated Cap $100MM)
               
10 GROSS BORROWING BASE (Line 7 + Line 8 + Line 9) ________________________
               
11 FIXED ASSET AVAILABILITY -see attached schedule
               
12 GROSS AVAILABILITY WITH FIXED ASSETS
               
13 LESS: Letters of Credit Reserve and OTHER RESERVES
               
14 NET BORROWING BASE (Line 12 - Line 13)
               
15 NET BORROWING BASE CAP
          $ 75,000  
16 NET BORROWING BASE
               
17 LOANS OUTSTANDING
               
a. Balance from Previous Report (#                     )
                        
               
b. Less: Collections                         
               
c. Plus: Advances                         
               
NET OUTSTANDING LOANS (Line 17a - 17b plus 17c)                         
               
18 AVAILABILITY BEFORE REQUESTED LOAN ADVANCE                         
               
18
               
20
               
21 AVAILABILITY AFTER REQUESTED LOAN ADVANCE                         
               

 

 



--------------------------------------------------------------------------------



 



The undersigned has hereunto signed his name on this Borrowing Base Certificate
on                     , 20_.

            [ASSOCIATED MATERIALS, LLC]
      By:           Name:           Title:   Vice President, Corporate
Controller     

 

Exhibit K-6



--------------------------------------------------------------------------------



 



EXHIBIT L
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF LOSS SHARING AGREEMENT
This LOSS SHARING AGREEMENT is dated as of October [ ], 2010 (this “Agreement”),
and entered into by and between UBS AG, STAMFORD BRANCH, in its capacity as US
administrative agent for the Lenders, UBS AG CANADA BRANCH, in its capacity as
Canadian administrative agent for the Lenders (including their successors and
assigns from time to time, the “Administrative Agents”) and the Lenders from
time to time party to the Revolving Credit Agreement, dated as of October 13,
2010 (the “Credit Agreement”), by and among CAREY INTERMEDIATE HOLDINGS CORP.,
(“Holdings”), ASSOCIATED MATERIALS, LLC (the “Company”) GENTEK HOLDINGS, LLC
(“Gentek Holdings”) and GENTEK BUILDING PRODUCTS, INC. (“Gentek Building
Products”, and together with the Company and Gentek Holdings, the “US
Borrowers”, and each, a “US Borrower”), GENTEK CANADA HOLDINGS LIMITED (“Gentek
Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM Canada”) and GENTEK BUILDING
PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and together with the Gentek Canada
and AM Canada, the “Canadian Borrowers”, and each, a “Canadian Borrower”, and
together with the US Borrowers, the “Borrowers”), the banks, financial
institutions and other institutional lenders and investors from time to time
parties thereto, the Administrative Agents and the other agents, arrangers and
bookrunners party thereto. Capitalized terms not defined herein have the
meanings given such terms by the Credit Agreement.
The Lenders have agreed to make Loans to the Borrowers and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of the Borrowers
and their Subsidiaries, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each of the Lenders and the
Letter of Credit Issuers are providing the financing arrangements contemplated
by the Credit Agreement in reliance upon each other Lender and the
Administrative Agents entering into this Agreement.
Accordingly, the parties hereto agree as follows:
Section 1 — Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings:
“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 2 of this Agreement.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 2 of this Agreement.
“CAM Exchange Date” shall mean the date on which there shall occur (a) any Event
of Default referred to in Section 11.5 of the Credit Agreement with respect to
the Borrowers or (b) an acceleration of Loans and termination of the Revolving
Credit Commitments pursuant to Section 4 of the Credit Agreement.
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
Obligations (“Designated Obligations”) owed to such Lender (whether or not at
the time due and payable) immediately prior to the CAM Exchange Date and (b) the
denominator shall be the aggregate amount of the Designated Obligations owed to
all the Lenders (whether or not at the time due and payable) immediately prior
to the CAM Exchange Date.

 

Exhibit L-1



--------------------------------------------------------------------------------



 



Section 2 — CAM Exchange.
(a) On the CAM Exchange Date, (i) the Revolving Credit Commitments shall
automatically and without further act be terminated in accordance with
Section 11 of the Credit Agreement, (ii) the Lenders shall automatically and
without further act be deemed to have exchanged interests in the Designated
Obligations such that, in lieu of the interests of each Lender in the Designated
Obligations, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations and (iii) simultaneously with the
deemed exchange of interests pursuant to clause (ii) above, the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Designated Obligations shall accrue and be
payable in US Dollars at the rate otherwise applicable hereunder. Each Lender
and each person acquiring a participation from any Lender as contemplated by
Section 13.6 of the Credit Agreement hereby consents and agrees to the CAM
Exchange. Each of the Lenders agrees from time to time to execute and deliver to
the Administrative Agents all such promissory notes and other instruments and
documents as the Administrative Agents shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans under the Credit
Agreement to the Administrative Agents against delivery of any promissory notes
so executed and delivered; provided that the failure of any Lender to execute,
deliver or accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agents pursuant to any Credit Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by clause
(c) below).
(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by the Letter of Credit Issuer that is not
reimbursed by the applicable Borrower then (i) each applicable Lender shall, in
accordance with Section 3.3 of the Credit Agreement, promptly pay its Pro Rata
Share of the Unpaid Drawings (without giving effect to the CAM Exchange) to the
applicable Letter of Credit Issuer, (ii) the Administrative Agents shall
redetermine the CAM Percentages after giving effect to such disbursement and the
making of such advances by the applicable Lenders and the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations (and the interests in
the Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent of such amount in accordance with clause (a) above), and (iii)
in the event distributions shall have been made in respect of the Designated
Obligations following the CAM Exchange Date as contemplated by clause
(ii) above, the Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each such disbursement and payment by such
applicable Lender in respect of such unreimbursed payment been outstanding on
the CAM Exchange Date. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.

 

Exhibit L-2



--------------------------------------------------------------------------------



 



Section 3 — Hedging Agreements.
To the extent any Lender is also a Secured Party under the Credit Documents by
virtue of being a counterparty to any Hedge Agreement or Cash Management
Agreement, then the provisions of Section 2 of this Agreement shall apply
equally to such Lender in its capacity as such a Secured Party.
Section 4 — Miscellaneous
(a) Amendments, Etc. No amendment or waiver of any provision of this Agreement
shall be effective unless in writing signed by the Required Lenders and
acknowledged by the Administrative Agents, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that (i) any amendment or waiver that disproportionately
and adversely affects any one or more individual Lenders shall require the
written consent of each such Lender and (ii) any amendment or waiver that
disproportionately and adversely affects any Class of Lenders (either before or
after the CAM Exchange) shall require the written consent of each Lender of such
Class (before or after the CAM Exchange, as the case may be).
(b) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. For the avoidance of doubt, each Person that becomes a
Lender after the date hereof pursuant to Section 13.6 of the Credit Agreement or
that becomes a Lender pursuant to any joinder agreement shall be a party and
subject to this Agreement as if an original signatory hereto.
(c) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it shall
have been executed by the Administrative Agents and when the Administrative
Agents shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Credit Documents shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(e) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Exhibit L-3



--------------------------------------------------------------------------------



 



(f) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(g) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN CLAUSE (f) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(h) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.2 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(i) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
[Signature Page Follows]

 

Exhibit L-4



--------------------------------------------------------------------------------



 



EXHIBIT L
TO THE REVOLVING
CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            UBS AG, STAMFORD BRANCH,
as US Administrative Agent
      By:           Name:           Title:               By:           Name:    
      Title:               UBS AG CANADA BRANCH,
as Canadian Administrative Agent
      By:           Name:           Title:               By:           Name:    
      Title:      

 

Exhibit L-5



--------------------------------------------------------------------------------



 



            [LENDER]
      By:           Name:           Title:      

 

Exhibit L-6



--------------------------------------------------------------------------------



 



EXHIBIT M
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of                     , 20_ (this
“Agreement”), is entered into by and among [NEW REVOLVING CREDIT LENDER(S)]
(each a “New Revolving Credit Lender” and collectively the “New Revolving Credit
Lenders”), [APPLICABLE BORROWER(S)],UBS AG, STAMFORD BRANCH, as the US
Administrative Agent and UBS AG CANADA BRANCH, as the Canadian Administrative
Agent under that certain Revolving Credit Agreement, dated as of October 13,
2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among CAREY INTERMEDIATE HOLDINGS CORP.,
(“Holdings”), ASSOCIATED MATERIALS, LLC (the “Company”), GENTEK HOLDINGS, LLC
(“Gentek Holdings”) and GENTEK BUILDING PRODUCTS, INC. (“Gentek Building
Products”, and together with the Company and Gentek Holdings, the “US
Borrowers”, and each, a “US Borrower”), GENTEK CANADA HOLDINGS LIMITED (“Gentek
Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM Canada”) and GENTEK BUILDING
PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and together with the Gentek Canada
and AM Canada, the “Canadian Borrowers”, and each, a “Canadian Borrower”, and
together with the US Borrowers, the “Borrowers”), the banks, financial
institutions and other institutional lenders and investors from time to time
parties thereto, UBS AG, STAMFORD BRANCH, as US Administrative Agent, UBS AG
CANADA BRANCH as Canadian Administrative Agent and the other agents, arrangers
and bookrunners party thereto.
RECITALS:
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may increase the Existing [US/Canadian] Revolving Credit Commitments
by entering into one or more Joinder Agreements with the New [US/Canadian]
Revolving Credit Lenders.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each New [US/Canadian] Revolving Credit Lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:
Each New [US/Canadian] Revolving Credit Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the [US/Canadian] Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
[US/Canadian] Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Credit
Documents as are delegated to [US/Canadian] Administrative Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and other Credit Documents are required to be performed by it as a Lender.

 

Exhibit M-1



--------------------------------------------------------------------------------



 



Each New [US/Canadian] Revolving Credit Lender hereby agrees to make its
Commitment on the following terms and conditions:22

1.   Applicable Margin. The Applicable Margin for each New [US/Canadian]
Revolving Credit Loan shall mean, as of any date of determination, a percentage
per annum as set forth below plus the pricing premium, if any, less the pricing
reduction, if any, in each case as set forth below:

                                      Applicable                     ABR Rate  
                  Margin and             Applicable     Applicable    
Applicable   Average   Eurodollar     Canadian Base     CDOR Rate   Excess
Availability   Rate Margin     Rate Margin     Margin  
____:____
      %       %       %

2.   Voluntary and Mandatory Prepayments. Scheduled payments of principal of the
New [US/Canadian] Revolving Credit Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the New [US/Canadian]
Revolving Credit Loans in accordance with Section 2 of the Credit Agreement.

3.   Other Fees. The Borrowers agrees to pay each New [US/Canadian] Revolving
Credit Lender its Pro Rata Share of an aggregate fee equal to [_____ ____,
_____] on [_____ ____, _____].

4.   Proposed Borrowing. This Agreement represents the Borrowers’ request to
borrow New [US/Canadian] Revolving Credit Loans from New [US/Canadian] Revolving
Credit Lender as follows (the “Proposed Borrowing”):

  a.   Business Day of Proposed Borrowing:  _____,  _____      b.   Amount of
Proposed Borrowing: $  _____      c.   Interest rate option:  o   a.  ABR
Loan(s)

  o  b.  Eurocurrency Rate Loans with an initial Interest Period of  _____ 
month(s)

  o  c.  CDOR Rate Loans with an initial Interest Period of  _____  month(s)    
o  d.  Canadian Base Rate Loan(s)

 

      22   Insert completed items 1-5 as applicable, with respect to New
[US/Canadian] Revolving Credit Loans with such modifications as may be agreed to
by the parties hereto to the extent consistent with the Credit Agreement.

 

Exhibit M-2



--------------------------------------------------------------------------------



 



6.   [New Lenders. Each New [US/Canadian] Revolving Credit Lender acknowledges
and agrees that upon its execution of this Agreement and the making of New
[US/Canadian] Revolving Credit Loans that such [New [US/Canadian] Revolving
Credit Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.]23

7.   Credit Agreement Governs. Except as set forth in this Agreement, New
[US/Canadian] Revolving Credit Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.

8.   Company’s Certifications. By its execution of this Agreement, the Company
hereby certifies that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

  ii.   No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

  iii.   Company has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof.

9.   Company Covenants. By its execution of this Agreement, Company hereby
covenants that:

  i.   Company shall make any payments required pursuant to Section 2 of the
Credit Agreement in connection with the New [US/Canadian] Revolving Credit
Commitments;

  ii.   Company shall deliver or cause to be delivered the following legal
opinions and documents: [                    ], together with all other legal
opinions and other documents reasonably requested by [US/Canadian]
Administrative Agent in connection with this Agreement; and

 

      23   Insert bracketed language if the lending institution is not already a
Lender.

 

Exhibit M-3



--------------------------------------------------------------------------------



 



10.   Eligible Assignee. By its execution of this Agreement, each New
[US/Canadian] Revolving Credit Lender represents and warrants that it is an
Eligible Assignee.

11.   Notice. For purposes of the Credit Agreement, the initial notice address
of each New [US/Canadian] Revolving Credit Lender shall be as set forth in its
signature below.

12.   Non-US Lenders. For each New [US/Canadian] Revolving Credit Lender that is
a Non-US Lender, delivered herewith to [US/Canadian] Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such New [US/Canadian] Revolving Credit Lender
may be required to deliver to [US/Canadian] Administrative Agent pursuant to
subsection 5.4 of the Credit Agreement.

13.   Recordation of the New Loans. Upon execution and delivery hereof,
[US/Canadian] Administrative Agent will record the New [US/Canadian] Revolving
Credit Loans made by New [US/Canadian] Revolving Credit Lenders in the Register.

14.   Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto or as otherwise provided in
Section 13.1 of the Credit Agreement.

15.   Entire Agreement. This Agreement, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

16.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

17.   Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

18.   Counterparts. This Agreement may be executed in multiple counterparts (any
of which may be delivered via facsimile or via electronic transmission), each of
which shall be deemed to be an original, but all of which shall constitute one
and the same Agreement.

 

Exhibit M-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
                    , 20_.

                  [NAME OF NEW REVOLVING CREDIT LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Notice Address:    
 
                Attention:         Telephone:         Facsimile:    
 
                [NAME OF BORROWER]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

Exhibit M-5



--------------------------------------------------------------------------------



 



          Consented to by:    
 
        UBS AG, STAMFORD BRANCH,
as US Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        UBS AG CANADA BRANCH,
as Canadian Administrative Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
       
By:
       
 
       
 
  Name:    
 
  Title    

 

Exhibit M-6



--------------------------------------------------------------------------------



 



SCHEDULE A
TO JOINDER AGREEMENT

                  Name of New [US/Canadian]             Revolving Lender   Type
of Commitment     Amount  
[                    ]
          $                       
 
               
Total:
          $                       

 

Exhibit M-7



--------------------------------------------------------------------------------



 



EXHIBIT N
TO THE REVOLVING
CREDIT AGREEMENT
FORM OF SOLVENCY CERTIFICATE
To the Administrative Agents and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned, the Chief Financial Officer of [                ], a
[                ] (the “Company”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:
1. This certificate is furnished to the Administrative Agents and the Lenders
pursuant to Section 6.9 of the Revolving Credit Agreement, dated as of
October 13, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among CAREY INTERMEDIATE HOLDINGS CORP.,
(“Holdings”), ASSOCIATED MATERIALS, LLC (the “Company”), GENTEK HOLDINGS, LLC
(“Gentek Holdings”) and GENTEK BUILDING PRODUCTS, INC. (“Gentek Building
Products”, and together with the Company and Gentek Holdings, the “US
Borrowers”, and each, a “US Borrower”), GENTEK CANADA HOLDINGS LIMITED (“Gentek
Canada”), ASSOCIATED MATERIALS CANADA LIMITED (“AM Canada”) and GENTEK BUILDING
PRODUCTS LIMITED PARTNERSHIP (“Gentek LP”, and together with the Gentek Canada
and AM Canada, the “Canadian Borrowers”, and each, a “Canadian Borrower”, and
together with the US Borrowers, the “Borrowers”), the banks, financial
institutions and other institutional lenders and investors from time to time
parties thereto, UBS AG, STAMFORD BRANCH, as US Administrative Agent, UBS AG
CANADA BRANCH as Canadian Administrative Agent and the other agents, arrangers
and bookrunners party thereto. Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.
2. For purposes of this certificate, the terms below shall have the following
definitions:

  (a)   “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

  (b)   “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

Exhibit N-1



--------------------------------------------------------------------------------



 



  (c)   “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof the
issuance of 9.125% Senior Secured Notes, due 2017 (the “Notes”) and the use of
proceeds of such Notes on the date hereof, determined in accordance with GAAP
consistently applied.

  (d)   “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Company and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Company.

  (e)   “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

  (f)   “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole after consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof and the issuance
of the Notes and the use of proceeds of such Notes on the date hereof is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period.
3. For purposes of this certificate, I, or officers of the Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

  (a)   I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 6.10 of the Credit Agreement.

  (b)   I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

  (c)   As chief financial officer of the Company, I am familiar with the
financial condition of the Company and its Subsidiaries.

 

Exhibit N-2



--------------------------------------------------------------------------------



 



4. Based on and subject to the foregoing, I hereby certify on behalf of the
Company that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof and issuance of
the Notes and the use of proceeds of such Notes on the date hereof), it is my
opinion that (i) the Fair Value and Present Fair Salable Value of the assets of
the Company and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Company and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Company and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature.
* * *

 

Exhibit N-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer this                 day of __,
20[____].

                  [                                       
                                        ]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title: Chief Financial Officer    

 

Exhibit N-4



--------------------------------------------------------------------------------



 



EXHIBIT N
TO THE REVOLVING
CREDIT AGREEMENT

 

Exhibit N-5



--------------------------------------------------------------------------------



 



EXHIBIT P
TO THE REVOLVING
CREDIT AGREEMENT
EXHIBIT P-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of October 13, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Holdings”), ASSOCIATED MATERIALS, LLC., a Delaware limited liability company
(“Company”), the banks, financial institutions and other institutional lenders
and investors from time to time parties thereto, UBS AG, STAMFORD BRANCH, as US
Administrative Agent, UBS AG CANADA BRANCH as Canadian Administrative Agent and
the other agents, arrangers and bookrunners party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings. Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.
Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to a U.S. Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business or are effectively connected but are not includible in
the undersigned’s gross income for U.S. federal income tax purposes under an
income tax treaty.
The undersigned has furnished the U.S. Administrative Agent and U.S. Borrowers
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and Administrative Agents, and (2) the undersigned shall have at
all times furnished the U.S. Borrowers and U.S. Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date:  ____ ___, 20[_____]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT P-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of October 13, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Holdings”), ASSOCIATED MATERIALS, LLC., a Delaware limited liability company
(“Company”), the banks, financial institutions and other institutional lenders
and investors from time to time parties thereto, UBS AG, STAMFORD BRANCH, as US
Administrative Agent, UBS AG CANADA BRANCH as Canadian Administrative Agent and
the other agents, arrangers and bookrunners party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings. Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.
Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of a U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to a U.S. Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business or are effectively connected but are not
includible in the partners/members’ gross income for U.S. federal income tax
purposes under an income tax treaty.
The undersigned has furnished the U.S. Administrative Agent and the U.S.
Borrowers with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of
its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the U.S.
Borrowers and the U.S. Administrative Agent, and (2) the undersigned shall have
at all times furnished the U.S. Borrowers and the U.S. Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date:  ____ ____, 20[____]

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT P-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of October 13, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Holdings”), ASSOCIATED MATERIALS, LLC., a Delaware limited liability company
(“Company”), the banks, financial institutions and other institutional lenders
and investors from time to time parties thereto, UBS AG, STAMFORD BRANCH, as US
Administrative Agent, UBS AG CANADA BRANCH as Canadian Administrative Agent and
the other agents, arrangers and bookrunners party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings. Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.
Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of a U.S. Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to a U.S. Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments with respect to such participation are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business or are effectively connected but are not includible in the
undersigned’s gross income for U.S. federal income tax purposes under an income
tax treaty.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date:  ____ ___, 20[____]

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT P-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of October 13, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation
(“Holdings”), ASSOCIATED MATERIALS, LLC., a Delaware limited liability company
(“Company”), the banks, financial institutions and other institutional lenders
and investors from time to time parties thereto, UBS AG, STAMFORD BRANCH, as US
Administrative Agent, UBS AG CANADA BRANCH as Canadian Administrative Agent and
the other agents, arrangers and bookrunners party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings. Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.
Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of a U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to a U.S. Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business or are effectively
connected but are not includible in the partners/members’ gross income for U.S.
federal income tax purposes under an income tax treaty.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 20[___]

 

-4-